Exhibit 10.10




EXECUTION VERSION




DATED               5 FEBRUARY                2018
KOSMOS ENERGY FINANCE INTERNATIONAL
as the Original Borrower
and
KOSMOS ENERGY OPERATING, KOSMOS ENERGY INTERNATIONAL, KOSMOS ENERGY
DEVELOPMENT and KOSMOS ENERGY GHANA HC
as Original Guarantors
and
KOSMOS ENERGY SENEGAL and KOSMOS ENERGY MAURITANIA
as New Borrowers
and
KOSMOS ENERGY FINANCE INTERNATIONAL, KOSMOS ENERGY EQUATORIAL GUINEA,
KOSMOS ENERGY SENEGAL, KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED and KOSMOS
ENERGY MAURITANIA
as New Guarantors
and
BNP PARIBAS
as Security Agent and Retiring Facility Agent
and
STANDARD CHARTERED BANK
as Successor Facility Agent
and
THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 3
and others



--------------------------------------------------------------------------------

DEED OF AMENDMENT AND RESTATEMENT
RELATING TO A USD 1.5 BILLION FACILITY AGREEMENT
DATED 28 MARCH 2011 (as amended or as amended and restated
from time to time)

--------------------------------------------------------------------------------



Slaughter and May
One Bunhill Row
London
EC1Y 8YY
(SRG/PUR/JXUB)




    

--------------------------------------------------------------------------------






CONTENTS
Clause
 
Page


1
Interpretation
5


2
Requisite Consent
7


3
Effective Date
7


4
Amendment and Restatement of Facility Agreement
7


5
Amendment of the Intercreditor Agreement
8


6
Schedule of Insurances
8


7
Facility Continuation
8


8
Waived Notice Periods for Prepayment
9


9
Utilisation under the Restated Facility Agreement
9


10
New Obligor Accession to Intercreditor Agreement
9


11
New Lender Accession to Intercreditor Agreement
10


12
New Borrowers
10


13
Exiting Lenders
10


14
Resignation of the Retiring Facility Agent
10


15
Successor Facility Agent Accession to Intercreditor Agreement
11


16
New Hedging Counterparty Accession to Intercreditor Agreement
12


17
Representations
12


18
Fees and Expenses
12


19
Conditions Precedent
12


20
Conditions Subsequent
15


21
Miscellaneous
16


22
Execution as a Deed
17


23
Governing Law
17



Schedule 1 Amended and Restated Facility Agreement
18


Schedule 2 Schedule of Insurances
212


Schedule 3 Lenders
218


Part 1 Exiting Lenders
218


Part 2 New Lenders
218


Part 3 Continuing Lenders
219


Schedule 4 Hedging Counterparties
220


Part 1 Continuing Hedging Counterparties
220


Part 2 New Hedging Counterparties
220


Schedule 5 New Security Documents
221


Schedule 6 Parallel Obligation (Covenant to pay the Security Agent)
222













    

--------------------------------------------------------------------------------


2


DEED OF AMENDMENT AND RESTATEMENT
THIS DEED is dated      5 February 2018
AND MADE BY:
(1)
KOSMOS ENERGY FINANCE INTERNATIONAL a company incorporated under the laws of the
Cayman Islands with registered number 253656 and having its registered office at
P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands (the “Original Borrower”);

(2)
KOSMOS ENERGY SENEGAL a company incorporated under the laws of the Cayman
Islands with registered number 290078 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KES”);

(3)
KOSMOS ENERGY MAURITANIA a company incorporated under the laws of the Cayman
Islands with registered number 266444 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEM” and together with KES, the “New
Borrowers”, and together with KES and the Original Borrower, the “Borrowers”);

(4)
KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED a company incorporated under the laws
of England and Wales with registered number 10520822 and having its registered
office at 6th Floor, 65 Gresham Street, London EC2V 7NQ, UK (“KEISL”);

(5)
KOSMOS ENERGY EQUATORIAL GUINEA a company a company incorporated under the laws
of the Cayman Islands with registered number 269135 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands; (“KEEG” and together with
the Original Borrower, KES, KEISL and KEM, the “New Guarantors”);

(6)
KOSMOS ENERGY OPERATING a company incorporated under the laws of the Cayman
Islands with registered number 231417 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEO”);

(7)
KOSMOS ENERGY INTERNATIONAL a company incorporated under the laws of the Cayman
Islands with registered number 218274 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEI”);

(8)
KOSMOS ENERGY DEVELOPMENT a company incorporated under the laws of the Cayman
Islands with registered number 225879 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KED”);

(9)
KOSMOS ENERGY GHANA HC a company incorporated under the laws of the Cayman
Islands with registered number 135710 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEG”, and together with KEO, KEI and
KED, the “Original Guarantors”);





    

--------------------------------------------------------------------------------

3


(10)
KOSMOS ENERGY HOLDINGS a company incorporated under the laws of the Cayman
Islands with registered number 133483 and having the registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1 1209, Cayman Islands (the “Chargor”);

(11)
BNP PARIBAS in its capacity as agent of the Finance Parties under the Facility
Agreement (the “Retiring Facility Agent”);

(12)
BNP PARIBAS in its capacity as agent of the Secured Parties on the terms set out
in the Intercreditor Agreement (the “Security Agent”);

(13)
BNP PARIBAS as the Intercreditor Agent;

(14)
STANDARD CHARTERED BANK in its capacity as the successor Facility Agent
following the amendment and restatement of the Facility Agreement (the
“Successor Facility Agent”);

(15)
STANDARD CHARTERED BANK as onshore account bank;

(16)
HSBC BANK PLC as offshore account bank in London (“HSBC”);

(17)
SOCIETE GENERALE, LONDON BRANCH as the Technical Bank;

(18)
SOCIETE GENERALE, LONDON BRANCH as the Modelling Bank;

(19)
THE FINANCIAL INSTITUTIONS listed in ‎Part 1 (Exiting Lenders) of ‎Schedule 3
(Lenders) as exiting lenders (the “Exiting Lenders”);

(20)
THE FINANCIAL INSTITUTIONS listed in ‎Part 2 (New Lenders) of ‎Schedule 3
(Lenders) as new lenders (the “New Lenders”);

(21)
THE FINANCIAL INSTITUTIONS listed in ‎Part 3 (Continuing Lenders) of ‎Schedule 3
(Lenders) as continuing lenders (the “Continuing Lenders”);

(22)
THE FINANCIAL INSTITUTIONS listed in ‎Part 1 (Continuing Hedging Counterparties)
of ‎Schedule 4 (Hedging Counterparties) as continuing Hedging Counterparties;
(the “Continuing Hedging Counterparties”);

(23)
THE FINANCIAL INSTITUTIONS listed in ‎Part 2 (New Hedging Counterparties) of
‎Schedule 4 (Hedging Counterparties) as new Hedging Counterparties (the “New
Hedging Counterparties”);

(24)
ABSA BANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING
DIVISION), BNP PARIBAS, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK
PLC, SOCIÉTÉ GÉNÉRALE, LONDON BRANCH AND STANDARD CHARTERED BANK as the existing
mandated lead arrangers of the Facility; and

(25)
ING BELGIUM SA/NV, NATIXIS, N.B.S.A. LIMITED, THE STANDARD BANK OF SOUTH AFRICA
LIMITED, ISLE OF MAN BRANCH and SUMITOMO MITSUI BANKING CORPORATION EUROPE
LIMITED as the new mandated lead arrangers of the Facility.

WHEREAS:




    

--------------------------------------------------------------------------------

4


(A)
The Original Borrower, Original Guarantors, the Retiring Facility Agent and
Security Agent, amongst others, entered into a facility agreement dated 28 March
2011, as amended on 14 February 2012, 27 April 2012, 25 June 2012 and 3 April
2013 and amended and restated on 23 November 2012, 14 January, 2014 and 14 March
2014 and as further amended on 30 September 2014 and as further amended on 1
October 2015 (the “Facility Agreement”).

(B)
The Facility Agreement is to be amended and restated pursuant to this Deed to
(i) contemplate the inclusion of EG Block Assets and the Greater Tortue Block
Assets as Borrowing Base Assets, (ii) to include KES and KEM as New Borrowers
and the Original Borrower, KEEG, KES, KEISL and KEM as New Guarantors and (iii)
replace the Retiring Facility Agent with the Successor Facility Agent.

(C)
The parties hereto have agreed to amend the terms of the Facility Agreement and
the Intercreditor Agreement as set out in Clause ‎4 (Amendment and Restatement
of Facility Agreement) and Clause ‎5 (Amendment of the Intercreditor Agreement)
of this Deed.

IT IS AGREED as follows:




    

--------------------------------------------------------------------------------


5


1.
INTERPRETATION

1.1.
Incorporation of defined terms

(A)
Unless a contrary indication appears herein, a term defined in the Restated
Facility Agreement (as defined below), the Intercreditor Agreement or any other
Finance Document (as amended from time to time) has the same meaning in this
Deed.

(B)
The principles of construction and interpretation set out under clause 1.2
(Construction of particular terms) and clause 1.3 (Interpretation) of the
Restated Facility Agreement and clause 1.2 (Construction) of the Intercreditor
Agreement shall have effect as if set out in this Deed.

1.2.
Definitions

Each of the defined terms set out below and in the above list of parties and the
recitals to this Deed shall apply to this Deed.
“Assigned Documents” means:
(A)
each of the “Assigned Documents” as defined in the Supplemental Assignment
Security Documents referred to in paragraphs (A) to (D) (inclusive) of that
definition; and

(B)
“Assigned Property” as defined in the Supplemental Assignment Security Document
referred to in paragraph (E) of that definition.

“Effective Date” means the date which (i) falls on or after the date on which
the Retiring Facility Agent (acting on the instructions of all the Continuing
Lenders and all the New Lenders) notifies the Original Borrower and each other
party to this Deed that it has received, in form and substance satisfactory to
it, (or waived receipt of) all of the documents and other evidence listed in
Clause ‎19 (Conditions Precedent) and (ii) is confirmed in writing by the
Retiring Facility Agent to all such parties as the date nominated by the
Retiring Facility Agent as the “Effective Date”.
“Existing Obligors” means the Original Guarantors and the Original Borrower.
“Fee Letters” means:
(A)
the fee letter between the Original Borrower and the Documentation Bank dated on
or around the date of this Deed;

(B)
the fee letter between the Original Borrower and the Successor Facility Agent
dated on or around the date of this Deed;

(C)
the fee letter between the Original Borrower and the Technical and Modelling
Bank dated on or around the date of this Deed;

(D)
the fee letter between the Original Borrower and ABSA Bank Limited (acting
through its corporate and investment banking division) dated on or around the
date of this Deed;

(E)
the fee letter between the Original Borrower and Bank of America Merrill Lynch
International Limited dated on or around the date of this Deed;





    

--------------------------------------------------------------------------------

6


(F)
the fee letter between the Original Borrower and Bank of Montreal, London Branch
dated on or around the date of this Deed;

(G)
the fee letter between the Original Borrower and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. dated on or around the date of this Deed;

(H)
the fee letter between the Original Borrower and Citibank N.A., London Branch
dated on or around the date of this Deed;

(I)
the fee letter between the Original Borrower and Crédit Agricole Corporate and
Investment Bank dated on or around the date of this Deed;

(J)
the fee letter between the Original Borrower and HSBC Bank Plc dated on or
around the date of this Deed;

(K)
the fee letter between the Original Borrower and ING Belgium SA/NV dated on or
around the date of this Deed;

(L)
the fee letter between the Original Borrower and Natixis dated on or around the
date of this Deed;

(M)
the fee letter between the Original Borrower and N.B.S.A. Limited dated on or
around the date of this Deed;

(N)
the fee letter between the Original Borrower and Société Générale, London Branch
dated on or around the date of this Deed;

(O)
the fee letter between the Original Borrower and The Standard Bank of South
Africa Limited, Isle of Man Branch dated on or around the date of this Deed;

(P)
the fee letter between the Original Borrower and Standard Chartered Bank dated
on or around the date of this Deed; and

(Q)
the fee letter between the Original Borrower and Sumitomo Mitsui Banking
Corporation Europe Limited dated on or around the date of this Deed.

“Initial Loan” means, in relation to the Restated Facility Agreement, any loan
to be made thereunder on the Effective Date for the purposes of refinancing any
loan made under the Facility Agreement which matures, or is prepaid, on the
Effective Date.
“Intercreditor Agreement” means the intercreditor agreement, dated 28 March 2011
as amended on 14 February 2012, between, amongst others, the Retiring Facility
Agent, the Original Borrower, KEO, KEI, KED, KEG and the Security Agent.
“New Obligors” means KEEG, KES, KEISL and KEM.
“New Security Documents” means the documents listed in ‎Schedule 5 (New Security
Documents).
“Restated Facility Agreement” means the Facility Agreement as amended and
restatement in the form attached in ‎Schedule 1 (Amended and Restated Facility
Agreement) of this Deed.
“Supplemental Assignment Security Documents” means:




    

--------------------------------------------------------------------------------

7


(A)
the English law governed supplemental security assignment and debenture between
KED and the Security Agent;

(B)
the English law governed supplemental security assignment and debenture between
KEI and the Security Agent;

(C)
the English law governed supplemental security assignment and debenture between
KEO and the Security Agent;

(D)
the Supplemental Borrower Offshore Security Assignment; and

(E)
the English law governed supplemental security assignment between KEI, KEO and
the Security Agent.

“Supplemental Borrower Offshore Security Assignment” means the English law
governed supplemental security assignment and debenture between the Original
Borrower and the Security Agent.
1.3.
Scope and designation

This Deed is supplemental to and amends the Facility Agreement, the
Intercreditor Agreement and the Schedule of Insurances. The Original Borrower
and the Retiring Facility Agent designate this Deed as a Finance Document for
the purposes of the Facility Agreement and the Restated Facility Agreement.

2.
REQUISITE CONSENT

The Retiring Facility Agent confirms that it has been authorised by the Exiting
Lenders, the Continuing Lenders and the New Lenders to enter into this Deed as
Facility Agent.

3.
EFFECTIVE DATE

Other than Clause ‎1 (Interpretation), Clause ‎3 (Effective Date), Clause ‎21
(Miscellaneous), Clause ‎22 (Execution as a Deed) and Clause ‎23 (Governing
Law), the provisions of this Deed shall be effective on and from the Effective
Date. Clause ‎1 (Interpretation), Clause ‎3 (Effective Date), Clause ‎21
(Miscellaneous), Clause ‎22 (Execution as a Deed) and Clause ‎23 (Governing
Law), are effective on and from the date of this Deed.
If the Effective Date has not occurred by the date falling 60 days after the
date of this Deed (or such other date as may be agreed by all the parties to
this Deed):
(i)
the provisions of this Deed (other than Clause ‎1 (Interpretation), Clause ‎3
(Effective Date), Clause ‎21 (Miscellaneous), Clause ‎22 (Execution as a Deed)
and Clause ‎23 (Governing Law)) shall automatically terminate; and

(ii)
the Retiring Facility Agent shall return any amounts paid to it by any party
pursuant to Clause ‎9 (Utilisation under the Restated Facility Agreement) of
this Deed.


4.
AMENDMENT AND RESTATEMENT OF FACILITY AGREEMENT

With effect on and from the Effective Date the Facility Agreement shall be
amended to take the form set out in ‎Schedule 1 (Amended and Restated Facility
Agreement) to this Deed, which accordingly restates the Facility Agreement as
amended by this Deed.




    

--------------------------------------------------------------------------------


8


5.
AMENDMENT OF THE INTERCREDITOR AGREEMENT

With effect on and from the Effective Date, the Intercreditor Agreement shall be
amended as follows:
(A)
by amending the definition of “Acceleration Event” in the Intercreditor
Agreement, by deleting the words “or clause 29.18 (Acceleration - IFC and the
Lenders)” immediately after the words “clause 29.17 (Acceleration - all
Lenders)”;

(B)
by deleting clause 6.3 (Exclusions) of the Intercreditor Agreement in its
entirety and replacing it with:

“6.3
Exclusions

Clause 6.2 (Turnover by the Creditors) shall not apply to any receipt or
recovery by way of:
(A)    Close-Out Netting by a Hedging Counterparty;
(B)    Payment Netting by a Hedging Counterparty: or
(C)    Inter-Hedging Agreement Netting by a Hedging Counterparty
(C)
by including the clause set out in ‎Schedule 6 (Parallel Obligation (Covenant to
pay the Security Agent) to this Deed as new clause 11.23 (Parallel Obligation
(Covenant to pay the Security Agent) of the Intercreditor Agreement; and

(D)
by deleting clause 21 (Governing law) of the Intercreditor Agreement in its
entirety and replacing it with:

“21
GOVERNING LAW

“This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.”

6.
SCHEDULE OF INSURANCES

With effect on and from the Effective Date, the Schedule of Insurances shall be
amended to take the form set out in ‎Schedule 2 (Schedule of Insurances) to this
Deed.

7.
FACILITY CONTINUATION

(A)
The Facility Agreement, the Intercreditor Agreement and any documents executed
or entered into pursuant thereto, where applicable as amended and restated by
this Deed, shall continue in full force and effect save as expressly amended and
restated pursuant to this Deed.

(B)
This Deed shall not prejudice or affect any liability of any parties which may
have arisen under the Finance Documents prior to the Effective Date or waive or
modify any obligation thereunder to the extent that such obligation was to be
performed or observed at any time prior to the Effective Date.





    

--------------------------------------------------------------------------------


9


8.
WAIVED NOTICE PERIODS FOR PREPAYMENT

The Original Borrower shall repay or prepay all outstanding loans under the
Facility Agreement on the Effective Date with a view to refinancing the same
with Initial Loan(s) in accordance with the terms of the Restated Facility
Agreement. Such repayments and refinancing shall occur on a netting basis as
agreed between all the parties to this Deed. In addition, any such prepayments
of such outstanding loans shall be deemed to be made in accordance with clause
10.9 (Voluntary prepayment of Loans) of the Facility Agreement.

9.
UTILISATION UNDER THE RESTATED FACILITY AGREEMENT

(A)
Notwithstanding clause 6.2 (Delivery of a Utilisation Request) of the Restated
Facility Agreement, a Borrower may, no later than 10:00 a.m. London time on the
third Business Day before the intended Effective Date (or such other time as all
the Lenders under the Restated Facility Agreement may agree), submit to the
Retiring Facility Agent a signed but undated Utilisation Request (under and as
defined in the Restated Facility Agreement) for any Initial Loan thereunder to
be made on the proposed Effective Date.

(B)
Each Borrower hereby authorises the Retiring Facility Agent to input any missing
information required to complete a Utilisation Request submitted pursuant to
paragraph (A) above (including the amount of the Utilisation), for the purposes
of making the relevant Initial Loan under the Restated Facility Agreement on the
proposed Effective Date.

(C)
Provided that the relevant Borrower has complied with paragraph (A) above with
respect to any Initial Loan under the Restated Facility Agreement, the Retiring
Facility Agent shall confirm to each Lender under the Restated Facility
Agreement the amount of its participation in that Initial Loan by 5:00 p.m.
(London time) on the second Business Day before the intended Effective Date (or
such other time as all the Lenders under the Restated Facility Agreement may
agree).

(D)
Notwithstanding anything in clause 12 (Interest Periods) of the Restated
Facility Agreement, the first Interest Period for the Initial Loan shall
commence on the Effective Date and shall end on 1 March 2018. All subsequent
Interest Periods shall be determined in accordance with clause 12 (Interest
Periods) of the Restated Facility Agreement.

(E)
If all the conditions relating to the availability of the same have been met,
each Lender under the Restated Facility Agreement shall make available its
participation in each Initial Loan under the Restated Facility Agreement on the
Effective Date.

(F)
The Original Borrower shall (or shall procure that an Obligor will), within
three Business Days of demand, indemnify each Finance Party (as such term is
defined in the Restated Facility Agreement) against any cost, loss or liability
incurred by that Finance Party as a result of funding, or making arrangements to
fund, its participation in a Utilisation requested by a Borrower in a
Utilisation Request submitted in accordance with this Clause ‎9 but not made by
reason of the operation of any one or more of the provisions of this Deed.


10.
NEW OBLIGOR ACCESSION TO INTERCREDITOR AGREEMENT

(A)
Each New Obligor and the Security Agent agree that the Security Agent shall
hold:





    

--------------------------------------------------------------------------------

10


(i)
any Security in respect of Liabilities created or expressed to be created
pursuant to the Finance Documents;

(ii)
all proceeds of that Security; and

(iii)
all obligations expressed to be undertaken by that New Obligor to pay amounts in
respect of the Liabilities to the Security Agent as trustee for the Secured
Parties (in the Finance Documents or otherwise) and secured by the Transaction
Security together with all representations and warranties expressed to be given
by that New Obligor (in the Finance Documents or otherwise) in favour of the
Security Agent as trustee for the Secured Parties,

on trust for the Secured Parties on the terms and conditions contained in the
Intercreditor Agreement.
(B)
Each New Obligor confirms that it intends to be party to the Intercreditor
Agreement as an Obligor, undertakes to perform all the obligations expressed to
be assumed by an Obligor under the Intercreditor Agreement and agrees that it
shall be bound by all the provisions of the Intercreditor Agreement as if it had
been an original party to the Intercreditor Agreement.


11.
NEW LENDER ACCESSION TO INTERCREDITOR AGREEMENT

(A)
Subject to and in accordance with clause 30 (Changes to the Lenders) of the
Restated Facility Agreement, on the Effective Date, each New Lender accedes to
the Intercreditor Agreement as a Lender (as defined in the Restated Facility
Agreement) and agrees to be bound by the terms of the Intercreditor Agreement as
a Lender.

(B)
In consideration of each New Lender being accepted as a Lender for the purposes
of the Intercreditor Agreement, each New Lender confirms to each relevant party
to this Deed that, as from the Effective Date, it intends to be a party to the
Intercreditor Agreement as a Lender and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Lender
and agrees that it shall be bound by all the provisions of the Intercreditor
Agreement, as if it had been an original party to the Intercreditor Agreement.


12.
NEW BORROWERS

The Original Borrower confirms that no Default is continuing or would occur as a
result of KES and KEM becoming New Borrowers.

13.
EXITING LENDERS

Subject to and in accordance with clause 30 (Changes to the Lenders) of the
Restated Facility Agreement, on the Effective Date, each Exiting Lender shall
cease to be a Lender (as defined in the Restated Facility Agreement), be party
to any Finance Document (other than this Deed) and have any rights and/or
obligations under the Finance Documents (other than this Deed or rights accrued
up to and including the Effective Date).

14.
RESIGNATION OF THE RETIRING FACILITY AGENT

(A)
Subject to the terms of this Agreement, the Retiring Facility Agent hereby
provides its notice of resignation to the other Finance Parties and the Original
Borrower.





    

--------------------------------------------------------------------------------

11


(B)
With effect from the Effective Date in accordance with clause 32.12 (Resignation
of an Agent) of the Restated Facility Agreement:

(i)
the Retiring Facility Agent shall resign in its capacity as Facility Agent under
the Finance Documents;

(ii)
the Majority Lenders shall appoint the Successor Facility Agent as the successor
Facility Agent for all purposes under the Finance Documents; and

(iii)
the Successor Facility Agent accepts such appointment.

(C)
The Retiring Facility Agent shall, at its own cost, make available to the
Successor Facility Agent such documents and records and provide such assistance
as the Successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

(D)
In connection with the resignation and appointment referred to in this Clause
‎14 and Clause ‎15 (Successor Facility Agent Accession to Intercreditor
Agreement) of this Deed, the Retiring Facility Agent, to the extent that all or
any part of the same is not transferred to the Successor Facility Agent by
operation of law or pursuant to the terms of any Finance Document, on and with
effect from the Effective Date:

(i)
(assigns and transfers absolutely to the Successor Facility Agent all its
rights, title and interest in and under the Finance Documents; and

(ii)
is discharged from any further obligations as Facility Agent under or in
connection with the Finance Documents, other than any obligations arising before
the Effective date which have not been performed by it on or before the
Effective Date,

in each case, without prejudice to any rights which the Retiring Facility Agent
may have in its capacity as Facility Agent under the Finance Documents with
respect to the period up to (and including) the Effective Date.
(E)
Upon appointment of a successor, the Retiring Facility Agent shall continue to
remain entitled to the benefit of clauses 17.3 (Indemnity to the Agents) (and 32
(Role of the Agents and the Arranger) of the Restated Facility Agreement.


15.
SUCCESSOR FACILITY AGENT ACCESSION TO INTERCREDITOR AGREEMENT

(A)
On the Effective Date, the Successor Facility Agent accedes to each of the
Finance Documents to which the Retiring Facility Agent is a party (the “Relevant
Finance Documents”) as Facility Agent and agrees to be bound by the terms of the
Relevant Finance Documents as the Facility Agent.

(B)
In consideration of the Successor Facility Agent being accepted as the Facility
Agent for the purposes of the Relevant Finance Documents, the Successor Facility
Agent confirms to each relevant party to this Deed that, as from the Effective
Date, it intends to be a party to the Relevant Finance Documents as the Facility
Agent and undertakes to perform all the obligations expressed in the Relevant
Finance Documents to be assumed by the Facility Agent and agrees that it shall
be bound by all the provisions of the Relevant Finance Documents, as if it had
been an original party to the Relevant Finance Documents.





    

--------------------------------------------------------------------------------

12


(C)
In connection with the resignation and appointment referred to in Clause ‎14
(Resignation of the Retiring Facility Agent) and this Clause ‎15 of this Deed,
the Successor Facility Agent, on and with effect from the Effective Date:

(i)
agrees to and accepts the transfers and assignments made to it by the Retiring
Facility Agent under Clause ‎14(D) of this Deed other than, for the avoidance of
doubt, any obligations arising up to (and including) the Effective Date which
have not been performed by the Retiring Agent on or before the Effective Date;
and

(ii)
is entitled to all the powers and protections which the Finance Documents confer
on the Facility Agent.


16.
NEW HEDGING COUNTERPARTY ACCESSION TO INTERCREDITOR AGREEMENT

(A)
On the Effective Date, each New Hedging Counterparty accedes to the
Intercreditor Agreement as a Hedging Counterparty and agrees to be bound by the
terms of the Intercreditor Agreement as a Hedging Counterparty.

(B)
In consideration of each New Hedging Counterparty being accepted as a Hedging
Counterparty for the purposes of the Intercreditor Agreement, each New Hedging
Counterparty confirms to each relevant party to this Deed that, as from the
Effective Date, it intends to be a party to the Intercreditor Agreement as a
Hedging Counterparty and undertakes to perform all the obligations expressed in
the Intercreditor Agreement to be assumed by a Hedging Counterparty and agrees
that it shall be bound by all the provisions of the Intercreditor Agreement, as
if it had been an original party to the Intercreditor Agreement.


17.
REPRESENTATIONS

Each Obligor makes the Repeating Representations to each Finance Party on the
date of this Deed and on the Effective Date, based on the facts and
circumstances existing at those times, and acknowledges that each Finance Party
has entered into this Deed in full reliance on those Repeating Representations.

18.
FEES AND EXPENSES

All out-of-pocket costs and expenses reasonably incurred by the Finance Parties
in relation to the negotiation and documentation of the amendments to the
Facility Agreement, including those relating to legal fees (in accordance with
the terms of appointment agreed to by KEL), will be for the account of the
Borrowers.

19.
CONDITIONS PRECEDENT

Subject to Clause ‎3 (Effective Date), this Deed shall not be effective unless
and until the Retiring Facility Agent has received all of the documents and
other evidence listed below in form and substance satisfactory to the Retiring
Facility Agent (acting on the instructions of all the Continuing Lenders and all
the New Lenders), or their delivery has otherwise been waived by the Retiring
Facility Agent (acting on the instructions of all the Continuing Lenders and all
the New Lenders). The Retiring Facility Agent will send the notice confirming
that the Effective Date nominated by it has occurred to each party to this Deed.
(A)
Provision of this Deed, duly executed by each of the parties to it.





    

--------------------------------------------------------------------------------

13


(B)
Provision of the Fee Letters, duly executed by each of the parties to them.

(C)
Evidence that each Finance Party has completed all “know your customer” and
similar checks that it is required to carry out.

(D)
Provision of each Novation Agreement, duly executed by each of the parties to
them (other than the Successor Facility Agent).

(E)
Provision of each New Security Document, duly executed by each of the parties to
them.

(F)
Provision of the KEG Offshore Security Assignment, duly executed by KEG.

(G)
Provision of the KEEG Offshore Project Accounts Agreement, duly executed by all
the parties to it other than the Successor Facility Agent.

(H)
Provision of legal due diligence reports:

(i)
prepared by Herbert Smith Freehills LLP in respect of the English law governed
Project Agreements relating to the EG Block Assets and the Greater Tortue Block
Assets (Mauritania);

(ii)
prepared by Vieira de Almeida in respect of the EG Block Assets; and

(iii)
prepared by Mine Abdoullah in respect of the Greater Tortue Block Assets
(Mauritania).

(I)
Provision of a certified copy of each Material Contract.

(J)
Provision by each Obligor and the Chargor of a certified copy of its
constitutional documents (or certification that the same have not changed since
last provided, and if applicable, confirmation by each of KEFI, KEO, KEI, KED,
KEH, KEG and the Chargor that the copies of the constitutional documents most
recently delivered to the Retiring Facility Agent on 26 March 2014 have not been
amended and remain in full force and effect as at a date no earlier than the
date of this Deed), a certified copy of its certificates of incorporation (or
equivalent) and, as applicable, a copy of its certificate of good standing.

(K)
Provision of a certified copy of a resolution of the board of directors of each
Obligor and the Chargor approving the terms of, and the transactions
contemplated by, the Finance Documents to which it is a party and resolving that
one or more specified persons execute the Finance Documents to which it is a
party and any other documents and notices required in connection with the
Finance Documents.

(L)
Provision of a copy of a resolution signed by all the holders of the issued
shares in KEISL, approving the terms of, and the transactions contemplated by,
the Finance Documents to which KEISL is a party.

(M)
Provision by each Obligor and the Chargor of the specimen signatures of the
persons authorised to execute the Finance Documents to which it is a party and
all other documents and notices required in connection with the Finance
Documents.

(N)
A certificate of an Authorised Signatory of each Obligor and the Chargor
certifying that:





    

--------------------------------------------------------------------------------

14


(i)
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded;

(ii)
each relevant copy document listed in this clause ‎19 is correct, complete and
in full force and effect as at a date no earlier than the date of this Deed and
includes a certification as to solvency; and

(iii)
complete and up-to-date copies of any Project Agreement to which it is a party,
including all amendments in relation thereto, have been delivered to the Agents.

(O)
In respect of KEISL, either:

(i)
a certificate of an authorised signatory of the Original Borrower certifying
that:

(a)
each member of the KEL Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the Companies Act 2006 from
KEISL; and

(b)
no “warning notice” or “restrictions notice” (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares,

together with a copy of the “PSC register” (within the meaning of section
790C(10) of the Companies Act 2006) of KEISL which is certified by an authorised
signatory of the Original Borrower to be correct, complete and not amended or
superseded as at a date no earlier than the Effective Date; or
(ii)
a certificate of an authorised signatory of the Original Borrower certifying
that KEISL is not required to comply with Part 21A of the Companies Act 2006.

(P)
Receipt by the Retiring Facility Agent of appropriate legal opinions from
Walkers, Herbert Smith Freehills LLP and Bentsi-Enchill, Letsa & Ankomah.

(Q)
Provision of evidence that KEISL has been appointed as process agent by each
Obligor and the Chargor.

(R)
Provision of a copy of all notices required to be sent under the New Security
Documents executed by the relevant Obligors.

(S)
Provision of an undated copy of all notices required to be sent under the KEG
Offshore Security Assignment executed by KEG.

(T)
All share charges entered into pursuant to a New Security Document are perfected
and fully valid and, where applicable, provision of:

(i)
share certificates and signed and undated stock or share transfer forms to the
Security Agent in respect of share charges entered into pursuant to a New
Security Document;





    

--------------------------------------------------------------------------------

15


(ii)
certified copy registers of members to the Security Agent in relation to
companies whose shares have been charged pursuant to a New Security Document;

(iii)
certified copy registers of mortgages and charges to the Security Agent in
relation to each Obligor incorporated in the Cayman Islands and which is
granting a share charge pursuant to a New Security Document;

(iv)
letters of undertaking from the companies whose shares are being charged
pursuant to a New Security Document; and

(v)
validly adopted shareholders’ resolutions authorising the amendment to the
articles of association of the companies whose shares are being, or will be,
secured pursuant to a New Security Document or a Greater Tortue Security
Document.

(U)
KEO shall provide a copy of its most recent audited consolidated accounts of the
Group.

(V)
Provision of a copy of any other Authorisation or other document, opinion or
assurance which the Retiring Facility Agent considers to be necessary or
desirable in connection with the entry into and performance of the transactions
contemplated by this Deed or for the validity and enforceability of any Finance
Document.

(W)
Evidence that the fees, costs and expenses then due from any Obligor to any
Finance Party have been paid or will be paid by the Effective Date.

(X)
Kosmos shall have paid to the Retiring Facility Agent for the account of each
Lender an amount which is, in aggregate, equal to:

(i)
any Break Costs payable to that Lender as at the Effective Date pursuant to
clause 13.4 (Break Costs) of the Facility Agreement;

(ii)
any accrued Commitment Fee, to the extent owed to that Lender; and

(iii)
the accrued interest payable to that Lender as at the Effective Date pursuant to
clause 11.3 (Payment of Interest) and clause 30.9 (Pro rata interest settlement)
of the Facility Agreement.

(Y)
The Retiring Facility Agent shall have paid an amount to each Lender equal to
the relevant amounts referred to it paragraph (X) above.


20.
CONDITIONS SUBSEQUENT

Immediately after the occurrence of the Effective Date, the Successor Facility
Agent shall execute all of the documents listed below:
(A)
each Novation Agreement; and

(B)
the KEEG Offshore Project Accounts Agreement.





    

--------------------------------------------------------------------------------


16


21.
MISCELLANEOUS

21.1.
Construction

(A)
With effect from the Effective Date, references to the Facility Agreement,
however expressed, will be read and construed as references to the Restated
Facility Agreement.

(B)
With effect from the Effective Date, references to the Schedule of Insurances,
however expressed, will be read and construed as references to the Schedule of
Insurances as amended and restated in the form set out in ‎Schedule 2 (Schedule
of Insurances) to this Deed.

(C)
With effect from the Effective Date, references to the Intercreditor Agreement,
however expressed, will be read and construed as references to the Intercreditor
Agreement as amended and restated pursuant to Clause ‎5 (Amendment of the
Intercreditor Agreement) of this Deed.

21.2.
Incorporation of terms

The provisions of Clause 1.4(B) and (C) (Third Party Rights), Clause 36 (Costs
and Expenses), Clause 37 (Notices), Clause 40 (Partial Invalidity), Clause 41
(Remedies and waivers), Clause 45 (Jurisdiction) and Clause 46 (Service of
Process) of the Restated Facility Agreement shall be incorporated into this Deed
as if set out in full in this Deed and as if references in those Clauses to
“this Agreement” or “the Finance Documents” are references to this Deed.
21.3.
Confirmation of Guarantees and Security

Each Obligor and the Chargor confirms for the benefit of the Finance Parties
that with effect from the date of this Deed:
(A)
subject to the terms of this Deed, the Facility Agreement, the Intercreditor
Agreement, the Schedule of Insurances and the other Finance Documents will
remain in full force and effect, and:

(i)
the Facility Agreement and this Deed will be read and construed as one document;

(ii)
the Schedule of Insurances and this Deed will be read and construed as one
document; and

(iii)
the Intercreditor Agreement and this Deed will be read and construed as one
document;

(B)
the guarantee and indemnity obligations set out under Clause 25 (Guarantee and
Indemnity) of the Facility Agreement and Clause 25 (Guarantee and Indemnity) of
the Restated Facility Agreement (the “Guarantee and Indemnity Obligations”)
shall remain in full force and effect notwithstanding the designation of any new
document as a Finance Document or any additions, amendments, novation,
substitution, or supplements of or to the Finance Documents and the imposition
of any amended, new or more onerous obligations under the Finance Documents in
relation to any Obligor and that the Guarantee and Indemnity Obligations extend
to





    

--------------------------------------------------------------------------------

17


any new obligations assumed by any Obligor under any amended or new Finance
Documents; and
(C)
the Security Interests created by it pursuant to the Security Documents to which
it is a party shall:

(i)
remain in full force and effect notwithstanding the designation of any new
document as a Finance Document or any additions, amendments, novation,
substitution, or supplements of or to the Finance Documents and the imposition
of any amended, new or more onerous obligations under the Finance Documents in
relation to any Obligor including but not limited to the amendments referred to
in this Deed; and

(ii)
continue to secure its Secured Liabilities under the Finance Documents as
amended (including, but not limited to, under the Restated Facility Agreement
and the Intercreditor Agreement, as amended pursuant to this Deed).

21.4.
Counterparts

(A)
This Deed may be executed in any number of counterparts, and by the parties on
separate counterparts, but shall not be effective until each party has executed
at least one counterpart.

(B)
Each counterpart shall constitute an original of this Deed, but all the
counterparts shall together constitute one and the same instrument.


22.
EXECUTION AS A DEED

Each of the parties intends this Deed to be a deed and confirms that it is
executed and delivered as a deed, notwithstanding the fact that any one or more
of the parties may only execute it under hand.

23.
GOVERNING LAW

This Deed and any non-contractual obligations arising out of it or in connection
with it shall be governed by and construed in accordance with English law.
IN WITNESS of which this document has been executed as a deed and delivered on
the date stated at the beginning of this Deed.









    

--------------------------------------------------------------------------------


18


Schedule 1    
Amended and Restated Facility Agreement








    

--------------------------------------------------------------------------------






KOSMOS ENERGY FINANCE INTERNATIONAL, KOSMOS ENERGY SENEGAL AND
KOSMOS ENERGY MAURITANIA
as Borrowers
- and –
KOSMOS ENERGY FINANCE INTERNATIONAL, KOSMOS ENERGY OPERATING,
KOSMOS ENERGY INTERNATIONAL, KOSMOS ENERGY DEVELOPMENT, KOSMOS
ENERGY GHANA HC, KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED, KOSMOS
ENERGY EQUATORIAL GUINEA, KOSMOS ENERGY SENEGAL AND KOSMOS ENERGY
MAURITANIA
as Guarantors
- and –
ABSA BANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING
DIVISION), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK PLC,
ING BELGIUM SA/NV, NATIXIS, N.B.S.A. LIMITED, SOCIETE GENERALE, LONDON
BRANCH, THE STANDARD BANK OF SOUTH AFRICA LIMITED, ISLE OF MAN BRANCH,
STANDARD CHARTERED BANK AND SUMITOMO MITSUI BANKING CORPORATION
EUROPE LIMITED
as Mandated Lead Arrangers
- and -
THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 2
as Original Lenders



--------------------------------------------------------------------------------

AMENDED AND RESTATED
FACILITY AGREEMENT

--------------------------------------------------------------------------------

Slaughter and May
One Bunhill Row
London
EC1Y 8YY
(SRG/PUR)
547838317






    

--------------------------------------------------------------------------------






Contents
Page
PART 1
INTERPRETATION
5


1
DEFINITIONS AND INTERPRETATION
5


PART 2
CONDITIONS PRECEDENT
54


2
CONDITIONS PRECEDENT
54


PART 3
OPERATION OF THE FACILITY
55


3
THE FACILITY
55


4
FINANCE PARTIES’ RIGHTS AND OBLIGATIONS
59


5
PURPOSE
60


6
UTILISATION - LOANS
60


7
LETTERS OF CREDIT – UTILISATION
62


8
LETTERS OF CREDIT – GENERAL PROVISIONS
66


PART 4
PAYMENTS, CANCELLATION, INTEREST AND FEES
72


9
REPAYMENT
72


10
PREPAYMENT AND CANCELLATION
72


11
INTEREST
78


12
INTEREST PERIODS
79


13
CHANGES TO THE CALCULATION OF INTEREST
80


14
FEES
83


PART 5
TAXES, INCREASED COSTS AND INDEMNITIES
84


15
TAX GROSS UP AND INDEMNITIES
84


16
INCREASED COSTS
87


17
OTHER INDEMNITIES
88


18
MITIGATION BY THE LENDERS
90


PART 6
FORECASTS AND CALCULATIONS AND BORROWING BASE AMOUNT
90


19
FORECASTS AND CALCULATIONS
90


PART 7
BANKS ACCOUNTS, CASH MANAGEMENT AND RESERVE EQUITY
95


20
BANK ACCOUNTS AND CASH MANAGEMENT
95


21
OPERATION OF THE OFFSHORE PROCEEDS ACCOUNTS
99


22
DEBT SERVICE RESERVE ACCOUNT
101


23
AUTHORISED INVESTMENTS
101


PART 8
FINANCIAL AND PROJECT INFORMATION
103


24
INFORMATION UNDERTAKINGS
103


PART 9
GUARANTEE
111


25
GUARANTEE AND INDEMNITY
111


PART 10
REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT
114


26
REPRESENTATIONS
114


27
FINANCIAL COVENANTS
118


28
GENERAL UNDERTAKINGS
118


29
EVENTS OF DEFAULT
131


PART 11
CHANGES TO LENDERS AND OBLIGORS AND ROLES
135







    

--------------------------------------------------------------------------------

2


30
CHANGES TO THE LENDERS
135


31
CHANGES TO THE OBLIGORS
141


32
ROLE OF THE AGENTS AND THE ARRANGERS
143


33
CONSULTANTS
150


PART 12
ADMINISTRATION, COSTS AND EXPENSES
151


34
PAYMENT MECHANICS
151


35
SET-OFF
153


36
COSTS AND EXPENSES
154


37
NOTICES
154


38
CALCULATIONS AND CERTIFICATES
158


39
DISCLOSURE TO NUMBERING SERVICE PROVIDERS
158


40
PARTIAL INVALIDITY
159


41
REMEDIES AND WAIVERS
159


42
AMENDMENTS AND WAIVERS
159


43
COUNTERPARTS
162


PART 13
GOVERNING LAW AND ENFORCEMENT
162


44
GOVERNING LAW
162


45
JURISDICTION
162


46
SERVICE OF PROCESS
164


47
CONTRACTUAL RECOGNITION OF BAIL-IN
165



Schedule 1
The Obligors
166


Schedule 2
The Original Lenders
167


Schedule 3
Conditions Precedent
168


Part I
Conditions Precedent To first Utilisation
168


Part II
Conditions Precedent Required to be Delivered by an Additional Obligor
171


Schedule 4
Utilisation Requests
173


Part I
Loans
173


Part II
Letters of Credit
175


Schedule 5
Amortisation Schedule
176


Schedule 6
 
177


Schedule 7
Form of Transfer Certificate
178


Schedule 8
Form of Lender Accession Notice
180


Schedule 9
Form of Accession Letter
182


Schedule 10
Form of Resignation Letter
183


Schedule 11
Form of Compliance Certificate
184


Schedule 12
Form of Letter of Credit
186


Schedule 13
Form of Confidentiality Undertaking
189


Schedule 14
Form of Deed of Subordination
194


Schedule 15
 
208


Part I
Form of Sources and Uses Statement
208


Part II
Form of Liquidity Statement
210









    

--------------------------------------------------------------------------------


3


THIS AGREEMENT is dated 28 March 2011, as amended on 14 February 2012, 27 April
2012, 25 June 2012 and 3 April 2013 and amended and restated on 23 November
2012, 14 January, 2014 and 14 March 2014 and as further amended on 30 September
2014 and 1 October 2015 and amended and restated on                          5
February      2018 and made between:
(1)
KOSMOS ENERGY FINANCE INTERNATIONAL a company incorporated under the laws of the
Cayman Islands with registered number 253656 and having its registered office at
P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands (the “Original Borrower” or “KEFI”);

(2)
KOSMOS ENERGY EQUATORIAL GUINEA a company incorporated under the laws of the
Cayman Islands with registered number 269135 and having its registered office at
P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands (“KEEG”)

(3)
KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED a company incorporated under the laws
of England and Wales with company number 10520822 and having its registered
office at 6th Floor 65 Gresham Street, London, United Kingdom, EC2V 7NQ
(“KEISL”)

(4)
KOSMOS ENERGY SENEGAL a company incorporated under the laws of the Cayman
Islands with registered number 290078 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KES”)

(5)
KOSMOS ENERGY MAURITANIA a company incorporated under the laws of the Cayman
Islands with registered number 266444 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEM”)

(6)
KOSMOS ENERGY OPERATING a company incorporated under the laws of the Cayman
Islands with registered number 231417 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEO”);

(7)
KOSMOS ENERGY INTERNATIONAL a company incorporated under the laws of the Cayman
Islands with registered number 218274 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEI”);

(8)
KOSMOS ENERGY DEVELOPMENT a company incorporated under the laws of the Cayman
Islands with registered number 225879 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KED”);

(9)
KOSMOS ENERGY GHANA HC a company incorporated under the laws of the Cayman
Islands with registered number 135710 and having its registered office at P.O.
Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George Town,
Grand Cayman KY1-1209, Cayman Islands (“KEG”);

(10)
ABSA BANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING
DIVISION), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK PLC, ING
BELGIUM SA/NV, NATIXIS, N.B.S.A. LIMITED, SOCIETE GENERALE, LONDON BRANCH, THE
STANDARD BANK OF SOUTH AFRICA LIMITED, ISLE OF MAN BRANCH, STANDARD CHARTERED
BANK AND SUMITOMO MITSUI





    

--------------------------------------------------------------------------------

4


BANKING CORPORATION EUROPE LIMITED as mandated lead arrangers of the Facility
(each a “Mandated Lead Arranger” and together, the “Mandated Lead Arrangers”);
(11)
ABSA BANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING
DIVISION), BNP PARIBAS, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK
PLC, SOCIETE GENERALE LONDON BRANCH AND STANDARD CHARTERED BANK as underwriters
of the Facility (each an “Underwriter” and together, the “Underwriters”);

(12)
THE FINANCIAL INSTITUTIONS listed in Schedule 2 as lenders (the “Original
Lenders”);

(13)
SOCIETE GENERALE, LONDON BRANCH (as the “Technical Bank”);

(14)
SOCIETE GENERALE, LONDON BRANCH (as the “Modelling Bank”);

(15)
HSBC BANK PLC as the documentation bank (the “Documentation Bank”);

(16)
STANDARD CHARTERED BANK as onshore account bank in Ghana on the terms and
conditions set out in the KEG Onshore Project Accounts Agreement;

(17)
HSBC BANK PLC as offshore account bank in London on the terms and conditions set
out in the KEG Offshore Project Accounts Agreement, the KES Offshore Project
Accounts Agreement, the KEISL Offshore Project Accounts Agreement, the KEM
Offshore Project Accounts Agreement and the Borrower Offshore Project Accounts
Agreement;

(18)
STANDARD CHARTERED BANK as agent of the Finance Parties under this Agreement
(the “Facility Agent”);

(19)
BNP PARIBAS in its capacity as Security Agent for the Secured Parties on the
terms and conditions set out in the Intercreditor Agreement (the “Security
Agent” which expression includes its successors in title and assigns or any
person appointed as an additional trustee for the purpose of and in accordance
with the Intercreditor Agreement); and

(20)
BNP PARIBAS as the intercreditor agent (the “Intercreditor Agent”).

INTRODUCTION
(1)
The Original Lenders have agreed to provide a secured, revolving and amortising
loan and letter of credit facility for loans of up to USD 1.5 billion.

(2)
The parties have agreed to enter into this Agreement for the purpose of setting
out the provisions on which such facility will be provided.





    

--------------------------------------------------------------------------------


5


PART 1
INTERPRETATION

1.
Definitions and Interpretation

1.1
Definitions

Each of the defined terms and interpretative provisions set out below and in the
above list of parties to this Agreement shall apply to this Agreement and each
Finance Document, unless an express contrary intention appears in that Finance
Document.
“1992 ISDA Master Agreement” means the Master Agreement (Multicurrency Cross
Border) as published by the International Swaps and Derivatives Association,
Inc.
“2002 ISDA Master Agreement” means the 2002 Master Agreement as published by the
International Swaps and Derivatives Association, Inc.
“Accession Letter” means a document substantially in the form set out in
Schedule 9 Form of Accession Letter (Form of Accession Letter) of this
Agreement.
“Account Bank” means, as the context so requires, either the Onshore Account
Bank, the Offshore Account Bank, or both of them.
“Accounting Reference Date” means 31 December of each year.
“Additional Borrower” means a company which accedes to the terms of this
Agreement as an additional borrower in accordance with clause 31 (Changes to the
Obligors) of this Agreement.
“Additional Debt” means, in relation to any debt, any money, debt or liability
due, owing or incurred under or in connection with:
(A)
any refinancing, deferral, novation or extension of that debt;

(B)
any further advance which may be made under any document, agreement or
instrument supplemental to any relevant finance document together with any
related interest, fees and costs;

(C)
any claim for damages or restitution in the event of rescission of that debt or
otherwise in connection with any relevant finance document;

(D)
any claim against any Obligor flowing from any recovery by that Obligor or any
liquidator, receiver, administrator, administrative receiver, compulsory manager
or other similar officer of a payment or discharge in respect of that debt on
the grounds of preference or otherwise; and

(E)
any amount (such as post-insolvency interest) which would be included in any of
the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

“Additional Guarantor” means a company which accedes to the terms of this
Agreement as an additional guarantor in accordance with clause 31 (Changes to
the Obligors) of this Agreement.




    

--------------------------------------------------------------------------------

6


“Additional Obligor” means an Additional Borrower or an Additional Guarantor.
“Additional Oil Entitlement” shall have the meaning given to that term in the
relevant Petroleum Agreement.
“Affected Administrative Party” has the meaning given to that term in clause
32.13 (Replacement of Administrative Parties) of this Agreement.
“Affiliate” means, in relation to any person, a subsidiary of that person or a
holding company of that person or any other subsidiary of that holding company.
“Agent” means each of the Facility Agent, the Security Agent, the Intercreditor
Agent, the Technical Bank and the Modelling Bank and “Agents” shall be construed
accordingly.
“Agreed Form” means in a form agreed between the Original Borrower and the
Facility Agent.
“Agreed Insurances” means the insurances to be implemented and maintained by the
Obligors in accordance with the Schedule of Insurances but excluding any
insurances to the extent that the cover to be maintained is not available on
reasonable commercial terms or no longer reflects insurance which would be
implemented and maintained in accordance with good oil industry practice or
ceases to be generally available in the market and provided that a maximum
aggregate of up to 30 per cent. of reinsurance may be effected through a
self-insurance programmes of the Obligors (such self-insurance being captive
insurance and excluding non-insurance).
“Agreement” means this facility agreement as amended, supplemented or otherwise
varied from time to time after the date of the Fourth Amendment and Restatement
Agreement.
“Amendment Notice Period” has the meaning given to that term in clause 32.18
(Accession to the KEFI Intercreditor Agreement) of this Agreement.
“Amortisation Schedule” means the amortisation schedule set out in Schedule 5
(Amortisation Schedule) of this Agreement, as amended, supplemented or replaced
from time to time.
“Approved Accounting Principles” means US generally accepted accounting
principles to the extent applicable to the relevant financial statements.
“Approved Development” means any Petroleum Asset in which an Obligor has an
interest and which the Majority Lenders have agreed (acting reasonably) shall be
a Borrowing Base Asset.
“Assignments” means the KEG Offshore Security Assignment, the KEG Onshore
Security Assignment, the KEG Assignment of Reinsurance Rights, together with any
other Security Document entered into after the Signing Date which may give rise
to a liability to pay stamp duty, documentary taxes or any other similar tax,
charge or impost.
“Auditor” means:
(A)
with respect to any Obligor that is not incorporated in the European Union, any
one of Deloitte LLP, Ernst & Young, PriceWaterhouse Coopers LLP or such other
internationally recognised auditor as the Majority Lenders may approve from time
to time (acting reasonably); and





    

--------------------------------------------------------------------------------

7


(B)
with respect to any Obligor incorporated in the European Union, any firm
appointed by that Obligor to act as its statutory auditor.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
“Authorised Investment” means, at any time (subject to such being available),
any of the following:
(A)
a US Dollar denominated institutional money market fund with at least USD 1
billion of funds and an average rate of maturity not exceeding one year;

(B)
a US Dollar denominated freely negotiable and marketable bond, treasury bill or
debt security of a remaining maturity not exceeding one year issued by the
United States of America or any agency or instrumentality thereof, or by any
other sovereign government with a long-term credit rating of at least A3 by
Moody’s or A- by Standard & Poor’s at such time;

(C)
a US Dollar denominated time deposit (of an original maturity not exceeding six
months) made in London or New York or any other place agreed between a Borrower
and the Facility Agent with a bank authorised to carry on business there whose
long-term debt securities are, at such time, rated at least A3 by Moody’s or A-
by Standard & Poor’s;

(D)
a US Dollar denominated instrument with a maturity of less than one year which
has a short-term rating at such time of at least P1 by Moody’s or A1 by Standard
& Poor’s or instruments with a maturity of less than one year issued by, or
guaranteed by, entities whose short-term securities are rated at such time at
least P1 by Moody’s or A1 by Standard & Poor’s; or

(E)
any other investment agreed between the Facility Agent and the relevant
Borrower.

“Authorised Signatory” means, in relation to a company or other legal person:
(A)
one or more directors who are duly authorised whether singly or jointly, to act
to bind that company or other legal person; or

(B)
a person or persons duly authorised by that company or other legal person to act
to bind that company or other legal person.

“Authority” means any governmental, provincial or local government, department,
authority, court, tribunal or other judicial or regulatory body, instrumentality
or agency in any of the countries where the relevant Borrower or KEEG (as
applicable) operates its business.
“Availability Period” means the availability period in respect of the Facility
as determined in accordance with clause 6.1 (Availability Period) of this
Agreement.
“Available Commitment” means, at any time, a Lender’s Commitment minus:
(A)
the amount of its participation in any outstanding Loans; and

(B)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made on or before the proposed Utilisation Date,





    

--------------------------------------------------------------------------------

8


other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before expiry of the Availability Period or all or a part of any
Letters of Credit that have been cash collateralised by a Borrower depositing
funds into the LC Cash Collateral Account.
“Bail-In Action” means the exercise of any Write-down and Conversion Powers.
“Bail-In Legislation” means:
(A)
in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and

(B)
in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

“Base Currency” has the meaning given to it in clause 34.7 (Currency of
account).
“Basel II” has the meaning given to it in clause 16.3 (Exceptions).
“Basel III” means:
(A)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: a global regulatory framework for more resilient banks
and banking systems”, “Basel III: international framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(B)
the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(C)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.

“BBA Cure Period” has the meaning given to it in paragraph (A)(i) of clause 10.3
(Aggregate outstandings exceed the Borrowing Base Amount) of this Agreement.
“Bloc C8” means Bloc C8 offshore Mauritania being the area described in appendix
1 of the Mauritania Exploration and Production Contract, but excluding any
portions of such area in respect of which the Contractor’s rights thereunder are
from time to time relinquished or surrendered pursuant to the Mauritania
Hydrocarbon Exploration and Production Sharing Contract.
“Borrower” means KEFI, KES, KEM or any Additional Borrower unless it has ceased
to be a Borrower in accordance with clause 31 (Changes to the Obligors).
“Borrower Insurance Proceeds Account” means an account designated




    

--------------------------------------------------------------------------------

9


“Borrower – Insurance Proceeds Account” established by the Original Borrower
with the Offshore Account Bank in London pursuant to clause 20 (Bank Accounts
and Cash Management) of this Agreement which is secured in favour of the Secured
Parties.
“Borrower Offshore Proceeds Account” means an account designated “Borrower –
Offshore” established by the Original Borrower with the Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.
“Borrower Offshore Project Accounts Agreement” means the English law governed
offshore project accounts agreement, dated on or about the date of this
Agreement, between the Original Borrower, the Offshore Account Bank, BNP Paribas
as facility agent on that date and the Security Agent.
“Borrower Offshore Security Assignment” means the English law governed security
assignment and debenture, dated on or about the date of this Agreement, between
the Original Borrower and the Security Agent.
“Borrowing Base Amount” means the amount determined on a Forecast Date in
accordance with clause 19.6 (Calculation of Borrowing Base Amount) of this
Agreement.
“Borrowing Base Assets” includes all interests, rights, activities, assets,
entitlements and developments of the Obligors in:
(A)
the Ghana Block Assets, including the Entitlement to all Unit Substances;

(B)
the EG Block Assets;

(C)
after satisfaction of the FID Requirements and at the Original Borrower’s
election, the Greater Tortue Block Assets; and

(D)
the assets in any Permitted Acquisition or Approved Development (which can be
either Developed Assets or Developing Assets), which (but without prejudice to
any other provision of this Agreement) the Original Borrower elects to include
as a “Borrowing Base Asset”,

but, in each case, excluding any of the foregoing which has ceased to be
designated a Borrowing Base Asset in accordance with clause 19 (Forecasts and
Calculations).
“Break Costs” means the amount (if any) by which:
(A)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

exceeds:
(B)
the amount which that Lender would be able to obtain by placing an amount equal
to the total sum received by it on deposit with a leading bank in the London
interbank market for a period starting on the date of receipt or recovery and
ending on the last day of the current Interest Period.





    

--------------------------------------------------------------------------------

10


The calculation of interest for the purposes of paragraph (A) shall exclude an
amount equal to the Margin for the period referred to in that paragraph where a
Borrower prepays a Loan in any of the following circumstances:
(1)
under clause 10.1 (General) of this Agreement or if clause 10.10 (Right of
repayment and cancellation in relation to a single Lender) of this Agreement
applies; or

(2)
a Market Disruption Event has occurred in relation to that Loan and no
substitute basis for determining the rate of interest has been agreed.

“Brent Forward Curve” means a Dated Brent Crude Oil forward curve for the
relevant period as quoted by Platts, or such other internationally recognised
quotation service as agreed between the Original Borrower and the Technical Bank
(acting reasonably).
“Business Day” means a day (other than a Saturday or Sunday) when banks are open
for business in London, Paris and New York.
“Cameroon Block Assets” means all activities, assets and developments in the
Kombe-Nsepe Permit area and the Ndian River Block (including exploration), as
such areas are described in the relevant Project Agreements set out below.
“Cash Waterfall” means the order of priority for application of amounts
withdrawn from the Offshore Proceeds Accounts and the Onshore Working Capital
Accounts as set out in clause 21.2 (Withdrawals – No Default Outstanding) of
this Agreement.
“Change of Control” has the meaning given to that term in clause 10.6 (Change of
Control) of this Agreement.
“Charge over Shares in EG JV Holdco” means the English law governed charge over
KEEG’s shares in EG JV Holdco to be entered into on or about the Effective Date
between KEEG and the Security Agent in connection with the inclusion of the EG
Block Assets as a Borrowing Base Asset.
“Charge over Shares in KEEG” means the English law governed charge over shares
in KEEG to be entered into on or about the Effective Date between KEO and the
Security Agent in connection with the inclusion of the EG Block Assets as a
Borrowing Base Asset.
“Charge over Shares in KED” means the English law governed charge over shares in
KED dated on or about the date of this Agreement between KEI and the Security
Agent.
“Charge over Shares in KEG” means the English law governed charge over shares in
KEG dated on or about the date of this Agreement between KED and the Security
Agent.
“Charge over Shares in KEH” means the English law governed charge over shares in
KEH between KEL and the “Security and Intercreditor Agent”, as defined in the
Revolving Credit Facility Agreement.
“Charge over Shares in KEI” means the English law governed charge over shares in
KEI dated on or about the date of this Agreement between KEO and the Security
Agent.
“Charge over Shares in KEISL” means the English law governed charge over shares
in KEISL to be entered into between KES and the Security Agent in connection
with the inclusion of the Greater Tortue Block Assets as a Borrowing Base Asset.




    

--------------------------------------------------------------------------------

11


“Charge over Shares in KEM” means the English law governed charge over shares in
KEM to be entered into between KEO and the Security Agent in connection with the
inclusion of the Greater Tortue Block Assets as a Borrowing Base Asset.
“Charge over Shares in KEO” means the English law governed limited recourse
charge over shares in KEO dated on or about the date of this Agreement between
KEH as chargor, KEO and the Security Agent (as amended or as amended and
restated from time to time).
“Charge over Shares in KES” means the English law governed charge over shares in
KES to be entered into between KEO and the Security Agent in connection with the
inclusion of the Greater Tortue Block Assets as a Borrowing Base Asset.
“Charge over Shares in the Original Borrower” means the English law governed
charge over shares in the Original Borrower dated on or about the date of this
Agreement between KEI as chargor and the Security Agent.
“Charges over Shares” means the Charge over Shares in EG JV Holdco, the Charge
over Shares in KED, the Charge over Shares in KEEG, the Charge over Shares in
KEG, the Charge over Shares in KEI, the Charge over Shares in KEISL, the Charge
over Shares in KEM, the Charge over Shares in KEO, the Charge over Shares in
KES, the Charge over Shares in the Original Borrower and each Supplemental
Charge over Shares.
“Code” means the US Internal Revenue Code of 1986.
“Commitment” means:
(A)
in relation to an Original Lender, the amount set opposite its name under the
heading “Commitment” in Schedule 2 of this Agreement and the amount of any other
Commitment transferred to it; and

(B)
in relation to any other Lender, the amount of any Commitment transferred to it,

to the extent not cancelled, reduced or transferred by it (including pursuant to
clause 6.1 (Availability Period) and clause 28.35 (HY Notes Maturity Date).
“Completion” means, in respect of a Developing Asset, the date on which the
applicable Completion Test has been satisfied (as determined by the Technical
Bank acting reasonably).
“Completion Test” means in respect of a Developing Asset, the tests as agreed
between the Original Borrower and the Technical Bank (acting reasonably) and
approved by the Majority Lenders (acting reasonably) which must be completed to
show that such asset should reasonably be considered to be a commercially
producing asset (being substantially equivalent to the date of commencement of
commercial production under applicable Project Agreements) in order for that
Developing Asset to be included in the Borrowing Base Assets as a Developed
Asset.
“Compliance Certificate” means a certificate, substantially in the form set out
in Schedule 11 (Form of Compliance Certificate) of this Agreement
“Conditions Precedent” means the conditions precedent to initial utilisation of
the Facility as set out in Part I of Schedule 3 (Conditions Precedent) of this
Agreement.




    

--------------------------------------------------------------------------------

12


“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form of Schedule 13 (Form of Confidentiality Undertaking) of this
Agreement or in any other form agreed between the Original Borrower and the
Mandated Lead Arrangers.
“Consolidated Cash and Cash Equivalents” means, in relation to the KEL Group, at
any time:
(A)
cash in hand or on deposit including, for the avoidance of doubt, restricted
cash;

(B)
any investment in a liquidity fund, provided that such investment is capable of
being withdrawn in cash on not more than 5 Business Days’ notice;

(C)
certificates of deposit, maturing within one year after the relevant date of
calculation;

(D)
any investment in marketable obligations in Sterling, US Dollar or euro having
not more than three months to final maturity issued or guaranteed with a rating
of A- or above by Standard and Poor’s (or its equivalent by Moody’s);

(E)
any other instrument, security or investment approved in writing by the Majority
Lenders.

“Consolidated Total Borrowings” means, in relation to the KEL Group, at any time
the aggregate of the following:
(A)
the outstanding principal amount of any Financial Indebtedness incurred;

(B)
any fixed or minimum premium payable on the repayment or redemption of any
instrument referred to in paragraph (A) above; and

(C)
the outstanding principal amount of any indebtedness arising in connection with
any other transaction (including any forward sale or purchase agreement) which
has the commercial effect of a borrowing,

including any interest, fees and expenses treated as capitalised under
applicable Approved Accounting Principles but without double-counting and, for
the avoidance of doubt, excluding any such amount or indebtedness owed by one
member of the KEL Group to another member of the KEL Group.
“Consolidated Total Net Borrowings” means, for any Measurement Period,
Consolidated Total Borrowings less Consolidated Cash and Cash Equivalents each
as at the last day of that Measurement Period.
“Consultants” means the Technical Consultant, Environmental Consultant and the
Reserves Consultant.
“Consultation Period” has the meaning given to it in clause 24.13(B) (Forecast
Notification Events).
“Contractor” means the contractor under the EG PSC, the Mauritania Exploration
and Production Contract, the Senegal Hydrocarbon Exploration and Production
Sharing Contract, the WCTP PA and the DWT PA respectively from time to time.
“CRD IV” means:




    

--------------------------------------------------------------------------------

13


(A)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(B)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repeating Directives 2006/48/EC and 2006/49/EC.

“CRS” means:
(A)
the Common Reporting Standard issued by the Organisation for Economic
Cooperation and Development;

(B)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction (including the Cayman Islands), or relating to an intergovernmental
agreement which facilitates the implementation of paragraph (A) above; or

(C)
any agreement pursuant to the implementation of paragraphs (A) or (B) above with
any governmental or taxation authority in any other jurisdiction.

“Crude Oil” shall have the meaning given to that term in the UUOA.
“DCR” means the debt cover ratio calculated pursuant to clause 27(B)(i)
(Financial Covenants).
“Debt Service Reserve Account” or “DSRA” means an account designated “Kosmos -
DSRA” established by the Original Borrower in respect of the Facility with the
Account Bank in London pursuant to clause 20 (Bank Accounts and Cash Management)
of this Agreement which is secured in favour of the Secured Parties.
“Deed of Acknowledgment and Release” means the deed of acknowledgment and
release dated on or about the date of this Agreement between KEH, KEI, KED, KEG,
KEFI and KEO.
“Deed of Subordination” means each deed of subordination in respect of Financial
Indebtedness of either (i) the Obligors owed to any member of the KEL Group, or
(ii) Obligors owed to KEH, in each case substantially in the form of Schedule 14
(Form of Deed of Subordination).
“Default” means an Event of Default or event which, with the giving of notice,
lapse of time, or fulfilment of any condition, would constitute an Event of
Default.
“Definitions Agreement” means the definitions agreement dated 13 July 2009 (as
amended on 29 October, 2009, 24 December, 2009 and 23 August, 2010) between,
inter alios, Kosmos Energy Finance (as original borrower), certain other
Obligors and the Finance Parties named therein setting out the definitions and
the rules of construction and interpretation used in the Finance Documents
relating to the financing for the Jubilee Field Phase 1.
“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.




    

--------------------------------------------------------------------------------

14


“Derivative Agreement” means an ISDA Master Agreement or similar agreement
pursuant to which Derivative Transactions are entered into by any Borrower or
KEEG with a counterparty.
“Derivative Transaction” means any transaction entered into under a Derivative
Agreement, including (but not limited to) any transaction which is a forward
rate agreement, option, future, swap, cap, floor and any combination of the
foregoing.
“Developed Assets” means each of: (i) the Ghana Block Assets, (ii) the EG Block
Assets, (iii) any Developing Assets which have achieved Completion and, (iv) as
applicable, Approved Developments and Permitted Acquisitions which have been
approved as Developed Assets in accordance with clause 19.8 (Approved
Developments and Permitted Acquisitions).
“Developing Assets” means:
(A)
after satisfaction of the FID Requirements and if and when they become Borrowing
Base Assets, the Greater Tortue Block Assets; and

(B)
as applicable, Approved Developments and Permitted Acquisitions which are to be
counted as Developing Assets.

“Discharge Date” means the first date on which all liabilities (whether actual
or contingent) owed to the Finance Parties (other than the Hedging
Counterparties) have finally been discharged and such Finance Parties are under
no further obligation to provide financial accommodation under the Finance
Documents.
“Discharged Rights and Obligations” has the meaning given to it in clause 30.5
(Procedure for transfer).
“Dispute” has the meaning given to it in clause 45.1 (Arbitration).
“Disruption Event” means either or both of:
(A)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(B)
the occurrence of any other event which results in a disruption (including,
without limitation, disruption of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing or severely inhibiting
that or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.




    

--------------------------------------------------------------------------------

15


“Distributions Reserve Account” means each account designated “Kosmos - DRA”
which is established and maintained by an Obligor pursuant to clause 20.6
(Distributions Reserve Account) of this Agreement, with any bank and in any
jurisdiction (and to the extent such account is held by an Account Bank, it is
not held in its capacity as Account Bank).
“Dividend Release Test” means the conditions to be satisfied under clause 28.23
(Distributions) of this Agreement for the payment of a Shareholder Distribution.
“DWT Block” means the Deep Water Tano area offshore Ghana, being the area
described in annex 1 of the DWT PA, but excluding any portions of such area in
respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the DWT PA.
“DWT JOA” means the joint operating agreement dated 15 August 2006 between
Tullow Ghana Limited, Sabre Oil and Gas Limited and KEG in respect of the DWT
Block (and all amendments and supplements thereto (including pursuant to the DWT
JOA Amendment Agreement, the DWT JOA Additional Amendment Agreement, the DWT JOA
Second Amendment Agreement and the DWT JOA Third Amendment Agreement)).
“DWT JOA Additional Amendment Agreement” means the amendment agreement to the
DWT JOA dated 12 November 2007 (effective as of 17 September 2007) between
Tullow Ghana Limited, Sabre Oil and Gas Limited, KEG and Anadarko WCTP Company.
“DWT JOA Amendment Agreement” means the amendment agreement to the DWT JOA dated
18 July 2007 between Tullow Ghana Limited, Sabre Oil and Gas Limited, KEG and
Anadarko WCTP Company.
“DWT JOA Second Amendment Agreement” means the amendment agreement to the DWT
JOA dated 13 July 2009 between Tullow Ghana Limited, Sabre Oil and Gas Limited,
KEG and Anadarko WCTP Company.
“DWT JOA Third Amendment Agreement” means the amendment agreement to the DWT JOA
dated 26 October 2010 between Tullow Ghana Limited, Sabre Oil and Gas Limited,
KEG and Anadarko WCTP Company.
“DWT PA” means the petroleum agreement dated 10 March 2006 between the
government of Ghana, represented by its Minister for Energy, the GNPC, Tullow
Ghana Limited, Sabre Oil and Gas Limited and KEG in respect of the DWT Block
(and all amendments and supplements thereto).
“EBITDAX” means, in relation to the Group for any Measurement Period, its
consolidated income on ordinary activities before Tax for that period, but
adjusted by:
(A)
adding back Net Interest Payable;

(B)
adding back depletion and depreciation charged to the consolidated profit and
loss account of the Group in accordance with the Approved Accounting Principles;

(C)
adding back amounts amortised to the consolidated profit and loss account of the
Group;

(D)
adding back any amount attributable to exploration expense (except to the extent
that any such exploration expenses have been capitalised);





    

--------------------------------------------------------------------------------

16


(E)
adding back any amount attributable to unrealised losses and deducting any
amount attributable to unrealised gains on the value of any Derivative
Transaction. For the avoidance of doubt, any realised losses will be deducted
while any realised gains will be added back;

(F)
adding back any amount attributable to a loss and deducting any amount
attributable to a gain against book value on the disposal of any non-current
asset and any amount attributable to an impairment charge relating to a non
current asset;

(G)
adding back the amount attributable to any compensation which is paid by way of
equity instruments in KEL;

(H)
adding back or deducting (as applicable) the amount attributable to any other
material item of an unusual or non-recurring nature which represent gains or
losses, including (but not limited to) those arising on:

(i)
the refinancing of or the extinguishment of any financing, in relation to any
cost associated with the original financing which is subsequently written off as
a consequence of that refinancing or extinguishment; and

(ii)
the restructuring of the activities of an entity and the reversal of any
provisions for the cost of restructuring,

for that Measurement Period. In addition, for the purposes of the calculation of
the financial covenants contained in clause 27(B) (Financial Covenants), EBITDAX
in relation to the KEL Group for any Measurement Period shall be adjusted by:
(a)
including fifty per cent. of the EBITDAX adjustments of EG JV Holdco during that
Measurement Period;

(b)
including the EBITDAX of a subsidiary of KEL or attributable to a business or
asset acquired during that Measurement Period for the part of the Measurement
Period when it was not a member of the KEL Group and/or the business or asset
was not owned by a member of the KEL Group; and

(c)
excluding the EBITDAX attributable to any subsidiary of KEL or to any business
or asset sold during that Measurement Period.

“Economic Assumptions” means the economic assumptions agreed or determined in
accordance with clause 19.1 (Forecast Procedures) of this Agreement.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“Effective Date” has the meaning given to the term “Effective Date” in the
Fourth Deed of Amendment and Restatement.
“EG Block” means Block G offshore Equatorial Guinea, being the area described in
annex A and annex B of the EG PSC, but excluding any portions of such area in
respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the EG PSC.




    

--------------------------------------------------------------------------------

17


“EG Block Assets” means all activities, assets and developments in the EG
Contract Area (including exploration).
“EG Contract Area” means the portion of the original Block G contract area
offshore Equatorial Guinea that contains the Ceiba and Okume complex fields.
“EG First Restated JOA” means the first restated joint operating agreement dated
1 January 2000 between Triton Equatorial Guinea, Inc. and Energy Africa
Equatorial Guinea Limited in respect of the EG Block.
“EG JOA” means the joint operating agreement for field development and
production dated 1 June 1999 between Triton Equatorial Guinea Inc. (a Cayman
Islands company) and Energy Africa Equatorial Guinea Limited (an Isle of Man
company) in respect of the EG Block (and all amendments and supplements thereto
including pursuant to the EG First Restated JOA).
“EG JV” means Kosmos-Trident Equatorial Guinea Inc., a company incorporated in
the Cayman Islands and which is a wholly-owned subsidiary of EG JV Holdco, with
company number 68666 and having its registered office at c/- Walkers Corporate
Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman
KY1-9008, Cayman Islands.
“EG JV Holdco” means Kosmos-Trident International Petroleum Inc., a company
incorporated in the Cayman Islands, with company number 55991 and having its
registered office at c/- Walkers Corporate Limited, Cayman Corporate Centre, 27
Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.
“EG PSC” means the production sharing contract dated 26 March 1997 between the
Republic of Equatorial Guinea represented by the Ministry of Mines and Energy
and Triton Equatorial Guinea Inc. (a Cayman Islands company) in respect of the
EG Block (and all amendments and supplements thereto (including pursuant to the
EG PSC First Amendment Agreement, the EG PSC Second Amendment Agreement and the
EG PSC Third Amendment Agreement)).
“EG PSC First Amendment Agreement” means the first amendment agreement to the EG
PSC dated 1 January 2000 between Triton Equatorial Guinea Inc. (a Cayman Islands
company), Energy Africa Equatorial Guinea Limited (an Isle of Man company) and
the Republic of Equatorial Guinea represented by the Ministry of Mines and
Energy.
“EG PSC Second Amendment Agreement” means the second amendment agreement to the
EG PSC dated 15 December 2005 between Amerada Hess Equatorial Guinea Inc. (a
Cayman Islands company), Energy Africa Equatorial Guinea Limited (an Isle of Man
company) and the Republic of Equatorial Guinea represented by the Ministry of
Mines, Industry and Energy.
“EG PSC Third Amendment Agreement” means the third amendment agreement to the EG
PSC dated 22 October 2017 between Hess Equatorial Guinea Inc. (a Cayman Islands
company), Tullow Equatorial Guinea Limited (an Isle of Man company) and the
Republic of Equatorial Guinea represented by the Ministry of Mines and
Hydrocarbons.
“Enforcement Action” shall have the meaning given to that term in the
Intercreditor Agreement.
“Entitlement” means the Obligors’ entitlement to and lifting by tankers of its
share of crude oil delivered from a Field.




    

--------------------------------------------------------------------------------

18


“Environmental Consultant” means Shaw Consultants International, Inc., (or any
other reputable environmental consultant agreed to by the Technical and
Modelling Bank (acting reasonably)) appointed in accordance with a scope of work
and budget for fees and expenses agreed with the Original Borrower, BNP Paribas
(as facility agent at the date of appointment) and the Technical and Modelling
Bank.
“EO” means the EO Group Limited, a Cayman Islands company with registered
company number 219175 whose registered office is at PMB CT 123, Cantonments,
112A Adole Crescent Way, Airport, Accra, Ghana (formerly known as the KG Group
Limited).
“EO Participation Agreement” means the participation agreement dated 1 June 2004
between KEG and EO (including, for the avoidance of doubt, any amendment,
restatement or supplemental agreements or arrangements in relation thereto).
“Equator Principles” means those principles so titled and developed and adopted
by the International Finance Corporation and various other financial
institutions, as amended from time to time, details of which can be found at
www.equator-principles.com.
“Equatorial Guinea” means the Republic of Equatorial Guinea.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“euro” or “€” is to the lawful currency for the time being of the Participating
Member States.
“Event of Default” means any event or circumstance specified as such in clause
29 (Events of Default) of this Agreement.
“Existing Finance Documents” means the Finance Documents as defined in the
Definitions Agreement.
“Existing Lender” has the meaning given to it in clause 30.1 (Assignments and
transfers and changes in Facility Office by the Lenders).
“Facility” means the facility made available under this Agreement as described
in clause 3 (The Facility) of this Agreement.
“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice where
notice is required under clause 32.15 (Facility Agent relationship with the
Lenders) of this Agreement) as the office or offices through which it will
perform its obligations under this Agreement.
“FATCA” means:
(A)
sections 1471 to 1474 of the Code or any associated regulations;

(B)
any treaty, law or regulation of any other jurisdiction (including the Cayman
Islands), or relating to an intergovernmental agreement between the US and any
other jurisdiction, which (in either case) facilitates the implementation of any
law or regulation referred to in paragraph (A) above; or

(C)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (A) or (B) above with the US Internal Revenue Service,





    

--------------------------------------------------------------------------------

19


the US government or any governmental or taxation authority in any other
jurisdiction.
“FATCA Application Date” means:
(A)
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(B)
in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

(C)
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (A) or (B) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.
“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Fee Letter” means any letter or letters dated on or about the date of this
Agreement or on or about the date of the Fourth Deed of Amendment and
Restatement between any Finance Party and the Original Borrower setting out any
of the fees referred to in clause 14 (Fees) of this Agreement and any other fees
payable by the Original Borrower to a Finance Party pursuant to a Finance
Document or payable under this Facility.
“FID Requirements” means the following conditions:
(A)
the final investment decision having been taken by KEISL and KEM for the
development of the Greater Tortue Contract Area and the applicable development
plan having been approved by the respective governments,

(B)
an updated reserves report prepared by the Reserves Consultant having been
produced for the purpose of producing the Forecast;

(C)
the Original Borrower has delivered to the Facility Agent (i) a one-time
Technical Consultant report in form and substance acceptable to the Technical
Bank (exact form and consultant to be agreed by the Original Borrower and the
Technical Bank) and (ii) a one-time ESIA and HSE report (exact form and
consultant to be agreed by the Original Borrower and the Technical Bank), for
informational purposes only;

(D)
the Original Borrower has delivered to the Facility Agent a broker’s certificate
in respect of the project insurances;

(E)
the Original Borrower has delivered to the Facility Agent an updated Schedule of
Insurances (in a form agreed between the Original Borrower and the Facility
Agent) setting out the Agreed Insurances in respect of the Greater Tortue
Assets;





    

--------------------------------------------------------------------------------

20


(F)
the Original Borrower has provided evidence to the Facility Agent that each
Project Account required to be maintained by KEM, KEISL and KES under the
Finance Documents have been opened with an Account Bank;

(G)
the Original Borrower has delivered to the Security Agent, or procured the
delivery to the Security Agent of, any legal opinion or other document (in form
and substance satisfactory to the Majority Lenders) that the Security Agent may
reasonably require in connection with the entry into the Greater Tortue Security
Documents; and

(H)
the Original Borrower has delivered to the Facility Agent, or procured the
delivery to the Facility Agent of, a legal due diligence report (in form and
substance satisfactory to the Facility Agent, acting reasonably) prepared by the
Lenders’ Senegalese counsel in respect of the Greater Tortue Block Assets,
offshore Senegal.

“Field” means the Ghana Block Assets, the Cameroon Block Assets, the Morocco
Block Assets, the Greater Tortue Block Assets, the EG Block Assets and any other
onshore or offshore block or oil and gas field or reserves in which an Obligor
has from time to time, directly or indirectly, acquired an interest pursuant to
a Permitted Acquisition.
“Field Depletion Date” means the projected date on which it is determined (in
accordance with the Forecast Assumptions) that Net Cash Flow is negative on each
remaining Forecast Date following that projected date.
“Field Life Cover Ratio” or “FLCR” means the ratio of A to B with:
(A)
“A” being the net present value of Net Cash Flow (calculated on the basis of the
Forecast Assumptions) from the relevant Forecast Date until the Field Depletion
Date plus the net present value of Relevant Capital Expenditure; and

(B)
“B” being the aggregate of all Loans outstanding under the Facility on that
Forecast Date.

“Final Information Memorandum” means the information memorandum agreed between
the Original Borrower and the Mandated Lead Arrangers and used by the Mandated
Lead Arrangers during primary syndication of the Facility.
“Final Maturity Date” means, subject to clause 28.35 (HY Notes Maturity Date),
the earlier of: (i) 31 March, 2025 and (ii) the Reserve Tail Date.
“Final Repayment Date” means the final repayment date for the Facility
determined in accordance with clause 9 (Repayment) and/or the Amortisation
Schedule, and references to the Final Repayment Date shall be construed as a
reference to any Revised Final Repayment Date which may be determined in
accordance with clause 9.2 (Amendment to Amortisation Schedule) of this
Agreement.
“Final Reports” means the reports prepared by the Reserves Consultant, the
Technical Consultant and the Environmental Consultant in relation to the
Borrowing Base Assets.
“Finance Document” means this Agreement, the Intercreditor Agreement, the KEFI
Intercreditor Agreement, each Hedging Agreement, each Intercompany Loan
Agreement, each Security Document, each Deed of Acknowledgment and Release, each
Deed of Subordination, the Fourth Deed of Amendment and Restatement, each
Novation Agreement and each Fee Letter and any other document designated as such
by the Original Borrower and the Facility Agent.




    

--------------------------------------------------------------------------------

21


“Finance Party” means each of the Mandated Lead Arrangers, the Lenders, the
Hedging Counterparties, the LC Issuing Banks, the LC Lenders, the Account Banks,
the Facility Agent, the Security Agent, the Intercreditor Agent, the Modelling
Bank and the Technical Bank, and “Finance Parties” shall be construed
accordingly.
“Financial Close” means the date on which the Facility Agent notifies the
Original Borrower and the Lenders that it has received all of the Conditions
Precedent in form and substance satisfactory to it (acting reasonably) and/or
waived receipt of those Conditions Precedent in accordance with clause 2.1
(Conditions Precedent to first Utilisation).
“Financial Covenants” means the financial covenants listed under clause 27
(Financial Covenants) of this Agreement.
“Financial Covenant Test Date” has the meaning given to it in clause 27(A)
(Financial Covenants) of this Agreement.
“Financial Indebtedness” means any indebtedness for or in respect of:
(A)
moneys borrowed;

(B)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(C)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(D)
the amount of any liability in respect of any lease or hire purchase contract
which would be treated in the accounts of the relevant entity as a finance or
capital lease;

(E)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(F)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the market to market value shall be taken
into account);

(G)
any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition but which is classified as a borrowing in the accounts of the
relevant entity;

(H)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution in respect of an underlying liability of an entity
which is not a member of the Group and which underlying liability would fall
within one of the other paragraphs of this definition if it were a liability of
a member of the Group; and

(I)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (A) to (H) above (but only to the extent
that the Financial Indebtedness supported thereby is or is at any time in the
future capable of being outstanding).

“Financing Costs” means all amounts of interest, fees, commitment fees, or other
costs and scheduled principal instalments payable by the Obligors under the
Finance Documents.




    

--------------------------------------------------------------------------------

22


“First Currency” has the meaning given to it in clause 17.1 (Currency
indemnity).
“Forecast” means each Forecast prepared in accordance with clause 19 (Forecasts
and Calculations) of this Agreement.
“Forecast Assumptions” means the assumptions used in the production of a
Forecast.
“Forecast Date” means:
(A)
the date on which an asset becomes a Borrowing Base Asset;

(B)
31 March in each year commencing on and from 31 March 2019;

(C)
any other date designated by the Original Borrower which falls no more than 90
days after the date on which the Reserves Consultant has, at the request of the
Original Borrower, produced a new or updated reserves report, provided that such
reserves report is produced on or after 31 March 2018;

(D)
the date of disposal of a Borrowing Base Asset (other than a Permitted Disposal
which falls under any of paragraphs (D) to (G) of the definition of “Permitted
Disposal” set out below);

(E)
on request by the Majority Lenders on any date after the Effective Date and
before the date falling 12 months after the Effective Date upon which the
Majority Lenders (acting reasonably) determine that an event (or series of
events) or circumstance or any effect or consequence thereof has occurred (other
than any fluctuation or change in crude oil prices) that could reasonably be
expected to have a Material Adverse Effect, provided that, before making such
determination, the Majority Lenders must first consult with the Original
Borrower in good faith for not less than 5 Business Days;

(F)
on request by the Original Borrower on any date immediately prior to the expiry
of any BBA Cure Period if the Original Borrower is of the reasonable opinion
that if a new Forecast were to be prepared, it would, or is likely to
demonstrate that the aggregate of the outstandings under the Facility on that
date does not exceed the Borrowing Base Amount as determined in that Forecast;
and

(G)
any date designated by the Facility Agent pursuant to clause 24.13(B) (Forecast
Notification Events).

“Forecast Notification Event” means any of the following events:
(A)
total annual production across all of the Borrowing Base Assets for any
applicable year is reasonably expected by the Original Borrower to be at least
15% below the annual production forecast for that year; and

(B)
an uninterrupted period of at least 60 days occurs during which (A) historical
dated Brent oil prices have been on average 15% below the relevant price deck
used in the applicable Forecast, and/or (B) realised dated Brent oil prices
(inclusive of the Borrowers’ and KEEG’s hedging arrangements) have been on
average below the relevant price deck used in the applicable Forecast.

“Forecast Period” means, in the case of the first Forecast Period, the period
commencing on the date of Financial Close and ending at close of business on the
first Forecast Date




    

--------------------------------------------------------------------------------

23


and, in the case of any subsequent Forecast Period, the period commencing on the
expiry of the immediately preceding Forecast Period and ending at close of
business on the next Forecast Date.
“Forecasting Procedures” means the procedures set out under clause 19 (Forecasts
and Calculations) of this Agreement for preparing a Forecast.
“Fourth Deed of Amendment and Restatement” means the deed of amendment and
restatement entered into on or about 5 February 2018 between, amongst others,
the Original Borrower, the Original Guarantors, KEEG, KES, KEM, BNP Paribas (as
Security Agent and retiring facility agent) and Standard Chartered Bank (as
Facility Agent) in relation to the fourth amendment and restatement of this
Agreement.
“FPSO” means a floating production, storage and offloading vessel.
“FPSO Construction Financing” means any financing arrangements in relation to
the construction of the FPSO to which an Obligor or member of the Group is a
party.
“Ghanaian Cedi” means the lawful currency of Ghana.
“Ghana” means the Republic of Ghana, West Africa.
“Ghana Block Assets” means all activities, assets and developments in the Ghana
Contract Area (including exploration).
“Ghana Blocks” means the WCTP Block and the DWT Block.
“Ghana Contract Area” shall have the meaning given to the term “Contract Area”
in the WCTP PA or the DWT PA, as appropriate, or in any new petroleum agreements
in Ghana applying to any part of such areas.
“Ghana Working Capital Cedi Account” means a Ghanaian Cedi account designated
“Kosmos – Onshore Working Capital Account” established by KEG with the Onshore
Account Bank in Ghana pursuant to clause 20 (Bank Accounts and Cash Management)
of this Agreement which is secured in favour of the Secured Parties.
“Ghana Working Capital USD Account” means a USD account designated “Kosmos –
Onshore Working Capital Account” established by KEG with the Onshore Account
Bank in Ghana pursuant to clause 20 (Bank Accounts and Cash Management) of this
Agreement which is secured in favour of the Secured Parties.
“GNPC” means the Ghana National Petroleum Corporation, a public corporation
established by Provisional National Defence Council Law 64 of 1983.
“Government” means the government of Equatorial Guinea, the government of Ghana,
the government of Mauritania, the government of Senegal, or the government of
any other country in which a Borrowing Base Asset is situated, as appropriate.
“Greater Tortue Block Assets” means all activities, assets and developments in
the Greater Tortue Contract Area (including exploration).
“Greater Tortue Contract Area” means the “Exploration Perimeter” for Bloc C8 as
defined in the Mauritania Exploration and Production Contract and the “Contract
Area” as defined




    

--------------------------------------------------------------------------------

24


in the Senegal Hydrocarbon Exploration and Production Sharing Contract for the
Saint Louis Profond Block.
“Greater Tortue Security Documents” means each of the following documents:
(A)
the KEISL Offshore Security Assignment;

(B)
the KES Offshore Security Assignment;

(C)
the KEM Offshore Security Assignment;

(D)
the Charge over Shares in KEISL;

(E)
the Charge over Shares in KES;

(F)
the Charge over Shares in KEM;

(G)
the KEISL Offshore Project Accounts Agreement;

(H)
the KES Offshore Project Accounts Agreement;

(I)
the KEM Offshore Project Accounts Agreement; and

(J)
any other document reasonably requested by the Facility Agent.

“Gross Revenues” means, for the relevant period of determination and without
double counting, the USD equivalent of each of the following amounts to the
extent received (or projected to be received or which are credits to an interest
or account of an Obligor) by or on behalf of an Obligor (including the USD
equivalent of any payment in kind) during that period from or in respect of the
Borrowing Base Assets (other than any amount received or held on behalf of an
Interested Third Party which is not related to a Borrowing Base Asset whether in
cash or in kind):
(A)
amounts received or to be received from the sale of crude oil, condensate,
natural gas liquids and all output and product from the Borrowing Base Assets or
otherwise received or to be received pursuant to any Project Agreement;

(B)
amounts representing interest on the Project Accounts and interest or
distributions or income of any kind in respect of Authorised Investments;

(C)
all refunds of tax of any kind;

(D)
all Insurance Proceeds;

(E)
all damages or other payments for termination or non-performance or failure to
perform or variation under any contract;

(F)
all net amounts received under any Derivative Agreement;

(G)
all amounts received in respect of any Permitted Disposal; and

(H)
all other amounts which fall to be credited to the profit and loss account of an
Obligor for the financial year in which the relevant period falls.





    

--------------------------------------------------------------------------------

25


“Group” means KEO and each of its subsidiaries.
“Guarantor” means each Original Guarantor, KEFI, KEEG, KEISL, KES, KEM or any
Additional Guarantor.
“Hedging Agreement” means an ISDA Master Agreement or similar agreement pursuant
to which Hedging Transactions are entered into by a Borrower or KEEG with a
Hedging Counterparty and where the liability of the Obligors thereunder are
secured by the Security Documents.
“Hedging Counterparty” means:
(A)
any person which is named on the signing pages of the Intercreditor Agreement as
a Hedging Counterparty and;

(B)
any person which becomes a Party as a Hedging Counterparty pursuant to Clause
13.5 (Agent Accession Undertaking) of the Intercreditor Agreement.

“Hedging Transaction” means any transaction entered into under a Hedging
Agreement, including (but not limited to) any transaction which is a forward
rate agreement, option, future, swap, cap, floor and any combination of the
foregoing.
“HY Noteholder Trustee Amendments” has the meaning given to that term in clause
32.18(A) (Accession to the KEFI Intercreditor Agreement)
“HY Noteholders” means the holders of the HY Notes from time to time.
“HY Notes” means the senior secured notes issued by KEL from time to time
pursuant to the terms of the HY Note Indenture.
“HY Note Indenture” means the indenture pursuant to which all or any of the HY
Notes are constituted or any other agreement under which HY Notes are
constituted and any other agreement under which any guarantee for the HY Notes
is given.
“HY Notes Maturity Date” means 1 August 2021.
“ICR” means the interest cover ratio calculated pursuant to clause 27(B)(ii)
(Financial Covenants).
“IFC” means International Finance Corporation.
“IFC Commitment” has the meaning given to it in paragraph (A) of clause 3.4 (IFC
as Additional Lender) of this Agreement.
“IFC Facility” has the meaning given to it in paragraph (A) of clause 3.4 (IFC
as Additional Lender) of this Agreement.
“IFC Rebalancing” has the meaning given to it in paragraph (C) of clause 3.4
(IFC as Additional Lender) of this Agreement.
“Illegality Lender” has the meaning given to that term in clause 10.2
(Illegality) of this Agreement.




    

--------------------------------------------------------------------------------

26


“Increased Costs” has the meaning given to that term in clause 16.1 (Increased
costs) of this Agreement.
“Insolvency Event” means, in relation to any Obligor, any circumstances
described in clause 29.6 (Insolvency) of this Agreement.
“Insolvency Proceedings” means, in relation to any Obligor, any circumstances
described in clause 29.7 (Insolvency proceedings) of this Agreement.
“Insurance” or “Insurances” means any or all of the contracts of insurance which
the Obligors required from time to time to purchase or procure and maintain
pursuant to the Schedule of Insurances.
“Insurance Proceeds” means all moneys which may at any time be or become payable
to or received by an Obligor (other than proceeds in respect of third party
liability insurances) under or pursuant to the Agreed Insurances and any
reinsurance contract in which the relevant Obligor has an interest.
“Insurance Proceeds Accounts” means any of the KED Insurance Proceeds Account,
the KEG Insurance Proceeds Account, the KEI Insurance Proceeds Account, the KEO
Insurance Proceeds Account, the Borrower Insurance Proceeds Account and any
account deemed to be an “Insurance Proceeds Account” in accordance with clause
20 (Bank Accounts and Cash Management) and which is secured in favour of the
Secured Parties, each an “Insurance Proceeds Account”.
“Intercompany Loan Agreement” means each loan agreement in Agreed Form pursuant
to which a Borrower makes advances to an Obligor from the proceeds of a
Utilisation under the Facility.
“Intercreditor Agreement” means the English law governed intercreditor
agreement, entered into on or about the date of this Agreement, between, amongst
others, BNP Paribas as facility agent on that date, the Lenders, the Hedging
Counterparties, the Original Borrower and the Security Agent, as amended from
time to time.
“Interest Period” means, in relation to a Loan, each period determined in
accordance with clause 12 (Interest Periods) of this Agreement and, in relation
to an Unpaid Sum, each period determined in accordance with clause 11.4 (Default
interest) of this Agreement.
“Interested Third Party” has the meaning given to the term in clause
20.2(A)(iii) (Other bank accounts) of this Agreement.
“Interpolated Screen Rate” means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(A)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(B)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.




    

--------------------------------------------------------------------------------

27


“IPO” means in relation to a company, a transaction in which shares in that
company are sold or issued to investors and in connection with such sale or
issue are admitted to trading on a regulated market or other stock exchange.
“IPO Reorganisation” means any Reorganisation implemented by KEH, or any of its
Subsidiaries from time to time (or any group of them), which is undertaken for
the purpose of facilitating an IPO.
“ISDA Master Agreement” means the 1992 ISDA Master Agreement or the 2002 ISDA
Master Agreement, as the case may be.
“Joint Operating Agreements” means:
(A)
the DWT JOA;

(B)
the WCTP JOA;

(C)
the EG JOA;

(D)
the Mauritania JOA; and

(E)
the Senegal JOA.

“Jubilee Field” means the hydrocarbon accumulation so named that is located
approximately 63km offshore Ghana and which extends across the Ghana Blocks.
“Jubilee Field Phase 1” means the Phase 1 development of the Jubilee Field, as
described in the Phase 1 Plan of Development for the Jubilee Field, including
the Project Infrastructure and all appraisal, exploration, construction,
operations, maintenance and exploitation works and activities, and the
treatment, processing, storage, delivery, lifting and sale of Unit Substances
therefrom.
“KED Insurance Proceeds Account” means an account designated “KED – Insurance
Proceeds Account” established by KED with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.
“KED Offshore Proceeds Account” means an account designated “Kosmos Energy
Development – Offshore” established by KED with the Offshore Account Bank in
London pursuant to clause 20 (Bank Accounts and Cash Management) of this
Agreement which is secured in favour of the Secured Parties.
“KED Offshore Security Assignment” means the English law governed security
assignment and debenture, dated on or about the date of this Agreement, between
KED and the Security Agent.
“KEEG Offshore Proceeds Account” means an account or accounts where the
designated name includes the words “Kosmos Energy Equatorial Guinea – Offshore”
established by KEEG with the Account Bank in London pursuant to clause 20 (Bank
Accounts and Cash Management) of this Agreement which is secured in favour of
the Secured Parties.
“KEEG Offshore Project Accounts Agreement” means the English law governed
offshore project accounts agreement, dated on or about the Effective Date,
between KEEG, the Offshore Account Bank, the Facility Agent and the Security
Agent.




    

--------------------------------------------------------------------------------

28


“KEEG Offshore Security Assignment” means the English law governed security
assignment and debenture, dated on or about the Effective Date, between KEEG and
the Security Agent.
“KEEG/Trident Shareholders’ Agreement” means the English law governed
shareholders’ agreement relating to EG JV Holdco dated 23 October 2017 between
Kosmos Energy Equatorial Guinea and Trident Energy E.G. Operations, Ltd.
“KEFI Intercreditor Agreement” means the English law governed intercreditor
agreement dated 23 November 2012 between the Security Agent, KEFI, KEL, Standard
Chartered Bank as RCF Agent and BNP Paribas as security and intercreditor agent
and as proceeds agent, for and on behalf of the Finance Parties and the
“Security and Intercreditor Agent” for and on behalf of the “Finance Parties”,
both terms as defined in the KEL Guarantee.
“KEG Assignment of Reinsurance Rights” means the English law governed deed of
insurance and reinsurance assignment to be entered into in accordance with the
terms of this Agreement, between the insurers, the Security Agent and KEG.
“KEG Insurance Proceeds Account” means an account designated “KEG – Insurance
Proceeds Account” established by KEG with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.
“KEG Offshore Proceeds Account” means an account or accounts where the
designated name includes the words “Kosmos Energy Ghana HC – Offshore”
established by KEG with the Offshore Account Bank in London pursuant to clause
20 (Bank Accounts and Cash Management) of this Agreement which is secured in
favour of the Secured Parties.
“KEG Offshore Project Accounts Agreement” means the English law governed
offshore project accounts agreement, dated on or about the date of this
Agreement, between KEG, the Offshore Account Bank and BNP Paribas as facility
agent on that date and BNP Paribas as Security Agent.
“KEG Offshore Security Assignment” means the English law governed security
assignment and debenture to be entered into in accordance with the terms of this
Agreement, between KEG and the Security Agent.
“KEG Onshore Project Accounts Agreement” means the Ghanaian law governed onshore
project accounts agreement dated on or about the date of this Agreement, between
KEG, the Onshore Account Bank and BNP Paribas as facility agent on that date and
BNP Paribas as Security Agent.
“KEG Onshore Security Assignment” means the Ghanaian law governed debenture to
be entered into in accordance with the terms of this Agreement between KEG and
the Security Agent.
“KEH” means Kosmos Energy Holdings, a company incorporated under the laws of the
Cayman Islands with registered number 133483 and having its registered office at
PO Box 32332, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands.
“KEI and KEO Offshore Security Assignment” means the English law governed
security assignment dated on or about the date of this Agreement between KEI,
KEO and the Security Agent.




    

--------------------------------------------------------------------------------

29


“KEI Insurance Proceeds Account” means an account designated “KEI – Insurance
Proceeds Account” established by KEI with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.
“KEI Offshore Proceeds Account” means an account designated “Kosmos Energy
International – Offshore” established by KEI with the Offshore Account Bank in
London pursuant to clause 20 (Bank Accounts and Cash Management) of this
Agreement which is secured in favour of the Secured Parties.
“KEI Offshore Security Assignment” means the English law governed security
assignment and debenture, dated on or about the date of this Agreement, between
KEI and the Security Agent.
“KEISL Offshore Proceeds Account” means an account or accounts where the
designated name includes the words “Kosmos Energy Investments Senegal Limited –
Offshore” established by KEISL with the Offshore Account Bank in London pursuant
to clause 20 (Bank Accounts and Cash Management) of this Agreement which is
secured in favour of the Secured Parties.
“KEISL Offshore Project Accounts Agreement” means the English law governed
offshore project accounts agreement, to be entered into, in accordance with the
terms of this Agreement, between KEISL, the Offshore Account Bank, the Facility
Agent and the Security Agent in connection with the inclusion of the Greater
Tortue Block Assets as a Borrowing Base Asset.
“KEISL Offshore Security Assignment” means the English law governed security
assignment and debenture, to be entered into, in accordance with the terms of
this Agreement, between KEISL and the Security Agent in connection with the
inclusion of the Greater Tortue Block Assets as a Borrowing Base Asset.
“KEL” means Kosmos Energy Ltd., a company incorporated under the laws of Bermuda
with registered number 45011 and having its registered office at Clarendon
House, 2 Church Street, Hamilton HM 11, Bermuda.
“KEL Group” means KEL and each of its direct and indirect subsidiaries.
“KEL Guarantee” means the deed of guarantee entered by BNP Paribas as security
and intercreditor agent, Kosmos Energy Limited, Kosmos Energy Operating, Kosmos
Energy International, Kosmos Energy Development, Kosmos Energy Ghana HC and
Kosmos Energy Finance International, dated on or around the date of this
Agreement.
“KEM Offshore Proceeds Account” means an account or accounts where the
designated name includes the words “Kosmos Energy Mauritania – Offshore”
established by KEM with the Offshore Account Bank in London pursuant to clause
20 (Bank Accounts and Cash Management) of this Agreement which is secured in
favour of the Secured Parties.
“KEM Offshore Project Accounts Agreement” means the English law governed
offshore project accounts agreement, to be entered into, in accordance with the
terms of this Agreement, between KEM, the Offshore Account Bank, the Facility
Agent and the Security Agent in connection with the inclusion of the Greater
Tortue Block Assets as a Borrowing Base Asset.




    

--------------------------------------------------------------------------------

30


“KEM Offshore Security Assignment” means the English law governed security
assignment and debenture, to be entered into, in accordance with the terms of
this Agreement, between KEM and the Security Agent in connection with the
inclusion of the Greater Tortue Block Assets as a Borrowing Base Asset.
“KEO Insurance Proceeds Account” means an account designated “KEO – Insurance
Proceeds Account” established by KEO with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.
“KEO Offshore Proceeds Account” means an account designated “Kosmos Energy
Operating – Offshore” established by KEO with the Offshore Account Bank in
London pursuant to clause 20 (Bank Accounts and Cash Management) of this
Agreement which is secured in favour of the Secured Parties.
“KEO Offshore Security Assignment” means the English law governed security
assignment and debenture, dated on or about the date of this Agreement, between
KEO and the Security Agent.
“KES Offshore Proceeds Account” means an account or accounts where the
designated name includes the words “Kosmos Energy Senegal – Offshore”
established by KES with the Offshore Account Bank in London pursuant to clause
20 (Bank Accounts and Cash Management) of this Agreement which is secured in
favour of the Secured Parties.
“KES Offshore Project Accounts Agreement” means the English law governed
offshore project accounts agreement, to be entered into, in accordance with the
terms of this Agreement, between KES, the Offshore Account Bank, the Facility
Agent and the Security Agent in connection with the inclusion of the Greater
Tortue Block Assets as a Borrowing Base Asset.
“KES Offshore Security Assignment” means the English law governed security
assignment and debenture, to be entered into, in accordance with the terms of
this Agreement, between KES and the Security Agent in connection with the
inclusion of the Greater Tortue Block Assets as a Borrowing Base Asset.
“LC Cash Collateral Account” means an account designated “Kosmos - LC Cash
Collateral Account” which is established and maintained by the Original Borrower
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement,
with the relevant LC Issuing Bank or Lender (as applicable, in accordance with
the terms of clause 7.1(B)(viii)(a)), which is secured in favour of the relevant
LC Issuing Bank or Lender, as applicable.
“LC Issuing Bank” means each Lender appointed to such role from time to time and
who issues, pursuant to clause 7.6 (Issue of Letters of Credit) of this
Agreement, a Letter of Credit.
“LC Lender” means each Lender participating in a Letter of Credit, unless
otherwise agreed.
“Lender” means:
(A)
any Original Lender; and

(B)
any bank or financial institution which has become a Party as a lender in
accordance with clause 30 (Changes to the Lenders) of this Agreement,





    

--------------------------------------------------------------------------------

31


which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
“Lender Accession Notice” means a lender accession notice substantially in the
form set out in Schedule 8 (Form of Lender Accession Notice).
“Letter of Credit” means a letter of credit:
(A)
substantially in the form set out in Schedule 12 (Form of Letter of Credit) of
this Agreement subject to such amendments as any beneficiary may reasonably
require;

(B)
in such form as already issued by the Original Borrower on the date of this
Agreement (together with such amendments as may reasonably be required by the
beneficiary thereunder); or

(C)
in any other form requested by the Original Borrower and agreed by the Facility
Agent (pursuant to instructions from the Majority Lenders (acting reasonably))
and each LC Lender.

“LIBOR” means, in relation to any Loan:
(A)
the applicable Screen Rate;

(B)
(if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan; or

(C)
if:

(i)
no Screen Rate is available for the currency of that Loan; or

(ii)
no Screen Rate is available for the Interest Period of that Loan and it is not
possible to calculate an Interpolated Screen Rate for that Loan,

the Reference Bank Rate,
as of, in the case of paragraphs (A) and (C) above, the Specified Time for the
currency of that Loan and for a period equal in length to the Interest Period of
that Loan and if any such rate is less than zero, LIBOR shall be deemed to be
zero.
“Liquidity Statement” has the meaning given to it in clause 24.8 (Sources and
Uses).
“Loan” means each loan or Letter of Credit made or to be made under this
Agreement or the principal amount outstanding for the time being of that loan or
Letter of Credit.
“Loan Life Cover Ratio” or “LLCR” means the ratio of A to B with:
(A)
“A” being the net present value of Net Cash Flow (calculated on the basis of the
Forecast Assumptions) from the relevant Forecast Date until the Final Maturity
Date plus the net present value of Relevant Capital Expenditure; and

(B)
“B” being the aggregate of all Loans outstanding under the Facility on the
relevant Forecast Date.





    

--------------------------------------------------------------------------------

32


“Majority Lenders” means, as applicable, those Lenders whose participation in
advances under the Facility are equal to 66⅔ per cent. of the aggregate advances
then outstanding, or if there are no advances outstanding, whose Commitments
then aggregate at least 66⅔ per cent. of the Total Commitments under the
Facility.
“Margin” means the percentage rate per annum determined in accordance with
clause 11.2 (Margin) of this Agreement.
“Market Disruption Event” has the meaning given to that term in clause 13.2
(Market disruption) of this Agreement.
“Material Adverse Effect” means, in relation to any event (or series of events)
or circumstance which occurs or arises (other than fluctuations in crude oil
prices), that event (or events) or circumstance (or any effect or consequence
thereof), in the opinion of the Majority Lenders, would reasonably be expected
materially and adversely to affect the financial condition, operations, or
business of any Obligor or the Borrowing Base Assets, or the ability of any
Obligor to perform its obligations under the Finance Documents in full and on
the basis contemplated therein in a way which is materially prejudicial to the
interests of the Lenders or results in the Obligors being unable to pay any
amounts when due and payable under the Finance Documents.
“Material Contracts” means the following contracts and agreements in Agreed Form
at the Effective Date (including all amendments and supplements thereto):
(A)
Jubilee Field Unit Second Crude Oil Lifting Agreement between Ghana National
Petroleum Corporation, Tullow Ghana Limited, Kosmos Energy Ghana HC, Anadarko
WCTP Company and Sabre Oil & Gas Holdings Limited dated 1 March 2013;

(B)
Agreement in respect of the Engineering, Procurement, Installation,
Commissioning and Charter (EPIC+Charter) of an Integrated FPSO Facility for the
TEN Development Project (Contract No. ORD-TGHA1058081) between Tullow Ghana
Limited and T.E.N. Ghana MV25 B.V. dated 14 August 2013;

(C)
Agreement for Provision of FPSO Operations and Maintenance Services for the TEN
Development Project between Tullow Ghana Limited and T.E.N. Ghana MV25 B.V.
dated 14 August 2013;

(D)
Agreement for the Operation and Maintenance of a Floating, Production, Storage
and Offloading (FPSO) Facility for the Jubilee Field Unit between Tullow Ghana
Limited and Modec Management Services Private Limited dated 29 December 2011;

(E)
TEN Field Crude Oil Lifting Agreement between Ghana National Petroleum
Corporation, Tullow Ghana Limited, Kosmos Energy Ghana HC, Anadarko WCTP Company
and Petrosa Ghana Limited dated 30 August 2016;

(F)
Jubilee Field Master Crude Sales Agreement between Glencore Energy UK Limited
and Kosmos Energy Ghana HC dated 16 December 2015;

(G)
TEN Field Master Crude Sales Agreement between Glencore Energy UK Limited and
Kosmos Energy Ghana HC dated 13 September 2016;





    

--------------------------------------------------------------------------------

33


(H)
Okume Complex and FPSO Sendje Ceiba Management, Operations and Maintenance
Agreement between Hess Equatorial Guinea, Inc. and Wood Group Equatorial Guinea
Limited dated 1 July 2006;

(I)
Ceiba Field, Block G Crude Oil Lifting Agreement between the Republic of
Equatorial Guinea, Triton Equatorial Guinea, Inc. and Energy Africa Equatorial
Guinea Limited dated 1 October 2001; and

(J)
Agreement for the Marketing and Offtake of Ceiba Blend Crude Oil between Hess
Equatorial Guinea, Inc. and BP Oil International Limited dated 28 November 2017.

“Mauritania” means the Islamic Republic of Mauritania.
“Mauritania Amended Farmout Agreement” means the deed of amendment dated 14
August 2017 between KEM and BP Mauritania Investments Limited in relation to the
Mauritania Farmout Agreement.
“Mauritania Exploration and Production Contract” means the exploration and
production contract dated 5 April 2012 between Mauritania represented by the
Minister in Charge of Crude Hydrocarbons and KEM in respect of Bloc C8 (and all
amendments and supplements thereto (including pursuant to the Mauritania
Exploration and Production Contract First Amendment Agreement, the Mauritania
Exploration and Production Contract Second Amendment Agreement, the Mauritania
Exploration and Production Contract Third Amendment Agreement, the Mauritania
First Deed of Novation and Assignment and Transfer, the Mauritania Second Deed
of Novation and Assignment and Transfer, the Mauritania Farmout Agreement and
the Mauritania Amended Farmout Agreement)).
“Mauritania Exploration and Production Contract First Amendment Agreement” means
the first amendment agreement relating to the Mauritania Exploration and
Production Contract dated 06 September 2012 between Mauritania represented by
the Minister of Petroleum, Energy and Mines and KEM in respect of Bloc C8.
“Mauritania Exploration and Production Contract Second Amendment Agreement”
means the second amendment agreement relating to the Mauritania Exploration and
Production Contract dated 17 June 2013 between Mauritania represented by the
Minister of Petroleum, Energy and Mines and KEM in respect of Bloc C8.
“Mauritania Exploration and Production Contract Third Amendment Agreement” means
the third amendment agreement relating to the Mauritania Exploration and
Production Contract dated 15 December 2015 between Mauritania represented by the
Minister of Petroleum, Energy and Mines, KEM, La Société Mauritanienne des
Hydrocarbures et de Patrimoine Minier and Chevron Mauritania Exploration Limited
in respect of Bloc C8.
“Mauritania Farmout Agreement” means the farmout agreement concerning blocks C6,
C8, C12 and C13, offshore Mauritania entered into between KEM and BP Exploration
(West Africa) Limited dated 15 December 2016.
“Mauritania First Deed of Novation and Assignment and Transfer” means the deed
of assignment in respect of the Mauritania Exploration and Production Contract
dated 18 March 2015 between KEM, Chevron Mauritania Exploration Limited and
Société Mauritanienne des Hydrocarbures et de Patrimonie Minier (previously
named Société Mauritanienne des Hydrocarbures).




    

--------------------------------------------------------------------------------

34


“Mauritania JOA” means the joint operating agreement dated 13 September 2012
between KEM and Société Mauritanienne des Hydrocarbures (the national oil
company of Mauritania incorporated by decree No.2005-106 dated 7 November 2004)
in respect of Bloc C8 (and all amendments and supplements thereto (including
pursuant to the Mauritania JOA Amendment and Restatement Agreement, the
Mauritania Second Deed of Novation and Assignment and Transfer and the
Mauritania JOA Novation and Amendment Agreement)).
“Mauritania JOA Amendment and Restatement Agreement” means the amendment and
restatement agreement in respect of the Mauritania JOA dated 1 December 2014
between KEM, Chevron Mauritania Exploration Limited and Société Mauritanienne
des Hydrocarbures et de Patrimonie Minier (previously named Société
Mauritanienne des Hydrocarbures).
“Mauritania JOA Novation and Amendment Agreement” means the novation and
amendment agreement in respect of the Mauritania JOA dated 16 March 2017 between
KEM, BP Mauritania Investments Limited (formerly BP Exploration (West Africa)
Limited) and Société Mauritanienne des Hydrocarbures et de Patrimonie Minier
(previously named Société Mauritanienne des Hydrocarbures).
“Mauritania Second Deed of Novation and Assignment and Transfer” means the deed
of novation and assignment and transfer concerning Bloc C8 entered into between
KEM, Chevron Mauritania Exploration Limited and Société Mauritanienne des
Hydrocarbures et de Patrimonie Minier (previously named Société Mauritanienne
des Hydrocarbures) dated 9 June 2016.
“Measurement Period” means, in respect of the calculation of the DCR or the ICR,
the period of 12 months ending on the Financial Covenant Test Date in question.
“Model” means the computer model in the Agreed Form at the Signing Date, as such
model may be updated from time to time pursuant to clause 19 (Forecasts and
Calculations) of this Agreement.
“Model Auditor” means, as at the date of this Agreement, Operis Group plc
appointed in accordance with a scope of work and budget for fees and expenses
agreed with the Original Borrower, BNP Paribas (as facility agent at the date of
appointment) and the Technical and Modelling Bank.
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation and any
successor thereto and if such corporation shall for any reason no longer perform
the functions of a securities rating agency, Moody’s shall be deemed to refer to
any other internationally recognised rating agency agreed by the Facility Agent
and the Original Borrower (both acting reasonably).
“Morocco Block Assets” means all activities, assets and developments in the
Boujdour offshore area of interest in Morocco (including exploration), as such
area of interest is further described in the relevant Project Agreements defined
below.
“Net Cash Flow” means, for any relevant period (but without any double
counting):
(A)
Net Revenues; minus

(B)
Project Costs,





    

--------------------------------------------------------------------------------

35


projected to be paid or received during that period converted if necessary into
USD at the rate of exchange used in the Forecast Assumptions on the date of
projected receipt or payment.
“Net Interest Payable” means, in relation to the KEL Group for any Measurement
Period, Total Interest Payable less Total Interest Receivable for the KEL Group
during that Measurement Period.
“Net Revenues” means Gross Revenues minus Royalty Payments and Additional Oil
Entitlement payments.
“New Lender” has the meaning given to it in clause 30.1 (Assignments and
transfers and changes in Facility Office by the Lenders).
“New Project Agreement” means any project agreement relating to any Approved
Development or Permitted Acquisition over which the Lenders have, or are to
receive, a Security Interest.
“Non-Funding Lender” means:
(A)
any Lender who fails to participate in any Utilisation in the amount and at the
time required;

(B)
any Lender who has indicated publicly or to the Facility Agent or an Obligor
that it does not intend to participate in all or part of any Utilisation;

(C)
any Lender which has repudiated its obligations under the Facility; or

(D)
any Lender in respect of which or in respect of whose holding company any of the
events specified in clause 29.6 (Insolvency) or clause 29.7 (Insolvency
proceedings) of this Agreement (disregarding paragraph (B) of clause 29.7)
(Insolvency proceedings) applies or has occurred.

“Novation Agreements” means each of the following documents:
(A)
the Ghanaian law governed novation agreement, dated on or about the Effective
Date, between KEG, Standard Chartered Bank (as the Onshore Account Bank), BNP
Paribas (as the Security Agent and outgoing facility agent) and the Facility
Agent in relation to the KEG Onshore Project Accounts Agreement;

(B)
the English law governed novation agreement, dated on or about the Effective
Date, between KEG, HSBC (as the Offshore Account Bank), BNP Paribas (as the
Security Agent and outgoing facility agent) and the Facility Agent in relation
to the KEG Offshore Project Accounts Agreement; and

(C)
the English law governed novation agreement, dated on or about the Effective
Date, between the Original Borrower, HSBC (as the Offshore Account Bank), BNP
Paribas (as the Security Agent and outgoing facility agent) and the Facility
Agent in relation to the Borrower Offshore Project Accounts Agreement.

“Obligors” means the Borrowers and the Guarantors which, as at the Effective
Date, are set out in Schedule 1 (The Obligors).




    

--------------------------------------------------------------------------------

36


“Offshore Account Bank” means, as the context so requires, either HSBC Bank Plc
or any other bank appointed as an “Offshore Account Bank” in accordance with
Clause 20.3 (Appointment of Account Bank).
“Offshore Proceeds Accounts” means any of the KED Offshore Proceeds Account, the
KEEG Offshore Proceeds Account, the KEG Offshore Proceeds Account, the KEI
Offshore Proceeds Account, the KEISL Offshore Proceeds Account, the KEM Offshore
Proceeds Account, the KEO Offshore Proceeds Account, the KES Offshore Proceeds
Account, the Borrower Offshore Proceeds Account and any account deemed to be an
“Offshore Proceeds Account” in accordance with clause 20.1 (Project Accounts),
and which is secured in favour of the Secured Parties, each an “Offshore
Proceeds Account”.
“Onshore Account Bank” means, as the context so requires, either Standard
Chartered Bank, or any other bank appointed as an “Onshore Account Bank” in
accordance with Clause 20.3 (Appointment of Account Bank).
“Onshore Working Capital Accounts” means the Ghana Working Capital Cedi Account,
the Ghana Working Capital USD Account and any other onshore working capital
account maintained by an Obligor in a jurisdiction where a Borrowing Base Asset
is situated which is designated as such by the Original Borrower and the
Facility Agent.
“Operator” means, in relation to each Borrowing Base Asset or each Developing
Asset, the relevant operator of that Borrowing Base Asset or Developing Asset.
“Operator Report” means the report prepared by the Operator in relation to each
Borrowing Base Asset and each Developing Asset.
“ORGL LC” means the Letter of Credit dated 24 December 2010 issued by BNP
Paribas to Ocean Rig Ghana Limited as beneficiary originally at the request of
Kosmos Energy Finance in respect of the obligations of Tullow Ghana Limited to
the beneficiary thereof, under which the amount of USD 23,000,000 is outstanding
on 28 March 2011.
“Original Guarantor” means KEO, KEI, KED and KEG.
“Participating Interest” has the meaning given to it in the relevant Petroleum
Agreement and details of each such participating interest as at the date of the
Fourth Amendment and Restatement Agreement are as set out in clause 26.14
(Assets) of this Agreement.
“Participating Member State” means any member state of the European Union that
has adopted the euro as its lawful currency in accordance with legislation of
the European Union relating to Economic and Monetary Union.
“Party” means a party to a Finance Document.
“Permitted Acquisition” means any acquisitions or investments:
(A)
which are made in the ordinary course of the day to day business of the
acquiring company;

(B)
which are funded by equity or debt subordinated on terms acceptable to the
Majority Lenders (acting reasonably);

(C)
which are in respect of the implementation and development of the Borrowing Base
Assets;





    

--------------------------------------------------------------------------------

37


(D)
which are included within a Forecast;

(E)
in respect of which the aggregate consideration paid (which shall exclude the
amount of any debt assumed) does not in any calendar year exceed USD 50 million
(or its equivalent in other currencies), or such higher figure as the Majority
Lenders may agree (acting reasonably);

(F)
by an Obligor where the asset acquired or invested in is to be included as a
Borrowing Base Assets as approved by the Majority Lenders (acting reasonably);
or

(G)
which are approved by the Majority Lenders (acting reasonably),

provided in each case that such acquisition or investment may not take place in
Iran, Myanmar, North Korea, Sudan, Syria, Cuba, Crimea, or any country which is
subject to a Sanctions Regime or any country designated by the Majority Lenders
(acting reasonably).
“Permitted Disposals” means any:
(A)
disposal permitted or not otherwise prohibited by clause 28.8 (Disposals) of
this Agreement;

(B)
disposals expressly permitted under any Project Agreement;

(C)
disposals of cash for purposes not prohibited by the Finance Documents;

(D)
disposals expressly required in order to comply with its obligations under the
Project Agreements;

(E)
disposals of obsolete assets;

(F)
disposals on arm’s length terms for market value of its Entitlements from a
Field or petroleum products to which an Obligor is entitled by virtue of its
ownership or investment in a Petroleum Asset; or

(G)
disposals not falling within paragraphs (A) to (F) above which are consented to
by the Majority Lenders.

“Permitted Financial Indebtedness” means:
(A)
any Financial Indebtedness arising under or contemplated by the Finance
Documents;

(B)
any Financial Indebtedness the proceeds of which are applied, promptly on
receipt by an Obligor, in making or procuring the making of a prepayment of all
amounts outstanding under the Finance Documents in full;

(C)
any Financial Indebtedness subordinated to the Lenders on terms approved by the
Majority Lenders (each acting reasonably) provided that there shall be no
subordination in respect of amounts held in any Distributions Reserve Account;

(D)
any guarantee granted by an Obligor in favour of the Revolving Credit Facility
Lenders and/or the HY Noteholders, which in either case is subordinated in
accordance with the terms of the KEFI Intercreditor Agreement, or otherwise on
terms acceptable to the Majority Lenders;





    

--------------------------------------------------------------------------------

38


(E)
any Financial Indebtedness owed to an Obligor, provided that such Obligor (as
subordinated lender) has entered into a Deed of Subordination;

(F)
any Financial Indebtedness arising under finance or capital leases of vehicles,
plant, equipment or computers, provided that the aggregate capital value of all
such items so leased under outstanding leases by members of the Group does not
exceed USD 100 million (or its equivalent in other currencies) at any time;

(G)
any Financial Indebtedness arising under any Derivative Agreement that an
Obligor may enter further to the provisions of clause 28.17(A) (Hedging); or

(H)
any Financial Indebtedness otherwise approved by the Majority Lenders (such
approval not to be unreasonably withheld or delayed).

“Permitted Party” has the meaning given to it in clause 30.7 (Disclosure of
information).
“Permitted Security” means:
(A)
any netting or set-off arrangement entered into in the ordinary course of
financing arrangements for the purpose of netting or setting off debit and
credit balances;

(B)
any lien securing obligations no more than 90 days overdue arising by operation
of law;

(C)
any Security Interest arising under or contemplated by the Finance Documents or
pursuant to the express terms of any Project Agreement;

(D)
any title retention provisions in a supplier’s standard conditions of supply of
goods;

(E)
any Security Interest created over or in respect of any Distributions Reserve
Accounts;

(F)
any Security Interest created pursuant to clause 31.6 (Unwind of Equatorial
Guinea Joint Venture)

(G)
any Security Interest not falling within (A) to (F) above which is consented to
by the Majority Lenders.

“Permitted Transferee” shall have the meaning given to that term in clause 10.6
(Change of Control) of this Agreement.
“Petroleum Agreements” means:
(A)
the DWT PA;

(B)
the WCTP PA;

(C)
the EG PSC;

(D)
the Mauritania Exploration and Production Contract; and

(E)
the Senegal Hydrocarbon Exploration and Production Sharing Contract.





    

--------------------------------------------------------------------------------

39


“Petroleum Asset” means any assets related to the exploration for or
exploitation, production, treatment, processing, transportation, storage,
marketing and sale of petroleum products including, but without limitation, any
contractual rights under any agreement entered into in relation to or incidental
or ancillary thereto, any equity or participating interest in any entity which
has such an interest or which conducts such activities and any right which would
allow a person to obtain title to or an interest in any petroleum products.
“Phase 1 Plan of Development for the Jubilee Field” means the relevant plan for
the development of the Jubilee Field Phase 1 approved by the government of
Ghana.
“Process Agent” has the meaning given to it in clause 46 (Service of Process).
“Project Accounts” means any or all of each Debt Service Reserve Account, the LC
Cash Collateral Account, the Offshore Proceeds Accounts, the Onshore Working
Capital Accounts and the Insurance Proceeds Accounts, in each case, as
established pursuant to clause 20 (Bank Accounts and Cash Management) of this
Agreement and any account established further to clause 10.3 (Aggregate
outstandings exceed the Borrowing Base Amount) of this Agreement, with such
accounts being secured in favour of the Secured Parties.
“Project Accounts Agreements” means the KEEG Offshore Project Accounts
Agreement, the KEG Offshore Project Accounts Agreement, the KEG Onshore Project
Accounts Agreement, the KEISL Offshore Project Accounts Agreement, the KEM
Offshore Project Accounts Agreement, the KES Offshore Project Accounts
Agreement, and the Borrower Offshore Project Accounts Agreement.
“Project Agreements” means (when entered into by the relevant Obligor):
(A)
each Petroleum Agreement (including any Required Approval or any Authorisation
required for the production, transportation or sale of petroleum from a
Borrowing Base Asset);

(B)
the Joint Operating Agreements;

(C)
the UUOA;

(D)
the KEEG/Trident Shareholders’ Agreement; and

(E)
each New Project Agreement and any other agreement which the Facility Agent and
the Original Borrower agree shall be a Project Agreement,

as such documents may be updated, amended or replaced from time to time.
“Project Costs” means all costs and expenses (including without limitation
exploration costs and any costs incurred under any Derivative Agreement, but,
for the avoidance of doubt, excluding any Scheduled KEL Debt Payments and
excluding any other payments relating to the Revolving Credit Facility or the HY
Notes) incurred for and on behalf of an Obligor or in respect of which an
Obligor is liable in relation to:
(A)
the Ghana Contract Area and the EG Contract Area;

(B)
the Greater Tortue Contract Area; and





    

--------------------------------------------------------------------------------

40


(C)
any other project, venture, Field or Petroleum Asset which can at that time be
funded by the proceeds of a Utilisation made pursuant to clause 21.2(B)
(Withdrawals – No Default Outstanding).

“Project Infrastructure” means:
(A)
the FPSO for the Jubilee Field Phase 1;

(B)
a taut-leg mooring system for the FPSO for the Jubilee Field Phase 1;

(C)
seven production wells;

(D)
five production drill centers;

(E)
five production manifolds;

(F)
four water injection wells;

(G)
two water-injection drill centers;

(H)
two water injection manifolds;

(I)
three gas-injection wells;

(J)
one gas-injection drill center;

(K)
one gas-injection manifold;

(L)
two riser bases;

(M)
six subsea distribution units; and

(N)
associated flowlines, risers, umbilicals and jumpers.

“Qualifying Bank” means an internationally recognised bank:
(A)
which is not on a Sanctions List or subject to a sanctions regime issued,
imposed or administered by the United States or any member country of the
European Union, or the European Union itself or the United Nations (or any
agency of any of them) (a “Sanctions Regime”); or

(B)
which does not have its principal place of business in a country which is
subject to a Sanctions Regime; or

(C)
which is not a bank whose principal place of business is in a country notified
by the Original Borrower to BNP Paribas (as facility agent at the date of this
Agreement) prior to signing of this Agreement; or

(D)
whose long-term unguaranteed, unsecured securities or debt is rated at least
Baa3 (Moody’s) or a comparable rating from an internationally recognised credit
rating agency (except that this shall not be a requirement if an Event of
Default is continuing).





    

--------------------------------------------------------------------------------

41


“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period.
“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Security Interests created or
evidenced or expressed to be created or evidenced under the Security Documents.
“Reference Banks” means the principal London offices of any bank appointed as a
reference bank by the Facility Agent, with the prior written consent of the
Original Borrower.
“Reference Bank Rate” means in relation to LIBOR, the arithmetic mean (rounded
upwards to four decimal places) of the rates supplied to the Facility Agent at
its request by the Reference Banks as the rate at which the relevant Reference
Bank could borrow funds in the London interbank market.
“Relevant Capital Expenditure” means capital expenditure incurred or to be
incurred in relation to the Borrowing Base Assets in the next twelve months or,
in respect of exploration and appraisal costs, in the next six months, as
determined pursuant to a Forecast and which is or will be funded by the Facility
or by contributions to the capital of an Obligor (including loans subordinated
on terms acceptable to the Facility Agent (acting reasonably)).
“Relevant Lender” has the meaning ascribed to such term in clause 8.10 (Cash
collateralisation).
“Reorganisation” means (without limitation) any transaction, deemed transaction,
step, procedure or agreement, including (but without limitation) the transfer,
distribution, contribution or settlement of assets and/or liabilities.
“Repayment Date” means the date specified as such in the Amortisation Schedule,
as may be adjusted in accordance with clause 34.6 (Business Days) of this
Agreement.
“Repayment Instalment” means each repayment instalment required pursuant to the
Amortisation Schedule (as adjusted from time to time).
“Repeating Representations” means the representations set out under:
(A)
clauses 26.1 (Status), 26.2 (Legal validity), 26.3 (Non-conflict), 26.4 (Powers
and authority) of this Agreement, each as at the time the power or authority was
exercised only; and

(B)
clauses 26.5 (Authorisations), 26.9 (Financial Statements and other factual
information), 26.10 (Proceedings pending or threatened), 26.11 (Breach of laws),
26.12 (Ranking of security), 26.13 (Pari passu ranking), 26.14 (Assets), 26.15
(Project Agreements), 26.16 (No Immunity), 26.17 (Ownership of Obligors), 26.18
(Sanctions) and 26.19 (Anti-corruption law) of this Agreement.

“Replacement Lender” has the meaning given to that term in clause 10.10 (Right
of repayment and cancellation in relation to a single Lender) of this Agreement.
“Required Approvals” means all material approvals, licenses, consents and
authorisations necessary in connection with the execution, delivery, performance
or enforcement of any Finance Document or the development, construction and
ownership of the relevant Obligor’s interest in a Borrowing Base Asset.




    

--------------------------------------------------------------------------------

42


“Required Balance” means:
(A)
at any time when the DCR is greater than 2.50:1.00, the greater of the balances
which is required to meet the payment either of: (a) interest and fees only due
and payable in the next six months on the Facility; and (b) Scheduled KEL Debt
Payments due and payable in the next six months; and

(B)
at any time when the DCR is less than or equal to 2.50:1.00, zero.

“Reserve Tail Date” means, at any time, the semi-annual Repayment Date
immediately preceding the date on which a Forecast projects that the aggregate
economically recoverable reserves remaining to be produced from the Borrowing
Base Assets (as reflected in the current Forecast) is projected to be equal to
or less than 25 per cent. of the aggregate of the economically recoverable
reserves from the Borrowing Base Assets reflected in the Forecast agreed as a
condition to first Utilisation. The Reserve Tail Date will be re-determined by
each Forecast by reference to the aggregate of reserves for the Borrowing Base
Assets adjusted for any reserves upgrades or downgrades, for additional reserves
acquired pursuant to any Approved Development or Permitted Acquisition and for
any disposal of reserves.
“Reserves Consultant” means RSC Group, Inc., (or any other reputable consultant
agreed to by the Technical and Modelling Bank (acting reasonably)) appointed in
accordance with a scope of work and budget for fees and expenses agreed with the
Original Borrower, BNP Paribas (as facility agent at the date of appointment)
and the Technical and Modelling Bank.
“Reserves Consultant Appointment Letter” means the consulting agreement dated 28
July 2014 between Kosmos Energy, LLC and the Reserves Consultant setting out the
terms of appointment of the Reserves Consultant.
“Reserves Consultant Reliance Letter” means the reliance letter dated 9 February
2015 between BNP Paribas (as facility agent at the date of the letter), the
Technical and Modelling Bank, Kosmos Energy, LLC, the Original Borrower and the
Reserves Consultant.
“Resignation Letter” means a letter substantially in the form set out in
Schedule 10 (Form of Resignation Letter).
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Restricted Party” means a person that is:
(A)
listed on, or (directly or indirectly) owned or controlled (as such terms are
defined by the relevant Sanctions Authority) by one or more persons listed on,
or acting on behalf of a person listed on, any Sanctions List;

(B)
located in, incorporated under the laws of, or owned or (directly or indirectly)
controlled by, or acting on behalf of, a person located in or organized under
the laws of a country or territory that is the target of country-wide or
territory-wide Sanctions; or

(C)
otherwise a target of Sanctions (“target of Sanctions” signifying a person with
whom a US person or other national of a Sanctions Authority would be prohibited
or restricted by law from engaging in trade, business or other activities).





    

--------------------------------------------------------------------------------

43


“Retiring Guarantor” has the meaning given to it in clause 25.8 (Release of
Guarantors’ right of contribution).
“Revised Final Repayment Date” has the meaning given to that term in clause 9.2
(Amendment to Amortisation Schedule) of this Agreement.
“Revolving Credit Facility” means the revolving credit facility of up to US$300
million provided to KEL pursuant to the terms of the Revolving Credit Facility
Agreement.
“Revolving Credit Facility Agreement” means the agreement under which the
Revolving Credit Facility is made available.
“Revolving Credit Facility Lender” means a “Lender”, as defined under the
Revolving Credit Facility Agreement.
“Rollover Loan” means one or more Loans:
(A)
made or to be made on the same day that a maturing Loan is due to be repaid;

(B)
the aggregate amount of which is equal to or less than the amount of the
maturing Loan;

(C)
made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

“Royalty Payments” means royalties payable to the relevant Government by a
contractor out of, or calculated by reference to, petroleum to which such
contractor is entitled under the terms and conditions of the relevant Petroleum
Agreement.
“Saint Louis Profond Block” means Saint Louis profond block offshore Senegal
being the area described in appendix 1 of the Senegal Hydrocarbon Exploration
and Production Sharing Contract, but excluding any portions of such area in
respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the Senegal Exploration and Production
Sharing Contract.
“Sanctions” means the sanctions laws, regulations, embargoes or restrictive
measures administered, enacted or enforced by:
(A)
the United States government;

(B)
the United Nations;

(C)
the European Union (or any of its members states);

(D)
the United Kingdom; or

(E)
the respective governmental institutions and agencies of any of the foregoing,
including, without limitation OFAC, the United States Department of State and
Her Majesty’s Treasury,

(together, the “Sanctions Authorities”).
“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the




    

--------------------------------------------------------------------------------

44


Investments Ban List maintained by Her Majesty’s Treasury, or any similar lists
maintained by, or public announcement of Sanctions designation made by, any of
the Sanctions Authorities.
“Sanctions Regime” has the meaning given to it in paragraph (A) of the
definition of “Qualifying Bank”.
“Schedule of Insurances” means the schedule of insurances in the Agreed Form
(and initialled by the Original Borrower and the Facility Agent) setting out the
Agreed Insurances.
“Scheduled KEL Debt Payment Distribution” means a shareholder distribution as
calculated and defined in clause 28.24 (Scheduled KEL Debt Payment
Distributions) of this Agreement.
“Scheduled KEL Debt Payments” means the scheduled interest, fees, costs and
expenses (including tax gross up) related to the Revolving Credit Facility and
the HY Notes but, for the avoidance of doubt, not including any principal
related to the Revolving Credit Facility or the HY Notes.
“Screen Rate” means in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Ltd. (or any other person which
takes over the administration of that rate) for USD for the relevant period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate, or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters). If such page or service ceases to be available, the Facility Agent may
specify another page or service displaying the relevant rate after consultation
with the Original Borrower.
“Second Currency” has the meaning given to it in clause 17.1 (Currency
indemnity).
“Secured Liabilities” means at any time and without double counting, all present
and future obligations and liabilities (actual or contingent) of each Obligor
(whether or not for the payment of money and including any obligation to pay
damages for breach of contract) which are, or are expressed to be, or may become
due, owing or payable to any or all of the Secured Parties under or in
connection with any of the Finance Documents (including all obligations and
liabilities due, owing or payable under or pursuant to clause 3.3 (Additional
Commitment) and clause 3.4 (IFC as Additional Lender), together with all costs,
charges and expenses incurred by the Security Agent or any Secured Party which
any Obligor is obliged to pay under any Finance Document.
“Secured Party” means a Finance Party, a Receiver or any Delegate.
“Security Documents” means each of the following documents:
(A)
the KEG Offshore Security Assignment;

(B)
the KEG Onshore Security Assignment;

(C)
the KEEG Offshore Security Assignment;

(D)
the KEISL Offshore Security Assignment;

(E)
the KES Offshore Security Assignment;





    

--------------------------------------------------------------------------------

45


(F)
the KEM Offshore Security Assignment;

(G)
the KED Offshore Security Assignment;

(H)
the KEI Offshore Security Assignment;

(I)
the KEO Offshore Security Assignment;

(J)
the Borrower Offshore Security Assignment;

(K)
the KEI and KEO Offshore Security Assignment;

(L)
the Charge over Shares in EG JV Holdco

(M)
the Charge over Shares in KED;

(N)
the Charge over Shares in KEG;

(O)
the Charge over Shares in KEO;

(P)
the Charge over Shares in KEI;

(Q)
the Charge over Shares in KEEG;

(R)
the Charge over Shares in KEISL;

(S)
the Charge over Shares in KES;

(T)
the Charge over Shares in KEM;

(U)
the Charge over Shares in the Original Borrower;

(V)
the KEG Assignment of Reinsurance Rights;

(W)
the KEG Offshore Project Accounts Agreement;

(X)
the KEG Onshore Project Accounts Agreement;

(Y)
the KEEG Offshore Project Accounts Agreement;

(Z)
the KEISL Offshore Project Accounts Agreement;

(AA)
the KES Offshore Project Accounts Agreement;

(BB)
the KEM Offshore Project Accounts Agreement;

(CC)
the Borrower Offshore Project Accounts Agreement;

(DD)
each Supplemental Security Document; and

(EE)
subject to the provisions of the Intercreditor Agreement, each other document
evidencing or creating any Security Interest held or obtained from an Obligor
for or in respect of any Secured Liabilities.





    

--------------------------------------------------------------------------------

46


“Security Interest” means a mortgage, charge, pledge, lien or other security
interest or any other agreement or arrangement having a similar effect.
“Senegal” means the Republic of Senegal.
“Senegal Asset Purchase Agreement” means the asset purchase agreement dated 3
July 2014 entered into between PETRO-TIM Limited and Timis Corporation pursuant
to which PETRO-TIM Limited transferred its entire 90 per cent. participating
interest in the Senegal Hydrocarbon Exploration and Production Sharing Contract
and Senegal JOA to Timis Corporation.
“Senegal Deed of Transfer” means the deed of transfer dated 14 August 2017
entered into between Kosmos BP Senegal Limited (previous name for KEISL) and BP
Senegal Investments Limited relating to the transfer of a 30 per cent.
participating interest in the Senegal Hydrocarbon Exploration and Production
Sharing Contract and the Senegal JOA from Kosmos BP Senegal Limited to BP
Senegal Investments Limited.
“Senegal Farmout Agreement” the farmout agreement dated 19 August 2014 relating
to the transfer of a 60 per cent. participating interest in the Senegal
Hydrocarbon Exploration and Production Sharing Contract and the Senegal JOA from
Timis Corporation to KES.
“Senegal Hydrocarbon Exploration and Production Sharing Contract” means the
hydrocarbon exploration and production sharing contract dated 7 January 2012
between Senegal represented by its Minister of State, Minister of International
Cooperation, Air Transport, Infrastructure and Energy, PETRO-TIM Limited
(predecessor in title to KEISL) and La Société des Pétroles du Senegal in
respect of the Saint Louis Profond Block (and all amendments and supplements
thereto (including pursuant to the Senegal Asset Purchase Agreement, the Senegal
Farmout Agreement, the Senegal Initial Asset Transfer Agreement and the Senegal
Deed of Transfer)).
“Senegal JOA” means the joint operating agreement dated 26 September 2012
between PETRO-TIM Limited (predecessor in title to KEISL) and La Société des
Pétroles du Senegal for operations in the Saint Louis Profond Block (and all
amendments and supplements thereto (including pursuant to the Senegal Asset
Purchase Agreement, the Senegal Farmout Agreement, the Senegal Initial Asset
Transfer Agreement and the Senegal Deed of Transfer)).
“Senegal Initial Asset Transfer Agreement” means the transfer agreement dated 15
December 2016 entered into between KES and Kosmos BP Senegal Limited (previous
name for KEISL) pursuant to which KES transferred its entire 60 per cent.
participating interest in the Senegal Hydrocarbon Exploration and Production
Sharing Contract and Senegal JOA to Kosmos BP Senegal Limited.
“Service Document” has the meaning given to it in clause 46 (Service of
Process).
“Shareholder” means any funds affiliated with Warburg Pincus and Blackstone
Capital Partners or the Blackstone Group.
“Shareholder Affiliate” means any Affiliate of a Shareholder, any trust of which
a Shareholder or any of its Affiliates is a trustee, any partnership of which a
Shareholder or any of its Affiliates is a partner and any trust, fund or other
entity which is managed by, or is under the control of, a Shareholder or any of
its Affiliates, provided that any such trust, fund or other entity which has
been established for at least 6 months solely for the purpose of making,
purchasing or investing in loans or debt securities and which is managed or




    

--------------------------------------------------------------------------------

47


controlled independently from all other trusts, funds or other entities managed
or controlled by a Shareholder or any of its Affiliates which have been
established for the primary or main purpose of investing in the share capital of
companies shall constitute a Shareholder Affiliate.
“Shareholder Distribution” means a shareholder distribution as calculated and
defined in clause 28.23 (Distributions) of this Agreement.
“Signing Date” means 28 March 2011.
“Sources and Uses Statement” has the meaning given to it in clause 24.8 (Sources
and Uses).
“Sources and Uses Statement Date” has the meaning given to it in clause 24.8
(Sources and Uses).
“Specified Time” means 11:00 a.m. London time on the relevant Quotation Day.
“Standard and Poor’s” means Standard & Poor’s Ratings Service, a division of the
McGraw-Hill Companies, Inc., and any successor thereto and if such corporation
shall for any reason no longer perform the functions of a securities rating
agency, Standard & Poor’s shall be deemed to refer to any other internationally
recognised rating agency agreed by the Facility Agent and the Original Borrower
(both acting reasonably).
“Sterling” or “£” or is to the lawful currency for the time being of the United
Kingdom of Great Britain and Northern Ireland.
“Sum” has the meaning given to it in clause 17.1 (Currency indemnity).
“Supermajority Lenders” means, as applicable, those Lenders whose participation
in advances under the Facility are at least equal to 80 per cent. of the
aggregate advances then outstanding, or if there are no advances outstanding,
whose Commitments then aggregate at least 80 per cent. of the Total Commitments
under the Facility.
“Supplemental Charge over Shares” means each of the following documents:
(A)
the English law governed supplemental charge over shares in KED dated on or
about the Effective Date between KEI and the Security Agent;

(B)
the English law governed supplemental charge over shares in KEG dated on or
about the Effective Date between KED and the Security Agent;

(C)
the English law governed supplemental charge over shares in KEI dated on or
about the Effective Date between KEO and the Security Agent;

(D)
the English law governed supplemental limited recourse charge over shares in KEO
dated on or about the Effective Date between KEH as chargor, KEO and the
Security Agent; and

(E)
the English law governed supplemental charge over shares in the Original
Borrower dated on or about the Effective Date between KEI and the Security
Agent.

“Supplemental Security Documents” means each of the following documents:




    

--------------------------------------------------------------------------------

48


(A)
the English law governed supplemental security assignment and debenture, dated
on or about the Effective Date, between KED and the Security Agent;

(B)
the English law governed supplemental security assignment and debenture, dated
on or about the Effective Date, between KEI and the Security Agent;

(C)
the English law governed supplemental security assignment and debenture, dated
on or about the Effective Date, between KEO and the Security Agent;

(D)
the English law governed supplemental security assignment and debenture, dated
on or about the Effective Date, between the Original Borrower and the Security
Agent;

(E)
the English law governed supplemental security assignment dated on or about the
Effective Date, between KEI, KEO and the Security Agent; and

(F)
each Supplemental Charge over Shares.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Technical and Modelling Bank” means the Technical Bank and the Modelling Bank,
provided that if the Technical Bank and the Modelling Bank cannot reach
agreement on a certain issue, then the opinion of the Technical Consultant will
be requested (to the extent a Technical Consultant is not already appointed and
the parties do not agree on a replacement within 5 Business Days of notification
of the failure to reach agreement, the Technical Bank and the Modelling Bank
shall request the President of the Energy Institute of London to appoint an
independent consultant within 5 Business Days). If no agreement can be reached
after consulting the relevant Consultant, the final decision shall be determined
by the Majority Lenders.
“Technical Assumptions” means the technical assumptions agreed or determined in
accordance with clause 19.1 (Forecast Procedures) of this Agreement.
“Technical Consultant” means Shaw Consultants International, Inc. (or any other
reputable technical consultant agreed to by the Technical and Modelling Bank
(acting reasonably)), appointed in accordance with a scope of work and budget
for fees and expenses agreed with the Original Borrower, BNP Paribas (as
facility agent at the date of appointment) and the Technical and Modelling Bank.
“Third Deed of Amendment and Restatement” means the deed of amendment and
restatement dated 14 March 2014 entered into by the Original Borrower, the
Original Guarantors and BNP Paribas (as facility agent on that date)) and the
Security Agent in relation to the third amendment and restatement of this
Agreement.
“Third Parties Act” has the meaning given to it in clause 1.4 (Third Party
Rights).
“Total Available Facility Amount” means at any time the amount calculated as
such pursuant to clause 3.2 (Total Available Facility Amount) of this Agreement.
“Total Commitments” means the aggregate of the Commitments of the Lenders.




    

--------------------------------------------------------------------------------

49


“Total Facility Amount” means at any time, the total facility made available
under the Facility but as reduced by the amount of any cancellation of the
Facility.
“Total Interest Payable” means, in relation to the KEL Group for any Measurement
Period, all interest and other financing charges paid or payable and incurred by
the KEL Group during that Measurement Period.
“Total Interest Receivable” means, in relation to the KEL Group for any
Measurement Period, all interest and other financing charges received or
receivable by the KEL Group during that Measurement Period.
“Transaction Document” means each Finance Document and each Project Agreement.
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) of this Agreement or any other form
agreed between the Facility Agent and the Original Borrower.
“Transfer Date” means, in relation to a transfer, the later of:
(A)
the proposed Transfer Date specified in the Transfer Certificate; and

(B)
the date on which the Facility Agent executes the Transfer Certificate.

“Unit Substances” shall have the meaning given to that term in the UUOA.
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
“US” or “United States” means the United States of America.
“USD” or “US Dollar” means the lawful currency of the United States of America.
“US Tax Obligor” means:
(A)
a Borrower which is resident for tax purposes in the United States of America;
or

(B)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income tax purposes.

“Utilisation” means a utilisation of the Facility by way of a Loan.
“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
“Utilisation Request” means a notice substantially in the form set out in
Schedule 4 (Utilisation Requests) of this Agreement or in the Agreed Form.
“UUOA” means the unitization and unit operating agreement entered into between
GNPC, Tullow Ghana Limited, KEG, Anadarko WCTP Company, Sabre Oil and Gas
Holdings Limited and EO dated 13 July 2009.
“VAT” means:




    

--------------------------------------------------------------------------------

50


(A)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112);and

(B)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (A) above, or imposed elsewhere.

“WCTP Block” means West Cape Three Points area offshore Ghana, being the area
described in annex 1 of the WCTP PA, but excluding any portions of such area in
respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the WCTP PA.
“WCTP JOA” means the joint operating agreement dated 27 July 2004 between KEG
and EO in respect of the West Cape Three Points Block offshore Ghana (and all
amendments and supplements thereto (including pursuant to the WCTP JOA First
Amendment Agreement and the WCTP JOA Second Amendment Agreement)).
“WCTP JOA First Amendment Agreement” means the amendment agreement to the WCTP
JOA dated 13 July 2009 between KEG, EO, Anadarko WCTP Company, Tullow Ghana
Limited and Sabre Oil and Gas Limited.
“WCTP JOA Second Amendment Agreement” means the amendment agreement to the WCTP
JOA dated 26 October 2010 between KEG, EO, Anadarko WCTP Company, Tullow Ghana
Limited and Sabre Oil and Gas Limited.
“WCTP PA” means the petroleum agreement dated 22 July 2004 between the
government of Ghana, represented by its Minister for Energy, the GNPC, KEG and
EO in respect of the West Cape Three Points Block offshore Ghana (and all
amendments and supplements thereto).
“Write-down and Conversion Powers” means:
(A)
in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule; and

(B)
in relation to any other applicable Bail-In Legislation:

(i)
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)
any similar or analogous powers under that Bail-In Legislation.

1.2
Construction of particular terms

(A)
Unless a contrary indication appears, any reference in this Agreement to:





    

--------------------------------------------------------------------------------

51


(i)
“this Agreement” shall be construed as a reference to the agreement or document
in which such reference appears together with all recitals and Schedules
thereto;

(ii)
a reference to “assets” includes properties, revenues and rights of every
description;

(iii)
an “authorisation” or “consent” shall be construed as including any
authorisation, consent, approval, resolution, licence, exemption, permission,
recording, notarisation, filing or registration;

(iv)
an “authorised officer” shall be construed, in relation to any Party, as a
reference to a Director or other person duly authorised by such Party as
notified by such Party to the Facility Agent as being authorised to sign any
agreement, certificate or other document or to take any decision or action, as
applicable. The provision of any certificate or the making of any certification
by any authorised officer of an Obligor shall not create for that authorised
officer any personal liability to the Finance Parties;

(v)
a “calendar year” is a reference to a period starting on (and including) 1
January and ending on (and including) the immediately following 31 December;

(vi)
a “certified copy” shall be construed as a reference to a copy of that document,
certified by an authorised officer of the relevant Party delivering it to be a
complete, accurate and up-to-date copy of the original document;

(vii)
a “clause” shall, subject to any contrary indication, be construed as a
reference to a clause of the agreement or document in which such reference
appears;

(viii)
“continuing” shall, in relation to any Default or Event of Default, be construed
as meaning that such Default or Event of Default has not been remedied or
waived;

(ix)
the “equivalent” on any given date in any currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the amount of the
second currency at the spot rate of exchange quoted by the Facility Agent in the
normal course of business at or about 11.00 a.m. on such date for the purchase
of the first currency with the second currency in the London foreign exchange
markets for delivery on the second Business Day thereafter;

(x)
the “group” of any person, shall be construed as a reference to that person, its
subsidiaries and any holding company of that person and all other subsidiaries
of any such holding company, from time to time;

(xi)
a “holding company” of a company or corporation shall be construed as a
reference to any company or corporation of which the first-mentioned company or
corporation is a subsidiary;





    

--------------------------------------------------------------------------------

52


(xii)
“include” or “including” shall be deemed to be followed by “without limitation”
or “but not limited to” whether or not they are followed by such phrase or words
of like import;

(xiii)
a “month” or “Month” is a reference to a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
succeeding calendar month save that, where any such period would otherwise end
on a day which is not a Business Day, it shall end on the next succeeding
Business Day, unless that day falls in the calendar month succeeding that in
which it would otherwise have ended, in which case it shall end on the
immediately preceding Business Day provided that, if a period starts on the last
Business Day in a calendar month or if there is no numerically corresponding day
in the month in which that period ends, that period shall end on the last
Business Day in that later month (and references to “months” and “Months” shall
be construed accordingly);

(xiv)
a “person” shall be construed as a reference to any person, trust, firm,
company, corporation, government, state or agency of a state or any association
or partnership (whether or not having separate legal personality) of two or more
of the foregoing;

(xv)
a reference to a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of law, being a regulation, rule, official directive, request or
guideline with which a prudent person carrying on the same or a similar business
to an Obligor would comply) of any governmental, intergovernmental or
supranational body, agency, department or of any regulatory, self-regulatory or
other authority or organisation;

(xvi)
a “right” shall be construed as including any right, title, interest, claim,
remedy, discretion, power or privilege, in each case whether actual, contingent,
present or future;

(xvii)
a “Schedule” shall, subject to any contrary indication, be construed as a
reference to a schedule of the agreement or document in which such reference
appears;

(xviii)
a “subsidiary” of a company or corporation means a subsidiary undertaking within
the meaning of section 1162 of the Companies Act 2006 which shall be construed
as a reference to any company or corporation:

(xix)
which is controlled, directly or indirectly, by the first-mentioned company or
corporation;

(xx)
more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the first-mentioned company or corporation; or

(xxi)
which is a subsidiary of another subsidiary of the first-mentioned company or
corporation,

(xxii)
and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;





    

--------------------------------------------------------------------------------

53


(xxiii)
the “winding-up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business including the seeking of liquidation, bankruptcy, winding-up,
reorganisation, dissolution, administration, receivership, judicial
custodianship, administrative receivership, arrangement, adjustment, protection
or relief of debtors;

(xxiv)
a “year” is a reference to a period starting on one day in a month in a calendar
year and ending on the numerically corresponding day in the same month in the
next succeeding calendar year, save that, where any such period would otherwise
end on a day which is not a Business Day, it shall end on the next succeeding
Business Day, unless that day falls in the month succeeding that in which it
would otherwise have ended, in which case it shall end on the immediately
preceding Business Day Provided that, if a period starts on the last Business
Day in a month, that period shall end on the last Business Day in that later
month (and references to “years” shall be construed accordingly); and

(xxv)
a provision of law is a reference to that provision as amended and reenacted.

(B)
Unless a contrary indication appears, any reference in any Finance Document to
“Bank of America Merrill Lynch International Limited” is a reference to its
successor in title Bank of America Merrill Lynch International Designated
Activity Company (including, without limitation, its branches) pursuant to and
with effect from the merger between Bank of America Merrill Lynch International
Limited and Bank of America Merrill Lynch International Designated Activity
Company that takes effect in accordance with Chapter II, Title II of Directive
(EU) 2017/1132 (which repeals and codifies the Cross-Border Mergers Directive
(2005/56/EC)), as implemented in the United Kingdom and Ireland. Notwithstanding
anything to the contrary in any Finance Document, a transfer of rights and
obligations from Bank of America Merrill Lynch International Limited to Bank of
America Merrill Lynch International Designated Activity Company pursuant to such
merger shall be permitted.

1.3
Interpretation

(A)
Words importing the singular shall include the plural and vice versa.

(B)
Words indicating any gender shall include each other gender.

(C)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document to:

(i)
any party or person shall be construed so as to include its and any subsequent
successors, permitted transferees and permitted assigns in accordance with their
respective interests;

(ii)
such agreement or document or any other agreement or document shall be construed
as a reference to each such agreement or document or, as the case may be, such
other agreement or document as the same may have been, or may from time to time
be, amended, varied, novated or





    

--------------------------------------------------------------------------------

54


supplemented, in each case to the extent permitted under the Finance Documents;
(iii)
a time of day shall, save as otherwise provided in any agreement or document, be
construed as a reference to London time.

(D)
Section, Part, Clause and Schedule headings contained in, and any index or table
of contents to, any agreement or document are for ease of reference only.

1.4
Third Party Rights

(A)
Any Hedging Counterparty may enforce the terms of clause 21.2 (Withdrawals – No
Default Outstanding), clause 25 (Guarantee and Indemnity) and clause 42.2(E)
(Exceptions) of this Agreement by virtue of the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”). This clause 1.4(A) confers a
benefit on each such Hedging Counterparty, and, subject to the remaining
provisions of this clause 1.4, is intended to be enforceable by each Hedging
Counterparty by virtue of the Third Parties Act.

(B)
Any Account Bank may enforce the terms of this Agreement by virtue of the Third
Parties Act. This clause 1.4(B) confers a benefit on each such Account Bank,
and, subject to the remaining provisions of this clause 1.4, is intended to be
enforceable by each Account Bank by virtue of the Third Parties Act.

(C)
Subject to paragraph (A) and (B) above, a person who is not a party to this
Agreement has no right under the Third Parties Act to enforce or enjoy the
benefit of any term of this Agreement.

(D)
Notwithstanding any term of any Finance Document, this Agreement may be
rescinded or varied without the consent of any person who is not a Party hereto.


PART 2    
CONDITIONS PRECEDENT

1.
Conditions Precedent

1.1
Conditions Precedent to first Utilisation

The Original Borrower may not deliver a Utilisation Request unless the Facility
Agent has received all of the documents and other evidence listed in Part I of
Schedule 3 (Conditions Precedent) in form and substance satisfactory to the
Facility Agent (acting reasonably), or their delivery has otherwise been waived
in accordance with clause 2.3 (Waivers of Conditions Precedent). The Facility
Agent (acting reasonably) shall notify the Original Borrower and the Lenders
promptly upon being so satisfied.
1.2
Conditions Precedent to each Utilisation

The Lenders will only be obliged to comply with clause 6.5 (Lenders’
participation) if, on the proposed Utilisation Date:
(A)
no Default or Event of Default is continuing or will result from the proposed
Loan; and

(B)
an Authorised Signatory of the relevant Borrower certifies that





    

--------------------------------------------------------------------------------

55


(i)
the funds from that Utilisation are expected to be applied in payment of amounts
subject to and in accordance with the Cash Waterfall within 90 days of the
relevant drawdown date (other than making a distribution in accordance with
paragraph (vii) of the Cash Waterfall) or are otherwise required to maintain a
reasonable and prudent level of working capital in the Project Accounts;

(ii)
the aggregate principal amount outstanding under the Facility does not exceed
the Borrowing Base Amount, and the making of the Utilisation would not result in
the aggregate principal amount outstanding under the Facility exceeding the
Borrowing Base Amount; and

(iii)
the Repeating Representations to be made by each Obligor are, in the light of
the facts and circumstances then existing, true and correct in all material
respects (or, in the case of a Repeating Representation that contains a
materiality concept, true and correct in all respects);

1.3
Waivers of Conditions Precedent

(A)
The Facility Agent, acting in accordance with the instructions of the Lenders,
may waive the requirement under clause 2.1 (Conditions Precedent to first
Utilisation) to deliver any one or more of the documents and other evidence
listed in Schedule 3 (Conditions Precedent).

(B)
Satisfaction of any of the conditions set out in clause 2.2 (Conditions
Precedent to each Utilisation) may be waived by the Facility Agent acting in
accordance with the instructions of the Majority Lenders.

(C)
Any waiver effected by the Facility Agent in accordance with this clause shall
be binding on all Parties.

(D)
For the avoidance of doubt, no Utilisation may be made under the Facility, until
the Facility Agent has confirmed all relevant Conditions Precedent have been
satisfied (acting reasonably) or waived in accordance with this clause 2
(Conditions Precedent).

(E)
Prior to the first Utilisation of the Facility (and not thereafter), any Default
or Event of Default which arises by virtue of the fact that the Security
Interests granted pursuant to the Security Documents are second-ranking (due to
the subsistence during such period of Security Interests (as defined in the
Existing Finance Documents) which were granted pursuant to the Existing Finance
Documents), shall be deemed not to have arisen.


PART 3    
OPERATION OF THE FACILITY

1.
The Facility

1.1
Facility Commitment amounts

(A)
Subject to the terms of the Finance Documents the Lenders have agreed to make
available to the Borrowers a secured US Dollar revolving loan facility and a
letter of credit facility on the terms and conditions set out in this Agreement
(the “Facility”) in an aggregate amount equal to the Total Commitments.





    

--------------------------------------------------------------------------------

56


(B)
The Facility may be utilised by way of:

(i)
Loans (which, during the Availability Period only, shall include Rollover
Loans); and

(ii)
Letters of Credit up to an aggregate amount not exceeding USD 200 million.

1.2
Total Available Facility Amount

(A)
The Total Available Facility Amount shall be computed in accordance with this
clause 3.2.

(B)
If at any time the aggregate amount of all Loans exceeds the Borrowing Base
Amount, the Total Available Facility Amount shall be zero.

(C)
Notwithstanding any increase to the Total Available Facility Amount by the
addition of (a) Additional Commitments pursuant to clause 3.3 below; or (b) the
IFC Commitment pursuant to clause 3.4 below and subject to paragraph (B) above,
the Total Available Facility Amount shall be an amount equal to the lesser of:

(i)
the Total Facility Amount less (1) the amount of all Loans which have not been
either prepaid or repaid and (2) the aggregate amount of any Letters of Credit
issued, or to be issued, under the Facility; and

(ii)
the Borrowing Base Amount less (1) the amount of all Loans and (2) the aggregate
amount of any Letters of Credit issued, or to be issued, under the Facility
(only to the extent not cash collateralised by amounts standing to the credit of
the LC Cash Collateral Account),

where the Borrowing Base Amount is determined by reference to the most recent
Forecast prepared in accordance with the Forecasting Procedures.
(D)
For the avoidance of doubt, if at any time a Letter of Credit is cash
collateralised in whole in or part in accordance with clause 7.1(B) of this
Agreement, the Total Available Facility Amount shall, subject always to
paragraphs (B) and (C) above, automatically increase by the amount of such
deposit. Conversely, in the event that the whole or any part of the cash
collateral is withdrawn in accordance with clause 7.1(B) of this Agreement, then
the Total Available Facility Amount will reduce by the amount of such
withdrawal.

1.3
Additional Commitment

(A)
The Original Borrower may notify the Facility Agent (such notice being an
“Additional Commitment Notice”) that it has agreed with any Lender or any other
bank or financial institution (in each case, an “Additional Lender”) to increase
the Total Facility Amount by the provision of additional commitments under the
Facility (each such increase in commitments being an “Additional Commitment”),
provided that:

(i)
the Additional Commitment Notice is delivered at any time after the Effective
Date, and prior to the expiry of the Availability Period;

(ii)
the increase is to take effect before the expiry of the Availability Period and
the maximum aggregate amount of Additional Commitment (including all





    

--------------------------------------------------------------------------------

57


previous increases) does not exceed USD 500 million less any amount of IFC
Commitment which has then been provided;
(iii)
no Event of Default is continuing or would arise as a result of the provision of
the Additional Commitment; and

(iv)
the terms of the Additional Commitment shall, for all purposes of this
Agreement, be treated pursuant to the terms of this Agreement in the same manner
as the existing Commitments.

(B)
Each Additional Commitment Notice shall:

(i)
confirm that the requirements of clause 3.3(A) above are fulfilled;

(ii)
specify the date upon which the Additional Commitment is anticipated to be made
available to the Borrowers (the “Additional Commitment Date”); and

(iii)
where the Additional Lender is IFC, include any further details that may be
required by the Facility Agent (acting reasonably) pursuant to clause 3.4 (IFC
as Additional Lender).

(C)
In the event that the Additional Lender is not a Party to this Agreement, the
Original Borrower shall procure that each Additional Lender:

(i)
delivers a Lender Accession Notice duly completed and signed on behalf of the
Additional Lender and specifying its Additional Commitment to the Facility
Agent; and

(ii)
accedes to the Intercreditor Agreement in accordance with the terms of the
Intercreditor Agreement,

in each case, on or prior to the Additional Commitment Date.
(D)
Subject to the conditions in paragraph (B) and (C) above being met, from the
relevant Additional Commitment Date:

(i)
the Additional Lender shall make available the relevant Additional Commitment
for Utilisation under the Facility in accordance with the terms of this
Agreement (as amended);

(ii)
the Additional Commitment shall rank pari passu with respect to existing
Commitments; and

(iii)
any necessary rebalancing of the Commitments and outstandings under the Facility
and the Additional Commitment provided by the Additional Lender to ensure that
they are pro rata (the “New Commitment Rebalancing”) will be made by a Borrower
making utilisations from the Additional Commitment within five business days of
the relevant Additional Commitment Date:

(a)
in priority to utilisations from Commitments under the Facility; or





    

--------------------------------------------------------------------------------

58


(b)
to effect a prepayment under the Facility to the existing Lenders (which amount
may be redrawn by the Borrowers),

at that Borrower’s election, in each case to procure, as far as practicable, any
New Commitment Rebalancing, following which all utilisations shall be made pro
rata.
(E)
Each Additional Lender may only become a party to this Agreement (and be
entitled to share in the Security created under the Security Documents in
accordance with the terms of the Finance Documents) if such Additional Lender
simultaneously accedes to the Intercreditor Agreement in accordance with the
terms of the Intercreditor Agreement.

(F)
Each Party (other than the relevant Additional Lender) irrevocably authorises
and instructs the Facility Agent to execute on its behalf any Lender Accession
Notice which has been duly completed and signed on behalf of that proposed
Additional Lender and each Party agrees to be bound by such accession. The
Facility Agent must promptly sign any such Lender Accession Notice (and in any
event within three Business Days of receipt).

(G)
The Facility Agent shall only be obliged to execute a Lender Accession Notice
delivered to it by an Additional Lender once the Facility Agent (acting
reasonably) has, to the extent that the necessary information is not already
available to it, received all required information to comply with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to the accession of such Additional Lender.

(H)
On the date that the Facility Agent executes a Lender Accession Notice:

(i)
the Additional Lender party to that Lender Accession Notice, each other Finance
Party and the Obligors shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had that
Additional Lender been an Original Lender with the rights and/or obligations
acquired or assumed by it as a result of that accession and with the Commitment
specified by it as its Additional Commitment; and

(ii)
that Additional Lender shall become a Party to this Agreement as a “Lender”.

1.4
IFC as Additional Lender

(A)
In the event that the Additional Commitment is to be provided by IFC, subject to
compliance with the provisions of clause 3.3 (Additional Commitment) and clause
3.5(B), IFC shall provide its Additional Commitment (the “IFC Commitment”)
through a separate tranche, facility or facilities ranking pari passu with the
Facility (the “IFC Facility”) details of which, together with any amendments to
the Finance Documents as the Original Borrower and IFC (each acting reasonably)
consider necessary, shall be provided with the Additional Commitment Notice.

(B)
Any IFC Commitment shall be provided on substantially the same terms and
conditions as the Facility, save that the IFC Facility shall include such
additional or alternative terms and conditions as required by IFC’s policies and
practices (the rights in relation to which shall not be available to the Finance
Parties).





    

--------------------------------------------------------------------------------

59


(C)
In order to rebalance the Commitments and outstandings under the Facility and
the IFC Facility to ensure that they are pro rata (the “IFC Rebalancing”), a
Borrower will make utilisations under the IFC Facility:

(i)
in priority to the Facility; or

(ii)
to effect a prepayment under the Facility (which amount may be redrawn by a
Borrower),

at that Borrower’s election, in each case to procure, as far as practicable, the
IFC Rebalancing, following which all drawings under the IFC Facility and the
Facility shall be pro rata.
1.5
Amendments to Finance Documents

(A)
The Parties shall, acting reasonably, make such amendments to the Finance
Documents as may be necessary to increase the Total Facility Amount pursuant to
clause 3.3 (Additional Commitment) above (including amendments to the
Amortisation Schedule and such amendments as required to implement any
alternative terms and conditions as required by IFC’s policies and practices)
and to enable each Additional Lender to accede to the Finance Documents and
provide its Additional Commitment hereunder. The Facility Agent may effect, on
behalf of the Finance Parties, any such amendment. Any Lender Accession Notice
or accession in respect of the Intercreditor Agreement entered into, or any
amendment to the Finance Documents effected pursuant to clause 3.3 (Additional
Commitment) above, by the Facility Agent, the Additional Lender or the Original
Borrower, shall be binding on all Parties.

(B)
Notwithstanding paragraph (A) above, any amendments to the Finance Documents or
additional or alternative terms and conditions, in each case as may be
reasonably required as a consequence of any IFC Commitment being provided to the
Borrowers shall not require the consent of the Finance Parties, provided that
such amendments are not prejudicial to the rights and obligations of the Finance
Parties under this Agreement.


2.
Finance Parties’ Rights and Obligations

(A)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under any Finance
Documents to which it is a Party does not affect the obligations of any other
Party under the Finance Documents. No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents.

(B)
The rights of each Finance Party under or in connection with the Finance
Documents to which it is a Party are separate and independent rights and any
debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt in respect of which a Finance Party
shall be entitled to enforce its rights in accordance with paragraph (C) below.
The rights of each Finance Party include any debt owing to that Finance Party
under the Finance Documents and, for the avoidance of doubt, any part of a Loan
or any other amount owed by an Obligor which relates to a Finance Party’s
participation in a Facility or its role under a Finance Document (including any
such amount payable to the Facility Agent on its behalf) is a debt owing to that
Finance Party by that Obligor.





    

--------------------------------------------------------------------------------

60


(C)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.


3.
Purpose

3.1
Purpose

The proceeds of any Loan or Letter of Credit may only be used by a Borrower for
the following purposes:
(A)
in the case of a first Utilisation of the Facility, to repay all amounts
outstanding under the Existing Finance Documents in full;

(B)
to pay Project Costs (including Relevant Capital Expenditure);

(C)
to pay Financing Costs (other than principal and interest);

(D)
to make advances to an Obligor under an Intercompany Loan Agreement to enable
such Obligor to pay Project Costs;

(E)
to fund the DSRA and the LC Cash Collateral Account;

(F)
to meet all costs and expenses incurred in respect of making any Permitted
Acquisition;

(G)
to issue Letters of Credit under the Facility; and

(H)
subject to Clause 20.6 (Distributions Reserve Account) to fund the Distributions
Reserve Account.

3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any Loan made
pursuant to the Finance Documents.

4.
Utilisation - Loans

4.1
Availability Period

Subject to the satisfaction of the relevant Conditions Precedent the Facility
shall be available for drawing during the period from and including the Signing
Date to and including the earlier of:
(A)
the date falling one month prior to the Final Maturity Date; and

(B)
any date imposed in accordance with Clause 28.35 (HY Notes Maturity Date).

4.2
Delivery of a Utilisation Request

A Borrower may borrow a loan under the Facility by delivery to the Facility
Agent of a duly completed Utilisation Request not later than 10:00 am on the
third Business Day prior to the proposed Utilisation Date and the Facility Agent
shall deliver such Utilisation Request to the Lenders on the Business Day of
receipt of the same by it. For this purpose, if the Facility Agent receives the
Utilisation Request on a day which is not a Business Day or after




    

--------------------------------------------------------------------------------

61


10:00 am on a Business Day, it will be treated as having received the
Utilisation Request on the following Business Day.
4.3
Completion of a Utilisation Request

(A)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
the proposed Utilisation Date is a Business Day within the Availability Period;

(ii)
the amount of the Utilisation complies with clause 6.4 (Amount); and

(iii)
the proposed Interest Period complies with clause 12 (Interest Periods).

(B)
Only one Loan may be requested in each Utilisation Request and a maximum of 3
Utilisation Requests may be requested in any one month.

(C)
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 10 or more Loans would be outstanding.

4.4
Amount

A Borrower must notify the Facility Agent and the Technical and Modelling Bank
(giving notice of not less than three Business Days’ prior to the Utilisation
Date) of the amount of any proposed Loan under the Facility that must be:
(A)
a minimum of USD 10 million (or, in any event, such lesser amount as the
Facility Agent may agree); and

(B)
an integral multiples of USD 10 million (or, in any event, such lesser amount as
the Facility Agent may agree),

or, if less, the balance of the Facility.
4.5
Lenders’ participation

(A)
If the conditions set out in this Agreement have been met, each Lender under the
Facility shall make its participation in the relevant Loan available by the
Utilisation Date through its Facility Office in accordance with the terms of
this Agreement.

(B)
The amount of a Lender’s participation in that Loan will be equal to the
proportion borne by its Available Commitment to the Available Commitments under
the Facility immediately prior to the making of the relevant Loan.

(C)
The Facility Agent shall notify each Lender of the amount of each Loan under the
Facility and the amount of its participation in each such Loan not less than 3
Business Days before the Utilisation Date.

(D)
A Business Day for the purposes of clause 6 (Utilisation) shall mean a day
(other than a Saturday or Sunday) when banks are open for business in London,
New York and Paris.





    

--------------------------------------------------------------------------------


62


5.
Letters of Credit – Utilisation

5.1
General

(A)
In this clause 7 and clause 8 (Letters of Credit – General Provisions):

(i)
“Expiry Date” means, for a Letter of Credit, the last day of its Term;

(ii)
“LC Proportion” means, in relation to a Lender in respect of any Letter of
Credit, the proportion (expressed as a percentage) borne by the Available
Commitment of such Lender under the Facility to the aggregate Available
Commitments of all the Lenders under the Facility immediately prior to the issue
of that Letter of Credit, adjusted to reflect any assignment or transfer under
this Agreement to or by that Lender;

(iii)
“Renewal or Extension Request” means a written notice delivered to the Facility
Agent in accordance with clause 7.7 (Renewal or extension of a Letter of
Credit);

(iv)
“Start Date” means, for a Letter of Credit, the first day of its Term; and

(v)
“Term” means each period determined under this Agreement for which an LC Issuing
Bank is under a liability under a Letter of Credit.

(B)
Any reference in this Agreement to:

(i)
a “Finance Party” includes each of the LC Lenders and each of the LC Issuing
Banks;

(ii)
an amount borrowed under the Facility includes any amount utilised by way of
Letter of Credit;

(iii)
a Utilisation under the Facility made or to be made to the Original Borrower
includes a Letter of Credit issued on its behalf;

(iv)
a Lender funding its participation in a Utilisation under the Facility includes
a Lender participating in a Letter of Credit;

(v)
amounts outstanding under the Facility include amounts outstanding under or in
respect of any Letter of Credit;

(vi)
an outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable in respect of that Letter of Credit at that time;

(vii)
the Original Borrower “repaying” or “prepaying” a Letter of Credit means:

(a)
the Original Borrower providing cash collateral for that Letter of Credit by
depositing funds into the LC Cash Collateral Account;

(b)
the maximum amount payable under the Letter of Credit being reduced in
accordance with its terms; or





    

--------------------------------------------------------------------------------

63


(c)
an LC Issuing Bank being satisfied (acting reasonably) that it has no further
liability under that Letter of Credit,

and the amount, subject to the Cash Waterfall, by which a Letter of Credit is
repaid or prepaid under subparagraphs (viii)(a) and (viii)(b) below is the
amount of the relevant cash collateral or reduction; and
(viii)
the Original Borrower providing “cash collateral” for a Letter of Credit means
the Original Borrower paying an amount in the currency of the Letter of Credit
in to the LC Cash Collateral Account and the following conditions are met:

(a)
the account is with an LC Issuing Bank (if the cash collateral is to be provided
for all the Lenders) or with a Lender (if the cash collateral is to be provided
for that Lender);

(b)
withdrawals from the LC Cash Collateral Account may only be made at any time
provided that:

(1)
there is no Default or Event of Default outstanding at the time;

(2)
the withdrawal does not occur during a BBA Cure Period;

(3)
the latest Sources and Uses Statement does not show that there is a shortfall in
funding projected to be available to meet Project Costs; and

(4)
the Total Available Facility Amount at that time is equal to or exceeds the
amount of the withdrawal; and

(c)
any amount withdrawn from the LC Cash Collateral Account is deposited into the
account from which the original payment was made into the LC Cash Collateral
Account.

(C)
Clause 6 (Utilisation) does not apply to a Utilisation by way of Letter of
Credit.

(D)
For the avoidance of doubt, in determining the amount of the Available
Commitment and a Lender’s LC Proportion of a proposed Letter of Credit for the
purposes of this Agreement the Available Commitment of a Lender will be
calculated taking account of any cash collateral provided for outstanding
Letters of Credit, subject to the Total Available Facility Amount not exceeding
the lesser of (i) the Total Facility Amount and (ii) the Borrowing Base Amount.

(E)
A “Business Day” for the purposes of clause 7 (Letters of Credit – Utilisation)
shall mean a day (other than a Saturday or Sunday) when banks are open for
business in London, New York and Paris.

(F)
The ORGL LC shall be deemed to have been issued by BNP Paribas as LC Issuing
Bank (such appointment as LC Issuing Bank being solely in respect of the ORGL
LC) pursuant to a Utilisation Request submitted by the Original Borrower in
accordance with the terms of this Agreement and such utilisation shall be deemed





    

--------------------------------------------------------------------------------

64


to have occurred immediately after the first Utilisation under the Facility (the
“ORGL LC Utilisation”). For the avoidance of doubt:
(i)
BNP Paribas shall pay the cash collateral already posted with it pursuant to the
ORGL LC to the Distributions Reserve Account; and

(ii)
no conditions other than those which are required in order to facilitate the
first Utilisation will be required to be satisfied in order for the ORGL LC
Utilisation to be effective.

5.2
Letter of Credit Option

(A)
The Facility may also be utilised by way of Letters of Credit at any time during
the Availability Period.

(B)
Letters of Credit may be issued under the Facility by any LC Issuing Bank or LC
Issuing Banks as may be selected by the Original Borrower.

(C)
The Original Borrower may at any time request any or all Lenders to agree to
become a LC Issuing Bank. If any such Lender or Lenders so agree, the Original
Borrower may in its absolute discretion decide which of those Lenders (if any)
it wishes to appoint as a LC Issuing Bank.

(D)
The Original Borrower may appoint any Lender as an LC Issuing Bank at any time
by notice in writing to the Facility Agent (accompanied by a deed of accession
in the form agreed between the Facility Agent and the Original Borrower, signed
by the relevant Lender confirming its appointment as an LC Issuing Bank),
following receipt of which the Facility Agent shall promptly countersign any
such deed of accession on behalf of the Finance Parties (and in any event within
3 Business Days of receipt of the notice) and notify the Finance Parties (with a
copy to the Original Borrower) that the relevant Lender has become an LC Issuing
Bank.

5.3
Delivery of a Utilisation Request for Letters of Credit

Subject to a LC Issuing Bank having been appointed, the Original Borrower may
request a Letter of Credit to be issued by delivery to the Facility Agent and
one or more LC Issuing Banks (as may be selected by the Original Borrower) of a
duly completed Utilisation Request substantially in the form of Part II of
Schedule 4 (Utilisation Requests) not later than the third Business Day prior to
the proposed Utilisation Date and a maximum of 3 such Utilisation Requests may
be delivered in any one month, provided that there shall not, at any time, be
more than 10 Letters of Credit outstanding.
5.4
Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:
(A)
it specifies that it is for a Letter of Credit;

(B)
it specifies the amount that is to be utilised under the Facility;

(C)
the proposed Utilisation Date is a Business Day within the Availability Period;

(D)
the currency and amount of the Letter of Credit comply with clause 7.5 (Amount);





    

--------------------------------------------------------------------------------

65


(E)
the form of Letter of Credit is attached;

(F)
the Expiry Date of the Letter of Credit falls on or before the Final Repayment
Date for the Facility; and

(G)
the delivery instructions for the Letter of Credit are specified.

5.5
Amount

The amount of the proposed Letter of Credit must be an amount which is not more
than the Total Available Facility Amount and which is a minimum of USD 5 million
or, if less, the Total Available Facility Amount and which otherwise complies
with clause 7.6(B)(ii).
5.6
Issue of Letters of Credit

(A)
If the conditions set out in this Agreement have been met, the relevant LC
Issuing Bank shall issue the Letter of Credit on the Utilisation Date.

(B)
The relevant LC Issuing Bank will only be obliged to comply with paragraph (A)
above if on the date of the Utilisation Request or Renewal or Extension Request
and on the proposed Utilisation Date:

(i)
in the case of a Letter of Credit renewed in accordance with clause 7.7 (Renewal
or extension of a Letter of Credit), no Event of Default is continuing or would
result from the proposed Utilisation and, in the case of any other Utilisation,
no Default is continuing or would result from the proposed Utilisation;

(ii)
the making of the proposed Utilisation would not result in (i) the aggregate
principal amount outstanding under the Facility exceeding the lesser of the
Total Facility Amount and the Borrowing Base Amount or (ii) the aggregate of all
outstanding Letters of Credit issued by the LC Issuing Banks exceeding USD 200
million;

(iii)
the Repeating Representations to be made by each Obligor are true in all
material respects (or, in the case of a Repeating Representation that contains a
materiality concept, true and correct in all respects); and

(iv)
that LC Issuing Bank and the Lenders have completed all applicable
know-your-customer and compliance requirements which are required by law in
relation to the beneficiary of the Letter of Credit.

(C)
The amount of each Lender’s participation in each Letter of Credit will be equal
to the proportion borne by the Available Commitment of such Lender under the
Facility to the aggregate Available Commitments of all the Lenders under the
Facility immediately prior to the issue of the Letter of Credit.

(D)
The Facility Agent shall notify the relevant LC Issuing Banks and each Lender of
the details of the requested Letter of Credit and its participation in that
Letter of Credit by the Specified Time.

5.7
Renewal or extension of a Letter of Credit





    

--------------------------------------------------------------------------------

66


(A)
The Original Borrower may request any Letter of Credit issued on its behalf be
renewed or extended by delivery to the Facility Agent and the relevant LC
Issuing Bank of a Renewal or Extension Request by the sixth Business Day before
the date of the proposed renewal.

(B)
The Lenders shall treat any Renewal or Extension Request in the same way as a
Utilisation Request for a Letter of Credit except that the conditions set out in
paragraph (E) of clause 7.4 (Completion of a Utilisation Request for Letters of
Credit) shall not apply.

(C)
The terms of each renewed or extended Letter of Credit shall be the same as
those of the relevant Letter of Credit immediately prior to its renewal, except
that:

(i)
its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal or extension;

(ii)
(in relation to a renewal only) its Term shall start on the date which was the
Expiry Date of the Letter of Credit immediately prior to its renewal, and shall
end on the proposed Expiry Date specified in the Renewal or Extension Request
subject to clause 7.4(F); and

(iii)
(in relation to an extension only) its Term shall start on the date which was
the Start Date of the Letter of Credit immediately prior to its extension, and
shall end on the proposed Expiry Date specified in the Renewal or Extension
Request subject to clause 7.4(F)

(D)
If the conditions set out in this Agreement have been met, the relevant LC
Issuing Bank shall re-issue and/or amend any Letter of Credit pursuant to a
Renewal or Extension Request.


6.
Letters of Credit – General Provisions

6.1
When immediately repayable or prepayable

If a Letter of Credit or any amount outstanding under a Letter of Credit becomes
payable, the Original Borrower shall repay or prepay that amount within five
Business Days of demand by the relevant LC Issuing Bank.
6.2
Fee payable in respect of Letters of Credit

(A)
The Original Borrower shall pay to each of the LC Issuing Banks a fronting fee
in respect of each Letter of Credit issued by it, in the amount and at the times
agreed in the letter between each relevant LC Issuing Bank and the Original
Borrower. A reference in this Agreement to a Fee Letter shall include the letter
referred to in this paragraph.

(B)    
(i)
Subject to (ii) below, the Original Borrower shall pay to the Facility Agent
(for the account of each LC Lender) a letter of credit fee computed at the same
rate as the Margin on the outstanding amount of each Letter of Credit for the
period from the issue of that Letter of Credit until its Expiry Date. This fee
shall be distributed according to each LC Lender’s LC Proportion of that Letter
of Credit.





    

--------------------------------------------------------------------------------

67


(ii)
The Original Borrower shall be entitled to deduct, from the letter of credit fee
calculated as described in (i) above and paid to the Facility Agent, in respect
of each Relevant Lender, an amount which is the product of the Margin and any
Borrower Replacement Collateral (as defined in clause 8.10 below) held in
respect of such Relevant Lender (the “RL Reduction”). The net fee distributed by
the Facility Agent to each Relevant Lender shall be the fee calculated according
to such Relevant Lender’s LC Proportion then reduced by the amount of the RL
Reduction.

(C)
The accrued letter of credit fee on a Letter of Credit shall be payable
quarterly (on each of 31 March, 30 June, 30 September and 31 December and as
from the first of such dates falling after the date of issue of that Letter of
Credit) and on the Expiry Date for that Letter of Credit.

(D)
If the Original Borrower uses cash collateral to cover any part of a Letter of
Credit then the fronting fee payable to the relevant LC Issuing Bank and the
letter of credit fee payable for the account of each LC Lender shall not (in
respect of the part of the Letter of Credit covered by the cash collateral) be
payable.

6.3
Claims under a Letter of Credit

(A)
The Original Borrower irrevocably and unconditionally authorises each LC Issuing
Bank to pay any claim made or purported to be made under a Letter of Credit and
which appears on its face to be in order (a “claim”).

(B)
The Original Borrower shall immediately on demand pay to the Facility Agent for
the account of the relevant LC Issuing Bank an amount equal to the amount of any
claim under that Letter of Credit.

(C)
The Original Borrower acknowledges that each LC Issuing Bank:

(i)
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

(ii)
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

(D)
The obligations of the Original Borrower under this clause will not be affected
by:

(i)
the sufficiency, accuracy or genuineness of any claim or any other document; or

(ii)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

6.4
Indemnities

(A)
The Original Borrower shall immediately on demand indemnify each LC Issuing Bank
against any cost, loss or liability incurred by such LC Issuing Bank (otherwise
than by reason of such LC Issuing Bank’s gross negligence or wilful misconduct
and otherwise in respect of the obligation of any Lender to provide cash
collateral pursuant to clause 8.10 (Cash collateralisation)) in acting as an LC
Issuing Bank under any Letter of Credit.





    

--------------------------------------------------------------------------------

68


(B)
Each Lender shall (according to its LC Proportion) immediately on demand by the
Facility Agent (acting on the instructions of the relevant LC Issuing Bank),
indemnify each LC Issuing Bank against any cost, loss or liability incurred by
such LC Issuing Bank (otherwise than by reason of such LC Issuing Bank’s gross
negligence or wilful misconduct) in acting as such LC Issuing Bank under any
Letter of Credit (unless that LC Issuing Bank has been reimbursed by the
Original Borrower pursuant to a Finance Document).

(C)
The Original Borrower shall immediately on demand reimburse any Lender for any
payment it makes to an LC Issuing Bank under this clause 8.4 (Indemnities)
(other than any Cash Deposit made pursuant to clause 8.10 (Cash
collateralisation) but including in respect of any amount withdrawn from the
Cash Deposit and payment to any LC Issuing Bank under clause 8.10(C) or
8.10(E)). In the absence of reimbursement of an LC Issuing Bank or Lenders by
the Original Borrower pursuant to this clause 8.4 (Indemnities) within 5
Business Days of demand (the “LC Payment Date”), the Original Borrower shall be
deemed to have requested a Loan of an amount (in Dollars) equal to the
outstanding amount payable on the LC Payment Date and the Original Borrower
shall be treated as having agreed to borrow that Loan on the LC Payment Date.
The proceeds of each Loan made available by the Lenders in accordance with this
clause 8.4(C) and deemed to be made to the Original Borrower shall be paid to an
LC Issuing Bank (or, as the case may be, the Facility Agent on behalf of the
Lenders) in satisfaction of the obligations of the Original Borrower in
accordance with this clause 8.4 to reimburse that LC Issuing Bank or Lenders for
the amount of the outstanding payment.

(D)
The obligations of each Lender and the Original Borrower under this clause are
continuing obligations and will extend to the ultimate balance of sums payable
by that Lender or, as the case may be, the Original Borrower in respect of any
Letter of Credit, regardless of any intermediate payment or discharge in whole
or in part.

(E)
The obligations of a Lender or the Original Borrower under this clause will not
be affected by any act, omission, matter or thing which, but for this clause,
would reduce, release or prejudice any of its obligations under this clause
(without limitation and whether or not known to it or any other person)
including:

(i)
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

(ii)
the release of any other Obligor or any other person under the terms of any
composition or arrangement;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

(v)
any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security;





    

--------------------------------------------------------------------------------

69


(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

(vii)
any insolvency or similar proceedings.

6.5
Rights of contribution

The Original Borrower will not be entitled to any right of contribution or
indemnity from any Finance Party in respect of any payment it may make under
this clause 8.
6.6
Role of a LC Issuing Bank

(A)
Nothing in this Agreement constitutes a LC Issuing Bank as a trustee or
fiduciary of any other person.

(B)
An LC Issuing Bank shall not be bound to account to any Lender for any sum, or
the profit element of any sum received by it for its own account.

(C)
An LC Issuing Bank may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Group.

(D)
An LC Issuing Bank may rely on:

(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

(ii)
any statement made by a director, Authorised Signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

(E)
An LC Issuing Bank may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

(F)
An LC Issuing Bank may act in relation to the Finance Documents through its
personnel and agents.

(G)
An LC Issuing Bank is not responsible for:

(i)
the adequacy, accuracy and/or completeness of any information (whether oral or
written) provided by any Party (including itself), or any other person under or
in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; or

(ii)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document.

6.7
Exclusion of liability





    

--------------------------------------------------------------------------------

70


(A)
Without limiting paragraph (B) below, the relevant LC Issuing Bank will not be
liable for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

(B)
No Party (other than an LC Issuing Bank) may take any proceedings against any
officer, employee or agent of an LC Issuing Bank in respect of any claim it
might have against that LC Issuing Bank or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of an LC Issuing Bank may rely on this clause
subject to clause 1.4 (Third Party Rights) and the provisions of the Third
Parties Act.

6.8
Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each LC Lender
confirms to each LC Issuing Bank that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including,
but not limited to, those listed in paragraphs (A) to (D) of clause 32.16
(Credit appraisal by the Lenders).
6.9
Amendments and Waivers

Notwithstanding any other provision of any Finance Document, an amendment or
waiver which relates to the rights or obligations of an LC Issuing Bank may not
be effected without the consent of that LC Issuing Bank.
6.10
Cash collateralisation

(A)
If and for so long as:

(i)
the long-term senior unsecured credit rating of a Lender is, or is reduced to,
below BBB- (Standard & Poor’s) or Baa3 (Moody’s); or

(ii)
it becomes unlawful in any applicable jurisdiction for a Lender to perform its
obligations under clause 8.4 (Indemnities) of this Agreement,

(any such Lender being a “Relevant Lender”) then, within thirty five (35)
Business Days of the date of publication by S&P or Moody’s of such rating
downgrade or the date upon which the obligations become unlawful, the Relevant
Lender shall, unless otherwise agreed by each LC Issuing Bank, as security for
(but without prejudice to) its obligations under clause 8.4 (Indemnities), pay
to each LC Issuing Bank an amount equal to its LC Proportion of the aggregate
outstandings under all Letters of Credit issued by that LC Issuing Bank at such
date (the “Cash Deposit”). The Relevant Lender shall, within thirty five (35)
Business Days of any increase in such aggregate outstandings, pay to that LC
Issuing Bank an amount equal to its LC Proportion of any such increase (unless
otherwise agreed by the Issuing Bank) (and any additional amount so paid shall
form part of the Cash Deposit). If requested by a LC Issuing Bank, the Relevant
Lender shall enter into security documentation over the Cash Deposit in form and
substance satisfactory to that LC Issuing Bank (acting reasonably).
(B)
Any Cash Deposit made pursuant to this clause 8.10 shall be placed by the
relevant LC Issuing Bank in a separately designated bank account and shall bear
interest (at the rate of interest customarily given by that LC Issuing Bank for
short-term cash





    

--------------------------------------------------------------------------------

71


deposits in amounts equal to such Cash Deposit) from (and including) the date of
deposit of any amounts in, until (but excluding) the date of withdrawal of any
amounts from, such account (such amount held being the “Borrower Replacement
Collateral”).
(C)
An LC Issuing Bank shall only withdraw amounts standing to the credit of such
account:

(i)
for payment to that LC Issuing Bank up to (and including) the amount of the Cash
Deposit in accordance with clause (E) below; and

(ii)
in excess of the Cash Deposit, for payment to the Relevant Lender, if so
instructed by the Relevant Lender.

(D)
Any Cash Deposit made pursuant to this clause 8.10 shall, on demand by the
Relevant Lender, be repaid to such Relevant Lender provided that the long-term
senior unsecured credit rating of such Relevant Lender is, or is greater than
BBB- (Standard & Poor’s) or Baa3 (Moody’s).

(E)
Without prejudice to the provisions of clause 8.4(B), each Relevant Lender
hereby irrevocably authorises each LC Issuing Bank to withdraw from any account
established pursuant to this clause 8.10 in relation to such Relevant Lender
such Relevant Lender’s LC Proportion of the amount specified in any claim made
under a Letter of Credit, up to the amount of the Relevant Lender’s Cash Deposit
in discharge of such Relevant Lender’s obligations to it under clause 8.4(B).

(F)
If and to the extent the Relevant Lender at any time fails to comply with its
payment obligations under clause 8.10(A), then (without prejudice to clause
8.4(B)):

(i)
the Relevant Lender hereby irrevocably authorises any Agent to apply its
entitlement to sums received by that Agent from any source in respect of payment
under, and/or any other sum received by that Agent under or in respect of, the
Finance Documents, towards such payment obligations;

(ii)
the Original Borrower and each LC Issuing Bank may (in their sole discretion)
agree that the Original Borrower shall pay an amount to that LC Issuing Bank:

(a)
which may or may not be equal to the Relevant Lender’s Cash Deposit or such part
thereof as is unpaid by the Relevant Lender; and

(b)
which shall be placed by that LC Issuing Bank in a separately designated bank
account and shall bear interest (at the rate of interest customarily given by
that LC Issuing Bank for short-term cash deposits in amounts equal to such
amounts) from (and including) the date of deposit of any amounts in, until (but
excluding) the date of withdrawal of any amounts from, such account,

and
(iii)
that LC Issuing Bank may withdraw amounts standing to the credit of such
account:





    

--------------------------------------------------------------------------------

72


(a)
to pay that LC Issuing Bank such Relevant Lender’s LC Proportion of any claim
made under a Letter of Credit; and

(b)
as otherwise agreed between the Original Borrower and that LC Issuing Bank.


PART 4    
PAYMENTS, CANCELLATION, INTEREST AND FEES

1.
Repayment

1.1
Repayment of the Facility

(A)
Subject to paragraph (B) below, all Loans outstanding under the Facility will be
repaid semi-annually on each successive 31 March and 30 September commencing on
31 March 2022. Repayment Instalments will be sufficient to ensure that the
Amortisation Schedule is met.

(B)
Any repayment made during the Availability Period may be redrawn, but any
repayment may not be redrawn after the expiry of the Availability Period.

1.2
Amendment to Amortisation Schedule

In the event that the Reserve Tail Date is earlier than the Final Maturity Date,
the Amortisation Schedule will be amended so that:
(A)
the final Repayment Instalment for the Facility is to be paid on the Reserve
Tail Date (the “Revised Final Repayment Date”); and

(B)
the Repayment Instalment payable on each Repayment Date shall be adjusted on a
pro rata basis so as to ensure that all Loans under the Facility are fully
repaid on the Reserve Tail Date.


2.
Prepayment and Cancellation

2.1
General

(A)
Subject to there being no Event of Default outstanding and other than an
obligation to make a prepayment where the aggregate outstandings under the
Facility exceed the Borrowing Base Amount at the end of the BBA Cure Period or
upon a Change of Control, prepayments in respect of the Facility shall be paid
at the end of the next Interest Period falling not less than 15 days after the
date on which the event giving rise to the obligation to make the prepayment
occurs, and shall be applied pro rata to each Repayment Instalment under the
Facility.

(B)
Any amount prepaid may only be redrawn if such prepayment and Utilisation:

(i)
is not contrary to any other term of this Agreement; and

(ii)
occurs prior to expiry of the Availability Period.

(C)
Any prepayment shall be made with accrued interest on the amount prepaid and,
subject to Break Costs (excluding any Margin), without premium or penalty.





    

--------------------------------------------------------------------------------

73


2.2
Illegality

(A)
If it becomes unlawful (including as a result of any Sanctions) in any
applicable jurisdiction for a Lender (an “Illegality Lender”) to perform any of
its obligations as contemplated by the Finance Documents, or to fund or maintain
its participation in any Utilisation or it becomes unlawful for any Affiliate of
a Lender for that Lender to do so:

(i)
that Lender shall promptly notify the Facility Agent upon becoming aware of that
event;

(ii)
upon the Facility Agent notifying the Original Borrower, the Commitment of that
Lender will be immediately cancelled; and

(iii)
each Borrower shall either:

(a)
if the Lender so requires, repay that Lender’s participation in the Utilisations
made to that Borrower on the last day of the Interest Period for each
Utilisation occurring after the Facility Agent has notified that Borrower or, if
earlier, the date specified by the Lender in the notice delivered to the
Facility Agent (being no earlier than the last day of any applicable grace
period permitted by law); or

(b)
replace that Lender in accordance with paragraph (B) of clause 10.10 (Right of
repayment and cancellation in relation to a single Lender) on or before the
first date applicable under paragraph (a) above in respect of which a payment is
due and payable.

(B)
If it becomes unlawful (including as a result of any Sanctions) in any
applicable jurisdiction for any Borrower to perform any of its obligations as
contemplated by the Finance Documents:

(i)
that Borrower shall promptly notify the Facility Agent upon becoming aware of
that event;

(ii)
the Facility Agent shall notify the Lenders; and

(iii)
that Borrower shall repay each Utilisation made to it on the last day of the
Interest Period for that Utilisation occurring after the Facility Agent have
notified the Lenders or, if earlier, the last day of any applicable grace period
permitted by law.

(C)
If it becomes unlawful (including as a result of any Sanctions) for an LC
Issuing Bank to issue or leave outstanding any Letter of Credit or it becomes
unlawful for any Affiliate of an Issuing Bank for that Issuing Bank to do so,
the relevant LC Issuing Bank shall promptly notify the Facility Agent upon
becoming aware of that event, and upon the Facility Agent notifying the Original
Borrower, (i) the Facility shall cease to be available for the issue of Letters
of Credit unless and until the relevant LC Issuing Bank is replaced by another
Lender in accordance with paragraph (B)of clause 10.10 (Right of repayment and
cancellation in relation to a single Lender) and (i) the Original Borrower shall
prepay all Letters of Credit issued by such LC Issuing Bank and use its
reasonable endeavours to procure the release of such LC Issuing Bank from all
outstanding Letters of Credit.





    

--------------------------------------------------------------------------------

74


2.3
Aggregate outstandings exceed the Borrowing Base Amount

(A)
In the event that a Forecast shows that the aggregate of the outstandings under
the Facility on the relevant Forecast Date exceeds the Borrowing Base Amount as
determined in such Forecast, a Borrower shall, within 90 days of the date of the
relevant Forecast (in addition to Repayment Instalments under the Amortisation
Schedule), make an additional mandatory repayment of the Facility as necessary
to ensure that the aggregate of the outstandings under the Facility does not
exceed the Borrowing Base Amount provided always that:

(i)
subject to (ii) below, an Event of Default shall arise in respect of such
mandatory prepayment only if such prepayment has not been made in full after a
period of 90 days from the relevant Forecast Date (the “BBA Cure Period”); and

(ii)
such mandatory repayment will be required at the expiry of the BBA Cure Period
only if, at such time, a Forecast prepared immediately prior to the expiry of
the BBA Cure Period confirms that the aggregate of the outstandings under the
Facility exceeds the Borrowing Base Amount.

(B)
The Obligors shall be entitled to make any such mandatory prepayment by (i)
depositing cash into an account with the Account Bank in London secured in
favour of the Lenders (which shall be a Project Account) which has been
established solely for this purpose or (i) procuring a letter of credit on terms
approved by the Facility Agent (acting reasonably), in favour of the Facility
Agent, in each case, in an amount equal to the mandatory prepayment required.
Any excess standing to the credit of such account on any Forecast Date shall be
released and may be withdrawn by the relevant Borrower and applied for any
purpose as it sees fit (without reference to the Cash Waterfall) provided that
prior to being paid into such account none of the Secured Parties had any rights
to such amounts (if any Secured Parties had any rights to such amount, such
amount shall be paid into an Offshore Proceeds Account).

2.4
Permitted disposals

If, as a result of a Permitted Disposal, the amount outstanding under the
Facility exceeds the Borrowing Base Amount, then the required amount of proceeds
from such Permitted Disposal to ensure that there is no such excess, after
having taken into account the impact of the Permitted Disposal on the Borrowing
Base Amount will be used to make a prepayment of the Facility.
2.5
Insurance Receipts

(A)
All Insurance Proceeds received by an Obligor in excess of USD10 million (or its
equivalent in other currencies) in aggregate shall be paid into and retained in
an Insurance Proceeds Account until applied in accordance with the terms of this
clause.

(B)
Subject to paragraph (C) below, all net proceeds of any insurance claim received
by an Obligor in respect of a Borrowing Base Asset shall, unless the Majority
Lenders otherwise agree, be first applied in prepayment of the Facility:





    

--------------------------------------------------------------------------------

75


(i)
where the aggregate amount of the insurance proceeds received by that Obligor is
in excess of USD 100 million (or its equivalent in other currencies) (less
expenses); or

(ii)
where the aggregate amount of the insurance proceeds received by that Obligor is
less than USD 100 million (or its equivalent in other currencies) but more than
USD 10 million (or its equivalent in other currencies), to the extent not
applied or committed to be applied to meet a third party claim or to cover
operating losses of, or in the reinstatement of, a Borrowing Base Asset or
purchase of a replacement Borrowing Base Asset or otherwise in amelioration of
the loss to a Borrowing Base Asset or reinvestment in the Borrowing Base Asset
within, in each case, one year of receipt.

(C)
Neither (i) any insurance proceeds paid to the Operator and applied by the
Operator in meeting the cost, loss or liability for which that payment was made,
nor (i) any proceeds of any insurance claim received by an Obligor in respect of
business interruption shall be subject to the prepayment obligation in paragraph
(B) above.

2.6
Change of Control

(A)
Upon a Change of Control:

(i)
the relevant Obligor shall promptly notify the Facility Agent upon becoming
aware of the occurrence of that event; and

(ii)
if the Majority Lenders so require, the Facility Agent shall, on not less than
30 days written notice to the Original Borrower, cancel the Commitments and each
Borrower shall repay each Lender’s participation in any Utilisations on the last
day of the then current period under the Facility, together with accrued
interest and all other amounts accrued under the Finance Documents.

(B)
For the purposes of paragraph (A) above, a “Change of Control” means any person
(or persons with whom they act in concert) other than a Permitted Transferee
acquiring, directly or indirectly, more than 50 per cent. of the ordinary share
capital in any Obligor carrying a right to vote in general meetings of that
company. For the avoidance of doubt, a Change of Control shall not occur on an
IPO of any Shareholder (directly or indirectly) in KEO or the Original Borrower,
or an IPO of any Obligor.

(C)
For the purposes of paragraph (B) above, any persons includes more than one
person acting in concert and a “Permitted Transferee” means:

(i)
an Affiliate of a Shareholder or KEH, so long as they remain an Affiliate
(including any funds associated with Warburg Pincus and Blackstone Capital
Partners or the Blackstone Group); or

(ii)
a person who is otherwise approved by the Majority Lenders (acting reasonably)
provided that any Lender which does not grant its approval may, on not less than
30 days written notice to the Facility Agent and the Original Borrower, demand
that its participation in the Facility be prepaid in full and that its
Commitment be immediately cancelled, provided that the Original Borrower may, in
accordance with paragraph (B) of clause 10.10 (Right of repayment and
cancellation in relation to a single Lender), procure





    

--------------------------------------------------------------------------------

76


the replacement of that Lender or the transfer of its participation and
Commitment to another Lender (with that Lender’s consent) rather than such
prepayment and cancellation provided that such replacement or transfer is
completed within the relevant notice period given by the relevant Lender. If
such replacement or transfer does not occur within the relevant period, that
Lender’s participation in the Facility shall be immediately due and payable in
full by each Borrower and its Commitment immediately cancelled.
2.7
Automatic Cancellation

At the close of business in London on the last Business Day of the Availability
Period for the Facility, the undrawn Commitment of each Lender under the
Facility at that time shall be automatically cancelled.
2.8
Voluntary Cancellation

(A)
The Original Borrower may, by giving not less than ten Business Days’ (or such
shorter period as the Majority Lenders may agree) prior written notice to the
Facility Agent, without penalty, cancel the undrawn Commitments under any
Facility in whole or in part (but if in part, in a minimum amount of USD 1
million or, if less, the balance of the undrawn Commitments). The relevant
Commitments in respect of the Facility will be cancelled on a date specified in
such notice, being a date not earlier than ten Business Days after the relevant
notice is received by that Facility Agent.

(B)
Any valid notice of cancellation will be irrevocable and will specify the date
on which the cancellation shall take effect. No part of any Commitment which has
been cancelled or which is the subject of a notice of cancellation may
subsequently be utilised.

(C)
When any cancellation of Commitments under the Facility takes effect, each
Lender’s Available Commitment under the Facility will be reduced by an amount
which bears the same proportion to the total amount being cancelled as its
Available Commitment under the Facility bears to the Available Commitment (at
that time) under the Facility.

2.9
Voluntary Prepayment of Loans

(A)
Subject to clause 10.1 (General), a Utilisation may be prepaid whether in whole
or in part by a Borrower without penalty upon ten Business Days’ prior written
notice to the Facility Agent.

(B)
Any valid notice of prepayment will be irrevocable and, unless a contrary
indication appears in this Agreement, will specify the date on which the
cancellation shall take effect. Any amount prepaid or repaid may not be redrawn
if such prepayment or repayment and Utilisation occurs after the expiry of the
Availability Period.

(C)
Prepayment shall take effect:

(i)
on the last day of the then current Interest Period; or

(ii)
on any other date subject to payment by the relevant Borrower, on demand of
Break Costs (if any), in accordance with clause 13.4 (Break Costs).





    

--------------------------------------------------------------------------------

77


(D)
Unless a contrary indication appears in this Agreement, when any prepayment of
the whole or part of a Loan takes place, each Lender’s participation in the
relevant Loan shall be reduced rateably.

2.10
Right of repayment and cancellation in relation to a single Lender

(A)
If:

(i)
the Original Borrower reasonably believes that the sum payable to any Lender by
an Obligor is required to be increased under clause 15.2 (Tax gross-up);

(ii)
the Original Borrower receives a notice from the Facility Agent under clause
15.3 (Tax Indemnity) or clause 16 (Increased Costs);

(iii)
any Lender is or becomes a Non-Funding Lender; or

(iv)
any Lender is or becomes entitled to increase its rate of interest further to
clause 13.2 (Market disruption),

the Original Borrower may, while (in the case of paragraphs (i) and (ii) above)
the circumstance giving rise to the belief or notice continues or (in the case
of (iii) or (iv) above) the relevant circumstance continues:
(a)
give the Facility Agent notice of cancellation of the Commitment of that Lender
and its intention to procure the repayment of that Lender’s participation in the
Utilisations;

(b)
in the case of a Non-Funding Lender or Illegality Lender, give the Facility
Agent notice of cancellation of the Available Commitment of that Lender in
relation to the Facility and reinstate all or part of such Available Commitment
in accordance with paragraph (B) below;

(c)
or replace that Lender in accordance with paragraph (B) below.

(B)
The Original Borrower may:

(i)
in the circumstances set out in paragraph (A) above or pursuant to clause 10.1
(General) or clause 10.2 (Illegality) or clause 10.6(A)(ii) (Change of Control),
replace an Existing Lender (as defined in clause 30 (Changes to the Lenders)),
with one or more other Lenders (which need not be Existing Lenders) (each a
“Replacement Lender”), which have agreed to purchase all or part of the
Commitment and participations of that Existing Lender in Utilisations made to a
Borrower pursuant to an assignment or transfer in accordance with the provisions
of clause 30 (Changes to the Lenders); or

(ii)
in the circumstances set out in paragraph (A)(iv)(a) of this clause 10.10,
cancel the Available Commitments of the Non-Funding Lender or Illegality Lender
in respect of the Facility and procure that one or more Replacement Lenders
assume Commitments under the Facility in an aggregate amount not exceeding the
Available Commitment of the relevant Non-Funding Lender or Illegality Lender in
relation to the Facility,





    

--------------------------------------------------------------------------------

78


in each case on condition that:
(a)
each assignment or transfer under this paragraph (B) shall be arranged by the
Original Borrower (with such reasonable assistance from the Existing Lender as
the Original Borrower may reasonably request); and

(b)
no Existing Lender shall be obliged to make any assignment or transfer pursuant
to this paragraph (B) unless and until:

(1)
it has received payment from the Replacement Lender or Replacement Lenders in an
aggregate amount equal to the outstanding principal amount of the participations
in the Utilisations owing to the Existing Lender, together with accrued and
unpaid interest (to the extent that the Facility Agent has not given a
notification under clause 30.9 (Pro rata interest settlement)) and fees
(including, without limitation, any Break Costs to the date of payment) and all
other amounts payable to the Existing Lender under this Agreement; and

(2)
the requirements under clause 24.12 (“Know your customer” and “customer due
diligence” requirements) have been satisfied in respect of the Replacement
Lender.

(C)
On receipt of a notice from the Original Borrower referred to in paragraph (A)
above, the Commitment of that Lender shall immediately be reduced to zero.

(D)
On the last day of each Interest Period which ends after the Original Borrower
has given notice under paragraph (A) above (or, if earlier, the date specified
by the Original Borrower in that notice), the relevant Borrower shall repay that
Lender’s participation in the relevant Utilisation.

(E)
Paragraphs (A) and (B) do not in any way limit the obligations of any Finance
Party under clause 18.1 (Mitigation).


3.
Interest

3.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(A)
Margin; and

(B)
LIBOR.

3.2
Margin

The Margin applicable to a Loan shall be a percentage per annum as follows:




    

--------------------------------------------------------------------------------

79


Years (counting from and including the year of the Effective Date)
Applicable Margin
1 to 4 (inclusive)
3.25%
5 to 6 (inclusive)
3.75%
7 to Final Maturity Date (inclusive)
4.50%



3.3
Payment of interest

A Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six months, on the
dates falling at six-monthly intervals after the first day of the Interest
Period).
3.4
Default interest

(A)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (B) below, is 1.0 per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably). Any interest accruing under this clause shall be
immediately payable by the Obligor on demand by that Facility Agent.

(B)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be 1.0 per cent. higher than the rate which would have applied if
the overdue amount had not become due.

(C)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

3.5
Notification of rates of interest

The Facility Agent shall promptly notify the relevant Lenders and the relevant
Borrowers of the determination of a rate of interest under this Agreement.

4.
Interest Periods

4.1
Selection of Interest Periods

(A)
A Borrower shall select an Interest Period for a Loan in the Utilisation Request
for that Loan.





    

--------------------------------------------------------------------------------

80


(B)
Subject to this clause, a Borrower may select an Interest Period of 1, 3 or 6
months or such other period as may be agreed between a Borrower and the Facility
Agent (acting on behalf of the Majority Lenders).

(C)
No Interest Period for a Loan under the Facility shall extend beyond the Final
Maturity Date.

(D)
The first Interest Period of each Loan shall commence on the Utilisation Date
and end on the same day as the end of the selected Interest Period. In the case
of each Loan (other than the first Loan under the Facility), each subsequent
Interest Period shall end on the same day as the current Interest Period of any
outstanding Loan made under the Facility.

4.2
Non-Business Days

If an Interest Period ends on a day which is not a Business Day, that Interest
Period will instead end on the next Business Day, unless the next Business Day
is in another month, in which case the Interest Period will end on the preceding
Business Day.
4.3
Consolidation and division of Loans

(A)
Subject to paragraph (B) below, if two or more Interest Periods for Loans under
the Facility end on the same date, those Loans will, unless a Borrower specifies
to the contrary in the Utilisation Request or in a notice to the Facility Agent,
be consolidated into, and treated as, a single Loan under the Facility on the
last day of the Interest Period.

(B)
If a Borrower requests (in either a Utilisation Request or otherwise in a notice
to the Facility Agent) that a Loan be divided into two or more Loans, that Loan
will, on the last day of its Interest Period, be so divided into the amounts
specified in such request, being an aggregate amount equal to the amount of the
Loan immediately before its division.


5.
Changes to the Calculation of Interest

5.1
Absence of quotations

Subject to clause 13.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time, the applicable LIBOR shall be determined on the
basis of the quotations of any other Reference Bank.
5.2
Market disruption

(A)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

(i)
the Margin; and

(ii)
the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the





    

--------------------------------------------------------------------------------

81


cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select.
(B)
In this Agreement “Market Disruption Event” means if, on or about noon in London
on the Quotation Day for the relevant Interest Period none or only one of the
Reference Banks supplies a rate to the Facility Agent to determine LIBOR for the
Interest Period, or the Facility Agent receives notifications from a Lender or
Lenders (whose participations exceed 35 per cent. in aggregate of all
participations) that the cost to it of obtaining matching deposits in the London
interbank market would be materially in excess of LIBOR.

(C)
The Facility Agent shall notify the relevant Borrower immediately upon receiving
notice from the Lender(s).

5.3
Alternative basis of interest or funding

(A)
If a Market Disruption Event occurs and the Facility Agent or the relevant
Borrower so requires, the Facility Agent and the relevant Borrower shall enter
into negotiations (for a period of not more than thirty days) with a view to
agreeing a substitute basis for determining the rate of interest.

(B)
Any alternative basis agreed pursuant to paragraph (A) above shall, with the
prior consent of all the Lenders and the relevant Borrower, be binding on all
Parties.

5.4
Break Costs

(A)
Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by it on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

(B)
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

(C)
If, following a payment by the relevant Borrower of all or part of a Loan or
Unpaid Sum on a day other than the last day of an Interest Period for that Loan
or Unpaid Sum, a Lender realises a profit, and no Event of Default is
continuing, that Lender must pay an amount equal to that profit to that Borrower
as soon as practicable.

5.5
FATCA Information

(A)
Subject to paragraph (D) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(a)
a FATCA Exempt Party; or

(b)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA or CRS as that other Party reasonably





    

--------------------------------------------------------------------------------

82


requests for the purposes of that other Party’s compliance with FATCA or CRS;
and
(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

(B)
Each Party agrees to the disclosure by the other Party of information required
to be disclosed under FATCA or CRS to the Cayman Islands Tax Information
Authority or equivalent authority and any other foreign government body as
required by FATCA or CRS. Such information may include, without limitation,
confidential information such as financial information and any information
relating to any shareholders, principals, partners, beneficial owners (direct or
indirect) or controlling persons (direct or indirect) of such Party.

(C)
If a Party confirms to another Party pursuant to clause 13.5(A)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(D)
Paragraph (A) or (B) above shall not oblige any Finance Party to do anything,
and paragraph (A)(iii) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(E)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (A)(i) or (A)(ii) above (including, for the avoidance of doubt, where
paragraph (D) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information,

(F)
If a Borrower is a US Tax Obligor or the Facility Agent reasonably believes that
its obligations under FATCA or any other applicable law or regulation require
it, each Lender shall, within ten Business Days of:

(i)
where the Original Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

(ii)
where a Borrower is a US Tax Obligor on a Transfer Date and the relevant Lender
is a New Lender, the relevant Transfer Date;

(iii)
the date a new US Tax Obligor accedes as a Borrower; or

(iv)
where a Borrower is not a US Tax Obligor, the date of a request from the
Facility Agent,





    

--------------------------------------------------------------------------------

83


supply to the Facility Agent:
(a)
a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

(b)
any withholding statement or other document, authorisation or waiver as the
Facility Agent may require to certify or establish the status of such Lender
under FATCA or that other law or regulation.

(G)
The Facility Agent shall provide any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (F) above to the relevant Borrower.

(H)
If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Facility Agent by a Lender pursuant to paragraph (F)
above is or becomes materially inaccurate or incomplete, that Lender shall
promptly update it and provide such updated withholding certificate, withholding
statement, document, authorisation or waiver to the Facility Agent unless it is
unlawful for the Lender to do so (in which case the Lender shall promptly notify
the Facility Agent). The Facility Agent shall provide any such updated
withholding certificate, withholding statement, documentation, authorisation or
waiver to the relevant Borrower.

(I)
The Facility Agent may rely on any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (F) or (H) above without further verification. The Facility Agent
shall not be liable for any action taken by it under or in connection with
paragraphs (F), (G) or (H) above.

(J)
Without prejudice to any other term of this Agreement, if a Lender fails to
supply any withholding certificate, withholding statement, document,
authorisation, waiver or information in accordance with paragraph (F) above, or
any withholding certificate, withholding statement, document, authorisation,
waiver or information provided by a Lender to the Facility Agent is or becomes
materially inaccurate or incomplete, then such Lender shall indemnify the
Facility Agent, within three Business Days of demand, against any cost, loss,
Tax or liability (including, without limitation, for negligence or any other
category of liability whatsoever) incurred by the Facility Agent (including any
related interest and penalties) in acting as Facility Agent under the Finance
Documents as a result of such failure.


6.
Fees

6.1
Commitment fee

(A)
The Original Borrower shall pay to the Facility Agent for the account of each
Lender a fee computed as follows:

(i)
when Commitment is available for utilisation, at a rate equal to 30 per cent.
per annum of the then applicable Margin; and

(ii)
when Commitment is not then available for utilisation, at a rate equal to 20 per
cent. per annum of the then applicable Margin.

(B)
The accrued commitment fee is payable quarterly (on each of 31 March, 30 June,
30 September and 31 December) in arrears on any undrawn and uncancelled portion





    

--------------------------------------------------------------------------------

84


of the Commitments for the period from the date of this Agreement until and
including the last day of the Availability Period.
(C)
Notwithstanding paragraphs (A) and (B) above, the Original Borrower shall not be
required to pay any such commitment fees to the Facility Agent for the account
of any Lender during the period in which such Lender is a Non-Funding Lender.

6.2
Front end and underwriting fees

The Original Borrower shall pay to each Original Lender, front end and
underwriting fees in the amount and at the times agreed in a Fee Letter.
6.3
Facility Agent fee

The Original Borrower shall pay to the Facility Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.
6.4
Security Agent fee

The Original Borrower shall pay to the Security Agent (for its own account) a
trustee fee in the amount and at the times agreed in a Fee Letter.
6.5
The Technical Bank fee

The Original Borrower shall pay to the Technical Bank (for its own account) a
technical bank fee in the amount and at the times agreed in a Fee Letter.
6.6
The Modelling Bank fee

The Original Borrower shall pay to the Modelling Bank (for its own account) a
modelling bank fee in the amount and at the times agreed in a Fee Letter.
6.7
The Documentation Bank fee

The Original Borrower shall pay to the Documentation Bank (for its own account)
a documentation bank fee in the amount and at the times agreed in a Fee Letter.

PART 5    
TAXES, INCREASED COSTS AND INDEMNITIES

1.
Tax Gross Up and Indemnities

1.1
Definitions

In this Agreement:
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under clause 15.2 (Tax gross-up) or a payment under clause 15.3
(Tax Indemnity).




    

--------------------------------------------------------------------------------

85


1.2
Tax gross-up

(A)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(B)
The Original Borrower shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Facility Agent accordingly.

(C)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(D)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(E)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party (acting reasonably) that
the Tax Deduction has been made or (as applicable) any appropriate payment paid
to the relevant taxing authority.

(F)
If an Obligor makes any payment to a Finance Party in respect of or relating to
a Tax Deduction, but such Obligor was not obliged to make such payment, the
relevant Finance Party shall within five Business Days of demand refund such
payment to such Obligor.

1.3
Tax Indemnity

(A)
Except as provided below, the Original Borrower shall (within five Business Days
of demand by the Facility Agent) indemnify a Finance Party against any loss,
liability or cost which that Finance Party determines will be or has been
(directly or indirectly) suffered by that Finance Party for or on account of
Tax, by that Finance Party in respect of a Finance Document.

(B)
Paragraph (A) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party under the law of the
jurisdiction in which:

(a)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

(b)
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if in either such case that Tax is imposed on or calculated by reference to the
net income received or receivable (but not any sum deemed to be received or
receivable) by that Finance Party or that Finance Party’s Facility Office; or




    

--------------------------------------------------------------------------------

86


(ii)
to the extent a loss, liability or cost is compensated for by an increased
payment under clause 15.2 (Tax gross-up); or

(iii)
to the extent a loss, liability or cost relates to a FATCA Deduction required to
be made by a Party; or

(iv)
with respect to any Tax assessed prior to the date which is 180 days prior to
the date on which the relevant Finance Party requests such a payment from the
Original Borrower, unless a determination of the amount claimed could only be
made on or after the first of those dates.

(C)
A Finance Party making, or intending to make a claim under paragraph (A) above
shall promptly notify the Facility Agent of the event which will give, or has
given, rise to the claim, following which the Facility Agent shall provide to
the Original Borrower a copy of the notification by such Finance Party.

(D)
A Finance Party shall, on receiving a payment from an Obligor under this clause,
notify the Facility Agent. The Finance Parties will undertake to use reasonable
endeavours to obtain reliefs and remissions for taxes and deductions and to
reimburse that Obligor for reliefs, remissions or credits obtained (but without
any obligation to arrange its tax affairs other than as it sees fit nor to
disclose any information about its tax affairs).

1.4
Tax Credit

(A)
If:-

(i)
an Obligor makes a Tax Payment, and

(ii)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment, and

(iii)
that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
reasonably determines will leave it (after that payment) in the same after-Tax
position as it would have been in but for its utilisation of the Tax Credit.
(B)
Nothing in this clause will:

(i)
interfere with the rights of any Finance Party to arrange its affairs in
whatever manner it thinks fit; or

(ii)
oblige any Finance Party to disclose any information relating to its Tax affairs
or computations.

1.5
Stamp Taxes

The Original Borrower shall, within five Business Days of demand, pay and
indemnify each Finance Party against any cost, loss or liability that Finance
Party incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Finance Document other than in respect of an
assignment or transfer by a Lender or any breach by any Finance Party of the
terms of clauses 28.28 (Due execution of security assignments) and 28.30
(Lenders’ custody of documents).




    

--------------------------------------------------------------------------------

87


1.6
Value added tax

(A)
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any VAT. If VAT is
chargeable on any supply made by any Finance Party to any Party in connection
with a Finance Document, that Party shall pay to the Finance Party (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the VAT against delivery of an appropriate VAT invoice.

(B)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that obligation shall be deemed to extend to all VAT incurred
by the Finance Party in respect of the costs or expenses to the extent that the
Finance Party reasonably determines that neither the Finance Party nor any other
member of any VAT group of which it is a member is entitled to credit or
repayment of the VAT.

1.7
FATCA Deduction

(A)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(B)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), and in any case at least three Business Days prior to making a FATCA
Deduction, notify the Party to whom it is making the payment and, on or prior to
the day on which it notifies that Party, shall also notify the Original
Borrower, the Facility Agent and the other Finance Parties.


2.
Increased Costs

2.1
Increased costs

(A)
Subject to clause 16.3 (Exceptions) the Original Borrower shall, within five
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of the introduction of or any change in (or
in the interpretation, administration or application by any governmental body or
regulatory Authority of) any law or regulation (whether or not having the force
of law, but if not, being of a type with which that Finance Party or Affiliate
is expected or required to comply), or as a result of the implementation or
application of, or compliance with, Basel III, CRD IV or any law or regulation
that implements or applies Basel III or CRD IV.

(B)
In this Agreement “Increased Costs” means:

(i)
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

(ii)
an additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,





    

--------------------------------------------------------------------------------

88


which is (a) material and (b) incurred or suffered by a Finance Party or any of
its Affiliates but only to the extent that it is attributable to that Finance
Party having entered into its Commitment or funding or performing its
obligations under any Finance Document.
2.2
Increased cost claims

(A)
A Finance Party intending to make a claim pursuant to clause 16.1 (Increased
costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Original Borrower.

(B)
Each Finance Party shall provide a certificate confirming the amount of its
Increased Costs.

2.3
Exceptions

(A)
Clause 16.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by an Obligor
provided that this clause is without prejudice to any rights which the affected
Lender may have under clause 15.2 (Tax gross-up) to receive a grossed up
payment;

(ii)
attributable to a FATCA Deduction required to be made by a Party;

(iii)
the subject of a claim under clause 15.3 (Tax Indemnity) (or might be or have
been the subject of a claim under clause 15.3 (Tax Indemnity) but for any of the
exclusions in paragraph (B) of clause 15.3 (Tax Indemnity));

(iv)
incurred prior to the date which is 180 days prior to the date on which the
Finance Party makes a claim in accordance with clause 16.2 (Increased cost
claims), unless a determination of the amount incurred could only be made on or
after the first of those dates;

(v)
attributable to the wilful breach by the relevant Finance Party or any of its
Affiliates of any law or regulation; or

(vi)
attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the Effective Date (but excluding any
amendment contained in Basel III) (“Basel II”) or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

(B)
In this clause 16.3 (Exceptions), a reference to a “Tax Deduction” has the same
meaning given to the term in clause 15.1 (Definitions).


3.
Other Indemnities

3.1
Currency indemnity

(A)
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted





    

--------------------------------------------------------------------------------

89


from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:
(i)
making or filing a claim or proof against that Obligor; or

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (a) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (b) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
(B)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

3.2
Other indemnities

Each Obligor shall, within five Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:
(A)
the occurrence of any Event of Default;

(B)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date;

(C)
funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of a
Default or an act or omission on the part of an Obligor; and

(D)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower.

3.3
Indemnity to the Agents

Each Obligor shall promptly on demand, indemnify each Agent against:
(A)
any cost, loss or liability incurred by that Agent (acting reasonably) as a
result of:

(i)
investigating any event which it reasonably believes is a Default;

(ii)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised by an Obligor; or

(iii)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

(B)
any cost, loss or liability (including for negligence or any other category of
liability whatsoever) incurred by that Agent (otherwise than by reason of that
Agent’s gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant





    

--------------------------------------------------------------------------------

90


to clause 34.9 (Disruption to Payment Systems etc.) notwithstanding the relevant
Agent’s negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the relevant Agent)
in acting as Agent under the Finance Documents, where such cost, loss or
liability arises from any action, suit, claim, investigation or proceeding which
is commenced or threatened by a third party or any Finance Party against that
Agent.

4.
Mitigation by the Lenders

4.1
Mitigation

(A)
Each Finance Party shall, in consultation with the Original Borrower, use all
reasonable endeavours to mitigate or remove any circumstances which arise and
which would result in any facility ceasing to be available or any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of clause
10.2 (Illegality), clause 15.2 (Tax gross-up), clause 16.1 (Increased costs) or
clause 13.2 (Market disruption) including (but not limited to) transferring its
rights and obligations under the Finance Documents to another Affiliate or
Facility Office.

(B)
Paragraph (A) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

(C)
Each Finance Party shall notify the Facility Agent as soon as it becomes aware
that any circumstances of the kind described in paragraph (A) above have arisen
or may arise. The Facility Agent shall notify the Original Borrower promptly of
any such notification from a Finance Party.

4.2
Limitation of liability

(A)
Each Obligor shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under clause 18.1 (Mitigation).

(B)
A Finance Party is not obliged to take any steps under clause 18.1 (Mitigation)
if, in the bona fide opinion of that Finance Party (acting reasonably), to do so
might in any way be prejudicial to it.


PART 6    
FORECASTS AND CALCULATIONS AND BORROWING BASE AMOUNT

1.
Forecasts and Calculations

1.1
Forecast Procedures

(A)
Not less than 30 Business Days before any proposed or required Forecast Date,
the Original Borrower and the Technical and Modelling Bank shall consult
together with a view to preparing and agreeing the relevant Forecast including
the Forecast Assumptions and all associated calculations and information. The
Original Borrower shall ensure that a new or updated reserves report is prepared
by the Reserves Consultant for the Forecast prepared for 31 March 2019 and for
each Forecast prepared on subsequent Forecast Dates. Each party shall consult in
good faith and act reasonably, and shall make available sufficiently experienced
personnel, with a view to reaching agreement as soon as reasonably practicable.
Each Forecast (and all Forecast Assumptions used) shall have due and proper
regard to any reasonable





    

--------------------------------------------------------------------------------

91


view expressed by any of the Consultants in a report delivered for the purpose
of preparing the Forecast, any plan of development, work program and budget and
the provisions and requirements of the Project Agreements (and any updates
thereto). Any product pricing proposal by the Technical and Modelling Bank shall
be reasonable in the circumstances and shall be made in accordance with current
business practices, applied on a consistent, reasonable and non-discriminatory
basis and reflecting market practice at the time. The price of crude oil derived
from a relevant Field will be subject to a floor which will be determined
subject to and in accordance with the Forecasting Procedures, provided that the
floor may not be reduced at any time to less than 70% of the average Brent
Forward Curve for the next 36 months as at the date the relevant Forecast is
prepared.
(B)
The Original Borrower shall provide its proposed Forecast to each Lender and the
Facility Agent 15 Business Days before the relevant Forecast Date and the
Technical and Modelling Bank shall provide their commentary on such Forecast,
including whether it agrees or disagrees with such Forecast (including, if
applicable, details of the grounds for its determination not to agree with the
Forecast). Each Lender shall have 10 Business Days to approve the Forecast and,
once approved by the Majority Lenders that Forecast will apply for the relevant
Forecast Period. If any such Lender has not objected in writing to the Forecast
within such 10 Business Day period, then such Lender shall be deemed to have
approved the Forecast. A Forecast shall only be deemed to have been accepted by
such Lenders if it has been approved (or deemed approved) by the Majority
Lenders. In making any objection, such Lenders must act reasonably and no
objection may be made other than on the grounds that a Forecast Assumption which
has been used in the Forecast is not reasonable in the circumstances, or on the
grounds of proven or manifest error.

(C)
In making any determination in the Forecasting Procedures the Majority Lenders
shall give due and proper regard to any information provided (including any
report delivered by the Consultants for the purposes of the Forecast) or
representations made by the Original Borrower and the Technical and Modelling
Bank. Any determination shall take due and proper regard of any plan of
development, work program and budget (and any updates thereto) and the
provisions and requirements of the Project Agreements. In making any
determination in accordance with the Forecasting Procedures in relation to
product prices, the price of crude oil derived from a relevant Field will be
subject to a floor which will be determined subject to and in accordance with
the Forecasting Procedures, provided that the floor may not be reduced at any
time to less than 70% of the average Brent Forward Curve for the next 36 months
as at the date the relevant Forecast is prepared. Any determination in relation
to product prices shall be reasonable in the circumstances and shall be made in
accordance with current business practices, applied on a consistent, reasonable
and non-discriminatory basis and reflecting market practice at the time.

(D)
If the Majority Lenders do not approve the Forecast, the Original Borrower and
the Technical and Modelling Bank shall prepare a revised Forecast which
satisfies, in all reasonable respects, the objections of the Majority Lenders.

(E)
If, for any reason, a Forecast is not agreed prior to the applicable Forecast
Date, the then applicable Forecast shall continue to apply until the new
Forecast is prepared and agreed in accordance with the Forecast Procedures.

1.2
Contents of Forecast





    

--------------------------------------------------------------------------------

92


(A)
Each Forecast will set out or include:

(i)
the Technical Assumptions and Economic Assumptions upon which the Forecast is
based (including, without limitation, on product prices);

(ii)
an updated Model;

(iii)
the calculation of the Borrowing Base Amount;

(iv)
the calculation of any mandatory prepayment required because the aggregate of
outstandings under the Facility exceeds the Borrowing Base Amount;

(v)
calculations of the Field Life Cover Ratio and the Loan Life Cover Ratio;

(vi)
the calculation of the Reserve Tail Date;

(vii)
the aggregate economically recoverable proved (1P) reserves and the proved and
probable (2P) reserves remaining to be produced from the Borrowing Base Assets
(reflecting any updated reserves report produced by the Reserves Consultant in
respect of that Forecast, or if no such updated reserves report has been
produced, reflecting the immediately preceding reserves report as may be updated
by the Original Borrower with the agreement of the Technical Consultant and the
Technical and Modelling Bank (acting reasonably);

(viii)
the revised Amortisation Schedule (if required) or confirmation that no revision
to the Amortisation Schedule is required pursuant to clause 9.2 (Amendment to
Amortisation Schedule); and

(ix)
such other reasonable information as the Technical and Modelling Bank may
reasonably require.

(B)
All projections and calculations to be made under this clause shall be expressed
and made in US Dollars (at the Facility Agent’s spot rate of exchange at the
time if so required (which the Facility Agent will provide promptly on
request)).

1.3
New Borrowing Base Assets and removal of Borrowing Base Assets

(A)
Whenever a new asset becomes, or is to become, a Borrowing Base Asset (including
the designation of the Greater Tortue Block Assets), a new Forecast must first
be prepared and provided to each Lender for approval, in accordance with this
clause 19 (Forecasts and Calculations), together with a Sources and Uses
Statement, including that asset.

(B)
Following notice from the Original Borrower that it has elected for the Greater
Tortue Block Assets to be designated as Borrowing Base Assets and on or before
the date on which a Forecast is approved to designate the Great Tortue Block
Assets as Borrowing Base Assets, the Security Agent and the relevant Obligor
shall execute each of the Greater Tortue Security Documents (in form and
substance satisfactory to the Security Agent, acting reasonably).





    

--------------------------------------------------------------------------------

93


(C)
Subject to paragraph (D) below, the Original Borrower may at any time elect that
any asset (other than those situated in the Ghana Contract Area), which at that
time is included as a Borrowing Base Asset, be excluded from the Borrowing Base
Assets.

(D)
Whenever a Borrowing Base Asset is to cease to be designated as a Borrowing Base
Asset, a new Forecast must first be prepared and provided to each Lender for
approval, in accordance with this clause 19 (Forecasts and Calculations),
together with a Sources and Uses Statement, which does not include that
Borrowing Base Asset.

1.4
Manner of Calculations

(A)
All the calculations required for each Forecast will be calculated using the
Model on the basis of the Technical Assumptions and Economic Assumptions
determined for the purposes of that Forecast.

(B)
Where the manner of determining any of the calculations required for a Forecast
differs between the programme on which the Model operates and the provisions of
the Finance Documents, the Finance Documents will prevail.

1.5
Borrowing Base Amount

The Borrowing Base Amount shall be determined on each Forecast Date pursuant to
a Forecast prepared in accordance with the Forecasting Procedures. The Borrowing
Base Amount so determined shall apply for the duration of the next succeeding
Forecast Period or until a new Forecast is prepared.
1.6
Calculation of Borrowing Base Amount

(A)
Subject to paragraph (C) below, the Borrowing Base Amount for the purposes of
the Facility shall be the lesser of:

(i)
the sum of: (a) the net present value of Net Cash Flow until the Field Depletion
Date plus (a) the net present value of Relevant Capital Expenditure, divided by
1.4; and

(ii)
the sum of: (a) the net present value of Net Cash Flow until the Final Maturity
Date plus (a) the net present value of Relevant Capital Expenditure, divided by
1.15;

(B)
The discount rate utilised to determine the net present values referred to in
paragraph (A) above shall be eight per cent. and shall be applied in calculating
the net present value of cash flows.

(C)
In determining the reserves attributable to:

(i)
the Ghana Block Assets and the EG Block Assets and any Developed Assets, such
determination shall take account of the proved and probable (2P) reserves;

(ii)
the Greater Tortue Block Assets:

(a)
while the Greater Tortue Block Assets are a Developing Asset, such determination
shall take account of the proved (1P) reserves; and





    

--------------------------------------------------------------------------------

94


(b)
on and from commercial start-up and satisfaction of the Completion Test in
respect of the Greater Tortue Block Assets, such determination shall take
account of proved and probable (2P) reserves,

provided, in each case, that the Original Borrower has elected to classify the
Greater Tortue Block Assets as a Borrowing Base Asset; and
(iii)
Developing Assets (other than the Greater Tortue Block Assets), such
determination shall take account of proved (1P) reserves only.

(D)
The contribution of the EG Block Assets and the Greater Tortue Block Assets to
the Borrowing Base Amount will be capped, in aggregate, at USD 500 million or
such larger amount as may be agreed by the Supermajority Lenders.

1.7
Model

(A)
The Technical and Modelling Bank and the Original Borrower may each make
proposals with regard to amendments to the Model which it believes:

(i)
in good faith are required for the purpose of correcting any manifest error in
the form or structure of the Model; or

(ii)
to incorporate additional assumptions.

(B)
If the Technical and Modelling Bank and the Original Borrower are unable to
agree on the required changes to the Model within 15 Business Days from the date
on which such changes were proposed, then the matter shall, on the request of
the Original Borrower or the Technical and Modelling Bank, be referred for
resolution to an appropriate expert appointed by the Technical and Modelling
Bank (being a person having appropriate independent expertise with respect to,
but no interest in, the outcome of the matter referred to it).

(C)
The costs of any references to an expert and the costs, if any, incurred in
giving effect to any agreed revision to the Model will be borne by the Original
Borrower except, in the case of the costs of any reference to an expert only, if
the expert determines that any proposal by the Technical and Modelling Bank in
respect of the changes to the Model which are in dispute could not be regarded
as reasonable and are rejected by such expert, in which case such costs shall be
borne by the Lenders.

(D)
Any amendments to the Model will not be made until such time as such amendment
has been agreed or determined (as appropriate) pursuant to paragraphs (A) and
(B) above. Prior to such amendment being incorporated into the Model, the Model
will continue to be utilised without such amendment.

(E)
Where the manner of determining any of the calculations required for a Forecast
is amended as a consequence of any amendments made to the Model, the Finance
Documents shall be deemed to be amended to reflect any such amendment.

1.8
Approved Developments and Permitted Acquisitions

Prior to requesting the consent of the Majority Lenders to the carrying out of
any Approved Development (or the inclusion of any Field or Petroleum Asset (or
any part thereof) in the




    

--------------------------------------------------------------------------------

95


Borrowing Base Assets as an Approved Development) or to the making of any
Permitted Acquisition, the Technical and Modelling Bank and the Original
Borrower shall consult in good faith, and acting reasonably, they shall prepare
a proposal for the consideration of each Lender which includes all relevant
information for the Lenders to make an informed decision on whether to grant the
requisite consent (including appropriate reports from the Technical Consultant,
the Environmental Consultant and the Reserves Consultant). Any Approved
Development or Permitted Acquisition must be compliant with the Equator
Principles (as confirmed by the Environmental Consultant). The Technical and
Modelling Bank shall include its recommendation with the proposal on whether
consent should be given. In considering whether to grant any such consent, the
Lenders shall act reasonably and shall take due and proper regard of any
recommendation of the Technical and Modelling Bank (but without any liability on
the part of the Technical and Modelling Bank and each Lender being deemed to
make its own independent assessment) and the information provided with the
proposal. If the Majority Lenders refuse their consent, they shall provide the
Original Borrower with reasonable details of the reasons why they have refused
their consent. A Permitted Acquisition may not take place in Iran, Libya,
Myanmar, North Korea, Sudan, Syria, Cuba, Crimea, in any country or with any
person which is subject to a Sanctions Regime or on a Sanctions List or any
country designated by the Majority Lenders (acting reasonably).

PART 7    
BANKS ACCOUNTS, CASH MANAGEMENT AND RESERVE EQUITY

1.
Bank Accounts and Cash Management

1.1
Project Accounts

(A)
(i)    Each Obligor shall establish and maintain each of the Project Accounts,
as required under the terms of this Agreement, with the Account Bank in London
or such other jurisdiction approved by the Facility Agent (acting reasonably).

(i)
Notwithstanding any other provision of this Agreement or any other Finance
Document KEO may maintain and operate such bank accounts (which are not Project
Accounts) as it, in its discretion, sees fit and may, subject to clause
28.26(B)-(C), receive and make withdrawals from any such account without
restriction. Any amounts standing to the credit of any such account shall not be
subordinated to the rights of the Lenders and shall not be available to the
Finance Parties whether as secured or unsecured creditors of the Obligors and
irrespective of whether an Event of Default has occurred. KEO may grant security
over any such account in favour of any person and shall not be required to grant
any Security Interest in favour of the Finance Parties.

(B)
The Project Accounts, other than the Ghana Working Capital Cedi Account which
shall be denominated in Ghanaian Cedi, shall be denominated in US Dollars. Any
sum constituting interest paid in respect of the credit balance on any Project
Account shall be treated in the same manner as any other sum credited to a
Project Account.

(C)
Each Project Account will be a separate account at the Account Bank. The Project
Accounts will be maintained until the Discharge Date.

(D)
Amounts may be deposited into the Onshore Working Capital Accounts, to the
extent necessary, to meet local onshore payments only, provided that the
aggregate





    

--------------------------------------------------------------------------------

96


balance in such accounts may not exceed USD 10 million (or its equivalent in
other currencies) or such higher amount agreed by the Facility Agent (acting
reasonably).
(E)
Subject to paragraph (D) above and to the order of payments provided for in the
Cash Waterfall, each Obligor shall maintain the balance of the Offshore Proceeds
Accounts and the Onshore Working Capital Accounts, which, when aggregated and
taken together with amounts paid in advance for its liabilities under the
Project Agreements, is prudent and reasonable.

1.2
Other bank accounts

(A)
Each Obligor (but excluding KEO for these purposes) shall not open or maintain
any bank accounts other than:

(i)
the Project Accounts (including such other accounts established by KEG with the
Account Bank which would be Project Accounts but for the execution of the KEG
Onshore Security Assignment and the KEG Offshore Security Assignment by all the
parties thereto in accordance with this Agreement), which shall not be overdrawn
at any time and any withdrawals from such Project Accounts shall only be made
out of cleared funds;

(ii)
the Distributions Reserve Accounts, which shall not be overdrawn at any time;
and

(iii)
such accounts as may be necessary or appropriate for it to perform its
obligations as an operator and, except into which moneys received from, or for
the account of, any other party may be paid as required (but any money being
related to any carried interest (including in respect of the carried interest of
EO) in relation to any Borrowing Base Asset shall be paid into an Offshore
Proceeds Account) (an “Interested Third Party”),

provided that in no event shall such accounts referred to in (ii) and (iii)
above, or any moneys standing to the credit of such accounts referred to in (ii)
and (iii) above, be available to the Lenders (except on an unsecured basis
following the occurrence of any of the events described in clause 29.6
(Insolvency) and/or clause 29.7 (Insolvency proceedings)) or subject to any
restrictions under the Finance Documents and shall not be subject to any
Security Interest in favour of any Finance Party (but may be secured in favour
of any other person other than the Finance Parties).
(B)
The Lenders will account to KEH and/or the relevant Obligor if and to the extent
they receive any proceeds from any account of KEO (which is not a Project
Account) as referred to in clause 20.1(A) or any other account referred to in
20.2(A)(ii) or (A)(iii) above, and shall hold any such moneys to the account of,
and on trust for, KEH or, as the case may be, KEO.

(C)
Any Lender that is in receipt of proceeds as described in paragraph (B) above
shall:

(i)
within five Business Days notify details of the receipt or recovery to the
Original Borrower, KEH and the Facility Agent; and

(ii)
within five Business Days of demand by KEH or KEO, pay an amount equal to such
receipt or recovery to KEH or, as the case may be, KEO.





    

--------------------------------------------------------------------------------

97


1.3
Appointment of Account Bank

(A)
Any appointment of or change to an Account Bank will become effective only upon
that Account Bank executing, or new Account Bank acceding to the terms of, the
Project Accounts Agreements or such other terms as may be approved by the
Original Borrower and the Facility Agent (acting reasonably).

(B)
An Obligor may, with the consent of the Facility Agent (not to be unreasonably
withheld or delayed), change an Account Bank to another bank which meets the
requirements of paragraph (C) below, but subject to paragraph (A) above and
clause 20.1 (Project Accounts). If an Account Bank resigns, then the relevant
Obligor will appoint a replacement Account Bank which meets the requirements of
paragraph (C), but subject to paragraph (A) and clause 20.1 (Project Accounts).

(C)
Each Account Bank shall be a bank whose long-term unguaranteed, unsecured
securities or debt has a rating of A- or higher from Standard and Poor’s or A3
or higher from Moody’s (or equivalent) or such lower rating as the Facility
Agent and the Original Borrower shall agree in writing.

(D)
If the Account Bank refuses to establish or maintain any Project Account, as
required under the terms of this Agreement, the Original Borrower may appoint a
replacement Account Bank in respect of the affected account which meets the
requirements of paragraph (C), but subject to paragraph (A) and clause 20.1
(Project Accounts).

1.4
Security Documents and Project Accounts Agreements

(A)
Subject to paragraph (C) below, the Project Accounts shall be subject to a first
ranking Security Interest in favour of the Secured Parties. The relevant
Obligors shall forthwith upon any change to the Account Bank, or upon opening
any Project Account which is not subject to the security constituted by the
relevant Security Documents, execute and deliver to the Security Agent such
supplemental Security Documents as the Security Agent and the Facility Agent may
reasonably require in order to create a first priority Security Interest over
that Project Account in favour of the Finance Parties. Such supplemental
Security Documents must be in a form and in substance satisfactory to the
Facility Agent and the Security Agent.

(B)
Subject to paragraph (C) below, the Original Borrower shall, before any Project
Account is opened (other than in a country in which a Borrowing Base Asset is
situated excluding Ghana), procure that the Obligor and the Account Bank have
entered into the Project Accounts Agreements.

(C)
The obligations under paragraphs (A) and (B) above shall not apply to the KES
Offshore Proceeds Account, the KEISL Offshore Proceeds Account and the KEM
Offshore Proceeds Account unless the Greater Tortue Block Assets are designated
as Borrowing Base Assets. The Obligors will satisfy their obligations under
paragraphs (A) and (B) above, if the relevant Greater Tortue Security Documents
are executed in accordance with Clause 19.3(B) (New Borrowing Base Assets and
removal of Borrowing Base Assets).

(D)
In the case of execution of any of the Security Documents and Project Accounts
Agreements referred to in paragraphs (A) and (B) above, the Original Borrower
shall deliver to the Facility Agent documents which are the equivalent of those
referred to in paragraph 1 of Schedule 3 (Conditions Precedent) in respect of
such Security Documents and Project Accounts Agreements, together with any legal
opinions





    

--------------------------------------------------------------------------------

98


which the Facility Agent may reasonably require, such legal opinions to be
provided at the reasonable expense of the Original Borrower. All such documents
must be in a form and in substance satisfactory to the Facility Agent.
(E)
The detailed operating procedures for the Project Accounts will be agreed
between the relevant Obligor which maintains that Project Account and each
Account Bank, but in the event of any inconsistency between those procedures and
the Project Accounts Agreements or this Agreement, the provisions of this
Agreement shall prevail.

1.5
Control on withdrawals following Default

If a Default has occurred and is continuing and has not been waived, no Obligor
may withdraw any moneys from the Project Accounts except:
(A)
with the prior consent of the Facility Agent;

(B)
to meet an Obligor’s payment obligations under the Finance Documents (but not
any payment obligations owed to any Junior Finance Party or the Proceeds Agent,
each as defined in the KEFI Intercreditor Agreement) or the Project Agreements
on the relevant due date; or

(C)
to pay for Project Costs not included in paragraph (B) above where:

(i)
the payment in question has been budgeted for and the Facility Agent have given
their written consent to the relevant expenditure or cost being incurred; or

(ii)
the failure to make the payment in question would materially and adversely
affect the business or financial condition of the Borrowers or any other
Obligor.

1.6
Distributions Reserve Account

(A)
Each Obligor may maintain a Distributions Reserve Account into which the amount
of any permitted distribution under clause 28.23 (Distributions), permitted
indebtedness and contributions to the capital of an Obligor may be credited
subject to compliance with the Cash Waterfall and such amounts shall not be
subordinated to the rights of the Lenders. Amounts standing to the credit of the
Distributions Reserve Accounts shall not be available to the Finance Parties
whether as secured or unsecured creditors of the relevant Obligor and
irrespective of whether an Event of Default has occurred. The Obligors may grant
security over their Distributions Reserve Account in favour of any person and
shall not be required to grant any Security Interest over the Distributions
Reserve Account in favour of the Finance Parties. Sums standing to the credit of
the Distributions Reserve Accounts may be withdrawn and applied as the Obligor
sees fit.

(B)
The Lenders will account to KEH and/or the relevant Obligor if and to the extent
they receive any proceeds from a Distributions Reserve Account or any account of
KEO (which is not a Project Account), and shall hold any such moneys to the
account of, and on trust for, KEH or, as the case may be, KEO. If any other
person has a Security Interest or claim against amounts standing to the credit
of a Distributions Reserve Account, any such interest or claim shall be limited
to these amounts and they shall not have recourse to the assets of any Obligor
generally, nor shall they





    

--------------------------------------------------------------------------------

99


be entitled to make any claim or enforce against, or initiate any Insolvency
Proceedings of any kind, against any Obligor.
(C)
Any Lender that is in receipt of proceeds as described in paragraph (B) above,
shall turnover such proceeds to KEH or, as the case may be, KEO in accordance
with paragraph (C) of clause 20.2 (Other bank accounts) above.


2.
Operation of the Offshore Proceeds Accounts

2.1
Payments in

Unless a Finance Document expressly requires an amount to be paid into any other
Project Account, each Obligor must ensure that:
(A)
all Gross Revenues received;

(B)
the proceeds of any Loan or amounts received under an Intercompany Loan
Agreement pursuant to clauses 5.1(D), 21.2(A)(ii) and 21.2(A)(iii);

(C)
the proceeds of repayment of any loan made pursuant to any FPSO Construction
Financing;

(D)
the proceeds of any Permitted Disposals; and

(E)
any other amount payable to, or received by an Obligor (including payments
received under any offtake contract (and the Obligors shall direct any person
making such payments that any such payment shall be paid into that account
only)), but excluding any amount which may be:

(i)
credited to the Distributions Reserve Account of the Original Borrower;

(ii)
lent to an Obligor under an Intercompany Loan Agreement pursuant to clause
21.2(A)(viii); or

(iii)
credited to an account of KEO (which is not a Project Account),

are paid directly into an Offshore Proceeds Account.
2.2
Withdrawals – No Default Outstanding

(A)
Subject to paragraph (B) below, unless otherwise provided and unless there is a
Default outstanding, amounts may only be withdrawn from the Offshore Proceeds
Accounts and the Onshore Working Capital Accounts (including by way of transfer
to any other account) if they are applied for the following purposes and subject
to the following priority:

(i)
first, payment of Project Costs provided that, if the latest Sources And Uses
Statement shows that there is a shortfall in funding projected to be available,
then such available funding must, unless the Majority Lenders otherwise agree,
be allocated to meet costs in the following order of priority:

(a)
the Ghana Contract Area and the EG Contract Area;

(b)
the Greater Tortue Contract Area; and





    

--------------------------------------------------------------------------------

100


(c)
any other Project Costs.

In the event that there is any projected shortfall in funding, then the Facility
may not be used for a purpose set out above unless each of the other purposes
higher in the order of priority is fully funded by committed and available
funding for the then applicable Forecast Period (including amounts under the
Facility and assuming that there is no Default or Event of Default under the
Finance Documents).
(ii)
secondly, pari passu, payment of (or the funding of an Obligor, including by way
of payment under any Intercompany Loan Agreement, to enable it to pay) any
Financing Costs (excluding any payments of principal) under the Facility due but
unpaid (applied to overdue amounts first, unpaid fees second, and unpaid
interest third) or scheduled payments due but unpaid under a Hedging Agreement;

(iii)
thirdly, pari passu, payments of (or the funding of an Obligor, including by way
of payment under any Intercompany Loan Agreement to enable it to pay) principal
under the Facility due but unpaid (applied to overdue amounts first and then to
unpaid principal payments) and payment of (or the funding of a Borrower,
including by way of payment under any Intercompany Loan Agreement to enable it
to pay) any liabilities, including any early termination payment, due but unpaid
under a Hedging Agreement;

(iv)
fourthly, payment of any mandatory prepayments required because the outstandings
under the Facility exceed the Borrowing Base Amount as determined by the most
recent Forecast;

(v)
fifthly, payment of Scheduled KEL Debt Payments which are made by way of a
Scheduled KEL Debt Payment Distribution;

(vi)
sixthly, payments required to be made into the DSRA up to the Required Balance;

(vii)
seventhly, prepayments under the Finance Documents and/or providing cash
collateral under any Letter of Credit; and

(viii)
lastly, so long as the Dividend Release Test is met, to make distributions to
its shareholders at the relevant Borrower’s discretion, which shall include
making payments to the Distributions Reserve Account and payments under any
Intercompany Loan Agreement provided that the amount distributed shall be based
on the aggregate amount standing to the credit of the Offshore Proceeds Accounts
on the relevant payment date after the amounts in (i) to (vii) above have been
deducted.

(B)
Notwithstanding paragraph (A) above, so long as the Dividend Release Test is
met, a Borrower may make a Utilisation in order to deposit an amount directly
into a Distribution Reserve Account in an amount less than or equal to the
amount by which the funding which is projected to be available to meet costs
exceeds the aggregate costs (for these purposes excluding Shareholder
Distributions), in each case, as set out in the latest Sources and Uses
Statement.





    

--------------------------------------------------------------------------------


101


3.
Debt Service Reserve Account

3.1
Funding of Debt Service Reserve Account

(A)
The Original Borrower shall ensure on an ongoing basis that deposits are made
into the Debt Service Reserve Account in accordance with the Cash Waterfall
until the balance of such account is not less than the Required Balance. The
funding of the Debt Service Reserve Account shall continue in accordance with
the Cash Waterfall until the Discharge Date.

(B)
Failure to maintain the Required Balance standing to the credit of the Debt
Service Reserve Account shall not constitute an Event of Default for the
purposes of clause 29 (Events of Default), but failure to apply amounts from the
Project Accounts during the relevant Forecast Period in accordance with the Cash
Waterfall shall constitute an Event of Default for the purposes of clause 29
(Events of Default).

(C)
Notwithstanding the provisions of paragraphs (A) and (B) above, a Borrower may
(without being restricted by the Cash Waterfall) make a Utilisation under the
Facility to fund the Debt Service Reserve Account.

3.2
Withdrawals from Debt Service Reserve Account

(A)
Subject to paragraph (B) below, amounts standing to the credit of the Debt
Service Reserve Account may be withdrawn only to pay any Financing Costs under
the Facility and to make Scheduled KEL Debt Payments in accordance with the Cash
Waterfall.

(B)
In addition, withdrawals may be made from the Debt Service Reserve Account to
the extent the amount withdrawn is equal to or less than the amount (if any) by
which the amount standing to the credit of the Debt Service Reserve Account
exceeds the applicable Required Balance at that time. Any such withdrawal may be
applied in accordance with, and for the purposes set out in, the Cash Waterfall.


4.
Authorised Investments

4.1
Power of investment

Subject always to clause 20.1 (Project Accounts), an Obligor may require that
such part of the amounts standing to the credit of any of the Project Accounts
as it may consider prudent (having reasonable grounds for so considering) shall
be invested from time to time in Authorised Investments in accordance with this
clause 23 and in a manner consistent with the provisions of clause 28.17(A)
(Hedging).
4.2
Type of investment

(A)
The Obligors shall use their reasonable endeavours to procure that there are
maintained from time to time a prudent spread of Authorised Investments and that
the maturity of Authorised Investments is such that they can be liquidated to
enable all payment obligations under the Finance Documents to be met on the due
date.

(B)
If any Authorised Investment ceases to be an Authorised Investment, the relevant
Obligor which maintains that Authorised Investment will, as soon as reasonably
practicable upon becoming aware of this, procure that the relevant investment is
replaced by an Authorised Investment or cash, provided that if it does not
propose





    

--------------------------------------------------------------------------------

102


liquidating the relevant investment earlier than its maturity, it shall notify
the Facility Agent that such investment is no longer an Authorised Investment
promptly upon becoming aware of this and, subject to it having provided such
notice, it will not be obliged to liquidate such investment before its maturity
date unless the Facility Agent, acting reasonably, requests it to do so.
4.3
Realisations

(A)
Upon the realisation (whether by way of disposal, maturity or otherwise) of any
Authorised Investment, the net proceeds of realisation shall either immediately
be credited directly to the Project Account from which the Authorised Investment
or such investment was made, or (unless a Default has occurred and is
continuing) immediately be invested in another Authorised Investment, whichever
the relevant Obligor directs.

(B)
Upon the receipt of any interest, dividends or other income from or in respect
of any Authorised Investment, such interest, dividends or other income shall be
credited to the Project Account concerned with the Authorised Investment or such
other investment from which such interest, dividend or other income derives, or
(if such interest, dividend or other income is derived from an Authorised
Investment and such Authorised Investment is to be retained after such interest,
dividend or other income is received and the relevant Obligor so requests) the
relevant interest, dividend or other income shall be reinvested in that
Authorised Investment.

4.4
Project Accounts include Authorised Investments

(A)
Any reference in this Agreement to the balance standing to the credit of one of
the Project Accounts shall be deemed to include a reference to the Authorised
Investments in which all or part of such balance is for the time being invested.
(other than for the purposes of determining the balance required to comply with
clause 20.1 (Project Accounts)). In the event of any dispute as to the value of
any Authorised Investment for the purpose of determining the amount deemed to be
standing to the credit of a Project Account, that value shall be determined by
the Facility Agent acting reasonably and in good faith and following
consultation with the Original Borrower and having given due consideration to
any representations given by the Original Borrower within the period required by
the Facility Agent (which period shall not, in any event, be of shorter duration
than five Business Days). If the Original Borrower so requests, the Facility
Agent will give the Original Borrower details of the basis or method of its
determination.

(B)
An Obligor may, by notice in writing to the Facility Agent and the relevant
Account Bank, deem an Authorised Investment to be concerned with a different
Project Account so as to transfer Authorised Investments between Project
Accounts, if:

(i)
the aggregate amount standing to the credit of each Project Account remains the
same; or

(ii)
the transfer of an equivalent amount between those Project Accounts would be
permitted.

4.5
Security over Authorised Investments

Prior to an Obligor making any Authorised Investment in England, that Obligor
shall ensure that it has entered into the Offshore Security Assignment. To the
extent that any Authorised




    

--------------------------------------------------------------------------------

103


Investment is made in a jurisdiction other than England, the relevant Obligor
shall execute and deliver, such other security as the Facility Agent may
reasonably require from time to time in order to ensure that such Authorised
Investment is secured to the Finance Parties by way of first priority security,
in a form and substance satisfactory to the Facility Agent and the Security
Agent, acting reasonably.
4.6
Interest on balances in Project Accounts

Each sum credited to a Project Account from time to time shall, from the time it
is so credited until the time it is withdrawn therefrom (whether for the purpose
of making an Authorised Investment or otherwise for application in accordance
with the terms of this Agreement), bear interest at such rate as the relevant
Obligor may from time to time agree with the relevant Account Bank.

PART 8    
FINANCIAL AND PROJECT INFORMATION

1.
Information Undertakings

The undertakings in this clause remain in force from the date of this Agreement
until the Discharge Date.
1.1
Books of account and auditors

Each Obligor shall:
(A)
keep proper books of account relating to its business; and

(B)
appoint and maintain as its auditors any Auditor.

1.2
Financial statements

(A)
Before (but for the avoidance of doubt not after) KEL or any of its Subsidiaries
from time to time undertakes an IPO, the Original Borrower shall procure that
KEH shall supply to the Facility Agent (in sufficient copies as most recently
notified by the Facility Agent as being sufficient to allow one copy for each
Lender):

(i)
as soon as they become available, but in any event within 180 days of the end of
each financial year, its audited consolidated financial statements for that
financial year;

(ii)
within 90 days of the end of each semi-annual period, its unaudited semi-annual
consolidated financial statements for that period; and

(iii)
within 90 days of the end of each quarter, its quarterly management reports for
that period.

(B)
After (but for the avoidance of doubt not before) KEL or any of its Subsidiaries
from time to time undertakes an IPO, the Original Borrower shall procure that
KEL shall supply to the Facility Agent (in sufficient copies as most recently
notified by the Facility Agent as being sufficient to allow one copy for each
Lender):





    

--------------------------------------------------------------------------------

104


(i)
as soon as they become available, but in any event within 180 days of the end of
each financial year, its audited consolidated financial statements for that
financial year; and

(ii)
within 90 days of the end of each quarter, its quarterly management reports for
that period.

(C)
KEO shall supply to the Facility Agent (in sufficient copies as most recently
notified by the Facility Agent as being sufficient to allow one copy for each
Lender) within 90 days of the end of each quarter, its quarterly management
reports for that period.

(D)
If any audited consolidated financial statements which have been provided to the
Facility Agent pursuant to either clause (A)(i) or (B)(i) above contain an
auditors’ qualification then, in each case if instructed to do so by the
Facility Agent (acting only on the instructions of the Majority Lenders):

(i)
KEO shall supply to the Facility Agent (in sufficient copies as most recently
notified by the Facility Agent as being sufficient to allow one copy for each
Lender), as soon as practicable, but in any event within 120 days of being so
requested, its audited financial statements for its last financial year; and

(ii)
each Borrower and KEEG shall supply to the Facility Agent (in sufficient copies
as most recently notified by the Facility Agent as being sufficient to allow one
copy for each Lender), as soon as practicable, but in any event within 120 days
of being so requested, its audited financial statements for its last financial
year.

(E)
If during any financial year of any Borrower or KEEG there is a material change
in the nature and extent of the accounting transactions which that Borrower or
KEEG enters into, it shall promptly inform the Facility Agent thereof and that
Borrower or KEEG (as applicable) shall, if instructed to do so by the Facility
Agent (acting on the instructions of the Majority Lenders (acting reasonably)),
supply to the Facility Agent (in sufficient copies for each Lender), as soon as
they become available, but in any event within 180 days of request, its audited
consolidated financial statements for its last financial year.

1.3
Year-end

KEO, the Borrowers and KEEG shall not change their Accounting Reference Date
without the consent of the Majority Lenders.
1.4
Form of financial statements

(A)
KEO and the Original Borrower must ensure that each set of financial statements
supplied under this Agreement:

(i)
is certified by an Authorised Signatory of the relevant company as a true and
correct copy; and

(ii)
gives (if audited) a true and fair view of, or (if unaudited) fairly represents,
the financial condition of the relevant company for the period to the date on
which those financial statements were drawn up.





    

--------------------------------------------------------------------------------

105


(B)
Unless otherwise agreed with the Facility Agent, all accounts of KEH, KEL, KEO,
KEEG, KEM, KES and the Original Borrower delivered under this Agreement shall be
prepared in accordance with the Approved Accounting Principles.

(C)
KEO and the Original Borrower must notify the Facility Agent of any material
change to the manner in which any audited financial statements delivered under
this Agreement are prepared.

(D)
If requested by the Facility Agent, each of KEH, KEL, KEO, KEEG, KEM, KES and
the Original Borrower must supply to the Facility Agent:

(i)
a full description of any change notified under paragraph (B) above and the
adjustments which would be required to be made to those financial statements in
order to cause them to use the accounting policies, practices, procedures and
reference period upon which such financial statements were prepared prior to
such change; and

(ii)
sufficient information, in such detail and format as may be required by the
Facility Agent (acting reasonably), to enable the Lenders to make a proper
comparison between the financial position shown by the set of financial
statements prepared on the changed basis and its most recent audited financial
statements delivered to the Facility Agent under this Agreement prior to such
change.

1.5
Compliance Certificate

(A)
KEO, KEEG, KEM, KES and the Original Borrower must supply (and, in the case of
the Original Borrower, procure that KEH and KEL supply) to the Facility Agent a
compliance certificate with each set of financial statements sent to the
Facility Agent under clauses 24.2(A), 24.2(B), 24.2(C), 24.2(D) and 24.2(E)
above certifying the matters specified in clause 24.4(A)(ii) above.

(B)
A compliance certificate supplied in accordance with paragraph (A) above must be
signed by two Authorised Signatories of KEH, KEL, KEO, KEEG, KEM, KES or the
Original Borrower, as applicable.

1.6
Project Information and Hedging Information

(A)
Each Obligor must (as soon as reasonably practicable) supply to the Facility
Agent, in sufficient copies for all the Lenders if the Facility Agent so
requests:

(i)
any new updates to, and amendments to, each agreed budget, or development and/or
work programme in relation to each Borrowing Base Asset owned by it as soon as
reasonably practicable following receipt from the relevant Operator (and, in any
event, within 21 days of receipt) and the latest Operator Report for each
Borrowing Base Asset and each Developing Asset owned by it, as soon as
reasonably practicable following receipt from the relevant Operator (and, in any
event, within 21 days of receipt);

(ii)
copies of all reports provided to any Authority by the Operator which have been
copied to an Obligor (and in any event within 21 days of receipt);

(iii)
such technical and commercial information which an Obligor has in its possession
relating to a Field or Petroleum Assets or its or their condition





    

--------------------------------------------------------------------------------

106


and which is relevant to the interests of the Lenders under the Finance
Documents as the Facility Agent may reasonably request from time to time
(following prior consultation with the Original Borrower); and
(iv)
promptly, details of any material updates or amendments to any Project
Agreement.

(B)
Subject to paragraph (C) below, the Original Borrower shall procure that the
terms of appointment of the Technical Consultant shall require it (in
consultation with the Technical and Modelling Bank) to prepare and deliver the
following reports and information to the Technical and Modelling Bank and the
Original Borrower for distribution to the Lenders:

(i)
a quarterly report on the Project Costs which have been incurred, reconciled
against draw-downs made, equity contributed and cash held in the Project
Accounts;

(ii)
a semi-annual report on the progress of each Developing Asset, including
confirmation of the projected date for Completion and the aggregate of Project
Costs required to achieve Completion (reconciled against the most recent
Forecast) and whether there are, in its opinion, any other material issues or
concerns of which it is aware in relation to the Developing Asset which should
be brought to the attention of the Lenders;

(iii)
a semi-annual report on the operation of each Developed Asset, including the
amount and timing of all Entitlement lifted by the Obligors and details of the
disposal of that Entitlement (including price); and

(iv)
in any of the foregoing reports, such additional information or commentary as
the Technical and Modelling Bank may reasonably require (following prior
consultation with the Original Borrower) in order for the Lenders (in the
context of their interests under the Finance Documents) to be properly informed
about the progress, implementation, development and operation of the Borrowing
Base Assets,

and the Original Borrower shall provide the Technical Consultant and the
Technical and Modelling Bank with reasonable assistance and provide each of them
with such information and other documents as the Technical Consultant and/or the
Technical and Modelling Bank may reasonably request in order for the Technical
Consultant to prepare and deliver the reports and information referred to in (i)
to (iv) above and/or the Technical and Modelling Bank to consider and review
such reports and information. Such assistance shall include facilitating visits
by the Technical Consultant and the Technical and Modelling Bank to the
Borrowing Base Assets and the construction/fabrication facilities of any
Obligor’s contractors.
(C)
The Technical Consultant shall not be obliged to prepare and deliver, and the
Original Borrower shall not be obliged to assist in the preparation and delivery
of, reports and information as detailed in clause 24.6(B)(i) to (iv) in relation
to the Ghana Block Assets and/or the EG Block Assets subject to the right of the
Technical and Modelling Bank or the Majority Lenders (acting reasonably) to
request the same. Following such request the Technical Consultant shall prepare
and deliver, and the Original Borrower shall assist in the preparation and
delivery of, the reports and information in accordance with clause 24.6(B).





    

--------------------------------------------------------------------------------

107


(D)
At any time when no Technical Consultant is appointed, the Facility Agent and
Technical Bank may request that one is appointed and the Original Borrower shall
procure such appointment on terms satisfactory to the Technical Bank (acting
reasonably) within 10 Business Days of request.

(E)
The Original Borrower must supply to the Facility Agent at the end of each
quarter a summary of such information related to its hedging arrangements under
clause 28.17 (Hedging) as is currently contained in the relevant SEC Form 10-Q,
including for the avoidance of doubt, nominal amount, net mark-to-market, and
products used.

1.7
Information: Miscellaneous

Each Obligor shall supply to the Facility Agent, in sufficient copies for all
the Lenders, if the Facility Agent so requests:
(A)
all documents dispatched by each Obligor to its Shareholders (or any class of
them) or its creditors generally, at the same time as they are dispatched;

(B)
promptly after becoming aware of them, the details of any material litigation,
arbitration or administrative proceedings which are currently threatened or
pending against the Guarantor or any member of the Group or in respect of or
relevant to an interest in a Borrowing Base Asset or a Greater Tortue Block
Asset;

(C)
promptly after they have been issued, copies of any insurance policies in
respect of all Agreed Insurances and any renewals in respect of such insurance
policies;

(D)
promptly after becoming aware of them, details of any claims made under any
Insurance where the claim is for a sum in excess of USD 10 million (or its
equivalent in other currencies); and

(E)
promptly, such further information regarding the financial condition, assets,
business and operations of the Guarantor or any member of the Group as the
Facility Agent may reasonably request.

1.8
Sources and Uses

(A)
The Original Borrower must supply to the Facility Agent on 31 March and 30
September in each year (each such date a “Sources and Uses Statement Date”) and
may supply to the Facility Agent at any other time (in sufficient copies for all
the Lenders if the Facility Agent so requests) for the following twelve month
period:

(i)
a sources and uses statement (“Sources and Uses Statement”) in the form set out
in Part I of Schedule 15 to this Agreement; and

(ii)
a liquidity statement (“Liquidity Statement”) in the form set out in Part II of
Schedule 15 to this Agreement.

(B)
In relation to any Sources and Uses Statement and/or any Liquidity Statement
prepared on a Sources and Uses Statement Date, in the event that the aggregate
costs to be applied under any Sources and Uses Statement and/or any Liquidity
Statement delivered to the Facility Agent under paragraph (A) above exceed the
funding which is projected to be available to meet those costs (respectively),
then the Original Borrower shall consult with the Facility Agent and the
Technical and





    

--------------------------------------------------------------------------------

108


Modelling Bank in good faith with a view to agreeing a plan pursuant to which
the Original Borrower will be able to meet any projected shortfall in funding.
(C)
Notwithstanding paragraph (B) above, within 30 days of the relevant Sources and
Uses Statement Date, the Original Borrower shall deliver to the Facility Agent
the Original Borrower’s remedial plan for the funding of any projected shortfall
in funding shown in a Sources and Uses Statement and/or a Liquidity Statement.
Each Borrower shall use all reasonable endeavours to comply with such plan (or
any update thereto which it delivers to the Facility Agent), and shall consult
on a regular basis with the Facility Agent and the Technical and Modelling Bank
on the remedial steps being taken to fund any projected shortfall in funding.

(D)
In the event that the sum of Project Costs and Scheduled KEL Debt Payments
specified under any Sources and Uses Statement delivered to the Facility Agent
under paragraph (A)(i) above exceeds the funding which is projected to be
available to meet those Project Costs and Scheduled KEL Debt Payments, then a
Junior Payment Stop Event (as defined in the KEFI Intercreditor Agreement) will
be deemed to have occurred in accordance with the process set out in Clause 4.4
(Issue of Junior Payment Stop Notice) of the KEFI Intercreditor Agreement.
Notwithstanding this clause 24.8(D), nothing shall block the payment of
Scheduled KEL Debt Payments or the making of a Scheduled KEL Debt Payment
Distribution which is paid or made from amounts standing to the credit of the
Distributions Reserve Account.

(E)
A Default or an Event of Default will not occur solely as a result of a Sources
and Uses Statement or a Liquidity Statement showing a shortfall in funding.

1.9
Approved Development

The Original Borrower must supply to the Facility Agent (in sufficient copies
for all the Lenders if the Facility Agent so requests) quarterly and monthly
project reports in respect of an Approved Development, to the extent that they
are available from the Operator.
1.10
Compliance with Remedial Plan

Each Borrower shall use all reasonable endeavours to implement the remedial plan
(or amended plan provided to the Facility Agent) and shall continue to consult
on a regular basis with (and when requested by) the Facility Agent and the
Technical Bank on implementation of the plan.
1.11
Notification of Default

Each Obligor must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) and any material default under or material breach
of any Project Agreement promptly upon becoming aware of its occurrence.
1.12
“Know your customer” and “customer due diligence” requirements

(A)
If:





    

--------------------------------------------------------------------------------

109


(i)
the introduction of or any change in (or in the interpretation, administration
or application by any government or regulatory Authority of) any law or
regulation (having the force of law) made after the date of this Agreement;

(ii)
any change in the status of an Obligor (or of a holding company of an Obligor
(including a change in the public company status of KEL)) or the composition of
the shareholders of an Obligor (or of a holding company of an Obligor (other
than a change in the composition of the shareholders of KEL)) after the date of
this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges any Agent or any Lender (or, in the case of paragraph (C) below, any
prospective new Lender) to comply with “know your customer”, “customer due
diligence” or similar identification procedures in circumstances where the
necessary information is not already available to it (or, in the case of
paragraph (C) below, cannot be provided by the transferring Lender from
information already provided to it), the Original Borrower shall, as soon as
reasonably practicable upon the request of the relevant Agent or the relevant
Lender, supply, or procure the supply of, such reasonable documentation and
other evidence as is within an Obligor’s possession and control to enable such
Agent or such Lender to comply with all necessary “know your customer”,
“customer due diligence” or other similar checks required under the relevant
laws and regulations.
(B)
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent, as
the case may be, to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.

(C)
The Original Borrower shall, by not less than 10 Business Days’ prior written
notice to the Facility Agent, notify the Facility Agent (which shall promptly
notify the Lenders) of its intention to request that one of KEL’s subsidiaries
(other than a subsidiary of an Obligor (excluding KEEG) which owns Borrowing
Base Assets) becomes an Additional Guarantor pursuant to this Agreement.

(D)
Following the giving of any notice pursuant to paragraph (C) above, if the
accession of such Additional Guarantor obliges the Facility Agent or any Lender
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Original Borrower shall promptly upon the request of the Facility Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Facility Agent (for itself or on
behalf of any Lender) or any Lender (for itself or on behalf of any prospective
new Lender) in order for the Facility Agent or such Lender or any prospective
new Lender to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the accession of such subsidiary to this Agreement as an
Additional Guarantor.

1.13
Forecast Notification Events





    

--------------------------------------------------------------------------------

110


(A)
The Original Borrower shall notify the Facility Agent and the Lenders promptly
after becoming aware of any Forecast Notification Event.

(B)
Any such notification under clause 24.13(A) shall result in the commencement of
a consultation period for a period ending 10 Business Days after the date of
such notification (a “Consultation Period”) during which time the Original
Borrower and the Lenders will consult. Following the end of the Consultation
Period, the Lenders will be required to submit their vote to the Facility Agent
as to whether to waive or not waive the preparation of an interim Forecast as a
result of the Forecast Notification Event in accordance with clause 42
(Amendments and Waivers). If the Majority Lenders do not waive the preparation
of an interim Forecast relating to that Forecast Notification Event, the
Original Borrower shall prepare a Forecast pursuant to clause 19 (Forecasts and
Calculations) and the Facility Agent shall designate a Forecast Date which falls
no more than 90 days after the last day of the Consultation Period relating to
that Forecast Notification Event.

1.14
Use of websites

(A)
Except as provided below, each Obligor may deliver any information under this
Agreement to the Facility Agent by posting it on to an electronic website if:

(i)
it maintains or has access to an electronic website for this purpose and
provides the Facility Agent with the details and password to access the website
and the information; and

(ii)
the information posted is in a format required by this Agreement or is otherwise
agreed between each Obligor and the Facility Agent (whose approval shall not be
unreasonably withheld or delayed).

The Facility Agent must supply each relevant Lender with the address of and
password for the website.
(B)
Notwithstanding the above, the Original Borrower must supply to the Facility
Agent in paper form a copy of any information posted on the website together
with sufficient copies for:

(i)
any Lender who notifies the Facility Agent in writing (copied to each Obligor)
that it does not wish to receive information via the website; and

(ii)
within ten Business Days of request, any other Lender, if that Lender so
requests.

(C)
Each Obligor must promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

(i)
the website cannot be accessed;

(ii)
the website or any information on the website is infected by any electronic
virus or similar software;

(iii)
the password for the website is changed; or

(iv)
any information to be supplied under this Agreement is posted on the website or
amended after being posted.





    

--------------------------------------------------------------------------------

111


(D)
If the circumstances in sub-paragraph (C)(i) or (C)(ii) above occur, an Obligor
must supply any information required under this Agreement in paper form until
the circumstances giving rise to the notification are no longer continuing and
the information can be provided in accordance with paragraph (A) above.


PART 9    
GUARANTEE

1.
Guarantee and Indemnity

1.1
Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:
(A)
guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower’s obligations under the Finance Documents;

(B)
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

(C)
will, as an independent and primary obligation, indemnify each Finance Party
immediately on demand against any cost, loss or liability suffered by that
Finance Party if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal. The amount of the cost, loss or liability shall be equal to
the amount which that Finance Party would otherwise have been entitled to
recover.

1.2
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
1.3
Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
(A)
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

(B)
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

1.4
Waiver of defences

The obligations of each Guarantor under this clause 25 will not be affected by
an act, omission, matter or thing which, but for this clause, would reduce,
release or prejudice any of its obligations under this clause 25 (without
limitation and whether or not known to it or any Finance Party) including:




    

--------------------------------------------------------------------------------

112


(A)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(B)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(C)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

(D)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(E)
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

(F)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

(G)
any insolvency or similar proceedings.

1.5
Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this clause 25. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
1.6
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(A)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

(B)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this clause 25.

1.7
Deferral of Guarantors’ rights

(A)
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights





    

--------------------------------------------------------------------------------

113


which it may have by reason of performance by it of its obligations under the
Finance Documents or by reason of any amount being payable, or liability arising
under this clause 25:
(i)
to be indemnified by an Obligor;

(ii)
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;

(iii)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

(iv)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under clause 25.1 (Guarantee and
indemnity);

(v)
to exercise any right of set-off against any Obligor; and/or

(vi)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

(B)
If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with clause 34 (Payment Mechanics) of this Agreement.

1.8
Release of Guarantors’ right of contribution

If any Guarantor ceases to be a Guarantor (a “Retiring Guarantor”) in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
(A)
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

(B)
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

1.9
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.




    

--------------------------------------------------------------------------------


114








    

--------------------------------------------------------------------------------

115


PART 10    
REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT

1.
Representations

Each Obligor makes the representations and warranties set out in this clause to
each Finance Party and acknowledges that each Finance Party has entered into the
Finance Documents in full reliance on those representations and warranties.
1.1
Status

(A)
It is a limited liability company, duly incorporated and validly existing under
the laws of its jurisdiction of incorporation.

(B)
It has the power to own its assets and carry on its business as it is being
conducted.

1.2
Legal validity

Each Transaction Document to which it is a party constitutes, or will constitute
when executed, its valid, legally binding and enforceable obligations in
accordance with its terms (subject to any limitation on enforcement under law or
general principles of equity or qualifications which are specifically set out in
any legal opinion delivered as a Condition Precedent) and that, so far as it is
aware having made all due and careful enquiries, each Transaction Document is in
full force and effect.
1.3
Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is a party do not conflict with:
(A)
any applicable law or regulation;

(B)
its constitutional documents; or

(C)
any agreement binding upon it,

to the extent which has, or could reasonably be expected to have, a Material
Adverse Effect.
1.4
Powers and authority

It has (or had at the relevant time) the power and authority to execute and
deliver the Transaction Documents to which it is a party and it has the power
and authority to perform its obligations under the Transaction Documents to
which it is a party and the transactions contemplated thereby.
1.5
Authorisations

Except for the registration of any Security Document, all Required Approvals
(except to the extent already provided as a Condition Precedent, or where
required by any Authority in respect of any Security Interest granted (or to be
granted) under the Security Documents) have been obtained or effected and are in
full force and effect (where a failure to do so has or could reasonably be
expected to have a Material Adverse Effect).
1.6
Stamp and registration duties





    

--------------------------------------------------------------------------------

116


Except for registration fees, if any, payable in relation to the Security
Documents, there is no stamp or registration duty or similar Tax or charge in
respect of any Transaction Document, which has not been made or paid within
applicable time periods (where a failure to do so has, or could reasonably be
expected to have, a Material Adverse Effect).
1.7
No Default

No Default has occurred and is outstanding.
1.8
Final Information Memorandum

(A)
The factual information in the Final Information Memorandum (other than that
referred to in paragraph (B) below) was true in all material respects on the
date of the Final Information Memorandum and did not omit anything material
which was known to the Original Borrower at the time or contain anything that
was materially misleading and, except to the extent advised in writing to the
Facility Agent by the Original Borrower on or prior to Financial Close, so far
as the Original Borrower is aware having made due and careful enquiry, no
information has been disclosed to it nor have circumstances arisen nor has any
event occurred since the date of the Final Information Memorandum which renders
the information contained in the Final Information Memorandum materially
misleading or materially incorrect.

(B)
The statements of opinion, projections and forecasts in the Final Information
Memorandum attributable to the Original Borrower were made in good faith, with
due care and on what the Original Borrower believed to be reasonable assumptions
at the relevant time and representing the views of the Original Borrower at the
time.

1.9
Financial Statements and other factual information

(A)
The most recent audited financial statements and interim financial statements
delivered to the Facility Agent in accordance with clause 24.2 (Financial
statements) (which, at the Signing Date, is the unaudited opening balance sheet
of the Original Borrower as at 18 March 2011):

(i)
have been prepared in accordance with the Approved Accounting Principles (if
relevant); and

(ii)
(if audited) give a true and fair view of, or (if unaudited) fairly represent,
its financial condition for the relevant period.

(B)
All factual information provided by or under the express direction of KEO or any
Borrower to the Finance Parties in connection with the Facility was believed by
KEO or that Borrower (as the case may be) at the time it was so provided to be
true in all material respects.

1.10
Proceedings pending or threatened

Except as disclosed to the Facility Agent in writing prior to the Signing Date,
no litigation, arbitration or administrative proceeding is pending or threatened
which could reasonably be expected to be adversely determined against it and
which, if so determined, has, or could reasonably be expected to have, a
Material Adverse Effect.
1.11
Breach of laws





    

--------------------------------------------------------------------------------

117


(A)
It has not breached any law or regulation which has, or could reasonably be
expected to have, a Material Adverse Effect.

(B)
It is in compliance with all environmental laws, a breach of which could
reasonably be expected to give rise to a liability on it which has, or could
reasonably be expected to have, a Material Adverse Effect and, so far as it is
aware having made due and careful enquiry, there is no environmental claim
outstanding against it which, if adversely determined, would give rise to a
liability on it which has, or could reasonably be expected to have, a Material
Adverse Effect.

1.12
Ranking of security

Subject to any limitations on enforcement under law or general principles of
equity or qualifications set out in any legal opinion delivered as a Condition
Precedent, each Security Document when executed confers the Security Interests
it purports to confer over the assets referred to in that Security Document and
those assets are not subject to any other Security Interest that is not
permitted pursuant to clause 28.6 (Negative pledge).
1.13
Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with all its other present unsecured obligations, except for obligations
mandatorily preferred by law applying to companies generally.
1.14
Assets

(A)
KEG holds the legal and beneficial interest in a 30.01736% per cent
Participating Interest in the WCTP Block; and the legal and beneficial interest
in an 17 per cent Participating Interest in the DWT Block.

(B)
KEEG holds the legal and beneficial indirect interest in a 40.375 per cent.
Participating Interest in the EG Blocks.

(C)
KEM holds the legal and beneficial interest in a 28 per cent. Participating
Interest in Bloc C8.

(D)
KEISL holds the legal and beneficial interest in a 30 per cent. Participating
Interest in Saint Louis Profond Block.

1.15
Project Agreements

As at the date of the Fourth Amendment and Restatement Agreement and the
Effective Date or, if later, the date a Project Agreement is delivered to the
Facility Agent, so far as it is aware having made all due and careful enquiries:
(A)
each copy of a Project Agreement delivered to the Facility Agent under this
Agreement is true and complete;

(B)
there is no other agreement in connection with, or arrangements which amend,
supplement or affect any Project Agreement in any material respect; and

(C)
no Obligor has a material obligation (being an obligation or liability exceeding
USD 50 million (or its equivalent in other currencies)) under any agreement
which is not a Project Agreement, a Finance Document, or a Material Contract.





    

--------------------------------------------------------------------------------

118


1.16
No Immunity

In any proceedings taken in any relevant jurisdiction in relation to the
Transaction Documents (or any of them), it shall not be entitled to claim for
itself or any of its assets immunity from suit, execution or attachment or other
legal process.
1.17
Ownership of Obligors

(A)
KEH beneficially owns, indirectly, all of the issued share capital of the
Guarantors and the Borrowers.

(B)
The issued share capital of the Guarantors and the Borrowers is fully paid up
and, to the extent beneficially owned by KEH, free of all encumbrances or other
third party rights (other than pursuant to the Security Documents).

(C)
To the extent that a member of the KEL Group has entered into a Security
Document that creates, or purports to create, a Security Interest over any
shares:

(i)
such shares are free from any restrictions as to transfer or registration
(including pursuant to the creation or enforcement of any Security Interest);
and

(ii)
no company whose shares are subject to such Security Interest and which is
incorporated in the United Kingdom keeps information in respect of its members
on the central register kept by the registrar at Companies House.

1.18
Sanctions

Neither the Obligors, nor any member of the KEL Group, nor (to the knowledge of
any Obligor) any of its or the KEL Group’s respective directors, officers,
employees, nor any persons acting on the KEL Group’s behalf:
(A)
is a Restricted Party or is engaging in or has engaged in any transaction or
conduct that could reasonably be expected to result in it becoming a Restricted
Party; or

(B)
has received notice of, or is aware of, any claim, action, suit, proceeding or
investigation against it with respect to Sanctions by any Sanctions Authority,

provided that this representation is not made to or for the benefit of a Finance
Party or any director, officer or employee thereof, to the extent that this
provision would expose the Finance Party or any director, officer or employee
thereof to liability under any applicable anti-boycott law, regulation or
statute.
1.19
Anti-corruption law

Each member of the KEL Group has conducted its businesses in compliance with
applicable anti-corruption and anti-money laundering laws and regulations and
has instituted and maintains and enforces policies and procedures designed to
promote and achieve compliance with such laws and regulations.
1.20
Times for making representations

(A)
The representations set out in this clause 26 (Representations) (other than the
representations in clauses 26.8 (Final Information Memorandum), 26.4 (Powers





    

--------------------------------------------------------------------------------

119


and authority), 26.5 (Authorisations) and 26.15(B) (Project Agreements)) are
made by each Obligor on the date of this Agreement. The representation in clause
26.8 (Final Information Memorandum) will be made on the date of the Final
Information Memorandum and the representation in clause 26.4 (Powers and
authority) will be made as at the time that the power or authority is exercised
only. Each Repeating Representation is deemed to be repeated by each Obligor on
the date of each Utilisation Request, each Utilisation Date and on the first day
of each Interest Period.
(B)
When a representation is repeated, it is applied to the facts and circumstances
existing at the time of repetition.


2.
Financial Covenants

(A)
On any Forecast Date and 30 September in each year (each such date a “Financial
Covenant Test Date”), the Original Borrower shall ensure that:

(i)
the Field Life Cover Ratio shall not be less than 1.30; and

(ii)
the Loan Life Cover Ratio shall not be less than 1.10,

in each case, as calculated by the Technical and Modelling Bank (acting
reasonably) on the basis of all information made available to it.
(B)
On each Financial Covenant Test Date, the Original Borrower shall ensure that:

(i)
the ratio of Consolidated Total Net Borrowings to EBITDAX shall be less than or
equal to 3.50 : 1.00; and

(ii)
the ratio of EBITDAX to the Net Interest Payable shall be greater than or equal
to 2.25 : 1.00.

(C)
No later than three Business Days following each Financial Covenant Test Date,
the Original Borrower shall send to the Facility Agent, a certificate signed by
two authorised representatives setting out its calculation of the financial
ratios referred to in this clause 27 as at such date.


3.
General Undertakings

The undertakings in this clause shall remain in force from the date of this
Agreement until the Discharge Date.
3.1
Corporate existence

Each Obligor shall maintain its corporate existence.
3.2
Authorisations

Each Obligor shall promptly obtain and comply with Required Approvals where a
failure to do so would have a Material Adverse Effect.
3.3
Compliance with laws





    

--------------------------------------------------------------------------------

120


Each Obligor shall comply with all laws and regulations (including compliance
with environmental laws, permits and licences and compliance with the Equator
Principles) applicable to it where failure to do so would have a Material
Adverse Effect.
3.4
Pari passu ranking

Each Obligor shall ensure that at all times its payment obligations to the
Finance Parties under the Finance Documents rank at least pari passu as to
priority of payment with all its other present and future unsecured and
unsubordinated Financial Indebtedness, except for claims mandatorily preferred
by operation of law applying generally.
3.5
Security

Subject to clause 28.28 (Due execution of security assignments) and clause 28.31
(Security Documents: consents, ranking and perfection), each Obligor shall
undertake all actions reasonably necessary (including the making or delivery of
filings and payment of fees) to maintain the Security Interests under the
Security Documents to which it is a party in full force and effect (including
the priority thereof).
3.6
Negative pledge

Other than Permitted Security:
(A)
an Obligor (but excluding KEO for the purposes of this sub-clause (A)) shall not
create or permit to exist any Security Interest over any of its assets; and

(B)
KEO shall not create or permit to exist any Security Interest over any of the
assets as contained in Clause 28.8(A)(ii)(1) - (5) below.

3.7
Conduct of other business

No Obligor shall conduct any business other than activities in connection with,
or related, ancillary, or incidental to, its interests in the Borrowing Base
Assets or its interests in any Petroleum Assets.
3.8
Disposals

(A)
(i)    Other than Permitted Disposals, an Obligor shall not, either in a single
transaction or in a series of transactions and whether related or not, dispose
of all or a material part of any Borrowing Base Asset or any interests therein
or any of its shareholdings in any person holding any interest (whether directly
or indirectly) in any Borrowing Base Asset.

(i)
Notwithstanding any other provision of this Agreement or any other Finance
Document KEO shall have full flexibility and discretion to deal with its
subsidiaries and its and their assets, other than its interests in:

(1)
any other Obligor;

(2)
the assets of any other Obligor;

(3)
any asset which is the subject of a Security Document;

(4)
any Project Account; or





    

--------------------------------------------------------------------------------

121


(5)
any Borrowing Base Asset.

in such manner as it sees fit and at its discretion including, but without
limitation, the flexibility to sell, farm-out, dispose of, transfer, grant
Security Interests over, distribute by way of dividend, restructure, consolidate
or merge or otherwise part with ownership and possession of such subsidiary
and/or assets.
(B)
If an Obligor wishes to make a Permitted Disposal of an asset which is subject
to a Security Interest in favour of the Finance Parties, then the Finance
Parties shall, promptly upon request from the Original Borrower, absolutely and
unconditionally release and discharge the relevant asset from that Security
Interest and shall do all things necessary at the cost and expense of the
Original Borrower to effect such discharge.

(C)
The shares in the capital of KEO, KEEG, KES, KEM or the Original Borrower may at
any time be transferred to another holding company in which event the existing
security over such shares shall be released subject to such new holding company
providing substitute security over all shares in the capital of KEO, KEEG, KES,
KEM or the Original Borrower, as the case may be, on substantially the same
terms and conditions.

3.9
Financial Indebtedness

Other than Permitted Financial Indebtedness, an Obligor shall not incur any
Financial Indebtedness.
3.10
Material contracts

No Obligor will enter into any contract or agreement that imposes material
obligations on it except:‑
(A)
contracts or agreements entered into in the ordinary course of business and on
arm’s length terms (including in relation to Approved Developments and Permitted
Acquisitions);

(B)
contracts or agreements relating to a Permitted Disposal and entered into on
arm’s length terms;

(C)
the Project Agreements and the EO Participation Agreement and contracts and
agreements required or contemplated therein or in respect of the development and
implementation of the Obligors’ interest in the Fields;

(D)
contracts or agreements otherwise permitted or contemplated by the Finance
Documents;

(E)
where the obligations and liabilities of the Obligor thereunder are fully funded
by Permitted Financial Indebtedness or equity contributions; or

(F)
with the approval of the Majority Lenders (acting reasonably).

3.11
Guarantees





    

--------------------------------------------------------------------------------

122


Except in the case of Permitted Financial Indebtedness, no Obligor may, without
the approval of the Majority Lenders (acting reasonably), enter into guarantees
or indemnities in respect of obligations or liabilities of any other person
(excluding Obligors).
3.12
Mergers

No Obligor may enter into any amalgamation, consolidation, demerger, merger or
reconstruction or winding-up without the consent of the Majority Lenders, except
on a solvent basis and in circumstances where the Obligor remains the legal
entity following such amalgamation, consolidation, demerger, merger or
reconstruction or winding-up.
3.13
Loans

(A)
Except as provided in (B) below, no Obligor may be a creditor in respect of any
Financial Indebtedness.

(B)
Paragraph (A) does not apply to:

(i)
any loans made pursuant to an Intercompany Loan Agreement;

(ii)
any credit provided under a Project Agreement;

(iii)
any trade credit in the ordinary course of day to day business;

(iv)
loans or other credit not exceeding USD 100 million (or its equivalent in other
currencies) in aggregate at any one time; or

(v)
any other credit approved by the Majority Lenders (acting reasonably).

3.14
Operation

As far as it is able to do so by exercising its rights under a Project Agreement
to which it is a party, each Obligor will use its reasonable endeavours to
procure that the Borrowing Base Assets are developed, operated and maintained in
all material respects in accordance with the terms of that Project Agreement and
applicable law and in accordance with good international oil industry practice.
3.15
Compliance with Project Agreements

(A)
Each Obligor must comply with its obligations under the Project Agreements to
which it is a party where failure to do so would have a Material Adverse Effect.

(B)
In the event an Obligor fails to pay any sum due under any Project Agreement it
shall take such steps as shall be reasonably available to it so as to permit
such payment to be made on its behalf by any Finance Party or any person acting
on behalf of any Finance Party.

3.16
Insurances

(A)
Each Obligor will maintain all Agreed Insurances which it maintains in its own
name, promptly pay all premiums and other monies payable under all its Agreed
Insurances and promptly on written request produce to the Facility Agent a copy
of each policy and evidence (reasonably acceptable to the Facility Agent) of
payment of such sums (and allow the Lenders to implement such insurance at the
cost of the Original





    

--------------------------------------------------------------------------------

123


Borrower in the event of any default in that regard) and exercise its rights
under the Project Agreements to procure (as far as it is able) the maintenance
of the Agreed Insurances.
(B)
On an annual basis commencing on the Effective Date, the Original Borrower shall
deliver a certificate to the Facility Agent, which is addressed to the Finance
Parties from the Group’s insurance broker confirming, among other things, (a)
the Agreed Insurances are in place, effective and consistent with industry
practice and (b) there are no overdue billed premiums.

3.17
Hedging

(A)
The Obligors will maintain in place at all times a prudent risk management
policy relating to managing their exposure to interest rates and fluctuations in
the price of crude oil derived from a relevant Field. In relation to hedging
which is implemented to manage exposure to fluctuations in the price of crude
oil derived from a relevant Field, the volume which may be hedged by instruments
creating contingent liabilities will be capped at 90 per cent. of 2P Developed
Assets (as determined in accordance with the applicable Forecast) which are
producing, such cap to apply on a rolling annual basis and thereafter 75 per
cent. shall be the relevant cap.

(B)
To the extent that either the 90 per cent. cap or 75 per cent. cap, as
applicable, is exceeded at any time, it shall not constitute a Default or an
Event of Default under any circumstances provided that the Obligors have used
their reasonable endeavours to take such reasonable action as is available to
them to cure or mitigate the excess as soon as reasonably possible such that the
cap is no longer exceeded.

(C)
The Obligors will have the right to implement any hedging by either (i) entering
into Hedging Agreements with one or more Hedging Counterparties; and/or (ii)
entering into Derivative Agreements with counterparties who do not accede to the
terms of the Intercreditor Agreement and where the relevant payments thereunder
are a Project Cost.

(D)
The Original Borrower will permit not less than three Lenders, selected at its
discretion, to bid for a share of any hedging proposed by an Obligor

(E)
If the Original Borrower or any Obligor makes any change to any internal hedging
policies or procedures it has in place from time to time which could reasonably
be expected to have a material impact on the hedging arrangements implemented by
the Group as a whole, then it will notify the Facility Agent of the change and
will provide reasonable details of the implications of the change.

3.18
Borrowing Base Assets

Each Borrowing Base Asset will at all times be owned by an Obligor (excluding
KEO).
3.19
Project Agreements

(A)
No Obligor will agree to any amendment, waiver or termination of a Project
Agreement which would have a Material Adverse Effect or approve or vote in
favour of any work programme, budget or development plan which would commit an
Obligor to expenditure which it would not be able to meet from funds available
to it, after taking account of forecast Project Costs and Financing Costs.





    

--------------------------------------------------------------------------------

124


(B)
No term or condition of any Finance Document shall prevent any Obligor from
complying with its express obligations under any Project Agreement, or require
an Obligor to act or omit to act in a manner which would or might reasonably be
expected to result in a breach of any provision of a Project Agreement
including, but without limitation, KEG’s obligations under the EO Participation
Agreement.

(C)
In the event that an Obligor has an obligation under a Project Agreement to make
a payment in respect of a Project Cost because of the default by another party
in paying its share of the relevant Project Cost, then the Obligor shall
promptly notify the Facility Agent of the additional payment obligation
(including reasonable details of how it arose and any steps being taken by the
parties in relation to the relevant default and such other additional
information as the Facility Agent may reasonably request). In such an event, the
Facility Agent will have the right (acting reasonably) to request a sources and
uses test to be performed.

3.20
Eligible offtakers

An Obligor will enter into agreements for the sale of its Entitlement with
offtakers whom that Obligor determines, acting reasonably and in accordance with
a prudent marketing policy which it shall have in place from time to time, have
the financial capability and technical capacity to perform their obligations in
accordance with the relevant terms and taking account of the nature and size of
the transaction. Financial capability may be measured by applying suitable
ratings tests, through credit support structures (including specific payment
terms, guarantees, security and letters of credit), the identity of the offtaker
(such as their market experience and reputation and whether they are part of a
larger corporate group), course of dealings, or such other reasonable criteria
as that Obligor may apply from time to time. In assessing technical capacity, an
Obligor shall have regard to the experience of the offtaker, whether the
offtaker is sufficiently well equipped technically and managerially to perform
its obligations, and the availability of third party services and support.
3.21
Tax affairs

Each Obligor must promptly file all tax returns required by law within the
requisite time limits except to the extent contested in good faith and subject
to adequate reserve or provision.
3.22
Permitted Acquisitions

No Obligor may, without the prior written consent of the Facility Agent (acting
on the instructions of the Majority Lenders (acting reasonably)), make any
acquisition of, or investment in, any assets, rights or property (but excluding
for the avoidance of doubt any payment of Financing Costs or Project Costs)
which is not a Permitted Acquisition.
3.23
Distributions

(A)
Except for a Scheduled KEL Debt Payment Distribution (in relation to which
clause 28.24 (Scheduled KEL Debt Payment Distributions) below, shall apply),
each Obligor (but excluding KEO for these purposes, which may make, declare or
pay a distribution of any kind at any time without restriction from any account
which is not a Project Account (but subject to clause 28.8 (Disposals) and any
projected distribution by KEO being included in any applicable Liquidity
Statement)) may make, declare or pay a distribution (including any payment under
any subordinated loan agreement falling within the terms of subparagraph (C) of
the definition of Permitted Financial Indebtedness and including any funding
pursuant to, or payment





    

--------------------------------------------------------------------------------

125


under, any Intercompany Loan Agreement) (a “Shareholder Distribution”), subject
to:
(i)
there being no Default or Event of Default outstanding and no Default or Event
of Default would be caused by such Shareholder Distribution;

(ii)
the latest Sources and Uses Statement not indicating a projected shortfall in
funding to meet projected Project Costs (ignoring for these purposes any
Scheduled KEL Debt Payments);

(iii)
a limit on the amount of any Shareholder Distribution (which is not otherwise
restricted by the terms of this clause 28.23) in accordance with paragraph (C)
below.

(iv)
no Shareholder Distribution being permitted during a BBA Cure Period; and

(v)
such Shareholder Distribution being made, declared, or paid in compliance with
the Cash Waterfall.

(B)
Any Shareholder Distribution permitted to be paid hereunder may be paid directly
to the recipient or deposited into the Distributions Reserve Account, in
accordance with the terms of this Agreement.

(C)
In the event that the latest Sources and Uses Statement indicates a projected
shortfall (including for these purposes, any Scheduled KEL Debt Payments) the
maximum Shareholder Distribution that shall be permitted at that time shall be
an amount equal to:

(i)
the aggregate of all sources which are set out in column A of the relevant
Sources and Uses Statement; minus

(ii)
the aggregate of all uses which are set out in column B of the relevant Sources
and Uses Statement (ignoring for these purposes any Scheduled KEL Debt
Payments).

3.24
Scheduled KEL Debt Payment Distributions

(A)
Each Obligor (but excluding KEO for these purposes) may make, declare or pay a
distribution, or make any payment under an intercompany loan which constitutes
Permitted Financial Indebtedness, in relation to a Scheduled KEL Debt Payment (a
“Scheduled KEL Debt Payment Distribution”), to the extent that such payment is
due and payable, subject to:

(i)
the terms of clause 20.5 (Control on withdrawals following Default) of this
Agreement; and

(ii)
no Junior Payment Stop Event (as defined in the KEFI Intercreditor Agreement)
having occurred and being continuing in accordance with the terms of clause
24.8(D) (Sources and Uses) of this Agreement and Clause 4.4 (Issue of Junior
Payment Stop Notice) of the KEFI Intercreditor Agreement;

(iii)
no Scheduled KEL Debt Payment Distribution being permitted during a BBA Cure
Period; and





    

--------------------------------------------------------------------------------

126


(iv)
such Scheduled KEL Debt Payment Distribution being made, declared, or paid in
compliance with the Cash Waterfall.

(B)
Any distribution or payment permitted to be paid hereunder may be paid directly
to the recipient or deposited into the Distributions Reserve Account, in
accordance with the terms of this Agreement.

(C)
Nothing in this clause 28.24 shall block the payment of Scheduled KEL Debt
Payments or the making of a Scheduled KEL Debt Payment which is paid or made
from amounts standing to the credit of the Distributions Reserve Account.

3.25
Constitutional documents

Each Obligor will not agree to any amendment to any of its constitutional
documents in a manner that could adversely affect the interests of the Finance
Parties.
3.26
Further assurance and turn over

(A)
Subject to clause 28.28 (Due execution of security assignments) and clause 28.31
(Security Documents: consents, ranking and perfection) each of the Obligors
shall, at its own expense, promptly do all things, take all such action and
execute all such other documents and instruments as may be requested by the
Facility Agent from time to time and to the extent they are reasonably required
or necessary for the purpose of giving effect to the provisions of the Finance
Documents and the Project Agreements and for the purpose of perfecting and
protecting the Lenders’ rights with respect to the Security Interests which are
required to be created or perfected by the Finance Documents when required
thereunder.

(B)
KEO will account to the Facility Agent if and to the extent it receives any
proceeds in breach of the terms of any Finance Document from:

(i)
any asset which is the subject of a Security Document

(ii)
any Borrowing Base Asset;

(iii)
any Project Account (excluding amounts received from any other Obligor pursuant
to clause 28.23 (Distributions);

(iv)
any other Obligor which would otherwise be placed into an Offshore Proceeds
Account pursuant to clause 21.1 (Payments in) (whether by way of cash, loan or
otherwise),

and shall hold any such moneys to the account of, and on trust for, the Finance
Parties.
(C)
If at any time KEO is in receipt of proceeds as described in paragraph (B) above
it shall:

(i)
within five Business Days notify details of the receipt or recovery to the
Facility Agent; and

(ii)
within five Business Days of demand by the Facility Agent, pay an amount equal
to such receipt or recovery to the Facility Agent.





    

--------------------------------------------------------------------------------

127


3.27
Delivery of certain documents

The Original Borrower shall use its reasonable endeavours to procure the
delivery of the final report from the Technical Consultant to the Facility Agent
in form and substance satisfactory to it no later than 15 Business Days from the
date of this Agreement.
3.28
Due execution of security assignments

(A)
The Security Agent shall have safe custody and control of the Assignments (which
term shall, for the avoidance of doubt for the purposes of this clause 28.28
(Due execution of security assignments), be deemed not to include the KEG
Assignment of Reinsurance Rights until its execution by the relevant insurers,
it being agreed that the Obligors shall take all such steps as may be reasonable
(taking into account all of the circumstances at the time and the steps taken
previously by that Obligor) to procure its execution by the relevant insurers).
The Security Agent shall execute and date such documents for and on behalf of
the Finance Parties in any of the following circumstances:

(i)
if an Event of Default has occurred and is continuing and the Majority Senior
Lenders have instructed the Security Agent to execute and date the Assignments
for and on behalf of the Finance Parties; or

(ii)
if instructed to do so at any time by the relevant Obligor.

(B)
Each party to this Agreement irrevocably authorises the Security Agent to
execute the Assignments for and on behalf of the Finance Parties and to date the
Assignments when it is required to do so under paragraph (A) above. The
Assignments shall be of no force or effect until they are duly executed by the
Security Agent and dated for and on behalf of the Finance Parties in accordance
with this clause 28.28 (Due execution of security assignments).

(C)
In the event that the Security Agent signs and dates the Assignments in
accordance with this clause 28.28 (Due execution of security assignments), then
the relevant Borrower (or a Borrower on a Guarantor’s behalf) shall (and the
Facility Agent may) without the requirement for any further authorisation from
any Obligor make a Utilisation under the Facility to meet the payment of any
stamp duty which is payable as a consequence of the Assignments being signed and
dated. The relevant Obligor shall (and the Facility Agent shall if it effects
the Utilisation under the Facility) apply the relevant funds promptly in payment
of the relevant stamp duty and shall ensure that the Assignments are stamped and
registered as soon as practicable (and in any event within any time period
required by law). The relevant Obligor (or the Facility Agent, as the case may
be) shall in each case notify the Security Agent and each Finance Party upon
making the payment of any stamp duty and the stamping and registration of the
Assignments.

3.29
Stamp duty and other impost waiver

Each Obligor shall use its reasonable endeavours to seek a waiver or exemption
from any stamp duty, documentary taxes or any other similar tax, charge or
impost which may be payable upon the execution of any of the Assignments, or to
obtain confirmation that no such duty, taxes, charges or impost would be payable
upon execution. In the event that such waiver, exemption or confirmation is
successfully obtained in relation to any Assignment, the Original Borrower shall
promptly instruct the Security Agent to execute and




    

--------------------------------------------------------------------------------

128


date such Assignment(s) for and on behalf of the Finance Parties in accordance
with clause 28.28(A)(ii) above.
3.30
Lenders’ custody of documents

(A)
Each Lender undertakes that it shall not deliver any Finance Document or any
other document or agreement into a country that would result in such Finance
Document, other document or agreement (or any party to it) becoming subject to
(or liable for payment of) any stamp duty, documentary taxes or any other
similar tax, charge or impost (or impose any obligation upon a member of the
Group or KEH to reimburse any other person for such a payment).

(B)
Paragraph (A) above shall not apply to a Lender at any time at which such Lender
(i) has a right to take Enforcement Action; (ii) has the written consent of the
Original Borrower; or (iii) is required to deliver such Finance Document or
other document or agreement by any order or a court or regulatory authority or
other legal or regulatory requirement.

3.31
Security Documents: consents, ranking and perfection

(A)
No Obligor shall be required to grant any assignment of rights under any
contract, or Security Interest over any asset (including contracts and rights),
where the consent of any Government or any governmental body, regulatory body or
state-owned or controlled company or enterprise is required for the granting of
such assignment or Security Interest.

(B)
With the exception of those consents referred to in paragraph (A) above, each
Obligor shall use reasonable endeavours to seek any other third party consents
required in relation to any relevant Security Document, provided that the
obtaining of such consent shall not be a condition precedent to any Utilisation
of the Facility and provided that there shall be no fixed date by which such
consent must be obtained.

(C)
Each Obligor shall use reasonable endeavours to obtain acknowledgments to any
notices of assignment served in relation to any relevant Security Document,
provided that receipt of such acknowledgments shall not be a condition precedent
to any Utilisation of the Facility.

(D)
Where required by the terms of any agreement which is binding upon any Obligor,
any Security Interest granted in favour of the Lenders shall be subordinated to
the interests of the parties under such agreement.

(E)
With the exception of the Charges over Shares, perfection of any Security
Interest shall not be a condition precedent to first Utilisation.

3.32
IPO Reorganisation

The Finance Parties agree that, notwithstanding the terms of any Finance
Document which, but for this clause, may have prevented an Obligor from
participating in and/or implementing an IPO Reorganisation, each Obligor may
participate in and implement such an IPO Reorganisation and no term or condition
of any Finance Document which would, but for this clause, prevent an IPO
Reorganisation, shall prevent such an IPO Reorganisation or require KEH, or any
Obligor or any of their respective Subsidiaries to act, or omit to act, in a
manner which would or might reasonably be expected to prevent, impede, restrict
or result in the




    

--------------------------------------------------------------------------------

129


obstruction of, or delay to, an IPO Reorganisation, provided that: (i) such IPO
Reorganisation is for the purposes of an IPO substantially as described in the
Form S-1 filed by Kosmos Energy Ltd. with the United States Securities and
Exchange Commission on 14 January 2011 (including any updated filing in relation
to such Form S-1); and (ii) the interests of the Finance Parties are not
materially prejudiced. Without limitation (and without prejudice to clause
28.8(C), the foregoing shall require the Finance Parties to release and
discharge the Security Interests created pursuant to any Security Document,
provided that immediately upon such release substantially equivalent security is
granted in favour of the Finance Parties on substantially similar terms and such
that the position of the Finance Parties is not materially prejudiced. Nothing
in this clause 28.32 shall prevent any Obligor from acting or omitting to act in
any way (including implementing an IPO Reorganisation) which would otherwise be
permitted by the terms of the Finance Documents.
3.33
Ghanaian security

(A)
The Original Borrower shall use reasonable endeavours to obtain a legal opinion
from Ghanaian counsel confirming that the consent obtained on 18 December 2010
from the Ghana National Petroleum Corporation and the Ministry of Energy of
Ghana, which was required in relation to the grant of certain Security Interests
(the “Ghana Security Interests”) contemplated by the Security Documents (as
defined in the Existing Finance Documents), would extend to the grant of such
Security Interests in favour of the Finance Parties in the context of the
Finance Documents.

(B)
If such a legal opinion is obtained, the Original Borrower shall then promptly
enter into security documents in the required form in order to grant to the
Finance Parties equivalent Security Interests to the Ghana Security Interests in
the context of the Finance Documents. Such security documents will be held by
the Security Agent in accordance with clause 28.28 (Due execution of security
assignments) above.

3.34
Application of the Loans/Use of the Letters of Credit

(A)
No Borrower shall (and shall ensure that no other member of the KEL Group shall)
permit or authorise any other person to, directly or indirectly, use, lend, make
payments of, contribute or otherwise make available, all or any part of the
proceeds of any Loan or other transaction(s) (including any Letter of Credit)
contemplated by this Agreement to fund or facilitate any trade, business or
other activities:

(i)
relating to, involving or for the benefit of any Restricted Party; and/or

(ii)
in any other manner that would result in any member of the KEL Group, or a
Finance Party or its US Affiliate being in breach of any Sanctions or becoming a
Restricted Party.

(B)
No Obligor shall (and shall ensure that no other member of the KEL Group shall)
fund all or part of any payment under the Facility out of proceeds derived,
directly or indirectly, from any trade, business or other activities with a
Restricted Party or in any other manner that would reasonably be expected to
result in any member of the KEL Group, or a Finance Party or its US Affiliate
being in breach of any Sanctions (if and to the extent applicable to any of
them) or becoming a Restricted Party.

(C)
Each Obligor shall (and shall procure that each member of the KEL Group shall)
comply with Sanctions and maintain in effect and enforce policies and procedures
designed to ensure such compliance.





    

--------------------------------------------------------------------------------

130


3.35
HY Notes Maturity Date

(A)
The Original Borrower shall, on or before the date falling twelve months prior
to the HY Notes Maturity Date (the “relevant date”):

(i)
extend the maturity date for the HY Notes to no earlier than 30 June 2025; or

(ii)
produce (a) a new Forecast (a) a new Sources and Uses Statement and (a) a new
Liquidity Statement, in accordance with the Forecasting Procedures as at the
relevant date which includes the full repayment of the HY Notes on the HY Notes
Maturity Date and which shows that there are adequate funds available to the
Group to meet all costs falling due and payable by the Group on or before the HY
Notes Maturity Date, including the repayment of the HY Notes.

(B)
In the event that the Original Borrower cannot satisfy the requirements of
either paragraph (A)(i) or (A)(ii) above, the Parties agree that the Final
Maturity Date shall be the date falling six months prior to the HY Notes
Maturity Date and the Availability Period shall expire on the date falling nine
months prior to the HY Notes Maturity Date.

(C)
Other than with respect to those HY Notes maturing on the HY Notes Maturity
Date, the Original Borrower shall procure that the maturity date of any HY Notes
shall not fall on or before the Final Repayment Date.

3.36
HY Noteholder Trustee accession

The Original Borrower shall procure that no HY Notes shall be issued unless and
until any HY Noteholder Trustee (as defined in the KEFI Intercreditor Agreement)
has acceded to the KEFI Intercreditor Agreement, or otherwise with the consent
of each Lender.
3.37
Intercompany Loan Agreement terms

(A)
The Borrowers shall make demands for repayment of any amounts outstanding under
any Intercompany Loan Agreement so as to ensure that the Borrowers will have
sufficient funds available to meet all payment obligations under this Agreement
as and when they fall due for payment.

(B)
Each of KEEG, KES, KEM, KEISL and KEG shall use all amounts borrowed by it under
an Intercompany Loan Agreement for the payment of Project Costs and for any
other purpose set out in Clause 5 (Purpose).

(C)
On or before the date on which a Borrower makes an Intercompany Loan to an
Obligor, that Borrower shall:

(i)
to the extent that such Security has not been effected under the terms of an
existing Security Document, enter into a Security Document (in form and
substance satisfactory to the Security Agent) for the purposes of creating
Security over the Intercompany Loan provided by it in favour of the Security
Agent;

(ii)
deliver to the Security Agent, or procure the delivery to the Security Agent of,
any legal opinion or other document that the Security Agent may





    

--------------------------------------------------------------------------------

131


reasonably require in connection with the entry into such Security Document; and
(iii)
without prejudice to Clause 21.22 (Security) promptly obtain all such
Authorisations as may be necessary in order for such Security to be granted.

3.38
KEEG

(A)
KEEG shall not, and KEEG shall procure that EG JV and EG JV HoldCo shall not,
borrow, make or permit to be made any Priority Loan (as defined in the
KEEG/Trident Shareholders’ Agreement), unless those payments are reflected in
the then current Forecast.

(B)
On or before the date falling 90 days after the Effective Date, KEEG shall
provide evidence to the Facility Agent (in form and substance satisfactory to
the Facility Agent (acting reasonably)) that each Project Account required to be
maintained by KEEG has been opened with an Account Bank.

3.39
Anti-corruption law

(A)
No Borrower shall (and the Original Borrower shall ensure that no other member
of the KEL Group will) directly or indirectly use the proceeds of the Facility
for any purpose which would breach, or cause a Finance Party to breach, the
Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977 or
other similar legislation applicable to it or the Finance Parties.

(B)
Each Obligor shall (and the Original Borrower shall ensure that each other
member of the KEL Group will):

(i)
conduct its businesses in compliance with applicable anti-corruption and
anti-money laundering laws and regulations; and

(ii)
maintains and enforces policies and procedures designed to promote and achieve
compliance with such laws and regulations.

(C)
Each Obligor confirms no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving that Obligor
with respect to anti-corruption and anti-money laundering laws is pending and,
to the best of that Obligor’s knowledge, no such actions, suits or proceedings
are threatened or contemplated.

3.40
People with Significant Control regime

Each Obligor shall (and the Original Borrower shall ensure that each other
member of the KEL Group will):
(A)
within the relevant timeframe, comply with any notice it receives pursuant to
Part 21A of the Companies Act 2006 from any company incorporated in the United
Kingdom whose shares are the subject of a Security Interest created or expressed
to be created in favour of the Security Agent pursuant to the Security
Documents; and

(B)
promptly provide the Security Agent with a copy of that notice.





    

--------------------------------------------------------------------------------

132


3.41
Register of members

Each Obligor that has entered into a Security Document that creates, or purports
to create, a Security Interest over any shares shall (and the Original Borrower
shall ensure that each other member of the KEL Group will) ensure that no
company whose shares are subject to such Security Interest and which is
incorporated in the United Kingdom keeps information in respect of its members
on the central register kept by the Registrar at Companies House.

4.
Events of Default

Each of the events or circumstances set out in this clause is an Event of
Default (save for clause 29.17 (Acceleration – all Lenders) unless otherwise
stated.
4.1
Non-payment

An Obligor does not pay any amount payable by it to any Finance Party (or to the
Facility Agent for its own account) under the Finance Documents in the manner
and on the date required under the Finance Documents within five Business Days
of its due date.
4.2
Breach of financial covenant

The Original Borrower does not comply with the provisions of the Financial
Covenants, provided that where the LLCR, FLCR, ICR or DCR has been breached, the
Original Borrower shall have 45 days within which to remedy any breach of the
relevant financial covenant by means of a prepayment and/or a cancellation of
the Facility where any prepayment is funded by the provision of Additional Debt
subordinated on terms acceptable to the Majority Lenders (acting reasonably), or
by the contribution of equity to the capital of a Borrower or by taking such
other remedial action as may be approved by the Majority Lenders provided always
that the Original Borrower shall be entitled to remedy any such breach not more
than twice in total and not more than once in any 12 month period.
4.3
Breach of other obligations

An Obligor does not comply with any other provision of the Finance Documents
(other than in respect of non-payment or breach of a Financial Covenant), unless
the noncompliance is:
(A)
capable of remedy; and

(B)
remedied within 30 days of the earlier of the Facility Agent giving notice or
the Obligor becoming aware of the non-compliance.

4.4
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made (or, in the case of a
representation or statement that contains a materiality concept, is or proves to
have been incorrect or misleading in any respect when made or deemed to be
made), unless the misrepresentation is:
(A)
capable of remedy; and

(B)
remedied within 30 days of the earlier of the Facility Agent giving notice or
the relevant Obligor becoming aware of the misrepresentation,





    

--------------------------------------------------------------------------------

133


provided that paragraphs (A) and (B) will not apply to any representation made
or deemed to be made by an Obligor under clause 26.18 (Sanctions) and clause
26.19 (Anti-corruption law).
4.5
Cross-default

(A)
Except in relation to paragraph (C) below, any Financial Indebtedness of any
Obligor is not paid when due nor within any applicable grace period.

(B)
Except in relation to paragraph (C) below, any Financial Indebtedness of any
Obligor is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described) and
such amount is not paid when due.

(C)
A Junior Event of Default (as defined in the KEFI Intercreditor Agreement) has
occurred and the Security Agent has not, no later than 30 days after such
occurrence, received a notice from the Security and Intercreditor Agent (as
defined in the KEFI Intercreditor Agreement) stating that such Junior Event of
Default is no longer continuing.

(D)
Notwithstanding paragraphs (A) and (B) above, no Event of Default will occur
under this clause if the aggregate amount of Financial Indebtedness or
commitment for Financial Indebtedness is less than USD 150 million (or its
equivalent in any other currency or currencies) or if the relevant event or
default has been waived, or if such event or default is caused by a Disruption
Event, provided that, in the case of a Disruption Event the requisite payment is
made within five Business Days.

4.6
Insolvency

Any of the following occurs in respect of an Obligor:
(A)
it is, or is deemed for the purposes of any law to be unable to, or admits its
inability to, pay its debts as they fall due or is or becomes insolvent or a
moratorium is declared in relation to its indebtedness generally; or

(B)
it stops or suspends or threatens to suspend or announces an intention to stop
or suspend making payment of all or any class of its debts as they fall due in
default of the obligation to make the relevant payment.

4.7
Insolvency proceedings

(A)
Except as provided in paragraph (B) below, any of the following occurs in
respect of an Obligor:

(i)
a written resolution is passed or a resolution is passed at a meeting of its
shareholders, directors or other officers to petition for or to file documents
with a court or any registrar for its winding-up, administration or dissolution;

(ii)
any person presents a petition, or files documents with a court or any registrar
for its winding-up, administration or dissolution;

(iii)
an order for its winding-up, administration or dissolution is made;





    

--------------------------------------------------------------------------------

134


(iv)
any liquidator, provisional liquidator, trustee in bankruptcy, judicial
custodian, compulsory manager, receiver, administrative receiver, administrator
or similar officer is appointed in respect of it or any material part of its
assets;

(v)
a moratorium is declared in relation to the indebtedness of an Obligor;

(vi)
its shareholders, directors or other officers request the appointment of, or
give notice of their intention to appoint a liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, provisional liquidator, receiver,
administrative receiver, administrator or similar officer;

(vii)
any composition, compromise, assignment or arrangement is made with any of its
creditors; or

(viii)
any other analogous step or procedure is taken in any jurisdiction.

(B)
Paragraph (A) does not apply to:

(i)
any step or procedure which is part of a re-organisation of an Obligor on a
solvent basis with the consent of the Majority Lenders (acting reasonably); or

(ii)
an IPO Reorganisation pursuant to clause 28.32 (IPO Reorganisation); or

(iii)
in the case of sub-paragraph (ii) or (iv) (or any step or procedure under
sub-paragraph (vi) that is analogous to sub-paragraph (ii) or (iv)), if the
relevant step, petition or filing is made by a person other than an Obligor,
shareholder or their respective officers or directors and the relevant Obligor
is taking steps in good faith and with due diligence for such proceedings or
action to be stayed, discontinued, revoked or set aside and the same is stayed,
discontinued, revoked or set aside within a period of 60 days; or

(iv)
any enforcement action that applies to assets having an aggregate value of less
than USD 150 million (or its equivalent in other currencies).

4.8
Creditors’ process

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of an Obligor, having an aggregate value of at least USD 50 million
(or its equivalent in other currencies), and is not discharged within 45 days.
4.9
Unlawfulness and Invalidity of the Finance Documents and Project Agreements

If:
(A)
all or any part of a Finance Document is not, or ceases to be, a legal, valid,
binding and enforceable obligation of an Obligor;

(B)
following its execution, all or any part of a Project Agreement is not or ceases
to be, a legal, valid, binding and enforceable obligation of an Obligor in
circumstances which would have a Material Adverse Effect; or





    

--------------------------------------------------------------------------------

135


(C)
following its execution, all or any part of a Project Agreement is suspended,
terminated or revoked in circumstances which would have a Material Adverse
Effect,

and:
(i)
the Obligors fail, within 60 days (or, in the case of a Finance Document, 30
days) of becoming aware of the matter, to procure the execution of a substitute
agreement or agreements on substantially the same terms and with a commercially
qualified party or parties acceptable to the Majority Lenders (acting
reasonably); or

(ii)
the matter is not otherwise remedied within 60 days (or, in the case of a
Finance Document, 30 days) of an Obligor becoming aware of the matter.

4.10
Cessation of Business

An Obligor ceases, or threatens to cease, all or a substantial part of its
business (as carried on the date of this Agreement).
4.11
Abandonment

(A)
A Borrowing Base Asset is abandoned (other than as a consequence of unsuccessful
exploration activities) in whole or in part and where such abandonment has or
could reasonably be expected to have a Material Adverse Effect.

(B)
Without limiting the above paragraph, an Obligor will be deemed to have
abandoned a Borrowing Base Asset if, after the Completion in respect of that
Borrowing Base Asset, no petroleum is produced at a commercial level for a
continuous period of 180 days and all necessary steps are not being diligently
pursued with a view to recommencing production as soon as practically possible.

4.12
Expropriation

Any Government (or any other official central or local government body with due
authority) states officially that it will take any step with a view to the
seizure, expropriation, nationalisation, requisition or compulsory acquisition
of any member of the Group or all or a material part of the Borrowing Base
Assets or all or a material part of the rights of any member of the Group in
relation thereto and such act has, or could reasonably be expected to have, a
Material Adverse Effect.
4.13
Repudiation of Finance Documents

Any Finance Document is repudiated or rescinded by an Obligor.
4.14
Material Litigation

Any material litigation, arbitration or administrative proceedings are
commenced, threatened or pending against any Obligor which could reasonably be
expected to be adversely determined against it and which, if so determined, has,
or would have, a Material Adverse Effect.
4.15
Breach or Termination of Project Agreements





    

--------------------------------------------------------------------------------

136


Any party to a Project Agreement, following its execution, defaults under that
Project Agreement or terminates a Project Agreement in circumstances which has,
or would have, a Material Adverse Effect.
4.16
Material Adverse Effect

Any event which, in the opinion of the Majority Lenders (acting reasonably), has
a Material Adverse Effect but only following consultation between the Facility
Agent and the Original Borrower over a period of not less than 30 days with a
view to agreeing steps of mitigation (each Party acting reasonably with a view
to appropriate remedial action being taken).
4.17
Acceleration – all Lenders

Subject to the terms of the Intercreditor Agreement, on and at any time after
the occurrence of an Event of Default which is continuing, the Facility Agent
may, and shall if so directed by the Majority Lenders, by notice to the Original
Borrower:
(A)
cancel the Total Commitments whereupon they shall immediately be cancelled;

(B)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

(C)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Facility Agent on the instructions
of the Majority Lenders; and/or

(D)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under any of the Finance Documents.


PART 11    
CHANGES TO LENDERS AND OBLIGORS AND ROLES

1.
Changes to the Lenders

1.1
Assignments and transfers and changes in Facility Office by the Lenders

Subject to this clause, a Lender (the “Existing Lender”) may:
(A)
(i)    assign any of its rights; or

(i)
transfer by novation any of its rights and obligations,

to an Affiliate, another Lender, an Affiliate of another Lender or a Qualifying
Bank, another bank or financial institution or to a trust or other entity which
is regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets or such other
institution as the Original Borrower may agree in writing (the “New Lender”), or
(B)
change its Facility Office.

1.2
Conditions of assignment and transfer or change in Facility Office





    

--------------------------------------------------------------------------------

137


(A)
The consent of the Original Borrower is required for an assignment or transfer
by an Existing Lender, unless the assignment or transfer is (i) to, or in favour
of, another Lender, an Affiliate of a Lender or a Qualifying Bank; or (ii) made
at a time when an Event of Default is continuing.

(B)
The consent of the Original Borrower is required for a change in Facility Office
to a different jurisdiction (other than, in the case of Bank of America Merrill
Lynch International Limited, a change in its Facility Office to a Facility
Office located in the Republic of Ireland). In the case of a change of Facility
Office for which the Original Borrower’s consent is not required, the Lender
must notify the Original Borrower of the new Facility Office promptly on the
change taking effect.

(C)
The consent of the Original Borrower to an assignment or transfer or change in
Facility Office must not be unreasonably withheld or delayed (and will be deemed
to have been given five Business Days after the relevant Lender has requested it
unless consent is expressly refused by the Original Borrower within that time).

(D)
In the event a Letter of Credit is outstanding, transfer or assignment of a
Commitment shall require the prior consent of each LC Issuing Bank.

(E)
An assignment will only be effective on:

(i)
receipt by the Facility Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Facility Agent) that the New Lender will
assume the same obligations to the other Finance Parties as it would have been
under if it was an Original Lender;

(ii)
the New Lender entering into the documentation required for it to accede as a
party to the relevant Finance Documents (including, but not limited to, the
Intercreditor Agreement); and

(iii)
performance by the Facility Agent of all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender (such checks not to be unreasonably held or delayed),
the completion of which the Facility Agent shall promptly notify to the Existing
Lender and the New Lender.

(F)
A transfer will only be effective if the procedure set out in clause 30.5
(Procedure for transfer) is complied with.

(G)
If:

(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under clause 15 (Tax Gross Up
and Indemnities) or clause 16 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.




    

--------------------------------------------------------------------------------

138


(H)
Each New Lender, by executing the relevant Transfer Certificate confirms, for
the avoidance of doubt, that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with the Finance Documents on or prior
to the date on which the transfer or assignment becomes effective in accordance
with this Agreement.

(I)
Any assignment or transfer of part of the Existing Lender’s rights and/or
obligations must be a minimum of USD 5 million and must not result in the
Existing Lender retaining less than USD 5 million.

(J)
The Facility Agent shall only be obliged to execute an assignment agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assignment to such
New Lender.

1.3
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of USD 2,500.
1.4
Limitation of responsibility of Existing Lenders

(A)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(B)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in the Facility and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(C)
Nothing in any Finance Document obliges an Existing Lender to:





    

--------------------------------------------------------------------------------

139


(i)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this clause; or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

1.5
Procedure for transfer

(A)
Subject to the conditions set out in clause 30.2 (Conditions of assignment and
transfer or change in Facility Office) a transfer is effected in accordance with
paragraph (C) below when the Facility Agent executes an otherwise duly completed
Transfer Certificate delivered to it by the Existing Lender and the New Lender.
The Facility Agent shall, as soon as reasonably practicable after receipt by it
of a duly completed Transfer Certificate appearing on its face to comply with
the terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate on behalf of the other Finance
Parties and the Obligors as well as itself, and notify the Original Borrower of
the date of the transfer and name of the New Lender. Each Finance Party and each
Obligor irrevocably authorises the Facility Agent to sign such a Transfer
Certificate on its behalf.

(B)
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

(C)
Subject to clause 30.9 (Pro rata interest settlement), on the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents,
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii)
the Facility Agent, each Mandated Lead Arranger, the New Lender and the other
Finance Parties shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent such Finance Parties and
the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

(iv)
the New Lender shall become a Party as a “Lender”.

1.6
Copy of Transfer Certificate to the Original Borrower





    

--------------------------------------------------------------------------------

140


The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Original Borrower a copy of that
Transfer Certificate.
1.7
Disclosure of information

(A)
Any Finance Party, its officers and agents may disclose to any of its Affiliates
(including its head office, representative and branch offices in any
jurisdiction) (each a “Permitted Party”) and:

(i)
to any person (or through) whom that Finance Party assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement (or any adviser on a need to know basis advising such person on
any of the foregoing);

(ii)
to a professional adviser or a service provider of the Permitted Parties on a
need to know basis advising such person on the rights and obligations under the
Finance Documents or to an auditor of any Permitted Party on a need to know
basis;

(iii)
with (or through) whom that Finance Party enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor (or any
adviser of any of the foregoing on a need to know basis advising such person on
the rights and obligations under the Finance Documents);

(iv)
to any person appointed by that Finance Party to provide administration or
settlement services in respect of one or more of the Finance Documents
(including in relation to the trading of participations in respect of the
Finance Documents) only on a need to know basis;

(v)
to any rating agency (provided only general terms are disclosed in relation to
the rating of a portfolio of assets), insurer or insurance broker, a direct or
indirect provider of credit protection in respect of the Finance Party’s
participation in the Facility only on a need to know basis;

(vi)
to whom and to the extent that information is required to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vii)
subject to paragraph (B) below, to whom and to the extent that information is
required to be disclosed in connection with, and for the purposes of, any
litigation, arbitration, administrative or other investigations, proceedings or
disputes;

(viii)
to any other party to this Agreement; or

(ix)
to any person with the consent of the Original Borrower,

any information about any Obligor, the Group and the Finance Documents as that
Finance Party shall consider appropriate if, in relation to paragraphs (i) to
(iv) and (ix) above, the person to whom the information is to be given has
entered into a Confidentiality Undertaking (unless such person is already
subject to professional




    

--------------------------------------------------------------------------------

141


confidentiality requirements which are no less stringent than those which are
set out in a Confidentiality Undertaking) and provided that it shall itself
ensure that all such information is kept confidential and is protected with
security measures and a degree of care that would apply to its own confidential
information.
(B)
If a Finance Party is required to make any disclosure in accordance with
paragraph (A)(vii) above, it shall promptly notify the Original Borrower upon
becoming aware of that requirement, save that there shall be no requirement to
notify (1) where prohibited under law or regulation, (2) where prohibited under
the applicable rules relating to the relevant procedure or situation described
in paragraph (A)(vii), or (3) where notification would prejudice the position of
the Finance Party under the relevant procedure or situation described in
paragraph (A)(vii).

1.8
Security over Lenders’ rights

In addition to the other rights provided to Lenders under this clause 30, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create any Security Interest in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including, without
limitation:
(A)
any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

(B)
in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

except that no such charge, assignment or Security Interest shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

1.9
Pro rata interest settlement

(A)
If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to clause 30.5 (Procedure for transfer) the
Transfer Date of which is after the date of such notification and is not on the
last day of an Interest Period):

(i)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six





    

--------------------------------------------------------------------------------

142


Months, on the next of the dates which falls at six Monthly intervals after the
first day of that Interest Period); and
(ii)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

(a)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

(b)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this clause 30.9 (Pro rata interest
settlement), have been payable to it on that date, but after deduction of the
Accrued Amounts.

(B)
In this clause 30.9 (Pro rata interest settlement) references to “Interest
Period” shall be construed to include a reference to any other period for
accrual of fees.

(C)
An Existing Lender which retains the right to the Accrued Amounts pursuant to
this clause 30.9 (Pro rata interest settlement) but which does not have a
Commitment shall be deemed not to be a Lender for the purposes of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve any request for a consent, waiver, amendment or other vote of Lenders
under the Finance Documents.


2.
Changes to the Obligors

2.1
Assignments and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
2.2
Additional Borrowers

(A)
Subject to compliance with the provisions of paragraphs (C) and (D) of clause
24.12 (“Know your customer” and “customer due diligence” requirements), the
Original Borrower may request that any subsidiary of KEL becomes an Additional
Borrower. That subsidiary shall become an Additional Borrower if:

(i)
the Majority Lenders (or, if that Additional Borrower is incorporated in a
jurisdiction in which no other Borrower is incorporated, all the Lenders)
approve the addition of that subsidiary;

(ii)
the Additional Borrower is, or simultaneously becomes, a Guarantor;

(iii)
the Original Borrower delivers to the Facility Agent a duly completed and
executed Accession Letter;

(iv)
the Original Borrower confirms that no Default is continuing or would occur as a
result of that subsidiary becoming an Additional Borrower; and

(v)
the Facility Agent has received all of the documents and other evidence listed
in Part II of Schedule 3 (Conditions Precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Facility Agent.





    

--------------------------------------------------------------------------------

143


(B)
The Facility Agent shall notify the Original Borrower and the Lenders promptly
upon being satisfied that it has received (in form and substance satisfactory to
it) all the documents and other evidence listed in Part II of Schedule 3
(Conditions Precedent).

(C)
In the event that an Additional Borrower becomes a party to this Agreement:

(i)
the Original Borrower, on behalf of all Obligors; and

(ii)
the Facility Agent on behalf of all Finance Parties,

are hereby authorised to effect all amendments required to be made to the
Finance Documents to which they are party to reflect the fact that such
Additional Borrower has become a party to the Agreement.
2.3
Resignation of a Borrower

(A)
The Original Borrower may request that any Borrower (other than the Original
Borrower) ceases to be a Borrower by delivering to the Facility Agent a
Resignation Letter.

(B)
The Facility Agent shall accept a Resignation Letter and notify the Original
Borrower and the Lenders of its acceptance if:

(i)
no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Original Borrower has confirmed this is the case); and

(ii)
the relevant Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.
2.4
Additional Guarantor

(A)
Subject to compliance with the provisions of paragraphs (C) and (D) of clause
24.12 (“Know your customer” and “customer due diligence” requirements), a
Borrower may request that any of its subsidiaries becomes an Additional
Guarantor. That subsidiary shall become an Additional Guarantor if:

(i)
the relevant Borrower delivers to the Facility Agent an Accession Letter duly
completed and executed by that Additional Guarantor and the relevant Borrower;
and

(ii)
the Facility Agent has received all of the documents and other evidence listed
in Part II of Schedule 3 (Conditions Precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Facility Agent.

(B)
The Facility Agent shall notify the Original Borrower and the Lenders promptly
upon being satisfied that it has received (in form and substance satisfactory to
it) all the documents and other evidence listed in Part II of Schedule 3
(Conditions Precedent).

2.5
Repetition of Representations





    

--------------------------------------------------------------------------------

144


Delivery of an Accession Letter constitutes confirmation by the relevant
subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.
2.6
Unwind of Equatorial Guinea Joint Venture

The joint venture formed pursuant to the KEEG/Trident Shareholders’ Agreement
may be unwound at the Original Borrower’s option and the Finance Parties shall
release the Charge over Shares of EG JV Holdco and any Security Interest over
the rights of KEEG under the KEEG/Trident Shareholders’ Agreement, provided
that, immediately upon such release, replacement Security Interests acceptable
to the Security Agent (acting reasonably and on the instructions of the Majority
Lenders) is granted to the Finance Parties (subject to the principles set out in
Clause 28.28 (Due execution of Security Documents) and Clause 28.31 (Security
Documents: consents, ranking and perfection)).

3.
Role of the Agents and the Arrangers

3.1
Appointment of the Agents

(A)
Each other Finance Party (other than the relevant Agent) appoints each Agent to
act in that capacity under and in connection with the Finance Documents.

(B)
Each other Finance Party authorises each Agent to exercise the rights, powers,
authorities and discretions specifically given to that Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

3.2
Duties of the Facility Agent

(A)
The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent for that Party by any
other Party.

(B)
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

(C)
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

(D)
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than to an Agent
or a Mandated Lead Arranger) under this Agreement it shall promptly notify the
other Finance Parties.

(E)
The Facility Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

3.3
Role of the Mandated Lead Arrangers

Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger has obligations of any kind to any other Party under or in connection
with any Finance Document.
3.4
No fiduciary duties





    

--------------------------------------------------------------------------------

145


(A)
Except as specifically provided in the Finance Documents, nothing in this
Agreement constitutes an Agent or a Mandated Lead Arranger as a trustee or
fiduciary of any other person.

(B)
No Agent nor any Mandated Lead Arranger shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

3.5
Business with the Group

Each Agent and each Mandated Lead Arranger may accept deposits from, lend money
to and generally engage in any kind of banking or other business with any member
of the Group.
3.6
Rights and discretions of Agents

(A)
Each Agent may rely on:

(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

(ii)
any statement made by a director, Authorised Signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

(B)
Each Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under clause 29.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or the Lenders (or
any consistent majority of Lenders) has not been exercised; and

(iii)
any notice or request made by an Obligor (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

(C)
Each Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

(D)
Each Agent may act in relation to the Finance Documents through its personnel
and agents.

(E)
Each Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

(F)
Notwithstanding any other provision of any Finance Document to the contrary, no
Agent nor any Mandated Lead Arranger is obliged to do or omit to do anything if
it would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

3.7
Lenders’ instructions

(A)
Unless a contrary indication appears in a Finance Document, each Agent shall (i)
exercise any right, power, authority or discretion vested in it as Agent in
accordance





    

--------------------------------------------------------------------------------

146


with any instructions given to it by the Lenders in accordance with this
Agreement and the Intercreditor Agreement (or, if so instructed, refrain from
exercising any right, power, authority or discretion vested in it as Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with such instructions.
(B)
Each Agent may refrain from acting in accordance with instructions given to it
by the Lenders in accordance with this Agreement and the Intercreditor Agreement
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.

(C)
In the absence of instructions in accordance with this Agreement and the
Intercreditor Agreement each Agent may act (or refrain from taking action) as it
considers to be in the best interest of the Lenders.

(D)
Neither Agent is authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

3.8
Responsibility for documentation

No Agent nor any Mandated Lead Arranger:
(A)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by an Agent, a Mandated Lead Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the Final Information Memorandum; or

(B)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

3.9
No duty to monitor

No Agent shall be bound to enquire:
(A)
whether or not any Default has occurred;

(B)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(C)
whether any other event specified in any Finance Document has occurred.

3.10
Exclusion of liability

(A)
Without limiting paragraph (B) below (and without prejudice to the provisions of
paragraph (E) of clause 34.9 (Disruption to Payment Systems etc.), no Agent
shall be liable (including, without limitation, for negligence or any other
category of liability whatsoever) for any action taken by it under or in
connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.





    

--------------------------------------------------------------------------------

147


(B)
No Party (other than the relevant Agent) may take any proceedings against any
officer, employee or agent of that Agent in respect of any claim it might have
against it or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document and any officer, employee
or agent of the relevant Agent may rely on this clause.

(C)
An Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by it if that Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by it for that purpose.

3.11
Lenders’ indemnity to the Agents

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, in relation to any FATCA-related liability, for negligence or any
other category of liability whatsoever) incurred by it (otherwise than by reason
of the relevant Agent’s gross negligence or wilful misconduct) (or, in the case
of any cost, loss or liability pursuant to clause 34.9 (Disruption to Payment
Systems etc.) notwithstanding the relevant Agent’s negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the fraud of the relevant Agent) in acting as an Agent under the Finance
Documents (unless the relevant Agent has been reimbursed by an Obligor pursuant
to a Finance Document).
3.12
Resignation of an Agent

(A)
An Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the other Finance Parties
and the Original Borrower.

(B)
Alternatively, an Agent may resign by giving notice to the other Finance Parties
and the Original Borrower, in which case the Majority Lenders may appoint a
successor Agent.

(C)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (B) above within 30 days after notice of resignation was given, the
relevant Agent may (with the prior written consent of the Original Borrower)
appoint a successor Agent (acting through an office in the United Kingdom).

(D)
A retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents. This obligation shall not apply in the event the
Agent is required to resign pursuant to paragraph (G) below.

(E)
An Agent’s resignation notice shall only take effect upon the appointment of a
successor.

(F)
Upon the appointment of a successor, a retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of clause 17.3 (Indemnity to the Agents) and this clause
32. Its successor





    

--------------------------------------------------------------------------------

148


and each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.
(G)
After consultation with the Original Borrower, the Majority Lenders may, by
notice to an Agent, require it to resign in accordance with paragraph (B) above.

(H)
The Facility Agent shall resign in accordance with paragraph (B) above (and, to
the extent applicable, shall use reasonable endeavours to appoint a successor
Facility Agent pursuant to paragraph (C) above) if on or after the date which is
three months before the earliest FATCA Application Date relating to any payment
to the Facility Agent under the Finance Documents, either:

(i)
the Facility Agent fails to respond to a request under clause 13.5 (FATCA
Information) and the Original Borrower or a Lender reasonably believes that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;

(ii)
the information supplied by the Facility Agent pursuant to clause 13.5 (FATCA
Information) indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Facility Agent notifies the Original Borrower and the Lenders that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;

and (in each case) the Original Borrower or a Lender reasonably believes that a
Party will be required to make a FATCA Deduction that would not be required if
the Facility Agent were a FATCA Exempt Party, and the Original Borrower or that
Lender, by notice to the Facility Agent, requires it to resign.
3.13
Replacement of Administrative Parties

(A)
If:

(i)
in relation to the Facility Agent, the Security Agent or an LC Issuing Bank (or
their respective holding companies), clause 29.6 (Insolvency) or clause 29.7
(Insolvency proceedings) (disregarding paragraph (B) of that clause) applies or
has occurred; or

(ii)
if the Facility Agent, the Security Agent or an LC Issuing Bank or any of their
Affiliates repudiates its obligations under the Facility or (in its capacity as
Lender) becomes a Non-Funding Lender,

The Original Borrower shall be entitled to request that the Majority Lenders
appoint within 10 Business Days either a co-Agent or additional LC Issuing Bank
or a replacement Agent or replacement LC Issuing Bank from one of their number
or (subject to reasonable consultation with the Original Borrower), from outside
the Lender group.
(B)
The Facility Agent, the Security Agent or any LC Issuing Bank to which either of
the circumstances described in (A)(i) or (A)(ii) above applies (an “Affected
Administrative Party”) shall cease to be entitled to fees in respect of its role
upon becoming an Affected Administrative Party.





    

--------------------------------------------------------------------------------

149


(C)
Each Affected Administrative Party shall provide all assistance and
documentation reasonably required to the Original Borrower and the other Lenders
to enable the uninterrupted administration of the Facility. This shall include,
where the Affected Administrative Party is the Facility Agent, the provision to
the Original Borrower on request and in any event, within five Business Days, of
an up to date list of participants in the Facility including names and contact
details.

3.14
Confidentiality

(A)
In acting as agent for the Finance Parties, an Agent shall be regarded as acting
through its agency division or, in the case of the Technical and Modelling Bank,
through the relevant division performing the role which shall be treated as a
separate entity from any other of its divisions or departments.

(B)
If information is received by another division or department of an Agent, it may
be treated as confidential to that division or department and the relevant Agent
shall not be deemed to have notice of it.

3.15
Facility Agent relationship with the Lenders

The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.
3.16
Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each Agent and each Mandated Lead Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(A)
the financial condition, status and nature of the Guarantor and each member of
the Group;

(B)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(C)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(D)
the adequacy, accuracy and/or completeness of the Final Information Memorandum
and any other information provided by the Agents, any Party or by any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.

3.17
Deductions from amounts payable by Agents





    

--------------------------------------------------------------------------------

150


If any Party owes an amount to an Agent under the Finance Documents, the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents, that
Party shall be regarded as having received any amounts so deducted.
3.18
Accession to the KEFI Intercreditor Agreement

(A)
Each Finance Party and each Obligor agrees that any collateral agent, trustee or
other representative of the HY Noteholders may enter into and accede to the KEFI
Intercreditor Agreement, the KEL Guarantee and the Charge over Shares in KEH for
and on behalf of itself and each HY Noteholder without the requirement for any
consent or approvals from the Finance Parties or the Obligors (or any of them).
Such accession shall confer upon the HY Noteholders all of the rights and
privileges set out in the relevant agreement. The Original Borrower may by five
Business Days written notice (the “Amendment Notice Period”) to the Facility
Agent request that such amendments and/or additions be made to the KEFI
Intercreditor Agreement as any collateral agent, trustee or other representative
of the HY Noteholders (whether appointed at that time or not) may reasonably
require (the “HY Noteholder Trustee Amendments”). During the Amendment Notice
Period, either:

(i)
the Security Agent shall enter into any agreement effecting the HY Noteholder
Trustee Amendments, on the instructions of the Majority Lenders; or

(ii)
the Facility Agent shall notify the Original Borrower in writing of any
determination by the Majority Lenders that the HY Noteholder Trustee Amendments
would materially and adversely prejudice their interests.

(B)
If, on the instructions of the Majority Lenders, the Facility Agent is required
to make the notification described in paragraph (A)(ii) above, the Facility
Agent shall promptly contact the Original Borrower in writing, setting out in
reasonable detail the basis and reasons for that decision and the changes which
the Majority Lenders (acting reasonably) would require for the Security Agent to
enter into the KEFI Intercreditor Agreement with the HY Noteholder Trustee
Amendments incorporated. If such changes are made, then the Security Agent will
be deemed to have been instructed by the Majority Lenders promptly to enter into
any agreement effecting the HY Noteholder Amendments, together with the changes
required by the Majority Lenders.

3.19
Execution of the KEFI Intercreditor Agreement

The Security Agent is irrevocably authorised for and on behalf of each Finance
Party and the Original Borrower is irrevocably authorised for and on behalf of
each Obligor to enter into the KEFI Intercreditor Agreement in a form as
substantially approved by the Majority Lenders and to enter into any agreements
amending or adding to the KEFI Intercreditor Agreement when approved pursuant to
clause 32.18 (Accession to the KEFI Intercreditor Agreement) above, and each
Finance Party and each Obligor shall be bound by the terms of each such
agreements when executed by the Security Agent and by the Original Borrower
respectively, including any terms which impose obligations upon the Finance
Parties or the Obligors.
3.20
Amendment of the KEFI Intercreditor Agreement





    

--------------------------------------------------------------------------------

151


The Security Agent is irrevocably authorised for and on behalf of each Finance
Party and the Original Borrower is irrevocably authorised for and on behalf of
each Obligor to enter into any agreement amending the KEFI Intercreditor
Agreement for the purpose of effecting any amendment as referred to in clause
32.18 (Accession to the KEFI Intercreditor Agreement) above, and each Finance
Party and each Obligor shall be bound by the terms of any such amendment.
3.21
Replacement of the Security Agent

(A)
If, KEG receives the relevant consents required from GNPC and the Government of
Ghana under the relevant Project Agreements and evidence of such consents is
provided to the Facility Agent (in form and substance satisfactory to the
Majority Lenders), the Security Agent shall resign in accordance with the
process set out in clause 12.1 (Resignation of the Security Agent) of the
Intercreditor Agreement and the Lenders shall appoint Crédit Agricole Corporate
and Investment Bank as successor Security Agent.

(B)
In connection with the resignation of the Security Agent referred to in
paragraph (A) above, each of the Obligors shall, and the Original Borrower shall
procure that KEH shall, at its own expense, promptly do all things, take all
such action and execute all such other documents and instruments as may be
reasonably requested by the Facility Agent and to the extent they are reasonably
required or necessary for the purpose of giving effect to the provisions of the
Finance Documents and the Project Agreements and for the purpose of perfecting
and protecting the Lenders’ rights with respect to the Security Interests which
are required to be created or perfected by the Finance Documents when required
thereunder.


4.
Consultants

4.1
Reserves Consultant

The Original Borrower and the Finance Parties hereby confirm the appointment of
RSC Group, Inc. as Reserves Consultant upon the terms and conditions set out in
the Reserves Consultant Appointment Letter and the Reserves Consultant Reliance
Letter.
4.2
Terms of appointment of Consultants

Each Party acknowledges that each of the Consultants has been appointed to act
as consultant and adviser to the Finance Parties in relation to technical
matters relating to the Project within its own sphere of competence. Each
Finance Party acknowledges that each of the Consultants (and each replacement
Consultant appointed pursuant to clause 33.3 (Termination and replacement)) may
also act as consultant and adviser to other Parties in relation to the Project.
The fees and other terms of those appointments are set out in the appointment
letters between the Consultants and the Original Borrower, copies of which have
been given to, and consented to by, the Lenders. The Facility Agent may, acting
reasonably and consistently with the agreed scope of work for the relevant
Consultant, request it to provide advice or services in relation to the Project.
4.3
Termination and replacement

The Facility Agent may, if it has reasonable grounds to do so and (unless an
Event of Default has occurred and is continuing) has first consulted with the
Original Borrower, at any time terminate the appointment of a Consultant if it
considers it necessary or appropriate to do so, and shall promptly give notice
of any such termination to the Original Borrower. If the




    

--------------------------------------------------------------------------------

152


Facility Agent terminates the appointment of any Consultant it may appoint as a
replacement Consultant any person approved (which approval shall include the
identity of the replacement, the terms of appointment and approval of the fees
and expenses to be payable to that person) for this purpose by the Original
Borrower (which approval may not be unreasonably withheld or delayed or required
while an Event of Default is continuing). The terms of any such appointment
shall be set out in an appointment letter between such replacement Consultant
(or additional consultant as appropriate) and the Original Borrower.

PART 12    
ADMINISTRATION, COSTS AND EXPENSES

1.
Payment Mechanics

1.1
Payments to the Facility Agent

(A)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document (other than any Hedging Agreement), that Obligor or Lender
shall make the same available to the Facility Agent (unless a contrary
indication appears in a Finance Document) for value on the due date at the time
and in such funds specified by the Facility Agent as being customary at the time
for settlement of transactions in the relevant currency in the place of payment.

(B)
Payment shall be made to such account in London (or, as the case may be, Paris
or New York) as the Facility Agent specifies.

1.2
Distributions by the Facility Agent

Subject to the terms of the Intercreditor Agreement, each payment received by
the Facility Agent under the Finance Documents for another Party shall be made
available by the Facility Agent as soon as practicable after receipt to the
Party entitled to receive payment (in the case of a Lender, for the account of
its Facility Office), to such account as that Party may notify to the Facility
Agent by not less than five Business Days’ notice with a bank in London (or, as
the case may be, Paris or New York).
1.3
Clawback

(A)
Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.

(B)
If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.

1.4
Partial Payments

If the Facility Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Facility Agent shall apply that payment




    

--------------------------------------------------------------------------------

153


towards the obligations of that Obligor under those Finance Documents in
accordance with the Cash Waterfall. This clause will override any appropriation
made by an Obligor.
1.5
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
1.6
Business Days

(A)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

(B)
During any extension of the due date for payment of any principal or Unpaid Sum
under the Finance Documents, interest is payable on the principal or Unpaid Sum
at the rate payable on the original due date.

1.7
Currency of account

(A)
Subject to paragraphs (B) to (E) below, the base currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document
and is the US Dollar (“Base Currency”).

(B)
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated on its due date.

(C)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(D)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(E)
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

1.8
Change of currency

(A)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Facility Agent acting reasonably (after consultation with the Original
Borrower); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).





    

--------------------------------------------------------------------------------

154


(B)
If a change in any currency of a country occurs, the Parties will enter
negotiations in good faith with a view to agreeing any amendments which may be
necessary to this Agreement to comply with any generally accepted conventions
and market practice in the London interbank market and otherwise to reflect the
change in currency.

1.9
Disruption to Payment Systems etc.

If either the Facility Agent determines (acting reasonably) that a Disruption
Event has occurred or the Facility Agent is notified by the Original Borrower
that a Disruption Event has occurred:
(A)
the Facility Agent may, and shall if requested to do so by the Original
Borrower, consult with the Original Borrower with a view to agreeing with the
Original Borrower such changes to the operation or administration of the
Facility (including, without limitation, changes to the timing and mechanics of
payments due under the Finance Documents) as the Facility Agent may deem
necessary in the circumstances;

(B)
the Facility Agent shall not be obliged to consult with the Original Borrower in
relation to any changes mentioned in paragraph (A) above if, in its reasonable
opinion, it is not practicable to do so in the circumstances and, in any event,
shall have no obligation to agree to such changes;

(C)
the Facility Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (A) above but shall not be obliged to do so if,
in its opinion, it is not practicable to do so in the circumstances;

(D)
any such changes agreed upon by the Facility Agent and the Original Borrower
shall (whether or not it is finally determined that a Disruption Event has
occurred) be binding upon the Parties as an amendment to (or, as the case may
be, waiver of) the terms of the Finance Documents notwithstanding the provisions
of clause 42 (Amendments and Waivers);

(E)
the Facility Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Facility Agent) arising as a result of its taking, or failing
to take, any actions pursuant to or in connection with this clause; and

(F)
the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (D) above.


2.
Set-Off

Subject to the terms of the Intercreditor Agreement and without prejudice to the
rights of the Finance Parties at law, at any time after an Event of Default has
occurred and which is continuing, a Finance Party (other than a Non-Funding
Lender) may, on giving notice to the relevant Obligor, set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.




    

--------------------------------------------------------------------------------


155


3.
Costs and Expenses

3.1
Transaction expenses

the Original Borrower shall within fifteen Business Days of demand, pay the
Facility Agent and each Mandated Lead Arranger the amount of all costs and
expenses (including legal fees) reasonably incurred by any of them in connection
with:
(A)
the negotiation, preparation, printing, and execution of:

(i)
this Agreement and any other documents referred to in this Agreement; and

(ii)
any other Finance Documents executed after the date of this Agreement;

(B)
the appointments of the Consultants.

3.2
Amendment costs

If:
(A)
an Obligor requests an amendment, waiver or consent; or

(B)
an amendment is required pursuant to clause 34.8 (Change of currency),

the Original Borrower shall, within fifteen Business Days of demand, reimburse
the Facility Agent for the amount of all costs and expenses (including legal
fees) reasonably incurred by the Facility Agent in responding to, evaluating,
negotiating or complying with that request or requirement.
3.3
Enforcement costs

the Original Borrower shall, within five Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement or attempted
enforcement of, or the preservation of any rights under, any Finance Document.

4.
Notices

4.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
4.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(A)
in the case of the Obligors, that identified with its name below;

(B)
in the case of each Lender, that notified in writing to the Facility Agent on or
prior to the date on which it becomes a Party; and





    

--------------------------------------------------------------------------------

156


(C)
in the case of an Agent, that identified with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.
Contact details of the Obligors:
To: P.O. Box 32322
4th Floor Century Yard
Cricket Square
Elgin Avenue
George Town 
Grand Cayman
KY1 – 1209
Cayman Islands
Fax: +1 345 946 4090
Attention: Andrew Johnson
Copy: c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA 
 
Fax: +1 214 445 9705
Attention: Jason Doughty





Contact details of the Facility Agent:
Name:
Standard Chartered Bank – Loans
Agency

Email:
lisa.richardson@sc.com;


emma.hattersley@sc.com;

loansagencyuk@sc.com
Address:
1 Basinghall Avenue, London, EC2V
5DD

Attention:
Lisa Richardson, Emma Hattersley



Contact details of the Security Agent:
Name:
BNP Paribas - CIB - Agency- EMEA

Address:
Millenaire 4 - 35 Rue de la Gare - 75019
Paris

Fax:
+ 33 (0) 1 42 98 43 17

Attention:
Alexandra Arhab/Lise Yu







    

--------------------------------------------------------------------------------

157




Contact details of the Intercreditor Agent:
Name:
BNP Paribas - CIB - Agency- EMEA

Address:
Millenaire 4 - 35 Rue de la Gare - 75019
Paris

Fax:
+ 33 (0) 1 42 98 43 17

Attention: Alexandra Arhab/Lise Yu


Contact details of the Technical Bank:
Address:
SG House,
41 Tower Hill,
London,
EC3N 4SG,
United Kingdom

Attention:
Mark Bromfield



Contact details of the Modelling Bank:
Address:
SG House,
41 Tower Hill,
London,
EC3N 4SG,
United Kingdom

Attention:
Mark Bromfield



4.3
Delivery

(A)
Subject to clause 37.5 (Electronic communication), any communication or document
made or delivered by one person to another under or in connection with the
Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post with postage prepaid in an
envelope addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under clause 37.2 (Addresses), if addressed to that department
or officer.




    

--------------------------------------------------------------------------------

158


(B)
Any communication or document to be made or delivered to an Agent will be
effective only when actually received by that Agent and then only if it is
expressly marked for the attention of the department or officer identified with
that Agent’s signature below (or any substitute department or officer as the
Facility Agent shall specify for this purpose).

(C)
All notices from or to an Obligor shall be sent through the Facility Agent.

(D)
Any communication or document made or delivered to the Original Borrower in
accordance with this clause will be deemed to have been made or delivered to
each of the Obligors.

4.4
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 37.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.
4.5
Electronic communication

(A)
Any communication to be made between the Facility Agent and a Lender or the
Facility Agent and the Original Borrower under or in connection with the Finance
Documents may be made by electronic mail or other electronic means, if the
Facility Agent and the relevant Lender or the Facility Agent and the Original
Borrower:

(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(iii)
notify each other of any change to their address or any other such information
supplied by them.

(B)
Any electronic communication made between the Facility Agent and a Lender or the
Facility Agent and the Original Borrower will be effective only when actually
received in readable form and in the case of any electronic communication made
by a Lender to the Facility Agent or by the Original Borrower to the Facility
Agent only if it is addressed in such a manner as the Facility Agent shall
specify for this purpose.

4.6
English language

(A)
Any notice given under or in connection with any Finance Document must be in
English.

(B)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by either the Facility Agent or the
Security Agent, accompanied by a certified English translation and, in this
case, the





    

--------------------------------------------------------------------------------

159


English translation will prevail unless the document is a constitutional,
statutory or other official document.

5.
Calculations and Certificates

5.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
5.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.
5.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.

6.
Disclosure to numbering service providers

(A)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

(i)
names of Obligors;

(ii)
country of domicile of Obligors;

(iii)
place of incorporation of Obligors;

(iv)
date of this Agreement;

(v)
the names of the Facility Agent and Mandated Lead Arrangers;

(vi)
date of each amendment and restatement of this Agreement;

(vii)
amount of Total Commitments;

(viii)
currencies of the Facility;

(ix)
type of Facility;

(x)
ranking of Facility;

(xi)
the Final Maturity Date;

(xii)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xi) above; and





    

--------------------------------------------------------------------------------

160


(xiii)
such other information agreed between such Finance Party and the Original
Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(B)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

(C)
KEFI represents that none of the information set out in paragraphs (i) to (xiii)
of paragraph (A) above is, nor will at any time be, unpublished price-sensitive
information.

(D)
The Facility Agent shall notify KEFI and the other Finance Parties of:

(i)
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and

(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.


7.
Partial Invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

8.
Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

9.
Amendments and Waivers

9.1
Required consents

(A)
Subject to clause 42.2 (Exceptions) and to paragraph (D) below, any term of the
Finance Documents (other than a waiver of a Condition Precedent or a Condition
Subsequent, which shall be made pursuant to clause 2.3 (Waivers of Conditions
Precedent) may be amended or waived only with the consent of the Majority
Lenders and the Obligors and any such amendment or waiver will be binding on all
Parties.

(B)
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this clause.

(C)
Paragraph (C) of clause 30.9 (Pro rata interest settlement) shall apply to this
clause 42.





    

--------------------------------------------------------------------------------

161


(D)
Notwithstanding the terms of this clause 42, in relation to an amendment,
variation or waiver of the terms of the Intercreditor Agreement or the Security
Documents, the terms of the Intercreditor Agreement shall prevail.

9.2
Exceptions

(A)
The following may not be effected without the consent of all the Lenders.

(i)
amending the definition of “Majority Lenders” or “Supermajority Lenders”;

(ii)
amending, varying or waiving clause 4 (Finance Parties’ Rights and Obligations)
of this Agreement and/or any other term of any Finance Document which relates to
the rights and/or obligations of each Finance Party being several;

(iii)
varying the date for, or altering the amount or currency of, any payment to
Lenders under the Finance Documents;

(iv)
increasing or extending the Commitment of a Lender;

(v)
amending varying or waiving a term of any Finance Document which expressly
requires the consent of all the Lenders; ;

(vi)
amending, varying or waiving this clause 42 (Amendments and Waivers); or

(vii)
any release of Security Interests granted pursuant to any Security Document or
amendment, waiver or variation of the obligations of any Obligor pursuant to
clause 25.1 (Guarantee and indemnity). Nothing in this clause (vii) shall
require any consent to be obtained for any release of Security Interests,
Security Documents (including but not limited to under releases made pursuant to
clause 28.8(C)) or obligations of any Obligor pursuant to clause 25.1 (Guarantee
and indemnity), which are permitted by clause 28.32 (IPO Reorganisation).

(B)
An amendment to Clause 28.35 (HY Notes Maturity Date) may not be effected
without the consent of the Supermajority Lenders.

(C)
An amendment of clause 19.6 (Calculation of Borrowing Base Amount) to reduce the
figure of 1.4 or the figure of 1.15 may not be effected without the consent of
the Majority Lenders.

(D)
An amendment or waiver which relates to the rights or obligations of an Agent,
an LC Issuing Bank or an Account Bank may not be effected without the consent of
that Agent, LC Issuing Bank or that Account Bank.

(E)
Any release of Security Interests granted pursuant to any Security Document, an
amendment or waiver which relates to clause 21.2 (Withdrawals – No Default
Outstanding), clause 25 (Guarantee and Indemnity) and the rights or obligations
of a Hedging Counterparty, in each case, may not be effected without the consent
of the relevant Hedging Counterparty.





    

--------------------------------------------------------------------------------

162


(F)
(i)    If a Lender becomes a Non-Funding Lender that Lender’s Commitment shall
not be included for the purposes of calculating Total Commitments under the
Facility when ascertaining whether a certain percentage of Total Commitments has
been obtained to approve any requested amendment, waiver, consent or approval.

(i)
If a Lender does not accept or reject a request for an amendment, waiver,
consent or approval within:

(a)
in respect of clause 31.6 (Unwind of Equatorial Guinea Joint Venture), ten
Business Days;

(b)
in any other case, fifteen Business Days,

(or, in each case, such longer period as the Original Borrower may specify) of
such request being made, that Lender shall be deemed to have granted its consent
to the requested amendment, waiver, consent or approval. Promptly upon the
expiration of such ten Business Day period, fifteen Business Day period or such
longer period as the Original Borrower may have specified (as the case may be),
and in any event within two Business Days of the expiration of such period, the
Facility Agent shall notify the Original Borrower and the Lenders whether the
requested amendment, waiver, consent or approval has been approved or given in
accordance with the terms of this Agreement.
9.3
Disenfranchisement of Shareholder Affiliates

Notwithstanding any other provisions of this Agreement, for so long as a
Shareholder Affiliate is a Lender and/or to the extent that a Shareholder
Affiliate beneficially owns a Commitment or has entered into a sub-participation
agreement relating to a Commitment or other agreement or arrangement having a
substantially similar economic effect and such agreement or arrangement has not
been terminated, such Shareholder Affiliate shall not be entitled to exercise
any rights to vote as Lender in respect of any matters requiring decision by the
Lenders under the terms of this Agreement or any of the Finance Documents. Each
such Shareholder Affiliate acknowledges and agrees that:
(A)
in the event that a matter requires decision by one or more Lenders under this
Agreement or any of the Finance Documents,

(i)
the Commitment of such Shareholder Affiliate and any associated participation of
such Shareholder Affiliate in a Loan shall be deemed to be zero; and

(ii)
such Shareholder Affiliate shall be deemed not to be a Lender;

(B)
in relation to any meeting or conference call to which all or any number of
Lenders are invited to attend or participate, it shall not attend or participate
in the same if so requested by the Facility Agent or, unless the Facility Agent
otherwise agree, be entitled to receive the agenda or any minutes of the same;
and

(C)
it shall not, unless the Facility Agent otherwise agree, be entitled to receive
any report or other document prepared at the behest of, or on the instructions
of, the Facility Agent or one or more of the Lenders.





    

--------------------------------------------------------------------------------


163


10.
Counterparts

(A)
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each Party has
executed at least one counterpart.

(B)
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute one and the same instrument.


PART 13    
GOVERNING LAW AND ENFORCEMENT

1.
Governing Law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

2.
Jurisdiction

2.1
Arbitration

All disputes arising out of or in connection with this Agreement including its
subject matter, existence, negotiation, validity, termination or enforceability
(including any non-contractual dispute or claim) between one or several of the
Finance Parties on the one hand and one or several Obligors on the other hand (a
“Dispute”) shall be referred to arbitration and finally settled on the following
terms:
(A)
the arbitration shall be conducted in accordance with the Rules of Arbitration
of the International Chamber of Commerce (“ICC”) (the “Rules”), which Rules are
deemed to be incorporated by reference into this clause;

(B)
the seat of the arbitration shall be London;

(C)
the language of the arbitration shall be English;

(D)
there shall be three arbitrators; and

(E)
the arbitration agreement in this clause 45.1 and any non-contractual
obligations arising out of or in connection with it shall be governed by and
construed in accordance with English law.

2.2
Consolidation and joinder of Disputes

In this clause:
“Consolidation Order” means an order by a tribunal that a Primary Arbitration
and Later Arbitration be resolved in the same arbitral proceedings.
“Joinder Order” means an order by a tribunal that a party to this Agreement may
be joined to an arbitration that it was not previously a party to.
“Primary Arbitration” means, where there is more than one arbitration commenced
under this Agreement, the arbitration first commenced (to be conclusively
determined by the ICC Court in the event of a dispute).




    

--------------------------------------------------------------------------------

164


“Later Arbitration” means, where there is more than one arbitration commenced
under this Agreement, any arbitration other than the Primary Arbitration.
2.3
Joinder

(A)
Each party consents to be joined as a party to an arbitration commenced under
this Agreement on the terms provided by paragraphs (B) and (C) below. Each party
consents to the joinder of any party to this Agreement to an arbitration under
this Agreement on the terms provided by paragraphs (B) and (C) below.

(B)
Within 30 days from the date on which a Request for Arbitration (as defined in
Article 4 of the Rules) is served on all parties to the Request for Arbitration
(the “Initial Joinder Period”), any party to the arbitration may effect joinder
by serving notice on any party to this Agreement whom it seeks to join, copying
the other parties to the Request for Arbitration. The joined party will become a
claimant or respondent party (to be finally determined by the ICC Court in the
event of a dispute) to the arbitration and participate in the arbitrator
appointment process in clause 45.5 (Appointment of arbitrators).

(C)
After the Initial Joinder Period has ended, any party to the Request for
Arbitration may submit a request for arbitration against the additional party
(the “Request for Joinder”) to the Secretariat and promptly notify all parties
to the Request for Arbitration and the party it seeks to join of that
application. On hearing such application, the tribunal may, if it considers
appropriate, make a Joinder Order. Notice of such Joinder Order must be given to
all parties to the Request for Arbitration, the joined party and the
Secretariat.

2.4
Consolidation

(A)
Any party to either a Primary Arbitration or one or more Later Arbitration(s)
may apply to the ICC Court for a Consolidation Order in relation to any Later
Arbitration(s). That party must also send such applications to all parties to
the Primary Arbitration and the Later Arbitration. The relevant provisions of
the Rules shall apply.

(B)
Each party to this Agreement waives any objection, on the basis of joinder, a
Joinder Order or a Consolidation Order, to the validity and/or enforcement of
any arbitral award made by a tribunal following any joinder, Joinder Order or
Consolidation Order and such award shall be binding whether or not the parties
to this Agreement participate in the arbitration. For the avoidance of doubt,
this includes a waiver of any objection that the joinder, Joinder Order or
Consolidation Order has resulted in a party to this Agreement being deprived of
any right to participate in the nomination of the arbitrators.

2.5
Appointment of arbitrators

The tribunal shall be three arbitrators selected as follows:
(A)
if there are two parties to the arbitration, and neither party has exercised the
right to joinder within the Initial Joinder Period, each party to the
arbitration will nominate one arbitrator within 20 days after the end of the
Initial Joinder Period. The two arbitrators so nominated shall jointly nominate
a third arbitrator who shall act as presiding arbitrator within 30 days of the
appointment of the second arbitrator. If an arbitrator is not nominated within
the time prescribed above, the appointment shall, at the request of either party
to the arbitration, be made by the ICC Court;





    

--------------------------------------------------------------------------------

165


(B)
if there are more than two parties to the arbitration, or at least one of the
parties has exercised the right to joinder within the Initial Joinder Period,
the claimant(s) will jointly nominate one arbitrator and the respondent(s) will
jointly nominate one arbitrator, both within 30 days after the end of the
Initial Joinder Period. The two arbitrators so nominated shall jointly nominate
a third arbitrator who shall act as presiding arbitrator within 30 days of the
appointment of the second arbitrator. If an arbitrator is not nominated within
the time prescribed above, the appointment shall, at the request of either party
to the arbitration, be made by the ICC Court. Any existing nomination or
confirmation of the arbitrator chosen by the party or parties on the other side
of the proposed arbitration shall be unaffected, and the remaining arbitrator(s)
shall be appointed in accordance with the Rules;

(C)
each Finance Party agrees that the Facility Agent, acting on the instructions of
the Majority Lenders, shall exercise the right of appointment of an arbitrator
for the Finance Parties where more than one Finance Party is party to the
Dispute; and

(D)
each party to this Agreement expressly agrees and consents to this process for
nominating and appointing the arbitral tribunal and, if this clause operates to
exclude a party’s right to choose its own arbitrator, irrevocably and
unconditionally waives any right it may have to do so.

2.6
Confidentiality

The Parties shall keep confidential and not disclose to any non-party the
existence of the arbitration or the content of the arbitral proceedings
(including all awards and orders in the arbitration, as well as all materials
created for the purpose of the arbitration not otherwise in the public domain),
save and to the extent that a disclosure may be required of a party by legal
duty, to protect or pursue a legal right or to enforce or challenge an award in
bona fide legal proceedings before a state court or other judicial authority.
2.7
Inter-bank disputes

The Finance Parties irrevocably agree that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement, or the subject matter, existence, negotiation,
validity, termination or enforceability (including any non-contractual dispute
or claim) of this Agreement, involving one or several Finance Parties with no
involvement of any Obligor.

3.
Service of Process

(A)
Without prejudice to any other mode of service allowed under any relevant law,
each of the Obligors:

(i)
irrevocably appoints KEISL of 10 Stratton Street, 6th Floor, Mayfair, London W1J
8LG (the “Process Agent”) as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;

(ii)
irrevocably agrees that any Service Document may be sufficiently and effectively
served on it in connection with any Dispute in England and Wales by service on
the Process Agent (or any replacement agent appointed pursuant to paragraph (C)
of this clause 46 (Service of Process); and





    

--------------------------------------------------------------------------------

166


(iii)
irrevocably agrees that failure by a process agent to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

(B)
KEISL confirms its acceptance of its irrevocable appointment as agent for
service of process pursuant to this clause 46.

(C)
If the agent referred to in paragraph (A) of this clause 46 (or any replacement
agent appointed pursuant to this paragraph (C)) at any time ceases for any
reason to act as such, as the case may be, each Obligor shall as soon as
reasonably practicable appoint a replacement agent to accept service having an
address for service in England or Wales and shall notify the Facility Agent of
the name and address of the replacement agent; failing such appointment and
notification, the agent referred to in paragraph (A) of this clause 46 (or any
replacement agent appointed pursuant to this paragraph (C)) shall continue to be
authorised to act as agent for service of process in relation to any proceedings
before the English courts on behalf of the relevant Obligor and service of
process on that agent shall constitute good service.

(D)
Any document addressed in accordance with paragraph (A) shall be deemed to have
been duly served if:

(i)
left at the specified address, when it is left; or

(ii)
sent by first class post, two clear Business Days after posting.

(E)
For the purposes of this clause 46, “Service Document” means a writ, summons,
order, judgment or other document relating to or in connection with any Dispute.
Nothing contained herein shall affect the right to serve process in any other
manner permitted by law.


4.
Contractual recognition of bail-in

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:
(A)
any Bail-In Action in relation to any such liability, including (without
limitation):

(i)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii)
a cancellation of any such liability; and

(B)
a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.




    

--------------------------------------------------------------------------------

167





Schedule 1    
The Obligors
The Borrowers
Name
Jurisdiction of Incorporation
Registered Number
Kosmos Energy Finance International
Cayman Islands
253656
Kosmos Energy Senegal
Cayman Islands
290078
Kosmos Energy Mauritania
Cayman Islands
266444







The Guarantors
Name
Jurisdiction of Incorporation
Registered Number
Kosmos Energy Operating
Cayman Islands
231417
Kosmos Energy International
Cayman Islands
218274
Kosmos Energy Development
Cayman Islands
225879
Kosmos Energy Finance International
Cayman Islands
253656
Kosmos Energy Ghana HC
Cayman Islands
135710
Kosmos Energy Investments Senegal Limited
England and Wales
10520822
Kosmos Energy Equatorial Guinea
Cayman Islands
269135
Kosmos Energy Senegal
Cayman Islands
290078
Kosmos Energy Mauritania
Cayman Islands
266444







    

--------------------------------------------------------------------------------

168





Schedule 2    
The Original Lenders
Original Lender
Commitment (USD)
ABSA Bank Limited (acting through its corporate and investment banking division)
121,500,000
Bank of America Merrill Lynch International Limited
55,000,000
Bank of Montreal, London Branch
40,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
50,000,000
Citibank N.A., London Branch
50,000,000
Crédit Agricole Corporate and Investment Bank
121,500,000
HSBC Bank Plc
121,500,000
ING Belgium SA/NV
121,500,000
Natixis
111,500,000
N.B.S.A. Limited
121,500,000
Rand Merchant Bank, a division of FirstRand Bank Limited (London Branch)
50,000,000
Société Générale, London Branch
146,500,000
The Standard Bank of South Africa Limited, Isle of Man Branch
121,500,000
Standard Chartered Bank
121,500,000
Sumitomo Mitsui Banking Corporation Europe Limited
146,500,000









    

--------------------------------------------------------------------------------

169





Schedule 3    
Conditions Precedent

Part I    
Conditions Precedent To first Utilisation
1.
Provision of each of the following Finance Documents, duly executed by each of
the parties to them (subject, in the case of the relevant Security Document, to
the Lenders having agreed to the requirements of subordination in relation to
any Security created in respect of a Project Agreement):

(i)
this Agreement;

(ii)
any Intercompany Loan Agreement;

(iii)
the KEG Offshore Project Accounts Agreement;

(iv)
the Borrower Offshore Project Accounts Agreement;

(v)
the KEG Onshore Project Accounts Agreement;

(vi)
the Intercreditor Agreement;

(vii)
the Charge over Shares in the Original Borrower;

(viii)
the Charge over Shares in KEO;

(ix)
the Charge over Shares in KEG;

(x)
the Charge over Shares in KED;

(xi)
the Charge over Shares in KEI;

(xii)
the Borrower Offshore Security Assignment;

(xiii)
the KEO Offshore Security Assignment;

(xiv)
the KEI Offshore Security Assignment;

(xv)
the KED Offshore Security Assignment;

(xvi)
the KEG Offshore Security Assignment;

(xii)
the KEG Onshore Security Assignment;

(xiii)
the KEI and KEO Offshore Security Assignment;

(xix)
the Facility Agent Fee Letter;

(xx)
the front end and underwriting Fee Letter;

(xxi)
the Technical Bank Fee Letters;





    

--------------------------------------------------------------------------------

170


(xxii)
the Modelling Bank Fee Letters;

(xxiii)
the Security Agent Fee Letter;

(xxiv)
the Documentation Bank Fee Letter; and

(xxv)
the BNP Paribas LC Issuing Fee Letter.

2.
Provision of certified copies of each Obligor's constitutional documents and
corporate resolutions authorising entry into and performance of the Finance
Documents to which they are a party and certification as to solvency.

3.
Receipt by the Facility Agent of appropriate legal opinions from Clifford Chance
LLP, Walkers, Fugar & Company, Maples & Calder, Thompson & Knight and
Bentsi-Enchill, Letsa & Ankomah.

4.
Final Reports and/or letters issued by the Consultants (provided that there is
only an obligation to provide an executive summary of the Final Report from the
Technical Consultant as a condition precedent to first Utilisation).

5.
Provision of a certificate from the Original Borrower that all Required
Approvals on the date of the proposed utilisation have been obtained (including
a schedule of all such Required Approvals).

6.
Provision of a certificate in the agreed form certifying that complete copies of
the following Project Agreements, including all amendments in relation thereto,
have been delivered to the Agents under the Existing Finance Documents pursuant
to the terms of the CTA (as defined in the Definitions Agreement):

(i)
the DWT PA;

(ii)
the DWT JOA;

(iii)
the WCTP PA; and

(iv)
the WCTP JOA,

together with certified copies of all other Project Agreements not referred to
in paragraphs (i) to (iv) (inclusive) above (including, for the avoidance of
doubt and without limitation, those documents listed under paragraphs (C), (D)
and (E) of the definition of Project Agreements).
7.
An audit of the Model prepared by the Model Auditor.

8.
All share charges are entered into pursuant to condition precedent 1 above are
perfected and fully valid and, where applicable (by adopting a consistent
approach as was adopted for the Existing Finance Documents): (a) share
certificates and blank stock transfer forms are delivered to the Security Agent;
(b) certified copy registers of members are delivered to the Security Agent in
relation to companies whose shares have been pledged; and (c) letter of
undertaking from the Company whose shares are being charged.

9.
Each Obligor (save for the Original Borrower and KEO) shall provide a certified
copy of its most recent audited accounts, if any, and KEO shall provide a copy
of the Form S-1 filed by Kosmos Energy Ltd. with the United States Securities
and Exchange Commission on 23 March 2011, which includes the most recent audited
consolidated accounts of the Group.





    

--------------------------------------------------------------------------------

171


10.
The Schedule of Insurances.

11.
The following documents for release of the Security Interests (as defined in the
Existing Finance Documents) created by under the Existing Finance Documents, in
the form agreed by the Security Trustee (as defined in the Existing Finance
Documents):

•
deed of release between KEH, KEO, KEI, KED and BNP PARIBAS, as security trustee,
releasing the security created by the existing charges over shares;

•
deed of release between KED, Kosmos Energy Finance, KEG and KEO and BNP Paribas,
as security trustee, releasing the security created by the existing debentures;

•
deed of release between KEI, KEO and BNP Paribas, as security trustee, releasing
the secured property under the existing security assignment.





    

--------------------------------------------------------------------------------

172





Part II    
Conditions Precedent Required to be Delivered by an Additional Obligor
1.
Provision of an Accession Letter, duly executed by the Additional Obligor and
the Original Borrower.

2.
Provision of a Deed of Subordination in respect of any Financial Indebtedness of
such Additional Obligor and a deed, duly signed on behalf of the Additional
Obligor and each other Obligor and KEH, substantially in the form of the Deed of
Acknowledgment and Release.

3.
Provision of certified copies of the Additional Obligor's constitutional
documents and certificates of incorporation (or equivalent).

4.
A copy of a resolution of the board of directors of the Additional Obligor
approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that one or more specified
persons execute the Accession Letter and any other documents and notices in
connection with the Finance Documents.

5.
A specimen signature of each person authorised to execute the Accession Letter
and any other documents and notices in connection with the Finance Documents.

6.
A certificate of the Additional Obligor (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.

7.
A certificate of an Authorised Signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 3 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.

8.
A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.

9.
If available, the latest audited financial statements of the Additional Obligor.

10.
Receipt by the Facility Agent of any appropriate legal opinions.

11.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in clause 46
(Service of Process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.

12.
In respect of an Additional Obligor incorporated in the United Kingdom whose
shares are to be the subject of a Security Interest created or expressed to be
created in favour of the Security Agent pursuant to the Security Documents (a
“Charged Company”), either:

(i)
a certificate of an authorised signatory of the Original Borrower certifying
that:

(A)
each member of the KEL Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the Companies Act 2006 from that
Charged Company; and





    

--------------------------------------------------------------------------------

173


(B)
no “warning notice” or “restrictions notice” (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares,

together with a copy of the “PSC register” (within the meaning of section
790C(10) of the Companies Act 2006) of that Charged Company which, in the case
of a Charged Company that is a member of the KEL Group, is certified by an
authorised signatory of the Original Borrower to be correct, complete and not
amended or superseded as at a date no earlier than the date of the Accession
Letter; or
(ii)
a certificate of an authorised signatory of the Original Borrower certifying
that such Charged Company is not required to comply with Part 21A of the
Companies Act 2006.











    

--------------------------------------------------------------------------------

174





Schedule 4    
Utilisation Requests

Part I    
Loans
From:
[•] (the “Borrower”)

To:
STANDARD CHARTERED BANK (the “Facility Agent”)

Dated:
Dear Sirs
Kosmos Energy Finance International – Facility Agreement
dated [•] (as amended or as amended and restate from time to time) (the
“Agreement”)
1.
We refer to the Agreement. This is a Utilisation Request in respect of a
Utilisation under the Facility. Terms defined in the Agreement have the same
meaning in this Utilisation Request unless given a different meaning in this
Utilisation Request.

2.
We wish to borrow a Loan under the Facility on the following terms:

Proposed Utilisation Date:
[•] (or, if that is not a Business Day, the next Business Day)
Amount:
[•] or, if less, the Total Available Facility Amount
Amount attributable to Interest payments
[•]
Interest Period:
[•]

3.
We hereby certify that on the proposed Utilisation Date:

(a)
no Default or Event of Default is continuing or will result from the proposed
Loan;

(b)
the Loan is expected to be applied in payment of amounts subject to and in
accordance with the Cash Waterfall within 90 days of the Utilisation Date or are
otherwise required for the Obligors to comply with clause 20.1 (Project
Accounts) of the Agreement;

(d)
the aggregate principal amount outstanding under the Facility does not exceed
the Borrowing Base Amount and the making of the Utilisation would not result in
the aggregate principal amount outstanding under the Facility exceeding the
Borrowing Base Amount; and

(e)
the Repeating Representations to be made by each Obligor on the proposed
Utilisation Date are, in the light of the facts and circumstances then existing,
true and correct in all material respects (or, in the case of a Repeating
Representation that contains a materiality concept, true and correct in all
respects).





    

--------------------------------------------------------------------------------

175


4.
The proceeds of this Loan should be credited to the [Borrower/other] Offshore
Proceeds Account and to the extent an amount has been attributed to Interest
payments above, such amount shall be applied towards the payment of Interest on
the Facility.

5.
This Utilisation Request is irrevocable and is a Finance Document.

Yours faithfully




-------------------------------------------------

Authorised Signatory for
[Borrower]




    

--------------------------------------------------------------------------------

176





Part II    
Letters of Credit
From:
Kosmos Energy Finance International

To:
STANDARD CHARTERED BANK (the “Facility Agent”)

[•] (the “LC Issuing Bank”)
Dated:    
Dear Sirs
Kosmos Energy Finance International – Facility Agreement
dated [•] (as amended or as amended and restated from time to time)
(the “Agreement”)
1.
We wish to arrange for a Letter of Credit to be issued by the LC Issuing Bank on
the following terms:

Proposed Utilisation Date:
[•] (or, if that is not a Business Day, the next Business Day)
Amount:
[•] or, if less, the Total Available Facility Amount
Beneficiary:
[•]
Term or Expiry Date:
[•]

2.
We hereby certify that each condition specified in clause 7.6 (Issue of Letters
of Credit) is satisfied on the date of this Utilisation Request.

3.
We attach a copy of the proposed Letter of Credit.

4.
This Utilisation Request is irrevocable and is a Finance Document.

Delivery Instructions:
[specify delivery instructions]
Yours faithfully




-------------------------------------------------

Authorised Signatory for
Kosmos Energy Finance International




    

--------------------------------------------------------------------------------

177





Schedule 5    
Amortisation Schedule


Repayment Date
Repayment Instalment (USD)
Total Facility Amount (USD)
31/03/2018
0
1,500,000,000
30/09/2018
0
1,500,000,000
31/03/2019
0
1,500,000,000
30/09/2019
0
1,500,000,000
31/03/2020
0
1,500,000,000
30/09/2020
0
1,500,000,000
31/03/2021
0
1,500,000,000
30/09/2021
0
1,500,000,000
31/03/2022
214,285,714
1,285,714,286
30/09/2022
214,285,714
1,071,428,571
31/03/2023
214,285,714
857,142,857
30/09/2023
214,285,714
642,857,143
31/03/2024
214,285,714
428,571,429
30/09/2024
214,285,714
214,285,714
31/03/2025
214,285,714
0











    

--------------------------------------------------------------------------------

178





Schedule 6    
   


[intentionally left blank]








    

--------------------------------------------------------------------------------

179





Schedule 7    
Form of Transfer Certificate
To:
STANDARD CHARTERED BANK as (the “Facility Agent”)

From: [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)
Dated:
Dear Sirs
Kosmos Energy Finance International – Facility Agreement
dated [•] (as amended or as amended and restated from time to time) (the
“Agreement”)
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2.
We refer to clause 30.5 (Procedure for transfer):

(A)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with clause
30.5 (Procedure for transfer).

(B)
The proposed Transfer Date is [•].

(C)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 37.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of clause 30.4 (Limitation of
responsibility of Existing Lenders).

4.
The New Lender confirms that it is a Qualifying Bank.

5.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

6.
This Transfer Certificate or any non-contractual obligations arising out of or
in connection with it governed by English law.

Note:
The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender’s interest in the Security Interest created or
expressed to be created in favour of the Security Agent pursuant to the Security
Documents in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Security Interest
created or expressed to be created in favour of the Security Agent pursuant to
the Security Documents in any jurisdiction and, if so, to arrange for execution
of those documents and completion of those formalities.





    

--------------------------------------------------------------------------------

180




THE SCHEDULE
Commitments/rights and obligations to be transferred
[Insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]    [New Lender]
By:    By:
This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [•].
STANDARD CHARTERED BANK
By:








    

--------------------------------------------------------------------------------

181





Schedule 8    
Form of Lender Accession Notice
To:
STANDARD CHARTERED BANK as Facility Agent

From:
[Additional Lender]

Dated:




Dear Sirs,
Kosmos Energy Finance International - Facility Agreement
dated [•] (as amended or as amended and restated from time to time) (the
“Facility
Agreement”)
1.
We refer to the Facility Agreement. This is a Lender Accession Notice. Terms
defined in the Facility Agreement have the same meaning in this Lender Accession
Notice unless given a different meaning in this Lender Accession Notice.

2.
[Additional Lender] agrees:

(a)
to be bound by the terms of the Facility Agreement as a Lender pursuant to
clause [3.3] (Additional Commitment) of the Facility Agreement; and

(b)
to be bound by the terms of the Intercreditor Agreement as a [Lender/ Creditor].

3.
[Additional Lender]’s Additional Commitment is USD [ ].

4.
[Additional Lender’s] administrative details are as follows:

Account details:    [______________]
Facility Office Address:    [______________]
Telephone No.:    [______________]
Fax No.:    [______________]
Attention:    [______________]
5.
This Lender Accession Notice and any non-contractual obligations arising out of
or in connection with it are governed by English law.

6.
This Lender Accession Notice has been delivered as a deed on the date stated at
the beginning of this Lender Accession Notice.





    

--------------------------------------------------------------------------------

182




[Additional Lender]
By:
This Lender Accession Notice is accepted by the Facility Agent and the
Commitment Commencement Date is confirmed as [                 ].
STANDARD CHARTERED BANK
By:






    

--------------------------------------------------------------------------------

183





Schedule 9    
Form of Accession Letter
From:
[name of subsidiary] (the “Company”) and [•] (the “Borrower”)

To:
STANDARD CHARTERED BANK (the “Facility Agent”)

Dated:
Dear Sirs
Kosmos Energy Finance International – Facility Agreement
dated [•] (as amended or as amended and restated from time to time) (the
“Agreement”)
1.
We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

2.
The Company agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Agreement as an Additional [Borrower]/[Guarantor]
pursuant to clause [31.2 (Additional Borrowers)]/[31.4 (Additional Guarantor)]
of the Agreement. The Company is a company duly incorporated under the laws of
[name of relevant jurisdiction].

3.
The Company's administrative details are as follows:

Address:
Fax No:
Attention:
4.
This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

This Accession Letter is entered into by deed.




[Company]    [Borrower]






    

--------------------------------------------------------------------------------

184





Schedule 10    
Form of Resignation Letter
From:
[resigning Obligor] and Kosmos Energy Finance International

To:
STANDARD CHARTERED BANK (the “Facility Agent”)

Dated:
Dear Sirs
Kosmos Energy Finance International - Facility Agreement
dated [•] (as amended or as amended and restated from time to time) (the
“Agreement”)
1.
We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

2.
Pursuant to clause [31.3 (Resignation of a Borrower)] of the Agreement, we
request that [resigning Obligor] be released from its obligations as a Borrower
under the Agreement.

3.
We confirm that:

(a)
no Default is continuing or would result from the acceptance of this request;
and

(b)
[•].

4.
This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.





[resigning Obligor]
Kosmos Energy Finance International





    

--------------------------------------------------------------------------------

185





Schedule 11    
Form of Compliance Certificate
To:
STANDARD CHARTERED BANK as Facility Agent

From:
[Obligor]

Date:
Dear Sirs
Kosmos Energy Finance International – Facility Agreement
dated [•] (as amended or as amended and restated from time to time) (the
“Agreement”)
1.
We refer to the Agreement. This is Compliance Certificate. Terms defined in the
Agreement have the same meaning in this Compliance Certificate unless given a
different meaning in this Compliance Certificate.

2.
We confirm that as at [•], being the last occurring Forecast Date:

(A)
the Field Life Cover Ratio was [•];

(B)
the Loan Life Cover Ratio was [•];

(C)
the DCR was [•]; and

(D)
the ICR was [•],

in each case, as demonstrated by the current Forecast Assumptions.
3.
We set out below the calculations establishing the figures in paragraph 2 above:

[•]
4.
We confirm that as at [•], so far as we are aware having made diligent
enquiries, no Default has occurred or is continuing.

5.
The balance of each Debt Service Reserve Account is as follows:

[•]




    

--------------------------------------------------------------------------------

186




Yours faithfully
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Authorised Signatory for
[Obligor]
 
 
Authorised Signatory for
[Obligor]







    

--------------------------------------------------------------------------------

187





Schedule 12    
Form of Letter of Credit
To:
[Beneficiary] (the “Beneficiary”)

Date:
Irrevocable Standby Letter of Credit no.[•]
At the request and for the account of [•], [LC Issuing Bank] (the “LC Issuing
Bank”) hereby establishes in your favour this irrevocable standby letter of
credit (“Letter of Credit”) not exceeding the Total L/C Amount on the following
terms and conditions:
1.
Definitions

In this Letter of Credit:
“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London.
“Demand” means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.
“Expiry Date” means [•].
“Total L/C Amount” means an aggregate amount not to exceed $[•] (USD [insert
amount in words] only).
2.
LC Issuing Bank's agreement

(A)
The Beneficiary may request a drawing or drawings under this Letter of Credit by
giving to the LC Issuing Bank a duly completed Demand. A Demand must be received
by the LC Issuing Bank by [•] p.m. (London time) on the Expiry Date. Multiple
drawings are permitted.

(B)
Subject to the terms of this Letter of Credit, the LC Issuing Bank
unconditionally and irrevocably undertakes to the Beneficiary that, within [ten]
Business Days of receipt by it of a Demand, it shall pay to the Beneficiary the
amount demanded in that Demand.

(C)
The LC Issuing Bank will not be obliged to make a payment under this Letter of
Credit if as a result the aggregate of all payments made by it under this Letter
of Credit would exceed the Total L/C Amount.

3.
Expiry

(A)
The LC Issuing Bank will be released from its obligations under this Letter of
Credit on the date (if any) notified by the Beneficiary to the LC Issuing Bank
as the date upon which the obligations of the LC Issuing Bank under this Letter
of Credit are released.

(B)
Unless previously released under paragraph (A) above, on [•] p.m. ([London]
time) on the Expiry Date the obligations of the LC Issuing Bank under this
Letter of Credit





    

--------------------------------------------------------------------------------

188


will cease with no further liability on the part of the LC Issuing Bank except
for any Demand validly presented under the Letter of Credit that remains unpaid.
(C)
When the LC Issuing Bank is no longer under any further obligations under this
Letter of Credit, the Beneficiary must return the original of this Letter of
Credit to the LC Issuing Bank.

4.
Payments

All payments under this Letter of Credit shall be made in [•] and for value on
the due date to the account of the Beneficiary specified in the Demand.
5.
Delivery of Demand

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, by registered mail or by courier on your letterhead, with the blanks
appropriately completed, purportedly signed by your authorised officers bearing
original handwritten signatures and must be received in legible form by the LC
Issuing Bank at its address and by the particular department or officer (if any)
as follows:
[•]
6.
Assignment

The Beneficiary's rights under this Letter of Credit may not be assigned or
transferred.
7.
Amendment

The Letter of Credit may be amended only by written instrument signed by the LC
Issuing Bank and the Beneficiary.
8.
ISP 98

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.
9.
Governing Law

This Letter of Credit and any non-contractual obligations arising out of or in
connection with it are governed by English law.
10.
Jurisdiction

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit (including any
non-contractual obligations arising out of or in connection with this Letter of
Credit).
Yours faithfully,
[LC Issuing Bank]
By:




    

--------------------------------------------------------------------------------

189




SCHEDULE
FORM OF DEMAND
To:
[LC Issuing Bank]

Date:
Dear Sirs
Standby Letter of Credit no. [•] issued in favour of [BENEFICIARY] (the “Letter
of Credit”)
We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.
1.
We certify that the sum of [•] is due [and has remained unpaid for at least [•]
Business Days] [under [set out underlying contract or agreement]]. We therefore
demand payment of the sum of [•].

2.
The amount specified in paragraph 1 is not in excess of the Total L/C Amount.

3.
Payment should be made to the following account:

Name:
Account Number:
Bank:
4.
The date of this Demand is not later than the Expiry Date.



Yours faithfully


(Authorised Signatory)
(Authorised Signatory)

For
[BENEFICIARY]






    

--------------------------------------------------------------------------------

190





Schedule 13    
Form of Confidentiality Undertaking
To:
[Purchaser's details]







Re:
Kosmos Energy Finance International (the “Company”) and up to USD 2 billion
reserves based loan facility dated [                   ] 2011 (as amended or as
amended and restated from time to time) (the “Facility”)
[insert date]
Dear Sirs
We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:
1.
Confidentiality Undertaking: You undertake:

(A)
to keep the Confidential Information confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures with a degree of
care not less than that which you would apply to your own confidential
information;

(B)
to keep confidential and not disclose to anyone except as provided for by
paragraph 2 below the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us;

(C)
to use the Confidential Information only for the Permitted Purpose;

(D)
to ensure that any person to whom you pass any Confidential Information in
accordance with paragraph 2 (unless disclosed under paragraph 2(B) below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it; and

(E)
not to make enquiries in relation to the Confidential Information of any other
person, whether a third party or any member of the Group or any of their
officers, directors, employees or professional advisers, save for such officers,
directors, employees or professional advisers as may be expressly nominated by
us for this purpose, provided that this paragraph shall not prevent or restrict
you from conducting and completing all necessary and appropriate due diligence
in accordance with your normal credit and underwriting approval processes and as
required to be performed in order to obtain any requisite credit or underwriting
approvals in relation to your possible participation in the Facility.





    

--------------------------------------------------------------------------------

191


2.
Permitted Disclosure: We agree that you may disclose Confidential Information:

(A)
to members of the Participant Group and their officers, directors, employees,
consultants and professional advisers but only to the extent necessary for the
proper fulfilment of the Permitted Purpose, provided that:

(i)
such information is disclosed strictly on a need to know basis and provided that
the Confidential Information may not be disclosed to any person in the
Participant Group who is not working directly on matters concerning your
participation in the Facility; and

(ii)
appropriate information barriers or other procedures as may be necessary are in
place to ensure there can be no unauthorised disclosure of, or access to, the
Confidential Information to any such person referred to in subparagraph (i)
above;

(B)
(i) where required by any court of competent jurisdiction or any competent
judicial, governmental, supervisory or regulatory body, (ii) where required by
the rules of any stock exchange on which the shares or other securities of any
member of the Participant Group are listed or (iii) where required by the laws
or regulations of any country with jurisdiction over the affairs of any member
of the Participant Group; or

(C)
with our prior written consent.

3.
Notification of Required or Unauthorised Disclosure: You agree (to the extent
permitted by law) to inform us of the full circumstances of any disclosure under
paragraph 2(B) (in advance where reasonable and practicable) or immediately upon
becoming aware that Confidential Information has been disclosed in breach of
this letter.

4.
Return of Copies: If we so request in writing, you shall return all Confidential
Information supplied to you by us or any member of the Group and destroy or
permanently erase all copies of Confidential Information made by you and use all
reasonable endeavours to ensure that anyone to whom you have supplied any
Confidential Information destroys or permanently erases such Confidential
Information and any copies made by them, in each case save to the extent that
you or the recipients are required to retain any such Confidential Information
by any applicable law, rule or regulation or by any competent judicial,
governmental, supervisory or regulatory body, or where the Confidential
Information has been disclosed in accordance with paragraph 2(B) above.

5.
Continuing Obligations: The obligations in the preceding paragraphs of this
letter are continuing and, in particular, shall survive the termination of any
discussions or negotiations between you and us, irrespective of their outcome.
Notwithstanding the previous sentence, the obligations in this letter shall
cease twelve months after you have returned all Confidential Information and
destroyed or permanently erased all copies of Confidential Information made by
you to the extent required pursuant to paragraph 4 above.

6.
No Representation; Consequences of Breach, etc: You acknowledge and agree that:

(A)
neither we nor any of our officers, employees or advisers, and no other member
of the Group and none of the officers, employees or advisers of any member of
the Group (each a “Relevant Person”), (i) make any representation or warranty,
express or implied, as to, or assume any responsibility for, the accuracy,
reliability or completeness of any of the Confidential Information or any other
information supplied by us or any member of the Group or the assumptions on
which it is based





    

--------------------------------------------------------------------------------

192


or (ii) shall be under any obligation to update or correct any inaccuracy in the
Confidential Information or any other information supplied by us or any other
member of the Group or be otherwise liable to you or any other person in respect
of the Confidential Information or any such information; and
(B)
we and other members of the Group may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person may be granted an injunction or specific performance for any threatened
or actual breach of the provisions of this letter by you or any other person.

7.
Inside Information: You acknowledge that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing and you undertake not to use any Confidential Information for
any unlawful purpose. As a result of being given the Confidential Information
you may well become insiders and, therefore, be unable to take certain actions
which you would otherwise be able to take.

8.
No Waiver; Amendments, etc: This letter shall not affect any other obligation
owed by you to any member of the Group. No failure or delay in exercising any
right, power or privilege under this letter will operate as a waiver thereof nor
will any single or partial exercise of any right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privileges under this letter. The terms of this letter and your obligations
under this letter may only be amended or modified by written agreement between
us and you.

9.
Nature of Undertakings: The undertakings and acknowledgements given by you under
this letter are given to us and (without implying any fiduciary obligations on
our part) are also given for the benefit of each other member of the Group.

10.
Third party rights:

(A)
Each other member of the Group and each Relevant Person (each a “Third Party”)
may enforce the terms of this letter by virtue of the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”). This paragraph 10(A) confers a
benefit on each Third Party, and, subject to the remaining provisions of this
paragraph 10, is intended to be enforceable by each Third Party by virtue of the
Third Parties Act.

(B)
Subject to paragraph 10(a), a person who is not a party to this letter has no
right under the Third Parties Act to enforce or enjoy the benefit of any term of
this letter.

(C)
Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any person to rescind or vary this letter at any time.

11.
Counterparts: This letter may be executed in any number of counterparts, and by
the parties on separate counterparts, but shall not be effective until each
party has executed at least one counterpart. Each counterpart shall constitute
an original of this letter, but all the counterparts shall together constitute
one and the same instrument.

12.
Governing Law and Jurisdiction: Any matter, claim or dispute, whether
contractual or non-contractual, arising out of or in connection with this letter
(including the agreement constituted by your acknowledgement of its terms), is
to be governed by and determined in accordance with English law, and the parties
submit to the non-exclusive jurisdiction of the English courts.

13.
Definitions and Construction: In this letter (including the acknowledgement set
out below):





    

--------------------------------------------------------------------------------

193


“Confidential Information” means any and all information relating to the
Company, the Group and the Facility, provided to you by us or any member of the
Group or any of our affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information and information regarding all discussions and negotiations
between us (including information regarding the outcome of such discussions or
negotiations), but excludes information that (a) is or becomes public knowledge
other than as a direct or indirect result of any breach of this letter or (b) is
known by you before the date the information is disclosed to you by us or any
member of the Group or any of our affiliates or advisers or is lawfully obtained
by you after that date, other than from a source which is connected with the
Group and which, in either case, as far as you are aware, has not been obtained
in violation of, and is not otherwise subject to, any obligation of
confidentiality;
“Group” means, in respect of a person, that person and that person's Holding
Companies and each of their respective Subsidiaries;
“Holding Company” means, in relation to a company, any other company in respect
of which it is a Subsidiary;
“Participant Group” means you, and each of your Holding Companies and
Subsidiaries;
“Permitted Purpose” means considering and evaluating whether to enter into
contracts with us in relation to your participation in the Facility; and
“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully




            
For and on behalf of [Seller's details]








    

--------------------------------------------------------------------------------

194




To:
[Seller's details]





We acknowledge and agree to the above:




            
For and on behalf of [Purchaser's details]








    

--------------------------------------------------------------------------------

195





Schedule 14    
Form of Deed of Subordination
THIS DEED is dated [ ] and made between:
(1)
[•] (the “Obligor”);

(2)
BNP PARIBAS in its capacity as Security Agent for the Secured Parties on the
terms and conditions set out in the Intercreditor Agreement (the “Security
Agent”) which expression includes its successors in title and assigns or any
person appointed as an additional trustee for the purpose of and in accordance
with the Intercreditor Agreement; and

(3)
[•] (the “Subordinated Party”).

BACKGROUND:
(1)
Under the Facility, the Lenders have agreed to make available a USD[•] billion
loan facility to (among others) the Original Borrower.

(2)
The Subordinated Party has agreed to make, or may in the future make, loans
available to the Obligor.

(3)
The Obligor and the Subordinated Party have agreed that the Subordinated Debt
(as defined below) shall be subordinated to the claims of the Secured Parties on
the terms of this Deed.

IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Deed:
“Permitted Payment” means any payment or receipt expressly permitted by clause 4
(Permitted Payments) so long as it is so permitted.
“Subordinated Debt” means all present and future moneys, debts, obligations and
liabilities which are, or are expressed to be, or may become due, owing or
payable by the Obligor to the Subordinated Party (in each case, whether alone or
jointly, or jointly and severally, with any other person, whether actually or
contingently, and whether as principal, surety or otherwise) together with any
related Additional Debt.
“Subordinated Documents” means any document evidencing or recording the terms of
any Subordinated Debt.
“Subordination Period” means the period beginning on the date of this Deed and
ending on the date on which all the Secured Liabilities have been
unconditionally and irrevocably paid or discharged or satisfied in full and all
commitments of the Secured Parties have expired or been cancelled.
1.2
Incorporation of defined terms





    

--------------------------------------------------------------------------------

196


Terms defined in clause 1 (Definitions) of the facility agreement dated 28 March
2011 between, among others, Kosmos Energy Finance International and Standard
Chartered Bank as facility agent (as amended or as amended and restated from
time to time) (the “Agreement”) by, inter alios, the parties to this Deed shall
have the same meaning and construction when used herein.
1.3
Construction of particular terms

The rules of construction and interpretation set out in clause 1.3 (Construction
of particular terms) of the Agreement shall apply to this Deed as if expressly
set out herein.
1.4
Third Party Rights

(a)
Subject to clause 1.4(b), the parties to this Deed do not intend that any term
of this Deed should be enforceable by virtue of the Contracts (Rights of Third
Parties) Act 1999, by any person who is not a party to this Deed.

(b)
Each of the Secured Parties shall have the right to enforce the terms of this
Deed.

2.
RANKING

(a)
The Secured Liabilities shall rank senior in priority to the Subordinated Debt.

(b)
Except as provided in this Deed, any payment in respect of the Subordinated Debt
is conditional upon the expiry of the Subordination Period.

(c)
As between the Secured Parties, nothing in this Deed shall prejudice the ranking
of the Secured Liabilities as set forth in the Intercreditor Agreement.

3.
UNDERTAKINGS

3.1
Undertakings of the Obligor

(a)
During the Subordination Period the Obligor shall not, and the Subordinated
Party shall not require the Obligor to:

(i)
pay, repay or prepay any principal, interest or other amount on or in respect
of, or make any distribution in respect of, or redeem, purchase, acquire or
defease, any of the Subordinated Debt whether in cash or in kind;

(ii)
exercise any set-off against any Subordinated Debt;

(iii)
create or permit to subsist any Security over any of its assets, or give any
guarantee, for, or in respect of, any Subordinated Debt;

(iv)
amend, terminate or give any waiver or consent under the Subordinated Documents,
other than any amendment, termination, waiver or consent purely of a technical
or administrative nature; or

(v)
take or omit to take any action whereby the ranking and/or subordination
contemplated by this Deed might be impaired or terminated.

(b)
Notwithstanding paragraph (a) above, the Obligor may:





    

--------------------------------------------------------------------------------

197


(i)
do anything prohibited by paragraph (a) above with the prior written consent of
the Security Agent; and

(ii)
make any Permitted Payment.

3.2
Undertakings of the Subordinated Party

(a)
During the Subordination Period, the Subordinated Party shall not:

(i)
demand or receive payment, repayment or prepayment of any principal, interest or
other amount on or in respect of, or any distribution in respect of, the
Subordinated Debt in cash or in kind or apply any money or property in or
towards discharge of the Subordinated Debt;

(ii)
exercise any set-off against the Subordinated Debt;

(iii)
permit to subsist or receive any Security, or any guarantee, for, or in respect
of, the Subordinated Debt;

(iv)
amend, terminate or give any waiver or consent under any Subordinated Document,
other than any amendment, termination, waiver or consent purely of a technical
or administrative nature;

(v)
take or omit to take any action whereby the ranking and/or subordination
contemplated by this Deed might be impaired;

(vi)
take any Enforcement Action in relation to the Subordinated Debt; or

(vii)
assign, transfer or otherwise dispose of any of its rights, benefit, title or
interest in or to the Subordinated Debt.

(b)
Notwithstanding paragraph (a) above, the Subordinated Party may:

(i)
do anything prohibited by paragraph (a) above with the prior written consent of
the Security Agent; and

(ii)
receive and retain a Permitted Payment.

4.
PERMITTED PAYMENTS

Subject to clause 6 (Turnover) and clause 7 (Subordination on Insolvency),
unless:
(a)
a Default is continuing; or

(b)
an Insolvency Event or Insolvency Proceedings have occurred in which case clause
7 (Subordination on Insolvency) applies; or

(c)
the aggregate of the outstandings under the Facility on the most recent Forecast
Date exceeds the Borrowing Base Amount pursuant to clause 10.3 (Aggregate
outstandings exceed the Borrowing Base Amount) of the Agreement and the earlier
of the date of the mandatory prepayment to cure the deficiency or the date which
is 90 days following that Forecast Date has not occurred (in which case the
provisions of clause 7 (Subordination on Insolvency) shall apply),





    

--------------------------------------------------------------------------------

198


the Obligor may pay and the Subordinated Party may receive and retain payments
of [interest and principal] on the Subordinated Debt in accordance with clause
21.2 (Withdrawals – No Default Outstanding) of the Agreement, such payment or
receipt to include payment or receipt by way of set-off.
5.
REPRESENTATIONS

5.1
Representations of the Subordinated Party

The Subordinated Party makes the representations and warranties set out in this
clause 5.1 on the date of this Deed:
(a)
It is duly incorporated (if a corporate person) or duly established (in any
other case except for a natural person) and validly existing under the law of
its jurisdiction of incorporation or formation.

(b)
It has the power to own its assets and carry on its business as it is being and
is proposed to be, conducted, and it has the power to enter into and perform all
its obligations under this Deed and the transactions contemplated by this Deed.

(c)
The obligations expressed to be assumed by it under this Deed are legal, valid,
binding and enforceable obligations.

(d)
The entry into and performance by it of, and the transactions contemplated by,
this Deed does not and will not conflict with:

(i)
any law applicable to it;

(ii)
its constitutional documents; or

(iii)
any agreement or instrument binding upon it or any of its assets.

(e)
It has (or had at the relevant time) the power and authority to execute and
deliver this Deed and it has the power and authority to perform its obligations
under this Deed and the transactions contemplated thereby.

(f)
All Required Approvals have been obtained or effected and are in full force and
effect where a failure to do so has or could reasonably be expected to have a
Material Adverse Effect.

(g)
It is the sole beneficial owner of the Subordinated Debt owed to it.

5.2
Repetition

Each of the representations and warranties in clause 5.1 (Representations of the
Subordinated Party) will be repeated on the date of each Utilisation Date and on
the first day of each Interest Period. Where a representation is repeated, it is
applied to the facts and circumstances existing at the time of repetition.
6.
TURNOVER

During the Subordination Period, if the Subordinated Party received or recovers:




    

--------------------------------------------------------------------------------

199


(a)
a payment (other than a Permitted Payment) in cash or in kind or distribution in
respect of any of the Subordinated Debt from the Obligor or any other source; or

(b)
the proceeds of any enforcement of any Security or any guarantee or other
assurance against financial loss for any Subordinated Debt,

in each case, in contravention of clause 2 (Ranking) or 3 (Undertakings), the
Subordinated Party shall:
(i)
within three (3) Business Days notify details of the receipt or recovery to the
Security Agent;

(ii)
hold any such assets and moneys received or recovered by it (up to a maximum of
an amount equal to the Secured Liabilities on trust for the Security Agent for
application against the Secured Liabilities in accordance with the order and
priority set forth in the Intercreditor Agreement; and

(iii)
within three (3) Business Days of demand by the Security Agent, pay an amount
equal to such receipt or recovery (up to a maximum of an amount equal to the
Secured Liabilities) to the Security Agent for application against the Secured
Liabilities in accordance with the order and priority set forth in the
Intercreditor Agreement.

7.
SUBORDINATION ON INSOLVENCY

7.1
Subordination

If an Insolvency Event or Insolvency Proceedings occur, the Subordinated Debt
will be subordinate to the Secured Liabilities.
7.2
Filing of Claims

(a)
If an Insolvency Event or Insolvency Proceedings occur or any Event of Default
is continuing, the Security Agent may, and is hereby irrevocably authorised on
behalf of the Obligor and the Subordinated Party to:

(i)
take any Enforcement Action in relation to the Subordinated Debt;

(ii)
demand, claim, enforce and prove for the Subordinated Debt;

(iii)
file claims and proofs, give receipts and take any proceedings in respect of
filing such claims or proofs and do anything which the Security Agent reasonably
considers necessary or desirable to recover the Subordinated Debt; and

(iv)
receive all distributions of the Subordinated Debt for application first against
the Secured Liabilities in accordance with the order and priority set forth in
the Intercreditor Agreement.

(b)
If and to the extent that the Security Agent is not entitled, or elects not, to
take any of the action mentioned in paragraph (a) above, the Subordinated Party
will do so promptly on request by the Security Agent.

7.3
Distributions





    

--------------------------------------------------------------------------------

200


If an Insolvency Event or Insolvency Proceedings occur, the Subordinated Party
will:
(a)
hold all payments and distributions in cash or in kind received or receivable by
it in respect of the Subordinated Debt on trust for the Security Agent and
promptly pay the same for application first against the Secured Liabilities in
accordance with the order and priority set forth in the Intercreditor Agreement;

(b)
within three Business Days of demand by Security Agent, pay an amount equal to
any Subordinated Debt owing to it and discharged by set-off or otherwise to the
Security Agent for application in accordance first against the Secured
Liabilities in accordance with the order and priority set forth in the
Intercreditor Agreement;

(c)
promptly direct the trustee in bankruptcy, liquidator, assignee or other person
distributing the assets of the Obligor or their proceeds to pay any and all
distributions in respect of the Subordinated Debt directly to the Security
Agent; and

(d)
promptly undertake any action requested by the Security Agent to give effect to
this clause 7.3.

7.4
Voting

(a)
If an Insolvency Event or Insolvency Proceedings occur:

(i)
the Security Agent may, and is hereby irrevocably so authorised on behalf of the
Subordinated Party, to exercise all powers of convening meetings, voting and
representation in respect of the Subordinated Debt; and

(ii)
the Subordinated Party shall promptly execute and/or deliver to the Security
Agent such forms of proxy and representation as it may require to facilitate any
such action.

(b)
If and to the extent that the Security Agent is not entitled, or elects not, to
exercise a power under paragraph (a) above, the Subordinated Party will:

(i)
exercise that power in such manner as the Security Agent directs; and

(ii)
exercise that power so as not to impair the ranking and/or subordination
contemplated by this Deed.

8.
PROTECTION OF SUBORDINATION

8.1
Continuing subordination

The subordination provisions in this Deed shall remain in full force and effect
by way of continuing subordination and shall not be affected in any way by any
intermediate payment or discharge in whole or in part of the Secured
Liabilities.
8.2
Waiver of defences

Neither the subordination in this Deed nor the obligations of the Obligor or the
Subordinated Party shall be affected in any way by an act, omission, matter or
thing which, but for this clause 8, would reduce, release or prejudice the
subordination or any of those obligations in whole or in part, including,
without limitation, the following:




    

--------------------------------------------------------------------------------

201


(a)
any time, waiver or consent granted to, or composition with, any person;

(b)
the release of any person under the terms of any composition or arrangement with
any creditor of any person;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any person or any non-presentation or non-observance of any formality
or other requirement in respect of any instrument or any failure to realise the
full value of any security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

(e)
any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatever
nature) or replacement of any Finance Document or any other document or
security;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

(g)
any insolvency or similar proceedings; or

(h)
any postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of any person under any Finance Document
resulting from any insolvency, liquidation or dissolution proceedings or from
any law, regulation or order.

8.3
Immediate recourse

The Subordinated Party waives any right it may have of first requiring the
Security Agent (or any other trustee or agent on its behalf) to proceed against
or enforce any other rights or security or claim payment from any person
claiming the benefit of this Deed. The Security Agent may refrain from applying
or enforcing any money, rights or security.
8.4
Appropriations

The Security Agent (or any trustee or agent on its behalf) may, subject to its
obligations under this Deed:
(a)
apply any moneys or other assets received or recovered by it under this Deed or
from any person against the Secured Liabilities, in accordance with the order
and priority set forth in the Intercreditor Agreement;

(b)
apply any moneys or other assets received or recovered by it from any person
(other than any moneys or other assets received or recovered under the
applicable Finance Documents or under this Deed) against any liability of the
relevant person to it other than the Secured Liabilities owed to it; and

(c)
unless or until such moneys or other assets received or recovered by it under
the applicable Finance Documents or under this Deed in aggregate are sufficient
to end the Subordination Period if otherwise applied in accordance with the
provisions of this Deed, hold in an interest-bearing suspense account any moneys
or other assets received from any person.





    

--------------------------------------------------------------------------------

202




9.
PRESERVATION OF DEBT

9.1
Preservation of Subordinated Debt

Notwithstanding any term of this Deed postponing, subordinating or preventing
the payment of all or any part of the Subordinated Debt, the Subordinated Party
shall, as between the Obligor and the Subordinated Party, be deemed to remain
owing or due and payable (and interest, default interest or indemnity payments
shall continue to accrue) in accordance with the Subordinated Documents.
9.2
No liability

The Security Agent will have no liability to the Obligor or to the Subordinated
Party for any act, default, or omission in relation to the manner of exercise or
any non-exercise of its rights, remedies, powers, authorities or discretions
under this Deed or any failure to collect or preserve any Subordinated Debt or
delay in doing so.
10.
SUBROGATION

If any of the Secured Liabilities are wholly or partially paid out of any
proceeds received in respect of or on account of the Subordinated Debt, the
Subordinated Party will to that extent be subrogated to the Secured Liabilities
so paid (and all securities and guarantees for those Secured Liabilities), but
not before the expiry of the Subordination Period.
11.
NO OBJECTION BY SUBORDINATED PARTY

The Subordinated Party is deemed to consent to, and the Subordinated Party shall
not have any claim or remedy against the Obligor or any Secured Party by reason
of:
(a)
the entry by any of them into any Finance Document or any other agreement
between any Secured Party and the Obligor;

(b)
any waiver or consent given by any Secured Party under any Finance Document or
any such other agreement; or

(c)
any requirement or condition imposed by or on behalf of any Secured Party under
any Finance Document or any such other agreement,

from time to time which breaches or causes an event of default or potential
event of default (however described) under any Subordinated Document.
12.
POWER OF ATTORNEY

(a)
During the Subordination Period, the Subordinated Party, by way of security for
the obligations of the Subordinated Party under this Deed, irrevocably appoints
Security Agent as its attorney (with full power of substitution and delegation),
on its behalf and in its name or otherwise as its act and deed, and in such
manner as the attorney thinks fit to do anything which the Subordinated Party is
obliged to do under this Deed but has not done, and the taking of action by the
attorney shall (as between it and any third party) be conclusive evidence of its
right to take such action.





    

--------------------------------------------------------------------------------

203


(b)
The Subordinated Party ratifies and confirms and agrees to ratify and confirm
everything that such attorney does or purports to do in the exercise or
purported exercise of the power of attorney granted by it in this clause 12.

13.
NEW MONEY

The Subordinated Party agrees and acknowledges that the Secured Parties may, at
their discretion, increase any amounts payable or make further advances under
the Finance Documents and/or make further facilities available to a Borrower.
Any such increased payments, further advances and/or additional facilities will
be deemed to be made under the terms of the Finance Documents.
14.
FAILURE OF TRUSTS

If any trust intended to arise pursuant to any provision of this Deed fails or
for any reason (including the laws of any jurisdiction in which any assets,
moneys, payments or distributions may be situated) cannot be given effect to,
the Subordinated Party will pay to the Security Agent for application against
the Secured Liabilities an amount equal to the amount (or the value of the
relevant assets) intended to be so held on trust for the Security Agent.
15.
TRUSTS

(a)
The Security Agent shall hold the benefit of this Deed upon trust for itself and
the other relevant Secured Parties.

(b)
The perpetuity period of the trusts created under this Deed shall be 125 years.

16.
NON-CREATION OF CHARGE

No provision of this Deed is intended to or shall create a charge or other
security.
17.
CERTIFICATES AND DETERMINATIONS

Any certification or determination by the Security Agent of a rate or amount
under this Deed will be, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
18.
CHANGES TO THE PARTIES

18.1
The Obligor and the Subordinated Party

Neither the Obligor nor the Subordinated Party may assign or transfer any of its
rights or obligations under this Deed without prior written consent of the
Security Agent.
18.2
The Security Agent

(a)
The Security Agent may assign or otherwise dispose of all or any of its rights
under this Deed as permitted under the Finance Documents.

(b)
References in this Deed to the Security Agent include any successor in title and
assigns or any person appointed as an additional trustee for the purposes of and
in accordance with the Intercreditor Agreement.

19.
INFORMATION





    

--------------------------------------------------------------------------------

204


19.1
Defaults

The Subordinated Party will notify the Security Agent of the occurrence of an
event of default or potential event of default (however described) under or
breach of any Subordinated Document, promptly upon becoming aware of it.
19.2
Amounts of Subordinated Debt

The Subordinated Party will, on request by the Security Agent from time to time
notify it of details of the amount of outstanding Subordinated Debt.
20.
NOTICES

20.1
Communications in writing

Any communication or document to be made or delivered under or in connection
with this Deed shall be made in writing and, unless otherwise stated, may be
made or delivered by fax or letter.
20.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified in accordance with the terms of this Agreement (or in the case
of the Subordinated Party, the Finance Documents to which it is a party) or
otherwise as notified to the other parties on the date of this Deed, or any
substitute address, fax number or department or officer as the party notifies to
the other parties by not less than five Business Days' notice.
20.3
Delivery

Any communication or document made or delivered by one person to another under
or in connection with this Deed will only be effective:
(a)
if by way of fax, when received in legible form; or

(b)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under clause 20.2 (Addresses), if addressed to that department
or officer.
20.4
English language

Any notice given under or in connection with this Deed must be in English.
21.
REMEDIES AND WAIVERS

No delay or omission by the Security Agent in exercising any right provided by
law or under this Deed shall impair, affect, or operate as a waiver of, that or
any other right. The single or partial exercise by the Security Agent of any
right shall not, unless otherwise expressly stated, preclude or prejudice any
other or further exercise of that, or the exercise of any




    

--------------------------------------------------------------------------------

205


other, right. The rights of the parties under this Deed are in addition to and
do not affect any other rights available to them by law.




    

--------------------------------------------------------------------------------

206




22.
PARTIAL INVALIDITY

(a)
If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions under the law
of that jurisdiction or any other jurisdiction will in any way be affected or
impaired.

(b)
The parties shall enter into good faith negotiations, but without any liability
whatsoever in the event of no agreement being reached, to replace any illegal,
invalid or unenforceable provision with a view to obtaining the same commercial
effect as this Deed would have had if such provision had been legal, valid and
enforceable.

23.
AMENDMENTS

No amendment may be made to this Deed (whether in writing or otherwise) without
the prior written consent of the parties to this Deed.
24.
COUNTERPARTS

This Deed may be executed in any number of counterparts, and by the parties on
separate counterparts, but will not be effective until each party has executed
at least one counterpart. Each counterpart shall constitute an original of this
Deed, but all the counterparts will together constitute one and the same
instrument.
25.
EXECUTION AS A DEED

Each of the parties to this Deed intends it to be a deed and confirms that it is
executed and delivered as a deed, in each case notwithstanding the fact that any
one or more of the parties may only execute it under hand.
26.
ENFORCEMENT

26.1
Jurisdiction

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Deed (including a dispute regarding the
existence, validity or termination of this Deed and any non-contractual
obligations arising out of or in connection with this Deed) (a “Dispute”).

(b)
The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no party will argue to the
contrary.

(c)
This clause 26.1 is for the benefit of the Security Agent only. As a result, the
Security Agent shall not be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Security Agent may take concurrent proceedings in any number of jurisdictions.

(d)
The Subordinated Party agrees that it will not take proceedings relating to a
Dispute in relation to the Subordinated Debt in any other courts with
jurisdiction.

26.2
Service of process





    

--------------------------------------------------------------------------------

207


(a)
Without prejudice to any other mode of service allowed under any relevant law
the Subordinated Party (which is not incorporated in England and Wales)
irrevocably appoints [name] of [address] as its agent for service of process in
relation to any proceedings before the English courts in connection with this
Deed.

(b)
The Subordinated Party agrees that failure by a process agent to notify the
relevant party of the process will not invalidate the proceedings concerned.

27.
FURTHER ASSURANCE

Each of the Obligor and the Subordinated Party agrees that it will promptly, at
the direction of the Security Agent (acting reasonably), execute and deliver at
its own expense any document (to be executed as a deed or under hand) and do any
act or thing in order to confirm or establish the validity and enforceability of
the subordination effected by, and the obligations of the Obligor and the
Subordinated Party under, this Deed.
28.
GOVERNING LAW

This Deed is governed by and is to be construed in accordance with English law.
Any matter, claim or dispute arising out of or in connection with this Deed,
whether contractual or non-contractual, is to be governed by and construed in
accordance with English law.
IN WITNESS of which this document has been executed as a deed and delivered on
the date stated at the beginning of this Deed.




    

--------------------------------------------------------------------------------

208




Executed and Delivered as a Deed by [name of Obligor] in the presence of:
)
)
)
 
Per:
 
 
 
 
Title:
Director/Attorney-in-Fact
 
 
 
Name:
 
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Witness’s Signature
 
 
 
(Name)    
 
 
 
Address    
 
 
 
Signature    
 
 
 
 
 
 
 
 
 
 
 
Executed as a deed BNP PARIBAS 
acting by [a director and its  
[secretary/two directors]]
 
 
 
Director
 
 
 
 
 
 
 
[Secretary/Director]
[Address:
Fax Number:
Department:
Attention:]
 
 
 
 
 
 
 
Executed as a deed [name of Subordinated Party] acting by [a director and its
[secretary/two directors]]
 
 
 
Director
 
 
 
 
 
 
 
[Secretary/Director]
[Address:
Fax Number:
Department:
Attention:]
 
 
 










    

--------------------------------------------------------------------------------

209


Schedule 15    
   

Part I    
Form of Sources and Uses Statement
“A” is the aggregate of:
$
000’s
“B” is the aggregate of:
$
000’s
Net Cash Flow minus Facility debt service (ds) for next 12 months as derived
from latest Forecast
 
committed exploration and appraisal costs for next 12 month period, not included
in Net Cash Flow calculation, for all Obligors
 
 
 
 
 
Net free cash-flows after ds for next 12 month period from KEO assets other than
the Borrowing Base Assets from corporate cash-flow model in respect of the
Obligors using same economic assumptions as in Forecast
 
committed development costs, not included in Net Cash Flow calculation, for the
next 12 months for all Obligors
 
 
 
 
 
Cash balance of Obligors excluding balances of accounts used as collateral for
Secured LCs or other specific purposes (other than such balances securing
amounts taken into account in “B”)
 
payment obligations under rigs contracts or other similar operational contracts,
for the next 12 months, not included in the Net Cash Flow, for all Obligors
 
 
 
 
 
Total Available Facility Amount less Relevant Capital Expenditures
 
payment obligations under a sale and purchase agreement in the context of an
acquisition or otherwise, not included in the Net Cash Flow, for all Obligors
for the next 12 months
 
 
 
 
 
 
 
any off balance sheet or contingent liability as per the capital commitments
noted in the latest consolidated financials for KEO which could reasonably be
expected to entail a cash outflow for the next 12 months
 
 
 
 
 
Any other committed undrawn and uncancelled amount available under any other
external finance source of KEO
 
approximate dividends or other shareholder payments projected to be paid by the
Obligors for the next 12 months
 
 
 
 
 
Amount provided by a person/persons to KEO or Obligors made available for the
purpose of meeting projected liabilities unrelated to the Borrowing Base Assets
that the Facility Agent is satisfied will be available
 
scheduled and default interest, fees, costs and expenses related to the
Revolving Credit Facility and HY Notes otherwise referred to as Scheduled KEL
Debt Payments over the next 12 months
 





    

--------------------------------------------------------------------------------

210


 
 
any other material committed liability for the next 12 months period including
any guarantee, indemnity or other contingent liability, which could be
reasonably be expected to entail a cash outflow for the next 12 month period
 
 
 
 
 
TOTAL ALL OBLIGORS
 
TOTAL ALL OBLIGORS
 







    

--------------------------------------------------------------------------------

211




Schedule 15

Part II    
Form of Liquidity Statement
“A” is the aggregate of:
$
000’s
“B” is the aggregate of:
$
000’s
Net Cash Flow minus Facility debt service (ds) for next 12 months as derived
from latest Forecast
 
committed exploration and appraisal costs for next 12 month period, not included
in Net Cash Flow calculation, for KEO and its subsidiaries
 
 
 
 
 
Net free cash-flows after ds for next 12 month period from KEO assets other than
the Borrowing Base Assets from corporate cash-flow model in respect of all
Obligors using same economic assumptions as in Forecast
 
committed development costs, not included in Net Cash Flow calculation, for the
next 12 months for KEO and its subsidiaries
 
 
 
 
 
Cash balance of KEO and its subsidiaries excluding balances of accounts used as
collateral for Secured LCs or other specific purposes (other than such balances
securing amounts taken into account in “B”)
 
payment obligations under rigs contracts or other similar operational contracts,
for the next 12 months, not included in the Net Cash Flow, for KEO and its
subsidiaries
 
 
 
 
 
Total Available Facility Amount less Relevant Capital Expenditures
 
payment obligations under a sale and purchase agreement in the context of an
acquisition or otherwise, not included in the Net Cash Flow, for KEO and its
subsidiaries for the next 12 months
 
 
 
 
 
 
 
any off balance sheet or contingent liability as per the capital commitments
noted in the latest consolidated financials for KEO which could reasonably be
expected to entail a cash outflow for the next 12 months
 
 
 
 
 
Any other committed undrawn and uncancelled amount available under any other
external finance source of KEO
 
approximate dividends or other shareholder payments projected to be paid by KEO
and/or its subsidiaries for the next 12 months
 
 
 
 
 





    

--------------------------------------------------------------------------------

212


Amount provided by a person/persons to KEO or Obligors made available for the
purpose of meeting projected liabilities unrelated to the Borrowing Base Assets
that the Facility Agent is satisfied will be available (including amounts
available to be drawn under RCF)
 
scheduled and default interest, fees, costs and expenses related to the
Revolving Credit Facility and HY Notes otherwise referred to as Scheduled KEL
Debt Payments over the next 12 months
 
 
 
any other material committed liability for the next 12 months period including
any guarantee, indemnity or other contingent liability, which could be
reasonably be expected to entail a cash outflow for the next 12 month period
 
 
 
 
 
TOTAL KEO AND ITS SUBSIDIARIES
 
TOTAL KEO AND ITS SUBSIDIARIES
 












    

--------------------------------------------------------------------------------


213


Schedule 2    
Schedule of Insurances
1.    INSURANCE COVER
1.1    Scope and Duration of Insurances
Each Obligor shall, insofar as it is applicable to that Obligor’s business,
maintain, as a Named Insured, those insurances set out in Part 1 of the Appendix
to this Schedule (the “Third Party Insurances”) and Part 2 of the Appendix to
this Schedule (the “First Party Insurances”) (together the “Insurances”).
The obligation to maintain and procure insurance shall exclude any insurance to
the extent that the cover to be maintained is not available on reasonable
commercial terms or no longer reflects insurance which would be implemented and
maintained in accordance with good international offshore oil industry practice
or ceases to be generally available in the market.
(A)    Legal or Contractual Requirements
Without prejudice to the other provisions of this Schedule and any other
provisions of the Restated Facility Agreement, the relevant Obligor shall effect
and maintain in full force and effect those Insurances which it is required to
effect from time to time by any applicable law or by the terms of any Project
Agreement to which it is, at any time, a party.
(B)
Supplementary Insurance

Any Obligor may, at any time, effect such other insurances (“Supplementary
Insurances”) in addition to or supplementing those referred to elsewhere in this
Schedule in accordance with prudent industry practice provided that such
Supplementary Insurances shall not adversely affect any insured party’s rights
or ability to recover under the Insurances and Project Reinsurances (as defined
below).
1.2    Actions of the Finance Parties
For the purpose of this Schedule, any Finance Party who is required to take any
action or exercise any discretion under this Schedule shall act reasonably and
in good faith and in consultation with the Original Borrower.
1.3    Finance Party Beneficiary as Additional Assureds
In respect of the Third Party Insurances and Project Reinsurances (as defined
below) in respect of Third Party Insurances, the Security Agent’s and the
Finance Parties’ officers, directors, shareholders, agents, employees and
servants shall be an additional assured (each a “Finance Party Beneficiary” and
together the “Finance Party Beneficiaries”), in each case, for its rights and
interests (other than insurances for risks associated with motor vehicle
insurances or workers’ compensation/employer’s liability insurances).
1.4    Loss Payable Arrangements
Each First Party Insurance policy shall contain a loss payable clause (and, with
respect to Project Reinsurances (as defined below) a loss payable/cut-through)
in the form set out in Appendix 2 below, or in any form agreed between the
Original Borrower and the Security Agent (acting reasonably).




    

--------------------------------------------------------------------------------

214


1.5    Application of Loss Proceeds
All loss proceeds received by an Obligor are to be dealt with in accordance with
Clause 10.5 of the Restated Facility Agreement (Insurance Receipts).
1.6    Assignment of Insurance
Please refer to the Security Documents as regards the assignment of the
Insurances and the respective notices.
2.    ADDITIONAL OBLIGOR REQUIREMENTS
2.1    Placement of Insurances
(A)
The Obligors shall only place Insurances with underwriters and insurance
companies constituted under the laws of locations where that Obligor is
operating, or who are carrying on in insurance business under the laws of
locations where that Obligor is operating (each a “Local Insurer”), where (and
only for so long as) it is required to do so under any applicable local law.

(B)
Subject to paragraph (A), each Obligor shall procure that each Insurance shall
be placed with insurers or reinsurers other than Local Insurers (each such
insurer an “International Insurer”) with a minimum rating of A - X by AM Best, A
by Standard and Poor’s or a similarly reputable international rating agency, or
to be otherwise reasonably acceptable to the Technical Bank (acting reasonably).

2.2    Provisions Common to all Project Reinsurances
Any reinsurances to be placed with International Insurers from time to time (the
“Project Reinsurances”) shall be effected in accordance with the provisions of
this Schedule and will provide cover on the same terms and subject to the same
conditions as the Insurance to which it relates.
3.    GENERAL REQUIREMENTS
3.1    Status of Insurers
The Original Borrower shall procure that the Insurances are (i) effected and
maintained only with underwriters or insurance companies (including reinsurance
companies) which are licensed or otherwise authorised to carry on and/or
underwrite the category of insurance or reinsurance business which is to be
undertaken, and (ii) other than in respect of Local Insurers, placed with
insurance or reinsurance companies that have, or whose obligations are
guaranteed by, a parent company that has an investment grade rating as
referenced above in paragraph 2.1(B).
3.2    Compliance with Insurances
The relevant Obligor shall:
(A)
promptly and diligently perform and comply with the terms and conditions of each
policy of Insurance (or, to the extent applicable, the Project Reinsurances);

(B)
ensure that no action is taken by it which might reasonably be foreseen to make
any Insurance or Project Reinsurance void or voidable or suspended, impaired or





    

--------------------------------------------------------------------------------

215


defeated or which may otherwise result in any sum paid out under any policy
becoming repayable; and
(C)
maintain appropriate procedures for risk management and reporting.

3.3    Payment of Premiums
(A)
Premiums

Each Obligor shall promptly pay all insurance premiums, fees and any other
monies due and payable by it in respect of placing and maintaining the
Insurances and the Project Reinsurances in full force and effect. Each Obligor
shall, as far as it is able by exercising rights under the Insurances, use its
reasonable endeavours to ensure that all International Insurers are promptly
paid by local Insurers.
(B)
Payment of Premiums in Default

If any Obligor fails to comply with any of its obligations to pay any premium,
fees or other moneys, the Security Agent may (but shall not be obliged to) make
such payment. The Original Borrower shall reimburse the Security Agent all
monies paid by it promptly upon demand.
3.4    Information as to Insurances and Reinsurances
(A)
Provision of Information

The Original Borrower shall, upon written request, give (and shall use
reasonable endeavours to procure that the operator and each broker through whom
any Insurances or Project Reinsurance are maintained or effected gives) to the
Security Agent such material information relating to the Insurances as the
Security Agent or Lenders may reasonably request including, without limitation,
copies of all cover notes, endorsements, slips and policies relating thereto and
evidence of the status of the underwriters and insurance companies with whom
such Insurances or Project Reinsurances are placed. Such provision of
information is to include all material information (as reasonably requested by
the Security Agent or Lenders).
(B)
Notification

The Original Borrower shall promptly upon becoming aware of the same notify the
Security Agent of any event or circumstance which might cause any policy to
lapse or become invalid.
4.
PLACING OF INSURANCES AND REINSURANCES BY FINANCE PARTY BENEFICIARIES

If at any time and for any reason any Insurances or Project Reinsurances or
terms, conditions and endorsements required to be maintained pursuant to this
Schedule shall not be in full force and effect for any reason then, without
prejudice to any rights of any of the Finance Party Beneficiaries, the Security
Agent shall be entitled (but not obliged) to procure on behalf of itself and the
other Finance Party Beneficiaries such insurance (and, if applicable,
reinsurance) or commercially reasonable (as reasonably determined by the
Technical Bank and the Original Borrower) insurance alternatives. The cost of
purchasing insurances or reinsurances pursuant to this paragraph shall be at the
expense of the Original Borrower.




    

--------------------------------------------------------------------------------

216










    

--------------------------------------------------------------------------------

217




Appendix 1    
Minimum Insurance Requirements
General
Each Obligor shall, insofar as it is applicable to that Obligor’s business,
maintain or cause to be maintained insurance covering worldwide activity
including, where applicable or required by law, with all policy terms and
conditions to be consistent with good international offshore oil industry
practice (including in respect of the amount insured) as available in the market
at the time for similar activities and operations, the following Agreed
Insurances:
Part 1: Third Party Insurances
Worker’s Compensation and Employer’s Liability:
To the extent applicable, Worker’s Compensation as required by law in the
jurisdiction or jurisdictions in which the relevant Obligor operates and
Employer’s Liability, or equivalent, indemnifying an Obligor for liability
arising out of death or injury to persons employed by that Obligor, disease or
occurrence and including coverage for maritime exposures and any other
requirements by law.
Commercial Liability:
Insurance for an Obligor’s liability arising out of claims for personal injury
(including bodily injury and death) and property damage. Such insurance shall
provide coverage for products-completed operations, blanket contractual,
explosion, collapse and underground coverage, broad form property damages,
personal injury insurance, independent contractors and pollution liability.
Unless insured separately, such cover shall include charterer’s legal liability
insurance and, if any exposure, aircraft liability insurance on all owned,
leased and non-owned aircraft.
Automobile Liability:
To the extent exposure exists, liability coverage on all owned, hired and
non-owned vehicles, with a limit as required by law in the relevant
jurisdiction.
Part 2: First Party Insurances
Energy Package:
Covering Control of Well/Operators Extra Expense, Offshore Storage and Transit
and (if exposure), Offshore Construction (other than as covered by the above
policies, and only if declared), Physical Damage to properties and/or facilities
and Business Interruption (if obtained).
Coverage Extensions to include:
Insurance for Control of Well, Redrilling and Restoration due to blowout and/or
cratering above or below surface, and Seepage and Pollution Liability coverage
including cleanup and containment, Cargo (if any exposure) and Care Custody and
Control Insurance and insurance for Physical Damage on an “all risks” (including
Sabotage & Terrorism as well as War risks) basis subject to standard market
exclusions.
Deductibles/Self Insured retentions shall not be greater than US$10,000,000
(and, with respect to any Business Interruption insurance, if obtained, with a
deductible waiting period of 90 days) scaled




    

--------------------------------------------------------------------------------

218


to interest, per occurrence, or such higher amount as may be approved by the
Technical Bank in consultation with the relevant Obligor (each acting
reasonably).
Appendix 2    
Loss Payee Clause
Losses and returns of premiums payable to:
Named Insureds in respect of first party Or to their order
Notwithstanding, in the event of a loss in excess of USD100,000,000 (Obligor’s
interest) of the property insured, the insurance proceeds in respect of the
Named Insured’s share shall be paid without further obligation to the Security
Trustee on behalf of the Finance Parties per the following:
Bank Name:    XXXXXXXXX
Bank Address:    XXXXXXXXXXXXX
Account Name:    XXXXXXX [to be an Insurance Proceeds Account]
Account Number: XXXXXXXXXXXXX
or to its order.
It being understood and agreed that any such payment by Re/Insurers shall fully
discharge and release Re/Insurers from any and all further liability in
connection herewith.
All other insured losses in excess of USD10,000,000 (100%) and less than
USD100,000,000 (Obligor’s interest) (if any) shall be paid to the Insureds as
their interests may appear. However all insured losses payable under Loss of
Production Income section of the Policy, irrespective of the amount of
indemnity, shall be paid to Kosmos Energy Finance International and Kosmos
Energy Operating (as advised by the Insured). Payment shall be made under this
provision notwithstanding any bankruptcy, insolvency, liquidation or dissolution
of the Obligor.






    

--------------------------------------------------------------------------------

219





Schedule 3    
Lenders

Part 1    
Exiting Lenders
Bank of America, N.A.
Barclays Bank of Ghana Limited
BNP Paribas
Credit Suisse International
DNB (UK) Limited
ING Bank N.V.
International Finance Corporation
Investec Asset Management Proprietary Limited (acting as agent for and on behalf
of its clients)
Nedcap International Limited
SGBTCI
The Standard Bank of South Africa Limited
Sumitomo Mitsui Banking Corporation



Part 2    
New Lenders
Bank of America Merrill Lynch International Limited
Bank of Montreal, London Branch
ING Belgium SA/NV
N.B.S.A. Limited
Rand Merchant Bank, a division of FirstRand Bank Limited (London Branch)
Société Générale, London Branch
The Standard Bank of South Africa Limited, Isle of Man Branch
Sumitomo Mitsui Banking Corporation Europe Limited




    

--------------------------------------------------------------------------------

220





Part 3    
Continuing Lenders
ABSA Bank Limited (acting through its corporate and investment banking division)
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Citibank N.A., London Branch
Crédit Agricole Corporate and Investment Bank
HSBC Bank Plc
Natixis
Standard Chartered Bank




    

--------------------------------------------------------------------------------

221





Schedule 4    
Hedging Counterparties

Part 1    
Continuing Hedging Counterparties
ABSA Bank Limited (acting through its corporate and investment banking division)
BNP Paribas
Credit Suisse International
HSBC Bank Plc
Natixis
Société Générale
Standard Chartered Bank





Part 2    
New Hedging Counterparties
Merrill Lynch International
Bank of Montreal, London Branch
Citibank N.A., London Branch
Crédit Agricole Corporate and Investment Bank
ING Capital Markets LLC
Nedbank Limited
The Standard Bank of South Africa Limited




    

--------------------------------------------------------------------------------

222





Schedule 5    
New Security Documents
English law
1.
Charge over Shares in KEEG

2.
Charge over Shares in EG JV Holdco

3.
KEEG Offshore Security Assignment

4.
Supplemental security assignment and debenture between KED and the Security
Agent

5.
Supplemental security assignment and debenture between KEI and the Security
Agent

6.
Supplemental security assignment and debenture between KEO and the Security
Agent

7.
Supplemental Borrower Offshore Security Assignment

8.
Supplemental security assignment between KEI, KEO and the Security Agent

9.
Supplemental charge over shares in KED between KEI and the Security Agent;

10.
Supplemental charge over shares in KEG between KED and the Security Agent

11.
Supplemental charge over shares in KEI between KEO and the Security Agent

12.
Supplemental limited recourse charge over shares in KEO between KEH as chargor,
KEO and the Security Agent

13.
Supplemental charge over shares in the Original Borrower between KEI and the
Security Agent





    

--------------------------------------------------------------------------------

223





Schedule 6    
Parallel Obligation (Covenant to pay the Security Agent)
11.23    Parallel Obligation (Covenant to pay the Security Agent)
(A)
Notwithstanding any other provision of this Agreement, for the purposes of any
Relevant Security Document, each Affected Obligor hereby irrevocably and
unconditionally undertakes to pay to the Security Agent, as creditor in its own
right and not as representative of the other Finance Parties, sums equal to and
in the currency of each amount payable by any Obligor to each of the Finance
Parties under each of the Finance Documents as and when that amount falls due
for payment under the relevant Finance Document or would have fallen due for
payment under the relevant Finance Document or would have fallen due but for any
discharge resulting from failure of another Finance Party to take appropriate
steps, in insolvency proceedings affecting the Affected Obligor, to preserve
such Finance Party’s entitlement to be paid that amount (the “Parallel
Obligation”).

(B)
The Security Agent shall have its own independent right to demand payment of the
amounts payable by any Affected Obligor under this Clause 11.23 irrespective of
any discharge of the Affected Obligor’s obligation to pay those amounts to the
other Finance Parties resulting from failure by them to take appropriate steps,
in insolvency proceedings affecting the Affected Obligor, to preserve their
entitlement to be paid those amounts.

(C)
Any amount due and payable by any Affected Obligor to the Security Agent under
this Clause 11.23 shall be decreased to the extent that the other Finance
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Finance Documents and any
amount due and payable by any Affected Obligor to the other Finance Parties
under those provisions shall be decreased to the extent that the Security Agent
has received (and is able to retain) payment in full of the corresponding amount
under this Clause 11.23.

(D)
The rights of the Finance Parties (other than the Security Agent) to receive
payment of amounts payable by any Affected Obligor under the Finance Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Security Agent to receive payment under this Clause 11.23.

(E)
All monies received or recovered by the Security Agent pursuant to this Clause
11.23 and enforcement proceeds received or recovered by the Security Agent
pursuant to this Clause 11.23 shall be applied by the Security Agent in
accordance with this Agreement.

(F)
For the purposes of this Clause 11.23:

(i)
“Affected Obligor” refers to any Obligor which is a party to a Relevant Security
Document; and

(ii)
“Relevant Security Document” means any Security Document governed by the laws of
(i) Mauritania or (ii) any other relevant jurisdiction identified by the
Security Agent and notified to all the other Parties.







    

--------------------------------------------------------------------------------






SIGNATORIES
Borrowers
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY FINANCE INTERNATIONAL acting
by Andrew Johnson who, in accordance with the laws of the territory in which
Kosmos Energy Finance International is incorporated, is acting under the
authority of Kosmos Energy Finance International
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)
 
 
 
 
 
 
 
 
 
 
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY SENEGAL acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Senegal is incorporated, is acting under the authority of Kosmos Energy Senegal
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)
 
 
 
 
 
 
 
 
 
 
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY MAURITANIA acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Mauritania is incorporated, is acting under the authority of Kosmos Energy
Mauritania
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)







    

--------------------------------------------------------------------------------







Original Guarantors and New Guarantors
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY OPERATING acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Operating is incorporated, is acting under the authority of Kosmos Energy
Operating
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)
 
 
 
 
 
 
 
 
 
 
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY INTERNATIONAL acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
International is incorporated, is acting under the authority of Kosmos Energy
International
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)
 
 
 
 
 
 
 
 
 
 
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY DEVELOPMENT acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Development is incorporated, is acting under the authority of Kosmos Energy
Development
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)







    

--------------------------------------------------------------------------------







Executed and Delivered as a Deed by KOSMOS ENERGY GHANA HC acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Ghana HC is incorporated, is acting under the authority of Kosmos Energy Ghana
HC
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)
 
 
 
 
 
 
 
 
 
 
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY FINANCE INTERNATIONAL acting
by Andrew Johnson who, in accordance with the laws of the territory in which
Kosmos Energy Finance International is incorporated, is acting under the
authority of Kosmos Energy Finance International
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)
 
 
 
 
 
 
 
 
 
 
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY EQUATORIAL GUINEA acting by
Andrew Johnson who, in accordance with the laws of the territory in which Kosmos
Energy Equatorial Guinea is incorporated, is acting under the authority of
Kosmos Energy Equatorial Guinea
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)









    

--------------------------------------------------------------------------------







Executed and Delivered as a Deed by KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED
acting by Andrew Johnson as a director/attorney for Kosmos Energy Investments
Senegal Limited in the presence of:
)
)
)
)
Per:  /s/ Andrew Johnson   
Title: Director / Attorney-in-Fact
Name: Andrew Johnson
 
 
 









/s/ Wendy Hoo-Sue                
Witness’s Signature
(Name)    Wendy Hoo-Sue
(Address)    4th Floor, Century Yard , Cricket Square, Elgin Avenue, George
Town, Grand Cayman, Cayman Islands
(Occupation)    Senior Vice President








Executed and Delivered as a Deed by KOSMOS ENERGY SENEGAL acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Senegal is incorporated, is acting under the authority of Kosmos Energy Senegal
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)







    

--------------------------------------------------------------------------------







Executed and Delivered as a Deed by KOSMOS ENERGY MAURITANIA acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Mauritania is incorporated, is acting under the authority of Kosmos Energy
Mauritania
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)









    

--------------------------------------------------------------------------------







Chargor
 
 
Executed and Delivered as a Deed by KOSMOS ENERGY HOLDINGS acting by Andrew
Johnson who, in accordance with the laws of the territory in which Kosmos Energy
Holdings is incorporated, is acting under the authority of Kosmos Energy
Holdings
)
)
)
)


 

 
/s/ Andrew Johnson   
(Authorised signatory)











    

--------------------------------------------------------------------------------







Successor Facility Agent
 
 
Executed by STANDARD CHARTERED BANK:
)
)
)
)
)
)
)
)
Per:  /s/ Paul Thompson   
Title: Global Head of Transaction Management Group
Name: Paul Thompson









Onshore Account Bank
 
 
Executed by STANDARD CHARTERED BANK:
)
)
)
)
)
)
)
)
Per:    
Title:
Name:











    

--------------------------------------------------------------------------------







Successor Facility Agent
 
 
Executed by STANDARD CHARTERED BANK:
)
)
)
)
)
)
)
)
Per:    
Title:
Name:









Onshore Account Bank
 
 
Executed by STANDARD CHARTERED BANK:
)
)
)
)
)
)
)
)
Per: /s/ Xorse Godzi   
Title: COUNTRY HEAD, GLOBAL BANKING
Name: Xorse Godzi











    

--------------------------------------------------------------------------------







Retiring Facility Agent
 
 
Executed by BNP PARIBAS:
)
)
)
)
)
)
)
)
Per: /s/ Alexandra ARHAB   
Title: Agency Relationship Manager
Name: Alexandra ARHAB
 
 
 
 
 
 
 
)
)
)
)
)
)
)
)
Per: /s/ Patrick TOUZEAU   
Title: Team Head  
Relationship Manager
Name: Patrick TOUZEAU
 
 
 



Security Agent
 
 
Executed by BNP PARIBAS:
)
)
)
)
)
)
)
)
Per: /s/ Alexandra ARHAB   
Title: Agency Relationship Manager
Name: Alexandra ARHAB
 
 
 
 
 
 
 
)
)
)
)
)
)
)
)
Per: /s/ Patrick TOUZEAU   
Title: Team Head  
Relationship Manager
Name: Patrick TOUZEAU











    

--------------------------------------------------------------------------------







Intercreditor Agent
 
 
Executed by BNP PARIBAS:
)
)
)
)
)
)
)
)
Per: /s/ Alexandra ARHAB   
Title: Agency Relationship Manager
Name: Alexandra ARHAB
 
)
)
)
)
)
)
)
)
Per: /s/ Patrick TOUZEAU   
Title: Team Head  
Relationship Manager
Name: Patrick TOUZEAU











    

--------------------------------------------------------------------------------







Existing mandated lead arrangers
 
 
Executed by ABSA BANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT
BANKING DIVISION):
)
)
)
)
)
)
)
)
Per: /s/ S S Webber   
Title: Authorised
Name: S S Webber
 
)
)
)
)
)
)
)
)
Per: /s/ T. Ehlers   
Title: Authorised
Name: T. Ehlers









    

--------------------------------------------------------------------------------







Executed by BNP PARIBAS:
)
)
)
)
)
)
)
)
Per: /s/ Guillaume Venner   
Title: Managing Director
Name: Guillaume Venner
 
)
)
)
)
)
)
)
)
Per: /s/ Vincent Veron   
Title: Head of Metals & Mining EMEA
Name: Vincent Veron











    

--------------------------------------------------------------------------------







Executed by CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK:
)
)
)
)
)
)
)
)
Per: /s/ Matthieu DUHEM   
Title: Managing Director
Head of Upstream Oil & Gas
Name: Matthieu DUHEM
 
)
)
)
)
)
)
)
)
Per: /s/ Hanane MSEFFER   
Title: Director
 
Upstream Oil & Gas
Name: Hanane MSEFFER













    

--------------------------------------------------------------------------------







Executed by HSBC BANK PLC:
)
)
)
)
)
)
)
)
Per: /s/ Stuart Lea   
Title: Managing Director
Name: Stuart Lea











    

--------------------------------------------------------------------------------







Executed by SOCIÉTÉ GÉNÉRALE, LONDON BRANCH:
)
)
)
)
)
)
)
)
Per: /s/ Christophe CORNET   
Title: Director
Name: Christophe CORNET











    

--------------------------------------------------------------------------------







Executed by STANDARD CHARTERED BANK:
)
)
)
)
)
)
)
)
Per: /s/ Ben Constable   
Title: MD, HEAD, LOAN SYND & DISTRIBUTION EUROPE & AFRICA
Name: Ben Constable









    

--------------------------------------------------------------------------------







New mandated lead arrangers
 
 
Executed by ING BELGIUM SA/NV:
)
)
)
)
)
)
)
)
Per: /s/ Luc Missoorten   
Title: Program Manager Structured Finance
Name: Luc Missoorten
 
)
)
)
)
)
)
)
)
Per: /s/ T.F. Lapoutre   
Title: Director
Name: T.F. Lapoutre







    

--------------------------------------------------------------------------------







Executed by NATIXIS:
)
)
)
)
)
)
)
)
Per: /s/ Sylvain Sarda   
Title: Head of Upstream Finance
Name: Sylvain Sarda
 
)
)
)
)
)
)
)
)
Per: /s/ Stanislas de COINTET   
Title: VP Upstream Finance
Name: Stanislas de COINTET













    

--------------------------------------------------------------------------------







Executed by N.B.S.A. LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ Kevin Ryder   
Title: Director
Name: Kevin Ryder
 
)
)
)
)
)
)
)
)
Per: /s/ David SIDGWICK   
Title: Director
Name: David SIDGWICK











    

--------------------------------------------------------------------------------







Executed by THE STANDARD BANK OF SOUTH AFRICA LIMITED, ISLE OF MAN BRANCH
)
)
)
)
)
)
)
)
Per: /s/ Pablo Gonzalez-Spahr   
Title: Executive
Name: Pablo Gonzalez-Spahr
 
 
 













    

--------------------------------------------------------------------------------







Executed by SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ Taku Kimura   
Title: Senior Executive Director
Name: Taku Kimura
 
)
)
)
)
)
)
)
)
Per: /s/ Takahiro Teranaka   
Title: Senior Executive Director
Name: Takahiro Teranaka











    

--------------------------------------------------------------------------------







Exiting Lenders
 
 
Executed by BANK OF AMERICA, N.A.:
)
)
)
)
)
)
)
)
Per: /s/ Khairul Islam   
Title: Vice President
Name: Khairul Islam











    

--------------------------------------------------------------------------------







Executed by BARCLAYS BANK OF GHANA LIMITED
)
)
)
)
)
)
)
)
Per: /s/ Ellen Ohane-Afoakwa   
Title: Corporate Director
Name: Ellen Ohane-Afoakwa









    

--------------------------------------------------------------------------------







Executed by BNP PARIBAS:
)
)
)
)
)
)
)
)
Per: /s/ Guillaume Venner   
Title: Managing Director
Name: Guillaume Venner
 
)
)
)
)
)
)
)
)
Per: /s/ Vincent Veron   
Title: Head of Metals & Mining EMEA
Name: Vincent Veron













    

--------------------------------------------------------------------------------







Executed by CREDIT SUISSE INTERNATIONAL::
)
)
)
)
)
)
)
)
Per: /s/ Brian Fitzgerald   
Title: Authorised Signatory
Name: Brian Fitzgerald
 
)
)
)
)
)
)
)
)
Per: /s/ ALISON HOWE   
Title: MANAGING DIRECTOR
Name: ALISON HOWE















    

--------------------------------------------------------------------------------







Executed by DNB (UK) LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ Candice Ryan   
Title: Authorised Signatory
Name: Candice Ryan
 
)
)
)
)
)
)
)
)
Per: /s/ David Hopwood   
Title: Authorised Signatory
Name: David Hopwood









    

--------------------------------------------------------------------------------







Executed by ING BANK N.V.:
)
)
)
)
)
)
)
)
Per: /s/ Marten-Pieter van Harten   
Title: Director
Name: Marten-Pieter van Harten
 
)
)
)
)
)
)
)
)
Per: /s/ GüNEY ERTEK   
Title: DIRECTOR
Name: GüNEY ERTEK











    

--------------------------------------------------------------------------------







Executed by INTERNATIONAL FINANCE CORPORATION:
)
)
)
)
)
)
)
)
Per: /s/ DeLanson D Crist   
Title: Global Head, Natural Resources
Name: DeLanson D Crist











    

--------------------------------------------------------------------------------







Executed by INVESTEC ASSET MANAGEMENT PROPRIETARY LIMITED (ACTING AS AGENT FOR
AND ON BEHALF OF ITS CLIENTS):
)
)
)
)
)
)
)
)
Per: /s/ SIMON HOWIE   
Title: CO-HEAD FIXED INCOME
Name: SIMON HOWIE
 
)
)
)
)
)
)
)
)
Per: /s/ BILAL OSMAN LATIB   
Title: Legal Counsel
Name: BILAL OSMAN LATIB













    

--------------------------------------------------------------------------------







Executed by NEDCAP INTERNATIONAL LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ SALLEY ROTHWELL CALEY   
Title: DIRECTOR
Name: SALLEY ROTHWELL CALEY
 
)
)
)
)
)
)
)
)
Per: /s/ Andrew V Cody   
Title: Director
Name: Andrew V Cody











    

--------------------------------------------------------------------------------







Executed by SGBTCI
)
)
)
)
)
)
)
)
Per: /s/ M. MOULET   
Title: Director
Name: M. MOULET









    

--------------------------------------------------------------------------------







Executed by THE STANDARD BANK OF SOUTH AFRICA LIMITED
)
)
)
)
)
)
)
)
Per: /s/ Pablo Gonzalez-Spahr   
Title: Executive
Name: Pablo Gonzalez-Spahr













    

--------------------------------------------------------------------------------







Executed by SUMITOMO MITSUI BANKING CORPORATION:
)
)
)
)
)
)
)
)
Per: /s/ Taku Kimura   
Title: Senior Executive Director
Name: Taku Kimura
 
)
)
)
)
)
)
)
)
Per: /s/ Takahiro Teranaka   
Title: Senior Executive Director
Name: Takahiro Teranaka











    

--------------------------------------------------------------------------------







New Lenders
 
 
Executed by BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ Khairul Islam   
Title: Vice President
Name: Khairul Islam















    

--------------------------------------------------------------------------------







Executed by BANK OF MONTREAL, LONDON BRANCH:
)
)
)
)
)
)
)
)
Per: /s/ Tom Woolgar   
Title: Managing Director, Corporate Banking
Name: Tom Woolgar
 
)
)
)
)
)
)
)
)
Per: /s/ Scott Matthews   
Title: Managing Director, CFO, EMEA
BMO Financial Group
Name: Scott Matthews











    

--------------------------------------------------------------------------------







Executed by ING BELGIUM SA/NV:
)
)
)
)
)
)
)
)
Per: /s/ Luc Missoorten   
Title: Program Manager Structured Finance
Name: Luc Missoorten
 
)
)
)
)
)
)
)
)
Per: /s/ T.F. Lapoutre   
Title: Director
Name: T.F. Lapoutre













    

--------------------------------------------------------------------------------







Executed by N.B.S.A. LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ KEVIN RYDER   
Title: DIRECTOR
Name: KEVIN RYDER
 
)
)
)
)
)
)
)
)
Per: /s/ DAVID SIDGWICK   
Title: DIRECTOR
Name: DAVID SIDGWICK









    

--------------------------------------------------------------------------------







Executed by RAND MERCHANT BANK, A DIVISION OF FIRSTRAND BANK LIMITED (LONDON
BRANCH):
)
)
)
)
)
)
)
)
Per: /s/ MARK TREAGUS   
Title: AUTHORISED SIGNATORY
Name: MARK TREAGUS
 
)
)
)
)
)
)
)
)
Per: /s/ RYAN GIROUX   
Title: AUTHORISED SIGNATORY
Name: RYAN GIROUX











    

--------------------------------------------------------------------------------







Executed by SOCIÉTÉ GÉNÉRALE, LONDON BRANCH
)
)
)
)
)
)
)
)
Per: /s/ Christophe CORNET   
Title: Director
Name: Christophe CORNET







    

--------------------------------------------------------------------------------







Executed by THE STANDARD BANK OF SOUTH AFRICA LIMITED, ISLE OF MAN BRANCH
)
)
)
)
)
)
)
)
Per: /s/ Pablo Gonzalez-Spahr   
Title: Executive
Name: Pablo Gonzalez-Spahr











    

--------------------------------------------------------------------------------







Executed by SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ Taku Kimura   
Title: Senior Executive Director
Name: Taku Kimura
 
)
)
)
)
)
)
)
)
Per: /s/ Takahiro Teranaka   
Title: Senior Executive Director
Name: Takahiro Teranaka











    

--------------------------------------------------------------------------------







Continuing Lenders
 
 
Executed by ABSA BANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT
BANKING DIVISION):
)
)
)
)
)
)
)
)
Per: /s/ S S Webber   
Title: Authorised
Name: S S Webber
 
)
)
)
)
)
)
)
)
Per: /s/ T. Ehlers   
Title: Authorised
Name: T. Ehlers











    

--------------------------------------------------------------------------------







Executed by THE BANK OF TOKYO-MITSUBISHI UFJ, LTD:
)
)
)
)
)
)
)
)
Per: /s/ F.X. REIGNIER   
Title: Executive Director
Name: F.X. REIGNIER











    

--------------------------------------------------------------------------------







Executed by CITIBANK N.A., LONDON BRANCH:
)
)
)
)
)
)
)
)
Per: /s/ MILOS STEFANOVIC   
Title: MANAGING DIRECTOR
Name: MILOS STEFANOVIC











    

--------------------------------------------------------------------------------







Executed by CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK:
)
)
)
)
)
)
)
)
Per: /s/ Matthieu DUHEM   
Title: Managing Director
Head of Upstream Oil & Gas
Name: Matthieu DUHEM
 
)
)
)
)
)
)
)
)
Per: /s/ Hanane MSEFFER   
Title: Director
 
Upstream Oil & Gas
Name: Hanane MSEFFER











    

--------------------------------------------------------------------------------







Executed by HSBC BANK PLC:
)
)
)
)
)
)
)
)
Per: /s/ Stuart Lea   
Title: Managing Director
Name: Stuart Lea











    

--------------------------------------------------------------------------------







Executed by NATIXIS:
)
)
)
)
)
)
)
)
Per: /s/ Sylvain Sarda   
Title: Head of Upstream Finance
Name: Sylvain Sarda
 
)
)
)
)
)
)
)
)
Per: /s/ Stanislas de COINTET   
Title: VP Upstream Finance
Name: Stanislas de COINTET











    

--------------------------------------------------------------------------------







Executed by STANDARD CHARTERED BANK:
)
)
)
)
)
)
)
)
Per: /s/ Ben Constable   
Title: HD, HEAD, LOANS SYND & DISTRIBUTION EUROPE & AFRICA
Name: Ben Constable











    

--------------------------------------------------------------------------------







Continuing Hedging Counterparties
 
 
Executed by ABSA BANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT
BANKING DIVISION):
)
)
)
)
)
)
)
)
Per: /s/ S S Webber   
Title: Authorised
Name: S S Webber
 
)
)
)
)
)
)
)
)
Per: /s/ T. Ehlers   
Title: Authorised
Name: T. Ehlers











    

--------------------------------------------------------------------------------







Executed by BNP PARIBAS:
)
)
)
)
)
)
)
)
Per: /s/ Guillaume Venner   
Title: Managing Director
Name: Guillaume Venner
 
)
)
)
)
)
)
)
)
Per: /s/ Vincent Veron   
Title: Head of Metals & Mining EMEA
Name: Vincent Veron











    

--------------------------------------------------------------------------------







Executed by CREDIT SUISSE INTERNATIONAL:
)
)
)
)
)
)
)
)
Per: /s/ Brian Fitzgerald   
Title: Authorised Signatory
Name: Brian Fitzgerald
 
)
)
)
)
)
)
)
)
Per: /s/ ALISON HOWE   
Title: MANAGING DIRECTOR
Name: ALISON HOWE











    

--------------------------------------------------------------------------------







Executed by HSBC BANK PLC:
)
)
)
)
)
)
)
)
Per: /s/ Stuart Lea   
Title: Managing Director
Name: Stuart Lea











    

--------------------------------------------------------------------------------







Executed by NATIXIS:
)
)
)
)
)
)
)
)
Per: /s/ Marc Mourre   
Title: Managing Director
Name: Marc Mourre
 
)
)
)
)
)
)
)
)
Per: /s/ David Besancon   
Title: MD
Name: David Besancon











    

--------------------------------------------------------------------------------







Executed by SOCIÉTÉ GÉNÉRALE, LONDON BRANCH
)
)
)
)
)
)
)
)
Per: /s/ Christophe CORNET   
Title: Director
Name: Christophe CORNET











    

--------------------------------------------------------------------------------







Executed by STANDARD CHARTERED BANK:
)
)
)
)
)
)
)
)
Per: /s/ Martin Whitehead   
Title: Managing Director
Name: Martin Whitehead











    

--------------------------------------------------------------------------------







New Hedging Counterparties
 
 
Executed by MERRILL LYNCH INTERNATIONAL:
)
)
)
)
)
)
)
)
Per: /s/ Vipul Kumar   
Title: Managing Director
Name: Vipul Kumar











    

--------------------------------------------------------------------------------







Executed by BANK OF MONTREAL, LONDON BRANCH:
)
)
)
)
)
)
)
)
Per: /s/ Tom Woolgar   
Title: Managing Director, Corporate Banking
Name: Tom Woolgar
 
)
)
)
)
)
)
)
)
Per: /s/ Scott Matthews   
Title: Managing Director, CFO
BMO Financial Group
Name: Scott Matthews











    

--------------------------------------------------------------------------------







Executed by CITIBANK N.A., LONDON BRANCH:
)
)
)
)
)
)
)
)
Per: /s/ MILOS STEFANOVIC   
Title: MANAGING DIRECTOR
Name: MILOS STEFANOVIC
 
 
 











    

--------------------------------------------------------------------------------







Executed by CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK:
)
)
)
)
)
)
)
)
Per: /s/ Matthieu DUHEM   
Title: Managing Director
Head of Upstream Oil & Gas
Name: Matthieu DUHEM
 
)
)
)
)
)
)
)
)
Per: /s/ Hanane MSEFFER   
Title: Director
 
Upstream Oil & Gas
Name: Hanane MSEFFER











    

--------------------------------------------------------------------------------







Executed by ING CAPITAL MARKETS LLC:
)
)
)
)
)
)
)
)
Per: /s/ Jesse Freeman   
Title: Vice President
Name: Jesse Freeman
 
)
)
)
)
)
)
)
)
Per: /s/ Michael K. Dwyer   
Title: Managing Director
Name: Michael K. Dwyer











    

--------------------------------------------------------------------------------







Executed by NEDBANK LIMITED:
)
)
)
)
)
)
)
)
Per: /s/ Kevin Ryder   
Title: UK Country Head
Name: Kevin Ryder
 
)
)
)
)
)
)
)
)
Per: /s/ Christopher Coombs   
Title: Principal, Oil & Gas
Name: Christopher Coombs











    

--------------------------------------------------------------------------------







Executed by THE STANDARD BANK OF SOUTH AFRICA LIMITED
)
)
)
)
)
)
)
)
Per: /s/ Pablo Gonzalez-Spahr   
Title: Executive
Name: Pablo Gonzalez-Spahr











    

--------------------------------------------------------------------------------







Offshore Account Bank
 
 
Executed by HSBC BANK PLC:
)
)
)
)
)
)
)
)
Per: /s/ Carl Wickham   
Title: Authorised Signatory
Name: Carl Wickham











    

--------------------------------------------------------------------------------







Technical Bank
 
 
Executed by SOCIÉTÉ GÉNÉRALE, LONDON BRANCH
)
)
)
)
)
)
)
)
Per: /s/ Christophe CORNET   
Title: Director
Name: Christophe CORNET















Modelling Bank
 
 
Executed by SOCIÉTÉ GÉNÉRALE, LONDON BRANCH
)
)
)
)
)
)
)
)
Per: /s/ Christophe CORNET   
Title: Director
Name: Christophe CORNET











    